ATTACHMENT B
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 1 of 51

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

EDWARD BANKS, ef al.,
Plaintiffs,
Vv. No. 1:20-cv-849 (CKK)
QUINCY BOOTH, in his official capacity
as Director of the District of Columbia

Department of Corrections, ef al.,

Defendants.

 

 

REPORT SUBMITTED BY AMICUS CURIAE PURSUANT
TO SEPTEMBER 16, 2020 ORDER

(Table of Contents, Report Narrative, Index to Exhibits, Appendix A Exhibits 1A — 6 and
Appendix B Exhibit 1)

December 11, 2020
IL.

IIL.

IV.

Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 2 of 51

TABLE OF CONTENTS

INTRODUCTION 000i ccc ccc cece cece ceteeeeceteeeestsecsetseetseeseeseetieeseetseeeenes
METHODOLOGY 000... e cece cee tects cee ceseecesetestesesteetessetetnteteeseees
BACKGROUND 0.00.00 cccccee cece tc ceeetettee testes eeesceseeeseeeesseetsesieesseeseeseetsenseeses
A. Population 2.00. c een cree e cnet ene ebne ents eectetieeetitectieetieeieeetieee
B. Single versus Double Celling....00.0000cccccecccc cece cece ese ettttstetseeteeneey
C. Operations in Response to the Pandemic.........0..000cccccccccecceceeceteeteseetteeees
D. Staffing. ccc ce een ee ieee tse cnt ebbeeeteseceetnteniseecieeseetteesieenes 10
E. Support from the DOH... ccc ccc cece eee tent ces teesseeteeeetsteneenies 11
FINDINGS 0000.0 ce cece ee cece eens ceeeneeeseeteeseeeseeeeeseeeseetsenesteeteeteeseeeenaes 11
Requirement Ome ooo... ccc cece ete eee e tei te ttt teetteeeteeenieeees 11
A. The Sick Call Process .......0ccccccccccccecceececetecetseeeecsesseeteeeseeseetseseenes 12
B. Sick Call Data oo... eee cee ce cteeesseeseeteeeseetseeieeteeneeteeniees 16
1. Sick Call at the CDF o.....00 occ cece eects ettettetttetteestetiees 18
Table One: Summary of Length of Time to be Seen By A
Provider At CDF oo......0cccccccccccecce ete eee cce cette eseeseeteettenteenieens 20
2. Sick Call at the CTF o.....0ccccccccecc cee eet ee teeteeeteeteeteetteeiees 20
Table Two: Summary of Length of Time to be Seen By A
Provider At CTF o....0.cccccccccccccceeeeeseeseeseetsetiettetteeteeteeseeeiees 21
C. Conclusion, Requirement Ome... ccc ect cc ete etteetteetteenes 22
Requirement TW0...00.00000.000000cccc ccc ccc eect e tence eee ee ents te tebe teetteenteeenieeens 23
A. Efforts to Promote Social Distancing.......0000000.o occ ccc eceeeteeteenees 23
B. Conclusion, Requirement TWo 0.0.0.0... ccc cece cece cee teteteesetteeeites 27
Requirement Three .....0.0..0000..0000000ccccccccc ccc cece eee tee eeteeeeeeeeessteetteesesieees 28

A. The Environmental Health and Safety Vendor and

Contract Cleaning Services ......00.000ccccc ccc cee cees cents ettetetseeeeenteeenieees 28

B. Hiring Registered Sanitarian ......00.000.00 ccc ccc cc eee tee eeteeeseeteenees 31

C. Access to Cleaning Materials and Related Training.......0..0000.0000... 33
Requirement Four ......0000.00000000 ccc cece cee e ete ee eet teeeteteetteeetseenneeens 34
Requirement Five ......00000000000 cocci ccc cece eee e eee e tei te tet teetteentseenneeens 35
A. Attorney-Initiated Legal Calls 00.0000 ceccc cet ceeeenetteetseenes 35

B. Inmate-Initiated Legal Calls 00.00.00 cete ete ceteeneetteeeniees 38

C. Conclusion, Requirement Five... cece cece eee ceteetsteesseceeenees 39
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 3 of 51

Requirement Six... cece eect ee eee ite te bese ttteeetteeeteeenneeees 39
A. Testing of Newly Admitted Inmates ......000000000cccc cece eceeteereees 40
B. Testing of Inmates Transferred to Saint Elizabeths Hospital ................. 4]
C. Testing of Inmates Transferred to Federal Correctional Facilities ......... 42
D. Testing of Cellmates of Inmates Who Test Positive........000.000..0cce 43
E. Testing of Inmates Who Report COVID-19 Symptoms ...........0...00.00... 44
F. Timeliness of Testing Results 00.00.0000 ccc se ccee tee ceeetettteetees 46
G. Conclusion, Requirement S1xX oo... ccc cee ttee ce teeneetteeetseenes 46
V. CONCLUSION 0.00.00 ee cee e tees eteeeeeteteeceeeeseeiestistieteeteteteeeniees AT
Index to Exhibits ...0..00.0 ccc cece ete ce cece seeeseeseeteeteesteetseesseseetsestsestetseeteeneey Index-1
APPENDIX A
Exhibits IA — 6
APPENDIX B

App. B, Ex. 1

il
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 4 of 51

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

EDWARD BANKS, ef al.,
Plaintiffs,
Vv. No. 1:20-cv-849 (CKK)
QUINCY BOOTH, in his official capacity
as Director of the District of Columbia

Department of Corrections, ef al.,

Defendants.

 

 

REPORT SUBMITTED BY AMICUS CURIAE PURSUANT
TO SEPTEMBER 16, 2020 ORDER

Pursuant to the September 1 , 2020 Order issued in the above-captioned matter, (D t.
Nos. 12 , 12 ),'a , traceM. opesand Mar ordan,” submit the follo in report for

consideration by the Court and the Parties.

 

1 The Court amended the initial order issued on September 1 , 2020 to clarify the date by hich a ere
re uired to be intheirrevie . The amended order re uired a to provide the Parties and the Court ith an oral
report no later than October 1, 2020 anda_ ritten report no later than November 1 , 2020. Thereafter, on October
2 , 2020 a Second Amended Order Appointin Amicus as entered (D t No. 129), hich as identical in all
respects to the prior order e cept, upon re uest of the a and ith the consent of the Parties, it chan ed the date
of the oral report from October 1,2020,( hich asa Saturday), to November 9, 2020, and the date for the _ritten
report from November 1 , 2020 to November 20, 2020. (D t No. 129). The Court ranted a consent motion to
further enlar ¢ the filin deadline forthe ritten report to December 11, 2020, (D t. No. 1 2), to afford a
sufficient time to complete additional unanticipated assessment activities. (D t. No. 1_ ).
> err M. . rt I a,C.A.No. 1 19-8 (D.C. Super. Ct.) is a class action la suit related to the
conditions of confinement and treatment in the District of Columbia s uvenile ustice system. race M. opes has
served as the court-appointed Special Arbiter in this la suitand Mar ordanhas or edandcollaborated ith her
on monitorin and reportin onthe District overnment s compliance ith the remedial orders issued in the case.
The plaintiff class is represented by multiple attorneys, includin counsel from the District of Columbia Public
Defender Service and the District of Columbia defendants are represented by counsel from the District of
Columbia s Office of the Attorney eneral. Pursuant to a Settlement A reement approved by the Superior Court in
uly 2020, durin ahearin conducted on December 1, 2020, the presidin ud ein err M. indicated that he found
the conditions established by the Settlement A reement had been satisfied and that he ould be issuin a
termination order later in the month. One of the conditions established by the Settlement A reement re uired the
District of Columbia s Mayor to issue a Mayoral Order establishin the Office of Independent uvenile ustice
acilities Oversi ht. A second condition re uired the Mayor to appoint Mar ordan as the E ecutive Director of
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 5 of 51

I INTRODUCTION

This is the third report submitted by a in this case. ere initially appointed
in an order issued on April 9, 2020, (D t No. 4 ), to provide specific information to the Court
re ardin medical services and environmental health and hy iene related toCO ID-19, the
disease caused by SARS-Co_ -2, the novel coronavirus, att o detention facilities operated by
the District of Columbia Department of Corrections ( DOC ), the Central Detention acility
( CD )and the Correctional Treatment acility( CT). Pursuant to that order, a
provided information to the Court and Parties durin an April 1 , 2020 teleconference and ina

ritten report submitted on April 18, 2020 (D t. No. 4 ). One day later, on April 19, 2020, the

Court issued an order rantin the Plaintiffs re uest fora Temporary Restrainin Order
( TRO )andre uirin the Defendants to ta e certain specified actions (D t. No. 48). Thereafter,
in an order issued on April 28, 2020 (D t. No. 2), a ere appointed for the second time, to
provide information to the Court re ardin certain matters related tothe TRO. ollo in
issuance of the April 28, 2020 order, a provided an oral report to the Court and Parties on
May 11, 2020, and submitted a ritten report on May 20, 2020 (D t. No. _ ).

On une 18, 2020, the Court issued a preliminary in unction in this case (D t. Nos. 99,
100). The preliminary in unction re uires the Defendants to ta e certain specified actions, hich
are described more fully in the ne t sections of this report, related to the follo in si conditions
of confinement: medical care social distancin environmental health and safety conditions in

isolation units access tole al calls and testin forCO ID-19. ere appointed for the

 

this oversi ht office. As re uired by the Settlement A reement, these Mayoral Orders ill become effective upon
the issuance of the termination order. At that time Mr. ordan ill become a District overnment employee, ith
uni ue authority and independence, for a three-year term sub ect to removal only for cause. The Court and counsel
for the Parties in the instant case, includin counsel for the United States, have been apprised of these circumstances.
In response, all counsel indicated that there are no ob ections to Mr. ordan s participation as an a in this
matter.
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 6 of 51

third time on September 1 , 2020 (D t. Nos. 12 , 12 ), to provide information to the Court and
the Parties re ardin the Defendants compliance ith the une 18, 2020 preliminary in unction.

Pursuant to the September 1 , 2020 Order, a provided an oral report to the Court and
the Parties durin ahearin conducted by telephone on November 9, 2020. Durin that
proceedin , the Court re uested thatin their ritten report a address certain matters hich

ere not initially contemplated by the September 1 , 2020 Order, and also provide additional

details related to some of the matters that ere the sub ect of the November 9, 2020 oral report.

This report summari es a November 9, 2020 presentation and includes the
supplemental information a ere as ed to address. In addition, this report e plains the
methodolo y a relied upon to conduct their assessment, describes relevant bac round data
re ardin the facilities sub ect to the assessment, and presents updated information concernin
identified cases of CO ID-19 atboththe CD andCT .

The Defendants have continued to cooperate fully ith a re uests for information.
Asa _ eneral matter, DOC and contract staff at every level have made substantial efforts to
respond to a re uests promptly. reco ni e and appreciate the efforts the Defendants
have continued to ma e to facilitate their revie
Il METHODOLO Y

ollo in the issuance of the September 1 , 2020 order, a conducted unannounced

and unescorted site visits on multiple shifts on October 22,2 ,29, November 1 and December
2, 2020 at the CD , and on October 2 and November 2, 2020 at the CT . Durin the course of
these site visits, a visited eneral population, ma imum and medium security housin units
as ell ashousin units desi nated for enhanced monitorin , inta e, special mana ement, and

forinmates ith mental health needs. A total of 18 housin units ere visited, some on multiple
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 7 of 51

occasions on different days or shifts (NO-1, SO-1, NO- , SO- , NW-2, NW- , SW- , SW-2,
SO-2, C2A, C4C, SMUB, E2A, E4A, E4B, D A, D4B, C2B). Observations in housin units
included cells, dayrooms and case mana er s offices. At both facilities, medical units,
administrative offices, and visitor entry areas ere visited. In addition, the case mana ement
suite, here many le al calls are conducted, as_ ell as the videoconferencin and visitation areas
that are used at the CD for attorney-client videoconferences and meetin s, ere visited.

Structured in-person and or telephone intervie s ere conducted ith members of the
DOC e ecutive mana ement team, includin the DOC Deputy Directors of Administration,
Operations, Pro rams and Case Mana ement, and Professional Development and Colle e and
Career Readiness the Audit and Compliance Mana er the Sanitation Inspection Specialist the
DOC Medical Director members of the Correctional Health Pro ram at Unity Health Care, Inc.
( Unity ), includin the Medical Director, Dental Director, Mental Health Director, ead
Dentist, Director of Nursin , and other health care staff the CD and CT Warden and the
Deputy Wardens assi ned to each facility maintenance supervisors and staff records office
staff and do ens of correctional officers and supervisory correctional staff assi ned to various
posts throu hout the facilities. In-person intervie s ere also conducted ith appro imately 80
inmates at both facilities. At the re uest of the DOC Medical Director, a also intervie ed an
epidemiolo ist under contract ith the D.C. Department of Health ( DOH ), assi ned to provide
support to the DOC and several other District a encies durin the pandemic.*

In addition to the information collected durin site visits and from intervie s, a

re uested and continued to receive access from the DOC to the electronic health records

 

Unity provides medical services on a contractual basis to inmates at the CD and CT .
4 Atthe re uest of the DOH eneral Counsel, this intervie as conducted ith counsel present. It as the only
intervie conducted durin the assessment in the presence of counsel.

4
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 8 of 51

( EHR ) of inmates confined at the CD andCT . Revie and analysis of samples from these
records has been conducted and the results are presented herein. The follo in data for both
facilities ere also obtained from the DOC or Unity and analy ed:

e Daily census data, includin inmate housin assi nments for the period une 18, 2020 to
October 1, 2020

e Data related to admissions and len th of stay for the period une 18, 2020 to October 1,
2020

Data related to releases and transfers for the period une 18, 2020 to October 1, 2020
Date related to inmate le al status for the period une 18, 2020 to October 1, 2020

Sic call re uests and related lo s for the period une 18, 2020 to October 1, 2020

Data related to all CO ID-19 tests conducted on inmates throu h December 1, 2020 and
Data related to DOC correctional staffin levels.

I BAC ROUND

Since the issuance of a May 2020 report, there have been a number of chan es in
population levels, housin practices, housin unit operations, staffin levels, and the support the
DOC receives from the DOH. Each of these topics is addressed belo

A Pop lation

On une 18, 2020, the day the Court issued the preliminary in unction, the combined
population of the CD andthe CT  as1,249 inmates. The Defendants subse uently reported
to the Court that as of une 29, 2020, the combined population of the CD andCT as 1,2 1.

Over the four-and-a-half months bet een the issuance of the preliminary in unction and October

 

The team a assembled for this sta e of their or includedt o additional members. The ma ority of case
record revie s ere conducted by anet Maher, an attorney ho hase tensive e perience in or in in institutional
and healthcare settin s. Ms. Maher headed the Office of Corporation Counsel s Mental Health Division from 1992
to 2000, or edas Deputy eneral Counsel and Chief of Staff for the District s Child and amily Services A ency
from 2000 to 200 and as DO Compliance Officer at Saint Eli abeths Hospital from 200 to 2014. rom 201 to
her retirement in 201 , she headed the Hospital s Performance Improvement Department. She also has provided
consultative services to the Maryland and Pennsylvania behavioral health systems and to the Office of the Special
Arbiterin err Mo. ofr t I a,C.A. No. 1 19-8 (D.C. Super Ct.) Case records ere also revie ed by

ulia Cade, a senior parale al ith substantial e perience in similar institutional conte ts.

Durin the November 9, 2020 hearin , a incorrectly reported that the lo est population count bet een une
18, 2020 and October 1,2020 as 1,2 4. Ho ever, upon further revie , 1,248 inmates on une 18, 2020, the day
the preliminary in unction as issued, represented the lo est population count for the period.

Notice of Compliance ith the Court s Preliminary In unction(D t. No. 101) at .
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 9 of 51

1, 2020, the population of the to facilities increased by 19 percent to 1,48 inmates. Based on
an analysis of data submitted by the Defendants, this as driven primarily by increases in the
number of inmates confined on pretrial felony char es and to a lesser e tent by increases in the
number of parole violators and pretrial misdemeanants confined at the CD andtheCT °

Because population increases in secure facilities are driven by either increases in the
number of admissions, increases in the amount of time admitted inmates remain incarcerated, or
a combination of thet 0, a analy ed admission and len th of stay trends of inmates housed
atthe CD andthe CT , by le al status. The analysis revealed that after une 18, 2020,
admission rates increased each month throu h September 2020, then decreased some hat in
October 2020.’ There ere increases in admission rates for all three cohorts (.e., pretrial felons,
parole violators, and pretrial misdemeanants) that drove the population increase. _ or pretrial
felons, the number of admissions per month as si nificantly hi herin Au ust, September, and
October 2020 than in the second half of une and in uly 2020.'° Amon parole violators, after
relatively fe admissions in the second half of une, admissions increasedin uly and to a lesser

e tentin Au ust, but then nearly doubled bet een Au ust and September from to 118, before

droppin some hatin Octoberto8 .'' inally, amon pretrial misdemeanants, there ere

 

8 E .1A,Chart, Combined Population of CD and CT ,by Day and e al Status, une 18- October 1, 2020
E . 1B, Table, Combined Population of CD and CT , by Statusand Day, une 18- October 1, 2020. Durin
this period, the population of pretrial felons increased by 1 inmates,from48 to 4 the population of parole
violators increased by inmates, from 88 to 1 1 and the population of pretrial misdemeanants increased by 8
inmates, from 8 to 10 . The Appendi to this report is divided into t o parts. Appendi A hereinafter App. A
contains the e hibits that are cited in this report. Some of the e hibits in App. A have been redacted, as appropriate,
for filin in the public record. The updated CDC  uidelines are contained in Appendi B_ hereinafter App.

B . Unless desi nated by a citation to App. B, all citations to the e hibits included in the Appendi refer to App.
A.

° E .1C, Table, Admissionto CD and CT , by Status and Month, une 18, 2020 - October 1, 2020. Monthly
admissions in Au ust ere2 percent hi her than in uly, and monthly admissions in September ere 21 percent
hi her than Au ust. Althou h admissions dropped by 1 percent durin October relative to the prior month,
admission levels ere still ht her than uly and Au ust.

10

04
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 10 of 51

increases in admissions in Au ust and September before admissions dropped some hat in
October.”
The avera elen thof stay amon all inmates housed at the CD and CT increased
bet een une 18 and October 1, 2020, albeit only sli htly, by appro imately four percent.'
Amon the three cohorts that primarily accounted for the increases in population, the chan es in
len ths of stay varied. The avera elen th of stay amon pretrial felons increased by
appro imately ei ht percent bet een une 18 and October 1, 2020. or pretrial misdemeanants,
the avera elen th of stay increased by substantially more over the same period, appro imately
1 percent, from 4 daysto days. Incontrast,amon parole violators the avera elen th of
stay dropped by appro imately 28 percent over the same period.
B_ Sin levers s Do ble Cellin
also analy ed sin le versus double cellin practices at each facility durin the
period une 18 to October 1, 2020. Asa previously reported, the CD contains 18 housin
units, most ith 80 cells.‘4 Over the period revie ed, the CDs population ran ed from alo
of 819 inmates to a hi hof 1,0 9 inmates. While there are over 1, 00 cells at the CD , over the
period analy ed the avera e daily percenta e of inmates housed in sin le cells as8 percent
(.e., 1 percent of inmates had cellmates).
The double cellin practices atthe CD ere at least in part attributable to closed
housin units and cells on open housin units that ere ta en out of service due to maintenance

issues. Durin a site visits in October and early November 2020, five housin units ere

 

12 d.

13 E .1D, Table, Avera e en thof Stay of Inmates Housed atCD and CT , by Status and Month, une 18,
2020 - October 1, 2020.

4 ee e rt tted rae ratt rl , et rder, filed May 20, 2020
hereinafter a, e rt at4- fora more complete description of the CD .
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 11 of 51

closed, but durin a most recent site visit to the CD on December 2, 2020, only t o
housin units ere closed: NO-2' and SE-1.' A observed numerous cells that ere
unoccupied on housin units ith double-celled inmates. Maintenance and correctional staff
reported that unoccupied cells ere out of service in some instances because the metal bun sin
the cells ere dama ed. ere told that in other instances the cells ere unoccupied
because of plumbin problems. CD staff reported thaton November 0, 2020, appro imately
4 cells on open housin units ere out of service. !

Atthe CD ,a additionally analy ed sin le versus double cellin practices in SO-2,
the Inta e unit. E cept forinmates ith acute mental health issues, ho are transferred to SO-
and omen, ho are admitted at the CT , the Defendants report that ne inta es are housed on
SO-2 until they are medically cleared follo in CO ID-19testin . Bet een une 18 and
October 1, 2020, the population of SO-2 ran ed from alo of 44 inmates toa hi h of 111
inmates. The avera e daily percenta e of inmates housed in sin le cells on that unit as
percent, lo erthan the percenta e of inmates housed on sin le cells on non-Inta e housin units.
Durin a December 2, 2020 site visit, the population of SO-2. as’. At that time,
inmates ere double celled (.e., occupyin 18 cells) hile 22 cells ere unoccupied.

Atthe CT , there are2 housin units, includin the infirmary.‘ Durin a most
recent site visit to the CT on November 2, 2020, seven housin units ere closed. The CT

houses si nificantly fe erinmates than the CD . Bet een une 18 and October 1, 2020, the

 

1 NO-2 is desi nated to house inmates ho test positive forCO ID-19.

1 SE-1 as closed because it as bein used forstora e. CD mana ement reported that they are considerin
openin the housin unit as part of a plan to enable them to eventually open a second Inta e housin unit else here
in the facility.

1 attempted to obtain records reflectin the number of cells out of service daily ho ever, neither of thet o
CD administrative units that a ere told maintain these data (.e., Maintenance and Countboo ), ere able to
provide precise information.

18 ee May 20, 2020 Report at - fora more complete description of the CT facility.

8
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 12 of 51

facility population ran edfromalo of Oinmatestoahi hof4 4 inmates and durin that

period, it as rare for inmates to have a cellmate. Department of Corrections records indicate

that the avera e daily percenta e of inmates housed in sin le cells atthe CT durin this period
as 99 percent.

C Operations in Response to the Pandemic

Both the CD and CT have continued toimplement a2 -hour per day loc do n. In
effect, this means that most inmates remain in their cells e cept for one hour per day hen they
are released to sho er, ma e personal telephone calls, atch television, sit in the day room,
and or ma euse of small recreation areas ithin the housin units.!? Inmates assi ned to
se re ation units areloc eddo n for 24 hours per day on ee ends.

Be innin in the fall, the DOC has made tablets available to inmates that they can use in
their cells. There aret o types of tablets, one ith paid content that includes entertainment
options such as videos and ames and another ith free educational content. Ase plained
belo, the tablets include educational materials related to CO ID-19 and also can be used for
attorney-client communications. *°

Durin a prior site visits in April and May 2020, the DOC had desi nated
numerous housin units at both facilities as uarantine or isolation units. In contrast, durin site
visits conducted from late October to early December 2020, there ere no isolation or uarantine
housin units atthe CT duetothe absence of no norsuspected CO ID-19 cases. At the
CD , there as briefly an isolation unit in November after an inmate tested positive upon

admission and another housin unit as uarantined after a reported e posuretot o staff

 

1° Inmates in many CT housin units also spend out-of-cell time heatin meals in micro ave ovens.
20 ee ra2 and 8- 9.
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 13 of 51

members ho tested positive for CO ID-19.7' In addition to uarantine and isolation units, the
DOC also established enhanced monitorin housin units at both facilities for inmates ho
return from in-person court appearances or face-to-face visits ith an attorney. Inmates housed
on enhanced monitorin units have their temperature chec ed by medical staff daily for up to a
14-day period.
D Staffin
previously reported that the lar e number of correctional staff unavailable for duty,
includin staff ho ere not available for reasons related to CO ID-19, hada si nificant impact
on facility operations. comparison of correctional staffin levels from mid-May to
staffin levels in early December 2020 indicates that the number of staff available to or
remains virtually unchan ed.
previously reported that as of May 9, 2020, the DOC had a total of 994 funded
correctional officer positions.” Of that total, 1 positions ere vacant, five percent. Moreover,
an additional 1 0 filled positions, 1 percent, ere encumbered by correctional officers ho
ere on unavailable for duty status. Thus, 22 percent of the funded correctional complement
as either vacant or not or in .
obtained updated data related to the correctional staffin complement from
December 2020. As of December 1, 2020, the DOC had a total of 1,014 funded correctional
positions, 20 more funded positions than on May 9, 2020. DOC mana ement reported that as of

December , 2020, 110 positions ere vacant, 11 percent, and an additional 1 _ staff in filled

 

*1 All of the inmates on the uarantined housin unit ere tested forCO ID-19 and none tested positive.

2 eeMa , e rtat -8 e rt tted rae ratt rl, rder, filed April
19, 2020 hereinafter r/ e rt at21.
> Ma e rtat . The total included 844 correctional officer positions, 9 lead correctional officer

positions, and — supervisory correctional officer positions.

10
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 14 of 51

correctional positions, 1 percent, ere unavailable for duty. Thus, hile the number of staff
ho ere unavailable for duty decreased, an increase in the number of staff vacancies left the

si eof the available or force essentially the same as it as in May.”

E S pport from the DOH

Startin atsome pointin une 2020,anurse or in ith the DOH be an providin
health education related toCO ID-19 to DOC staff and conductin audits, at times ona_ ee ly
basis, related to the use of personal protective e uipment ( PPE ) at boththe CD andCT .
Unity and DOC mana ers report that they have been re ularly briefed on the audit findin s and
recommendations. In early Au ust 2020, an epidemiolo ist under contract ith the DOH be an
to visit the CD and CT to ensure appropriate monitorin of CO ID-19 positive cases and the
related submission of data to public health officials provide consultation on uarantine, isolation
and testin practices and confer ith Unity s medical director on treatment in individual cases.
By all accounts, this increase in DOH support has served as a very helpful resource to both DOC
and Unity mana ers.
I FINDIN S

This section summari es a findin sre ardin the Defendants performance relative
to each of the si_ re uirements related to conditions of confinement addressed by the une 18,

2020 preliminary in unction.

Re _ irement One

Defendants shall implement a medical cares stem on _ eneral pop lation

nits that ens res inmates receive attention from a medical provider  ithin
2 ho rsofreportin healthiss es Ifthiss stem contin esto sesic call
slips, Defendants shall ens re that inmates have consistent and immediate
access tos chsic call slips and that said slips are collected at re lar
intervals

 

24 ee raat2 -2 for additional information.

ll
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 15 of 51

The DOC and Unity have added resources to enhance the sic call system at the CD and
CT . The evidence sho s that for the most part, the Defendants areno providin inmates at
the CD andCT _ ith consistent access to sic call slips and they are collected at re ular
intervals ho ever, inmates are not consistently seen by a medical provider ithin 24 hours of
reportin health issues ina si nificant percenta e of cases. These findin s are described belo

A The Sic Call Process

The DOC relies on asic call system on eneral population housin units” to ensure that
inmates receive attention from a medical provider thin 24 hours of reportin a health issue.”
The Defendants have increased staffin for health services and made several modifications to
the business process related to sic call re uests in response to this re uirement.

The DOC s contract ith Unity Health Care, Inc. as modified to add fundin for the
hirin oft o additional nurse practitioners or physician assistants and t o medical assistants
for the period May 18 throu h September 0, 2020.2 The contract modification includes t o
contract line items to e tend the contract fort o additional time periods sub ect to fundin
availability: from October 1, 2020 to anuary 1,2021 and from ebruary 1, 2021 to April 14,
2021. Subse uent to September 0, 2020, the increased staffin levels authori ed by the

modification have remained in effect.7®

 

> Asa noted durin the November 9, 2020 hearin , a interpret eneral population units in this conte t to
mean housin units that have not been desi nated as_uarantine or isolation units.

> Inmates can also access medical care throu h the ur ent care and chronic care clinics.

2 E .2A, Amendment of Solicitation Modification of Contract Number CW 88 8, effective May 18, 2020. The
contract modification as si ned by a Unity representative on une 2, 2020 and by a District overnment
contractin officer on Au ust 11, 2020.

28 re uested that DOC mana ement produce documentation supportin thee ercise of the option for the
additional period that be an on October 1, 2020, and reflectin the associated availability of fundin . Accordin to
DOC mana ement, the a ency intends to maintain fundin to support the modification throu hout both additional
periods specified in the contract modification, fundin is available, and there is no need for supplemental
documentation reflectin the e ercise of the additional period and the availability of fundin .

12
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 16 of 51

Intervie s_ ith Unity staff indicate that this modification as intended to stren then the
business process related to sic call by addin clerical staff to collect and trac sic call
re uests obtained from the housin units on a more fre uent basis and by increasin the number
of clinicians available to deliver medical services.””? Under thisne system, hich as
implemented on une 2 , 2020, inmates are e pected to continue to obtain sic call re uest
forms from the correctional staff, and fill them out by enterin their name, date of birth, DCDC
number, housin unit, cell number, the date, and information about the nature of their re uest. °
The une 2020 revisions to the form add certain specific CO ID-19 symptoms and inmates are
as edtochec all that apply to them. ' The revised form does not provide a prompt for inmates
to indicate the time the re uest as made or for medical staff to note the time the re uest as
received.

Inmates are instructed to continue to place the sic call re uest forms in the secure
collection bo es that are maintained on the housin units. As part of the ne business process
the Defendants have implemented, medical assistants at each facility pic uptheformst ice
daily from each housin unit, enerally inthe early mornin and mid-day. The medical
assistants count the forms as they retrieve them and manually record the total number of slips
they have collected in ahand rittenlo before leavin each housin unit. After the medical

assistant has retrieved the re uest forms, a member of the correctional staff assi ned to the

 

°° Unity mana ers report that they be an pilotin thisne process on May 18, 2020.

° E . 2B, sample revised Sic Call ormused atCD and CT . Inmatesaree pected to chec one of the
follo in bo es: I. ishto be seenatsic call, dental treatment, mental health or other.

! The symptoms listed on the revised sic call re uest form are fever, cou hin , difficulty breathin shortness of
breath, headache body ache and upset stomach. d. Inan effort to ma e the forms more readily identifiable, DOC
and Unity mana ers report that the correctional staff have been instructed to print the forms on pin paper.
observations indicate that hile use of the revised forms is idespread, inmates also submit sic call re uests usin
a variety of documents, includin the previous version of the sic call re uest forms, random sheets of paper, and by
fillin out inmate re uest slips, hich are intended for initiatin case mana ement and other administrative
re uests. eeE .2C, Inmate Re uest Slip, fora copy of the form used at both facilities to ma e re uests that are
processed by case mana ement staff.
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 17 of 51

housin unit e amines the interior of the bo and documents that there are no sic call re uest
forms remainin inthebo .

In contrast to previous site visits, sic callre uest forms ere available on most of the
housin units a visited before the November 9, 2020 hearin . In fact, of the 1 housin
units a visited up to the time of the hearin , the forms ere available on every unit other
than NO-1, ahi h security housin unit ande cept for inmates confined on NO-1, inmates at
both the CD and CT did not report difficulty accessin the sic call forms. Durin a
subse uent site visit a conducted on December 2, 2020, the forms ere available on NO-1.
Moreover, lo s and intervie s_ ith correctional officers, inmates, medical providers, and
medical assistants establish that asa eneral matter sic call re uest forms have been pic ed up
t ice daily from the housin units at both facilities since une 2 , 2020. ”

After sic call re uest forms are pic ed up from all housin units inthe mornin and
mid-day, the medical assistant assi ned to each facility transfers the tally for each housin unit
into an electronic database. The sic call re uests are then tria ed for ur ency by achar e
nurse. If the re uest is deemed ur ent, the inmate ise pected to be brou ht to the ur ent care
clinic. Ifthe char e nurse determines the re uest is routine, inmates hose sic call re uest
forms are pic ed up inthe mornin are e pected to be scheduled for a same-day sic call
appointment. Ifthe sic call form as collected mid-day, the inmate is e pected to be
scheduled for ane t-day sic call appointment.

Accordin to Unity s mental health mana er, sic call re uests for mental health services
are initially tria ed by medical staff. Any that are deemed ur ent are hand delivered to mental

health staff for immediate attention. Inmates ho submit re uests that are not identified as

 

* Atthe CT , in an effort to ensure access to health services, medical providers al the tiers of both special
mana ement units on a daily basis.

14
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 18 of 51

ur ent aree pected to be seen by a mental health provider ithin 24 hours.

Ifa sic call re uest indicates the inmate has a dental problem a dis in pain or has
s ellin or other indication of a possible infection, the char e nurse is e pected to schedule the
inmate to be seen by a medical provider on either an ur ent basis or the ne t day at sic call. If
there is no indication of pain, sellin or other indication of a possible infection, the sic call
re uest is e pected to be referred to the dental pro ram for follo up as either a Priority One,

T oor Three. Priority One is limited to patients ho have indicated on their sic call re uest
form that they are in pain or haves ellin or some other indication of infection. It is
anticipated that they ill be seen by a medical provider ur ently or ithin 24 hours and seen by
a dental provider ithin seven days. Priority T oisidentified ith routine dental problems
and no apparent pain. These patients are not seen by a medical provider but are scheduled to be
seen by a dental provider. Priority Three includes re uests for procedures such as routine
cleanin , and li e Priority T 0, these patients are not seen by a medical provider, but are
scheduled to be seen by a dental provider.

Unity and DOC mana ers have informed a that there have been discussions about
usin thene ly adopted educational tablets as a supplemental method (.e., it ould not replace
hard copy forms) throu h_ hich inmates could directly submit sic call re uests to the health
care staff. They have described a system in hich an inmate could complete an electronic sic
call re uest form on the tablet and transmit it electronically to a desi nated electronic inbo
available only to medical staff. Department of Corrections mana ement has reported that the
sic call re uest form has been di iti ed for use on the educational tablets. As of December 2,

2020, the electronic sic call form submission process had not been implemented.
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 19 of 51

intervie ed numerous inmates atthe CD and CT re ardin sic call and access
to medical care. In contrast to earlier site visits, inmates enerally had positive impressions of
the sic call process and asserted that they e pected that if they submitted a sic call re uest
form they ould be seen by a medical provider timely.
B Sic Call Data
In order to assess the Defendants performance relative to the 24-hour re uirement, a
selected a sample of 92 sic call re uests submitted by inmates confined at the CD and CT
bet een une 18, 2020 and October 1, 2020. Thesample as selected from the ori inal hard
copies of the sic call re uest forms that are submitted by inmates. To test the completeness of
the data source provided by the Defendants (.e., hether all sic call forms submitted by
inmates durin this period ere produced for revie ), a compared the number of forms
produced by the Defendants from uly 2020 atthe CD ith the total number of sic call
re uests for the same month documented in the spreadsheet maintained by the medical assistants
ho pic upthesic call re uests atthe CD .* or the month of uly 2020, the spreadsheet
enerated by the medical assistant assi ned tothe CD indicated that atotal of 1 8 sic call
re uests ere submitted by inmates by comparison, the Defendants produced for revie by
a a total of 1,1 9 hard copies of sic call re uests atthe CD for the same period.
ere not able to reconcile this discrepancy.
dre separate samples of sic call re uests from the CD andCT . Because

medical, dental, and mental health sic call re uest forms are stored separately after they are

 

Durin the November 9, 2020 hearin a e plained that they had conducted arevie ofasample of sic call
re uests based on hat they believed ere allsic call re uest forms submitted by inmates bet cen une 18 and
October 1, 2020. Ho ever, a later learned that the sic callre uests from hichthey dre the sample ere
not all sic callre ueststhat ere submitted by inmates, but rather a sample selected by Unity staff. Thus, a ne
sample as selected by a

4 ee raat -14 fora more detailed description.
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 20 of 51

tria ed by the char e nurse, and because some inmates reported delays in responses to sic call
re uests concernin dental and mental health services, a structured asamplin methodolo y
that ensured sic call re uests of all three types ereincludedinthe sample. Intotal, 1 sic
call re uests ererevie edfromtheCD and4l1sic callre uests ererevie ed from the

CT . The samples from both facilities ere structured to include sic call re uests from every
month in the revie period.

Because sic call re uest forms include recorded dates, but not times, it as not possible
to calculate the number of elapsed hours bet een an inmate reportin health issues and the
inmate receivin attention from a medical provider. or this reason, a analy ed the data at
the most specific time interval possible iven the available data sources: the number of elapsed
da bet eenaninmate reportin health issues and the inmate receivin attention from a medical
provider. used the date recorded by the inmate on the sic call re uest form as the basis
for the calculation of the number of elapsed days bet een an inmate reportin a health issue and
receivin attention from a provider. ® On 21 of the 92 sic call re uest forms in the sample, 2
percent, medical staff added a notation that the date recorded by the inmate asthe ron

date. In certain cases, the reason for the notation as clear (e. ., the date recorded by the

 

The volume of re uests for dental and mental health care is much smaller by comparison to re uests for medical
care. In order to ensure a sufficient number of sic call re uests for dental and mental health care ere included in
the analysis, a established a minimum number of each type to include in the sample.

The difference in the sample si es as principally attributable to the fact that the Defendants produced three
mental health sic callre uests fromthe CT durin therevie period, allof hich ere included in the sample.
Atthe CD , the Defendants produced a lar er number of mental health sic call re uests and a selected a
sample of 11 mental health sic call re uests from that facility.

Dates are enerally recorded int oplacesonsic callre uest forms. irst, there is a field labelled Date echa
for the inmate to record the date s he fills out the sic call re uest form. Second, medical staff typically stamp cach
form itha Received stamp and enerally, but not al ays, hand rite a date under the stamp. There is a third
field in a portion of the form desi nated for the medical provider to fill out that also includes a date and a time field
ho ever, these fields ere not completed in any of the sampled forms a revie ed. Ho ever, the EHR provides
a record of the date and time of any clinical encounters bet een inmates and medical providers.

8 Durin the sample selection process, a observed a si nificant number of sic call re uests ith no date
recorded by the inmate. These forms eree cluded from the sample because they ould notallo a toma e
any findin sre ardin timeliness.
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 21 of 51

inmate asa month a fer medical staff collected the form) ho ever, in most other cases, there
as a difference of one ort o days bet een the date recorded by the inmate and the date
recorded as received by medical staff. In these cases, the basis forthe ron date notation as
not evident.
1 Sic Call at the CDF
sample of sic call re uests submitted atthe CD included 2 re uests for
medical care, 1 re uests for dental care, and 11 re uests for mental health care. °
analysis indicates that for all cate ories of sic call re uests combined, in 22 of Osic call
re uests, 44 percent, inmates ere seen by a medical provider on the day they submitted their
sic callre uest or the ne t day. An additional three sic call re uests, si percent, ere for
medication refills and the prescriptions ere refilled the day after the sic call re uest as
submitted ithout the inmate seein a medical provider.
Amon the 24 re uests for medical care, 1 re uests made by inmates (includin the
three prescriptions that ere timely filled ithout the inmate havin to see a provider), 1
percent, received attention from a medical provider ithin one day of the submission of the sic
call re uest.t? Amon the remainin seven sic call re uests for medical care, five of the
inmates ere seenbet eent oand five days follo in submission of the sic call re uest
form andt o ere seen more than five days follo in the submission of the re uest form.

Althou h the sample of sic call re uests a analy ed included re uests for dental and

mental health services, the sample si es for those sub roups_ ere not lar e enou h to reach

 

° One sic call re uest for medical care ase cluded from the sample because the date recorded by the inmate as
subse uent to the date medical staff collected the form.

4° ourteen of the 1 patients ere seen by aprovider ithin one day. In the other three instances, the inmate

re uested prescription refills for s in cream, eye ointment and nasal spray, respectively, and a provider ordered the
refill ithinone day ithout seein the inmate.

18
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 22 of 51

meanin ful conclusions about the timeliness of provider responses to those subcate ories of
re uests. Ho ever, because a number of inmates a intervie ed complained about delays in
responses to sic call re uests for mental health and dental services, a revie ed the EHR
related to1 sic callre uests for dental services and 11 sic call re uests for mental health
services atthe CD . The findin s from those revie s are summari ed belo
Ase plained above, sic call re uests for dental services are tria ed and re uests that
reflect pain, s ellin , or another indication of a possible infection are e pected to be seen by a
medical provider thin one day, or sooner if indicated.*' Amon the 1 sic call re uests for
dental careinthe CD sample, three inmates ere seen by asic call provider the day they
submitted the re uest or the ne tday.7 Amon the remainin 12 sic call re uests for dental
care that did not result in a timely provider visit, seven re uests included reference to a chipped
or bro en tooth, cavity, toothache, or a non-specific reference to isdom tooth. None of the
inmates associated ith these latter cate ories of re uests ere seen by a provider ithin one
day of submittin their sic call re uest. In the remainin five instances, the sic call re uest
forms referenced the need for a dental cleanin , fillin , or simply stated dental.
Amon the 11 sic call re uests for mental health servicesin the CD sample, the inmates
associated ith fourre uests ere seen the day the re uest as submitted or the subse uent day.
In the remainin seven instances, theinmate asseenany herefromt otosi days after

re uestin services. The table belo summari es the timeliness of sic call services atthe CD .

 

4 raat1 . While inmates ho indicate pain ors ellin are assi ned priority for services, the form does not

as ifthe inmate ise periencin dental painors ellin , but leaves it up to the inmate to specify these symptoms.
42 Only one of these three sic call re uests included a description by the inmate indicatin any painors ellin .

19
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 23 of 51

TABLE ONE SUMMARY OF LEN TH OF TIME TO BE SEEN
BY PRO IDER AT CDF

 

TYPE OF SER ICE lda of 2 das Morethan das Not Seenb
RE UESTED re est of re est of re est Provider
MEDICAL | 2 0

4 44
DENTAL 4
MENTAL HEALTH
COMBINED 24 14 8 4

 

2 Sic Call at the CTF

Atthe CT ,a sample included 2 re uests for medical care, 1 re uests for dental
care,t ore uests for mental health care, and one re uest for both medical and mental health
care. analysis indicates that at the CT , for2 ofall 41 ofthesic call re uests,
percent, inmates received attention from a medical provider on the day they submitted their sic
call re uest or the follo in day. Amon the2 re uestssee in medical care, inmates
associated ith 1 re uests, 0 percent, ere seen by aa medical provider thin one day of the
submission of the sic call re uest inmates associated ithsi re uests, 24 percent, ere seen
bet eent o and five days of the submission of the re uest and inmates associated ith four
re uests, 1 percent, ereseen any here from si to 20 days after the submission date noted by

the inmate on the re uest form.

 

‘ One of the five inmates did not appear for his appointment, hich as scheduled for 24 days after the sic call

re uest as submitted.

44 One of the four inmates asnotseen ithinthree ee sofhissic callre uest andt o inmates ere not seen
ithint o months of their sic call re uests as of December 1, 2020. The remainin inmate asreleased days

after his re uest ithout bein seen.

20
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 24 of 51

Thirteen of the 41 re uestsin the sample ere for dental services. Seven of those re uests
resulted in inmates bein seen by a medical provider ithin one day after the re uest as
submitted.* Amon theremainin si re uests for dental care, one re uest referenced dental
pain andtheinmate as not seen until three days after the re uest as submitted, three re uested
dental cleanin sandt o erenon-specific re uests for dental services.

Amon the three sic call re uests for mental health care,* one resulted in an inmate
bein seen the day after the sic callre uest as submitted. The inmates associated ith the
other t ore uests received attention from a providert o days and four days, respectively, after
the re uest as submitted.

The table belo summari es the distribution of time bet een the submission of sic call

re uest forms and inmates bein seen by a provider at the CT :

TABLET O SUMMARY OF LEN TH OF TIME TO BE SEEN
BY PRO IDER AT CTF

 

TYPE OF SER ICE Re vr t Ree s ' More ea s Not Seen b
RE UESTED es of ke es of Re es ovide
MEDICAL 1 4 0
DENTAL 4 2 0
MENTAL HEALTH I 1 0 0
MEDICAL AND 0 1 0 0
MENTAL HEALTH

COMBINED 2 12 0

 

 

4 Si of those seven sic call re uest forms included a specific description indicatin pain,s ellin orabro enor
erodin — tooth.
4 One of the three asthe sic call re uest that also includeda re uest for medical care.

21
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 25 of 51

C Concl sion, Re irement One

The Defendants have invested additional resources in the sic call process by au mentin
staffin in order to collect sic call re uest formst ice daily and increase the number of
providers available to assess and treat inmates at sic call. Inmates enerally had positive
impressions of medical staff responses to sic call re uests for medical services ho ever,
inmates reported delays accessin dental and mental health services throu h the sic call system.

These reports are enerally consistent iththesamplerevie edbya . AttheCD ,

1 percent of sic call re uests for medical services resulted in inmates bein seen ithin one
day and atthe CT , 1 percent ereseen ithin one day. reco ni e that there is some
inherent mar in of error in these calculations for several reasons. irst, the timeliness of the
responses to many sic call re uests could not be calculated because in identifyin a sample,

a determined that a si nificant number of inmates did not record a date (or time) on the sic
call re uest forms they submitted and therefore these forms ere automatically e cluded from
the sample since timeliness could not be determined. Second, none of the sic call re uest forms
included the time of submission and, as noted above, the form does not prompt inmates to record
the time of submission.  inally, it is possible that submission dates recorded on some sic call
re uest forms are incorrect. Medical staff at times include a notation statin thatthe ron

date as entered by the inmate on the re uest form. Ho ever, it as not possible for a to
assess the accuracy of the submission date inmates recorded on the re uest forms nor the

accuracy of the staffs ron date desi nation.*

 

‘ An advanta ¢ of an electronic sic call re uest submission process ould be that it ould include data re ardin
the date and time of each sic call re uest submission, hich could serve as an audit trail. This ould also eliminate
the need for inmates to rely on correctional officers to provide sic callre uestforms. or some inmates, ho ever,
the use of tablets to complete an electronic form could present a barrier to submission.

22
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 26 of 51

Additionally, did not revie lar eenou h samples to reach conclusions about the
timeliness of responses to re uests for sic call related to dental and mental health needs.
Ho ever, there is some indication that at least ith respect to dental services, there are delays in
inmates accessin timely services. The dental sic call re uest system is desi ned so that
inmates e periencin pain,s ellin , or other si ns of infection are seen thin 24 hours, but in
the absence any indications of these symptoms, inmates are not scheduled to be seen on sic call.
If inmates are una are of the decision rules adopted by medical staff, inmates ho do have
ur ent dental problems may submit asic call re uest for dental services ithoutincludin the
appropriate information to be seen timely.
Re irement T o
Defendants shall compl _ ith District of Col mbia and Centers for
Disease Control re lations on social distancin in DOC facilities
Defendants shall address challen es hich have prevented the implementation of
social distancin incl din b tnot limited tolac of ed cation and staffin
shorta es Defendants shall provide the Co rtan_ pdate on their
improvements to enforcin social distancin b UNE2 , 2020
Ase plained belo, the Defendants have continued to promote social distancin , but
on oin limitations are evident. The a ency has bene unable to increase the complement of staff
that is available for duty. These matters are e plained belo
A_ Efforts to Promote Social Distancin
Current CDC _ uidelines applicable to detention and correctional facilities recommend
implementation of social distancin strate ies to increase the physical space bet een

incarcerated detained persons (ideally feet bet een all individuals, re ardless of symptoms),

and to minimi emi in of individuals from different housin units. *® District of Columbia

 

48 ee App. B,E .1, Interim uidance on Mana ement of Coronavirus Disease 2019 (CO ID-19) in Correctional

and Detention acilities, updated December _ , 2020, https: .cde. ov coronavirus 2019-
ncov community correction-detention inde _.html,

 
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 27 of 51

re ulations related to social distancin in the conte t of the current pandemic are consistent ith
this uidance.*”

The DOC has continued to implement strate ies intended to reduce both the number of
different inmates hocome into contact ith one another (e. ., by reducin opportunities for
inmates from different housin units to interact ith one another) and the number of inmates

ho interact ith one another at any iventime(e. ., by reducin out-of-cell time). As noted
above, ° at both the CD and CT , the DOC has continued to implement a medical loc do n,
durin hich inmates are allo ed out of their cells one hour per day in small roups. !
Department of Corrections mana ers and staff report that they limit the number of inmates out of
their cells at one time in each housin unit toama imum of si inmates in addition to four
inmates on or detail, ho are responsible for certain cleanin duties throu hout the day. ”

Durin site visits, a observed variability in the number of inmates out of their cells at
any time, ran in from one inmate to as many as1 inmates. When inmates ere out of their
cells, social distancin practices ere not consistent. Often a observed inmates con re ate
insmall roupstotal ,sometimes hile not earin amas properly coverin their noses and
mouths. At other times inmates ho ereincommon areas ould communicate ith inmates

inside of cells throu h the pass throu h slot on the cell door, often hile in close pro imity and

hile not earin amas properly coverin both their noses and mouths.

 

4° On November 1, 2020, a as ed counsel for both parties to identify the D.C. re ulations that ould fall ithin
the scope of this re uirement. ere informed by the Defendants that on March 1, 2020, the Department of
Health issued Emer ency Rule-ma in to order persons to stay at home due to the pandemic. The re ulation
included this definition of social distancin re uirements: Social Distancin Re uirements means maintainin at
least si ( ) foot social distancin from other individuals. D.C.Re . 829- 8 (Apr , 2020) (amendin 22B
DCMR Sections 220 and 229.1). Mayor s Order 2020-0 (une 19, 2020) adopts this definitionas ell. Mayor s
Order 2020-0 at Section II. 1.

0 raat9.

! Inmates confined on se re ation housin units are loc eddo nfor24 hourson ee end days.

* The cleanin activities performed by the inmate or details supplement the cleanin performed by the
contractors ho perform daily cleanin onthe housin units.

24
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 28 of 51

DOC e ecutive staff and other mana ers have informed a that they e pect
correctional officers to enforce social distancin re uirements or potentially be sub ect to
personnel action. They have e plained that a Correctional Surveillance Center Team ( CSC
Team ) monitors video feeds from both facilities around the cloc . Team members are
responsible for, amon other matters, reportin to DOC e ecutives if social distancin on
housin units is not bein enforced. visited the CSC Team video monitorin center.
Accordin to CSC Team staff, the CSC Team as instructed in March or April 2020 to monitor
video feeds and identify instances of inmates not earin mas s and or not properly social
distancin and for staffnot earin mas s, shields, or enforcin social distancin re uirements.
CSC Team staff reported that violations of these CO ID-19-related miti ation re uirements are
fre uent and that the CSC Team may see as many as 100 e amples per shift. Information
provided to a by the DOC Deputy Director of Operations, to hom the CSC Team reports,
indicates that bet een April and November 29, 2020, appro imately 4 disciplinary actions

ere ta ena ainst staff for violations of CO ID-19 re uirements, 84 percent of hich ere
based on CSC Team observations. While less fre uent than amon inmates, durin recent site
visits a observed correctional staff at times not earin re uired mas sand or face shields
on housin units and not maintainin social distances amon themselves and hen interactin
ith inmates and other non-correctional DOC staff. 4
The DOC has ta en steps to provide additional educational materials to inmates re ardin

CO ID-19 and the importance of social distancin . Si na e has been placed throu hout both

 

received a summary of the DOC s analysis of the data, but not the underlyin data itself and thus a did
not independently analy e this data.
‘ ore ample, at one point durin a site visit, a observed correctional officers respond to a medical
emer ency. Aser eant ho responded to the emer ency, entered the housin unit ithout a face shield. He as
offered a shield by a collea ue, but he refused to ear it.

2
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 29 of 51

facilities remindin inmates and staff to remain at least si feet apart. Additionally, DOC

e ecutive staff report that be innin in March 2020, educational materials are distributed to
every inmate s cell every Wednesday and those materials at times include information related to
CO ID-19.

More recently, startin at the end of September 2020, the DOC  idely distributed
electronic tablets intended for educational purposes to inmates at the CD and CT . Distribution
of the tablets is e pected to be completed by December 14, 2020. The tablets, hich are
available to all inmates e cept those on inta e or se re ation status, may be used daily bet een
9:00 a.m. and 11:00 p.m. Amon other content, the tablets include educational materials
re ardin CO ID-19,includin a Quic uidetoCO ID-19, a ResponsetoCO ID-19:
Survival uide, and instructions on Wearin Personal Protection E uipment.

inally, ith respect to staffin , since a last report in May 2020, the DOC received
authori ation and fundin for 20 additional correctional officer positions ho ever, ase plained
above, * as of December 1, 2020, the si e of the correctional or force that is available for duty
has remained essentially unchan ed. While the number of staff on unavailable for duty status
decreased by ,from1 Otol — staffunavailable bet een May 9 and December 1, 2020, the
number of vacant positions increased by 9, from 1 to 110 position. ? Conse uently, the
number of staff available for duty remained virtually unchan ed. The chart belo compares

staffin levels on May 9 and December 1, 2020.

 

E. A, Quic uidetoCO ID-19.
E . B, Response to CO ID Survival uide.
E . C, Wearin Personal Protective E uipment.
8 raat2 -2.
° T enty of the 9 positions ere ne ly authori ed positions in fiscal year 2021, hich be anon October 1, 2020.

2
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 30 of 51

Total Authorized and Funded Correctional Staffing Complement
May 9, 2020 and December 1, 2020

1200

994 Total Positions 1014 Total Positions

x 110

   

1000

we 133
800
600

400

200

5/9/20 12/1/20

B Filled, Available for Duty m Filled, Not Availale for Duty @ Vacant

B Concl sion, Re irementT o
Since the issuance of the preliminary in unction, the DOC has continued to adopt
operational practices to encoura e social distancin . These practices have resulted in substantial
restrictions in the time inmates spend out of their cells. While fe er inmates are out of their
cells at any time than they ould other ise be in the absence of the out-of-cell time restrictions,
inmates ho are out of their cells often do not maintain si feet of social distance. also
observed staff members not maintainin social distance on housin units and else here
throu hout both facilities. Personal protective e uipment, includin mas s for every inmate, as
idely available and ithfe e ceptionsinmates donned mas s._ re uently,ho ever, mas s
ere not properly coverin both the inmates noses and mouths. Althou ha observed some

staff not earin appropriate PPE, these incidents ere infre uent.

2
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 31 of 51

As part of their effort to miti ate the spread of CO ID-19, the DOC has made
educational materials available to inmates in both hardcopy format and, more recently,
electronically on ne educational tablets that have been idely distributed to inmates at both
facilities. Staffin limitations have persisted, creatin challen es that impede miti ation efforts.

Re_ irement Three

Defendants shall contin e the services of their ne | contracted
environmental health and safet vendor Defendants shall f rther
contin e their contract to provide CO ID 1 cleanin services on

the sec re and non sec resides of the DOC facilit , incl din the
common areas of allho sin nits Defendants shall f rther contin e
their efforts to hire a re istered sanitarian Defendants shall ens re
that inmates have access to the necessar materials to clean their cells,
incl din cleanin sol tions hich protecta ainstCO ID1 and

ade atecleanin textiles and tools Defendants shall f rther ens re
that DOC staff and inmates are informed of and trained on the proper
techni esfor mixin and preparin cleanin sol tions as necessar
Defendants shall provide the Co rtan_pdate on their improvements to
sanitation b UNE2 ,2020

The Defendants implementation of the re uirements related to environmental health and

safety is described belo

A The Environmental Health and Safet endor and Contract Cleanin Services

The DOC s contract for environmental health and safety services be an in May 2020 and

included an initial term of three months, ith three one-month options to e tend. ° The contract
included the services of a sanitarian. In mid-Au ust 2020, the Defendants e ercised an option
toe tend the contract throu h October 1, 2020, at hich point the contract e pired. !

Durin the term of the contract, a sanitarian employed by the vendor developed a

cleanin and disinfectin protocol 7 to provide uidance to the cleanin companies that the

 

° eeMa_, e rt,E . 10 foracopy of the contractual a reement the Defendants entered for
environmental health-related services.

! E .4A, Au ust 18, 2020 Modification of Contract CW82  ,e tendin the contract period to October 1, 2020).
> E .4B, SARS-Co -2 (CO ID-19) Disinfection and Cleanin Protocols.

28
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 32 of 51

DOC contracted ith in response to the April 19, 2020 Temporary Restrainin Order ( TRO ),
(D t. No. 48), and later conducted site visits to monitor implementation of cleanin practices
atthe CD andCT . The vendor issued a total of four inspection reports, t oin uly 2020, 4
one in September 2020, and one in October 2020.

Department of Corrections mana ement informed a that the vendor s services ere
not e tended beyond October 1, 2020 because the a ency anticipated the environmental health
and safety services provided by the vendor ould be performed by a soon-to-be-hired DOC
employee ho ould perform ob duties associated ith a sanitarian position. As discussed
belo, the individual the Defendants hired to provide these services as not are istered
sanitarian and did not have the trainin , e perience or credentials to perform the same functions
that ere performed by the contracted sanitarian. In response to the concerns raised about this
matter at the November 9, 2020 hearin , DOC mana ement recently informed a that the
a ency has decided to contract ith the environmental health and safety vendor hose contract
e pired on October 1, 2020 and reinstitute its efforts to hire a re istered sanitarian. On
December 11, 2020, the filin date of this report, the Defendants submitted documentation to

a indicatin they had entered into a contract ith the vendor for a three-month period, ith

 

63 An Amended Order filed on April 19, 2020 corrected an error in the initial Order that as issued. The error as
based on a typo raphical error in a initial April 2020 report, hich a corrected. The Amended Order
addressed professional cleanin services on the secure side of the facility, and in relevant part states: In addition to
en a in asanitarian, the defendants shall consider contractin for professional cleanin services on the secure side
of the facility, at least until a sanitarian is hired to bolster the e istin environmental health and safety pro ram at
both facilities. (D t. No. 0).
* E .4C, Onsite Audit Inspection Report, Environmental Conditions Inspection for SARS-Co -2 (CO ID-19)
Disinfection and Cleanin Protocols, dated uly 2020 E .4D,  ollo -Up Onsite Audit Inspection Report,
Environmental Conditions Inspection for SARS-Co -2 (CO ID-19) Disinfection and Cleanin Protocols, dated
uly 2 , 2020. Althou h these reports and the t o subse uent reports are all labelled Draft, DOC representatives

informed a that they are all considered final versions of the reports.

E .4E,  ollo -Up Onsite Audit Inspection Report No. 2, Environmental Conditions Inspection for SARS-Co_ -
2(CO ID-19) Disinfection and Cleanin Protocols, dated September 2020.

E .4,,  ollo -Up Onsite Audit Inspection Report No. , Environmental Conditions Inspection for SARS-Co_ -
2(CO ID-19) Disinfection and Cleanin Protocols, dated October 0, 2020.

29
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 33 of 51

three one-month option periods. The Defendants report that the vendor intends to schedule an
inspection before December 2 , 2020.

The Defendants continued the contracts for cleanin services on the secure and non-
secure sides of the CD and CT ,includin common areas of the housin units. Since
e ecutin the contracts on an emer ency basis in May 2020 for an initial three-month period,
the Defendants have e tended the contracts repeatedly for short periods, typically for one to
three months at atime. Ina November 2 , 2020 e-mail communication to a DOC e ecutive,
the Chief Procurement Officer at the D.C. Department of eneral Services, the a ency
responsible for contractin on behalf of the DOC for cleanin services at the CD and CT ,
approved e tension of the DOC cleanin contracts to ebruary 2021, statin his office ould

or ith its Bud et Team to ensure fundin is secured to ensure compliance ith the Court

Order. ® In addition, he stated that the contracts should be revie ed in anuary 2021 to
ensure that the Court Order is still valid andifso e may need to prepare a competitive
solicitation in anuary if e must continue the contract beyond ebruary 2021. °

The cleanin contractors atthe CD and CT aree pectedtofollo the disinfection and
cleanin protocols developed by the DOC s environmental health and safety vendor. The
contractors ere observed and evaluated by the DOC s contracted sanitarian on multiple
occasions bet een uly and October 2020. Based on a intervie s and observations, it

appears that by and lar e the contractors clean all of the re uisite areas of the facilities every

day. Common areas and public spaces on both the secure and non-secure sides of the facilities

 

One of thet ocleanin contractors the DOC en a ed asreplaced. eeE .4 , Modification of Contract
DCAM-20-NC-EM-00 9C,e tendin the performance period forthe ne cleanin contractor (at the CD ) throu h
ebruary 28, 2021 E . 4H, Modification of Contract DCAM-20-NC-EM-00 9B, e tendin the term of the cleanin

contractor (at the CT ) throu h_ ebruary 28, 2021.
8 E .41, November 2 , 2020 e-mail correspondence from eore e isto itanaSte art-Ponder.
69 d.
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 34 of 51

appeared noticeably cleaner than a observed durin previous site visits at both the CD and
the CT . Department of Corrections mana ers and staff also reported a consistent
improvement in facility cleanliness attributable to the contract cleanin teams.
B Hirin Re istered Sanitarian
The Defendants posted a position vacancy announcement for a _ sanitation inspection
specialist onsi dates bet een May 21 and October , 2020. ° The ualifications and
educational re uirements for the posted position do not meet the eli ibility re uirements to sit
for the re istered sanitariane amination administered by the relevant credentialin body. !
Department of Corrections mana ement has informed a that the a ency elected to post a
sanitation inspection specialist vacancy rather than a sanitarian position vacancy in order to
e pedite the hirin process. Accordin to DOC mana ement, because the sanitarian position
did not already e ist, additional administrative or ould bere uired to develop a ob
description and classify the position and these activities ould delay fillin the vacancy.
Arevie of publicly available information concernin District of Columbia
overnment employees indicates that as of September 0, 2020, there ere District
employees ith the title sanitarian, 4o0f hom _ or ed for the Department of Health, and
t oof hom _ or ed for the Department of Youth Rehabilitation Services and the Child and
amily Services A ency, respectively. Additionally, a found a Department of Health ob

vacancy announcement for a sanitarian position that as postedin anuary 2020 *ho ever,

 

° E .4 , Sanitarian Inspection Specialist ob description and vacancy announcement posted on the follo in dates:
May 21,2020 unel ,2020 uly ,2020 uly 1, 2020 September 18, 2020 and September 29, 2020

! The National Environmental Health Association is the credentialin or ani ation for sanitarians. ee E . 4K,
NEHA Re istered Environmental Health Specialist Re istered Sanitarian (REHS RS) Candidate Information
Brochure at 1- forthe eli ibility re utrements to sit for the REHS RS credentials ¢ am.

> E .4 , Sanitarian ob description and vacancy announcement posted on anuary , 2020.

]
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 35 of 51

the eli ibility re uirements for that position also ere inconsistent ith the re uirements set
by the National Environmental Health Association for re istered sanitarians.

Department of Corrections representatives stated that after serially postin the ob
openin for the sanitation inspection specialist and conductin outreach to public health
net or s, thea ency did not receive any applications from re istered sanitarians from amon
those applicants ho ualified for the position. Ultimately, the DOC hired a candidate from
the pool of applicants ho asal1 -year supervisory employee of thea ency ithouta
bac round in environmental health and safety. This individual be an or in as the
sanitation inspection specialist on November 9, 2020.

intervie edthe ne ly hired sanitation inspection specialist and that person s

supervisor. The supervisor developed trainin materials that have been provided to the ne
employee. * Both the supervisor and the employee stated that trainin has be un and has
included online course or , studyin American Public Health Association Standards for
Health Services in Correctional Institutions, and on-the- ob trainin t iceper ee conducted
by a District employee ho oversees environmental health and safety pro rams in the District
of Columbia st o secure uvenile facilities. The on-the- ob trainin is anticipated to
continue for up tot o months.

As noted above, follo in the November 9, 2020 hearin , DOC mana ement informed

a that the a ency intends to post a position vacancy for are istered sanitarian. Accordin

 

areE .4K, ranote 1 ¢ E .4 ,supra fe 2.
4 E .4M, Trainin Plan for DOC Sanitarian.
Those facilities are operated by the District of Columbia Department of Youth Rehabilitation Services. The
individual conductin the on-the- ob trainin has the sanitarian ob title.

2
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 36 of 51

to DOC mana ement, as of December 9, 2020, a ob description had been developed and as
bein revie ed by staffin the District of Columbia s Office of Human Resources.

C Access to Cleanin Materials and Related Trainin

There asasi nificant improvement in inmate access to appropriate materials to clean
their cells since a prior site visits. The Defendants no provide inmates itha
pero ide-based cleanin and disinfectin solution and clean microfiber cloths are delivered to
housin unitst ice daily. Atthe CD , inmates and staff reported that they are re uired to
clean their cells ith these materials in the mornin at the start of the shift. Atthe CT ,
inmates reported that they had access to bottles of pero ide solution and microfiber cloths

hen they ereallo ed out of their cells. observed that an appropriate supply of clean
microfiber cloths and bottles of pero ide solution ere available on every housin unit visited
and inmates and staff consistently reported that they had access to the clean cloths and solution
on a daily basis.

The pero ide solution is purchased by the DOC in a concentrated and hi hly corrosive
form. Itis mi ed by desi nated environmental officers prior to its distribution to housin
units. The dilution of the concentrated form of the solution is performed by a machine
pro rammed to add a specified amount of ater in order to dilute the solution to levels
prescribed by the manufacturer.

DOC mana ers, detail inmates, and some housin unit staff have reported that inmate
detail or ers and correctional officers assi ned to the housin units have been trained on

cleanin protocols. Thetrainin , hich as conducted by the DOC Compliance and Revie

 

E .AN, Position Description (Draft) for Environmental Sanitarian CS 1801-12.
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 37 of 51

Office, as based on the cleanin protocols developed by the contracted environmental health
and safety vendor.
Re_ irement Fo r
Defendants shall ens re that conditions in isolation nits are non p nitive
This incl desens rin reliable and re lar access to le al calls, personal
telephone calls, dail sho ers, and clean clothin and clean linens to all
inmates on isolation stat s Defendants shall provide the Co rt an _ pdate
on their improvements to conditions in isolation cells bb UNE2 , 2020

Since une 18, 2020, hen the preliminary in unction as issued, there have been no
isolation units in operation at the CT ho ever, an isolation unit has operated on a limited
basis atthe CD durin this period.

Ase plained in more detail belo in the narrative related to testin re uirements, a
total of 11 inmates tested positive for CO ID-19 atthe CD bet een une 18, 2020 and
December 1, 2020. All but one of these cases ere identified as a result of testin conducted at
the time of admission, and the last one appears to have been the result of ane ly admitted
inmate ithCO ID-19 ho as placed on the mental health unit upon admission and infected
another inmate. ® DOC records indicate that upon receipt of a positive test result, each member
of this cohort as transferred to NO-2, the unit at the CD desi nated for inmates on medical
isolation status.

Since the time that the preliminary in unction as issued, there have been a limited
number of inmates on isolation status. Unli e the conditions that ere evident before the

temporary restrainin order as issued, it appears that inmates on isolation status are able to

ma e personal telephone calls, ta e daily sho ers, and receive clean clothin and clean linens

 

raat 9-4.
8 This matter is addressed ra at 41.
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 38 of 51

ona ee ly basis. ° Thereis,ho ever, some very limited evidence indicatin that inmates on

isolation status may not have access to confidential le al calls.*°

Re_irement Five

Defendants shall ens re that all inmates have access to confidential,
nmonitored le al calls of ad rations fficient to disc ss le al matters

Insofar as inmates access to confidential, nmonitored le al calls is

reliant onthe seofne technolo , Defendants shalls iftl implement
the seofs ch technolo

In the conte t of this re uirement,t o different cate ories of le al calls should be
considered: attorney-initiated le al calls and inmate-initiated le al calls. The various
processes and practices applicable to each cate ory are discussed separately belo

A Attorne Initiated Le al Calls

Currently, pursuant to a process initiated in April 2020 in response to the pandemic, an
attorney canre uestale alcall ithaclient confined atthe CD ortheCT by sendin an
email to the DOC case mana ement office. DOC case mana ement staff report that these
calls, hich arereferred toas emer ency le al calls, are enerally scheduled fora O-minute
period, but the duration may be e tended for up to one hour or more if the attorney re uests
additional time.*' After submittin are uest, attorneys are advised of the day they ill receive
ale al call from the client but not the precise time that the client ill contact them.

Reports from DOC mana ement related to the volume of attorney-initiated emer ency

le al calls indicate that a hi h number of le al calls are processed on a monthly basis at both

 

° ere only able to intervie oneinmate ho as recently on isolation status. Based on this intervie and

discussion ith medical, correctional and mana ement staff, tt appears that since the preliminary in unction as
issued, in the limited instances in hich an isolation unit has been operated at the CD , inmates have had access to
personal telephone calls, daily sho ers, clean clothin and clean linens.

8° One inmate on isolation status reported that hile he as able to spea_ by telephone to his la yer in the case
mana er s office, a correctional officer remained in the office durin the telephone call.

8 ere told that the re uest for additional time must be made in the initial email.
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 39 of 51

the CD andCT .* Bet een April 20, 2020 and October 1 , 2020, DOC mana ement
reports that case mana ers ere responsible for facilitatin 8, 02 emer ency le al calls.*
Durin this period, DOC mana ement reports that the avera e daily volume of emer ency
le al call re uests permonthran edfromalo of Ocallstoahi hof8 calls, and the
avera enumber of case mana ers ho ere present at both facilities to facilitate these calls
durin this period asl .™

Each housin unit has an assi ned case mana er. Many case mana ers are assi ned to
cover multiple housin units. As of early November 2020, the DOC had a total of — funded
case mana er positions, nine of hich ere vacant. Pursuant to the emer ency call re uest
process initiated in April 2020, each ee day mornin case mana ers receive a list of
emer ency le al calls that they are assi ned to facilitate that day. Case mana ement staff
report that most if not all of their or days are devoted to facilitatin attorney-initiated
emer ency le al calls. As a result, they are unable tore ularly perform many of their other
ob duties,® includin the timely processin of inmate-initiated re uests for le al calls, hich

are described in more detail belo °

 

® E . A, chart submitted by DOC Director of Pro rams and Case Mana ement, e¢ al Calls, Emer ency Calls to

Private and Public Attorneys, April 20 - October 1 , 2020 (sho in for the 10-day period bet cen April 20 and 0,

2020, attorneys re uested 448 le alcallsof hich 8 erecompleted forthe month of May 2020, attorneys

re uested 1,28 le alcallsof hich 1,0 ere completed forthe month of une 2020, attorneys re uested 1, 0

le alcallsof hich 1, 41 erecompleted for the month of uly, 2020 attorneys re uested 1, 2 le alcalls of
hich 1,410 ere completed forthe month of Au ust 2020, attorneys re uested 1,41 le alcallsof hich1, 1
ere completed for the month of September 2020, attorneys re uested 1, 2 le alcallsof hichl, 4 ere

completed and forthe 1 -day period bet een October 1 and 1 , 2020, attorneys re uested 8 Ile alcallsof hich
89 ere completed).

8 E. B, e al Calls Cont., Number of Emer ency e al Calls Re uested by Public and Private Attorneys, April

20 - October 1 , 2020 (statin , fer al a, that of the 8, emer ency le al calls re uested durin this period, 8, 02
ere the responsibility of case mana ers).

84 d.

8 Tn addition to le al calls, case mana ers are responsible for inmate classification, reclassification, and facilitatin

various types of inmate re uests for records and services.

8 raat 8- 9.
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 40 of 51

In instances in hich attorneys contact the DOC case mana ement office to re uest a
le al call, the calls are conducted in one of the follo in aysatboththeCD andCT :

1) in the case mana ers office ith the case mana er present 2)in the inmate s cell usin a
cellular telephone and )in an empty cell on the housin unitusin acellular telephone. At
the CD , these le al calls are also conducted in an office in the facility s case mana ement
suite.® received some conflictin information about hether case mana ers are present

hen ale al call is conducted in a case mana er s office. Ho ever, most of the inmates and
case mana ers intervie ed confirmed that the case mana er is present in the office hen these
calls are conducted, hichis consistent ith the observations that a have made.

As of mid-November 2020, attorney-initiated emer ency le al calls ere bein
conducted via cell phone in individual cells at both the CD and CT .** Department of
Corrections mana ers report that the introduction of the cell phones and handsets initially
presented connectivity and other challen es that have lar ely been overcome. or the most
part, inmates and staff report that the use of the cell phones in individual cells affords inmates
the opportunity to spea in aconfidential settin ith their attorneys. *

Attorneys can also re uest to spea_ to their clients atthe CD andCT via

 

8’ Durin anintervie a conducted in the case mana ement suite, an inmate as observed sittin in the

door ay of an open office reportedly spea in to his attorney thin audible distance of correctional and case

mana ement staff.

88 The Defendants purchased 0 cell phone and 10 ireless handsets for this purpose on May 1, 2020. All

e uipment has been delivered. ee E . C, Order Confirmation, irst Net, OrderNo. 8 40299 (cell phones) E .
D, Proof of Delivery, endorAc no led ement Acceptance orm, September 0, 2020 ( ireless handsets).

Records related to the delivery of the cell phones and the order for the handsets ere re uested but not available.

Accordin to case mana ement supervisors and staff, as of mid-November 2020, nine cell phones _ ere available for

use (si atthe CD and three at the CT ). In addition, seven ireless handsets and nine non- ireless handsets ere

also available. Department of Corrections mana ement reports that the remainin 41 cell phones ill be deployed

after the Defendants receive the supplies necessary to secure them in loc ed bo es. Department of Corrections staff

report that the bo es, hich are used for the nine phones that are in use, are intended to ensure that the cell phones

are not dama ed or used for unauthori ed purposes.

89° Some inmates reported that they could be overheard by inmates confined in ad acent cells hen spea in from

their closed cells.
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 41 of 51

videoconference. These conferences are scheduled for a specific ee day time period by staff
inthe DOC eneral Counsel s Office. The Defendants report that bet een May 18, 2020 and
October 1, 2020,the eneral Counsel s Office coordinated a total of 1,209 videoconferences
for inmates atthe CD and CT . Desi nated correctional staff have been trained to help
inmates use the videoconference technolo y. have observed and participated in these
videoconferences, hich are conducted under conditions that promote the confidentiality of
attorney-client communications.”

B_ Inmate Initiated Le al Calls

Inmates at the CD and CT caninitiatele al calls ith their attorneys by submittin
an oral or ritten re uest to the case mana er assi ned to their housin unit.?' Inmates
reported substantial delays receivin responses to these re uests. i e the attorney-initiated
le al calls, these calls can be conducted in the case mana er s office ith the case mana er
present or in a cell on the housin unit. In addition, inmates can ma e free le al calls to their
attorneys durin the one-hour daily recreation period, usin the phones mounted on the alls
in the day rooms.”” While the DOC reports that these calls are unmonitored, they are not
confidential.

The DOC Office of eneral Counsel reports that inmates at the CD have been able to

ma econfidential and free le al calls from their cells usin tablets provided by the vendor that

 

°° Ininstancesin hich counsel re uires aclient to revie documents or other materials, they are able to do so ona
confidential basis durin the videoconference. Additionally, DOC staff report that attorneys can send documents to
case mana ers andthe eneral Counsel s Office for transmission to inmates for revie .

* SeeE .2C, ranote 1, Sample Inmate Re uest Slip. Inmates can obtain these forms, hich are used to

re uestle al calls, amon other re uests, from correctional staff and case mana ers. After the forms are filled out,
inmates are re uired to place theminabo here they are pic ed up periodically by the case mana ement staff.
Some of the case mana ers a intervie ed reported that they had difficulty ecepin up iththese re uest forms.
°2 Defendants report that these calls are free and unmonitored as lon as the attorney s name and telephone number
have been appropriately re istered in the system.
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 42 of 51

provides telephone services at the CD .° Bet een une 18 and December , 2020, the
eneral Counsel s Office reports that 4le al calls eremadeusin these tablets at the
CD . In addition to telephone communications, inmates can use the DOC-issued educational
tablets to communicate ith their attorneys usin a confidential electronic messa in
platform. As of November 0, 2020, DOC mana ement reports that 18 inmates and 1
attorneys have used the messa in platform.
C Concl sion, Re irement Five
The Defendants have made a substantial investment inne technolo y to address the
attorney-client communication challen es that have emer ed as a result of the pandemic. In
addition, they have repurposed space in different parts of the CD and CT in order to
accommodate confidential attorney-client videoconferences. Moreover, in an effort to ensure
the technolo y is used appropriately, correctional staff assi ned tone ly created
videoconferencin posts have received trainin ons ills that ere not contemplated by their
ob descriptions. inally, case mana ement ob responsibilities have been restructured in
order to prioriti e the volume of attorney-client telephone and video communications
associated, at least in part, ith the reported and substantial decrease in attorney visits to the
CD andCT .

Re _irement Six

Finall , the Co rt notes that Defendants have increased testin for
CO ID1 ,no testin an_ resident to be transferred to Saint Eli abeths
Hospital or to a federal correctional facilit Defendants also test an

 

° Unli ¢ the educational tablets provided to inmates by the DOC, the tablets provided by the vendor contain paid
content. The tablets furnish inmates at the CD ith the ability to ma e telephone calls to the same approved
contacts they are allo ed to contact from the telephones in the dayrooms, includin their attorneys. Currently, these
tablets are only available in limited uantities at both facilities. Ho ever, althou h inmates at the CT also have
access to these tablets, they cannot use the telephonic functionality because a different vendor has the contract for
telephone services at the CT and these services are currently unavailable under that contract.
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 43 of 51

cell mate of an inmate ho tests positive and all ne residents pon

inta e Defendants contin e to test those inmates ho report positive for
CO ID1 s mptoms The Co rt ORDERS that Defendants contin e
implementin this increased testin The Co rtf rther ORDERS that
Defendants pdate the Co rtonan chan es to the testin protocol at
DOC facilities, incl din thef rther testin of as mptomatic inmates

The Defendants report that they administer CO ID-19 tests to inmates in the
follo in circumstances: upon admission prior to certain transports, includin transports to
court if inmates are symptomatic and, to any cellmate of aninmate ho tests positive for
CO ID-19. In addition to inmate testin , DOC representatives also reported that be innin in
October 2020, the Department of Health be anma in CO ID-19 testin available to DOC
staff on-site every t o ee s. Thetestin as made available durin hours that included the
mornin shift chan eto ma imi e the number of staff ho could ta e advanta e of the
testin .

A Testin of Ne 1 Admitted Inmates

orne ly admitted inmates, the Defendants report that their protocol is to administer a

rapid CO ID-19 test and a lab test simultaneously to each inmate upon inta e.°* An
additional lab test is administered to each inmate at least seven days later? _ hile the inmate
remains housed in the Inta e unit. Once cleared by medical staff, inmates may be moved
from the Inta e unit into other housin units. If an inmate tests positive for CO ID-19, they

are transferred to housin units desi nated for inmates on isolation status.

 

4 The lab test reportedly has a hi her sensitivity in detectin SARS-Cov-2 ho ever, results ta e lon er to process.

Thus, a rapid test is administered at the same time and the test results are available shortly after the test is

administered. If the rapid test returns a positive test result, the inmate is isolated sooner thans he ould other ise

be if alab test alone ere administered. Inmates ho refuse testin at the time of admission are cell restricted until

medical staff clear them.

° This process is intended to identify inmates ho may have been CO ID-19 positive upon admission, but ho
ere still in an incubation period ith viral levels that ere toolo to detect at the time of the initial test

administrations.

° Inmates ith acute mental health needs are moved to a speciali ed unit and do not remain on the Inta e unit.

Women are admitted at the CT .

40
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 44 of 51

obtained CO ID-19testin data throu h November 0, 2020 from Unity
representatives ho maintain clinical testin data. Accordin to that data, overthe 1 days
bet een une 18, 2020 and November 0, 2020, the Defendants administered 2, 1 tests to
inmates, anavera eof 1 . tests per day. Additionally, tests ere administered on 91 percent
of the days durin the period.

The testin records indicate that there ere a total of 11 positive tests durin the
period, fourin uly,t oin Au ust, four in September, none in October, and one in November.
All ereatthe CD . Tenofthe 11 positive tests ere detected by aCO ID-19 test
administered upon admission to the facility. Of those 10 inmates testin positive, nine ere
housed in SO-2 initially, the Inta e unit, or ere immediately placed in the isolation unit, NO-
2, before spendin ani ht in SO-2. The 10th case involved aninmate ho as placed on the
mental health unit, SO- , upon admission. When his initial test result came bac positive, he

as moved to the isolation unit.

The final positive case asnotane admission, but rather involved aninmate ho

as housed on the mental health unit for ane tended period. He as housed on the mental
health unit durin the period henthe ne ly admitted inmate referred to above (.e., the 10th
positive case) tested positive. The day after the ne ly admitted inmate received his positive
test result, the entire mental health unit as tested. One inmate onthe unit as confirmed
positive four days later and he as transferred to the isolation unit.

B_ Testin of Inmates Transferred to Saint Eli abeths Hospital

obtained data re ardin all transfers to Saint Eli abeths Hospital for the period

une 18 to October 1, 2020. There ere a total of 24 transfers to that facility.’

 

° Accordin to DOC staff, inmates may be transferred to Saint Eli abeths either as a permanent placement or ona
temporary basis pendin a mental health assessment.

4l
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 45 of 51

intervie ed DOC and Unity representatives re ardin the prerelease and CO ID-19 testin
processes applicable to inmates released to Saint Eli abeths.

Accordin to Unity representatives, inmates ho are released to Saint Eli abeths are
tested for CO ID-19 in advance of their transfer if Unity staff are notified in advance of the
transfer. Unity and DOC records office staff reported, ho ever, that they often are not
notified in advance of an inmate transfer to Saint Eli abeths. cross referenced the
names of the 24inmates ho ere transferred to Saint Eli abeths durin the revie period

ithCO ID-19testin data. T entyt oof the 24 transferred inmates ere tested for
CO ID-19 hilein DOC custody ate t prior to their transfer to Saint Eli abeths
ho ever, in most cases the testin as not conducted in close temporal pro imity to the
transfer. Department of Corrections records indicate that seven of the 20 inmates ere tested
ithin the ee prior to the transfer four additional inmates ere transferred bet een one and
t o ee spriorto the transfer andthe remainin 11 inmates ere tested bet een 24 and 128
days prior to the transfer to Saint Eli abeths. T o inmates transferred to Saint Eli abeths
durin therevie period ere not tested at all prior to the transfer.
C Testin of Inmates Transferred to Federal Correctional Facilities
obtained data re ardin all transfers to the United States Marshals Service for
the period une 18 to October 1, 2020: There ereatotal of 1 transfers.
intervie ed Unity staffre ardin CO ID-19testin practices prior to inmate transfers to
federal facilities, includin Unity staff involved in the health clearance process for inmates
ho are released to the custody of the Marshals Service. Accordin to Unity staff, there is a
defined process established by the Marshals Service for releasin inmates to their custody,

hich Unity follo s. Unity staff are re uired to complete a Prisoner in Transit Medical

42
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 46 of 51

Summary form for each inmate scheduled to be transferred.** Unity staffe plained that at

2

some point in early 2020, ane section, Section , Mandatory Symptom Screenin for
CO ID-19 Prior to Departure rom acility, asaddedtothe form. This ne section
includes a record of the inmate s temperature, three screenin —_ uestions, and criteria for a
certifyin health authority to medically clear the inmate for transfer. The form does not
re uireaCO ID-19 test prior to release and Unity staff stated that in practice, they complete
the form for each inmate released to the Marshals Service, but do not complete a CO ID-19
test as a matter of course. Unity representatives clarified that if are uest is made to
administera CO ID-19 test (e. ., by the facility to hich the inmate ill be transferred), they
ill conduct the test.
cross referenced arandom sample of ofthe 1 inmates transferred to the
Marshals Service bet een une 18 and October 1,2020 ithCO ID-19testin data.
T enty-one inmates received a CO ID-19 test at some point prior to their release to the
custody of the Marshals Service and 12 inmates did not. Amon_ this cohort, three inmates
received a CO ID-19 test ithin the month prior to their release (ran in from 14 days to 28
days prior to release) and the remainin 18 inmates received a test more than one month prior
to their release (ran in from days to 181 days).
D Testin of Cellmates of Inmates ho Test Positive
As noted above, the Defendants report that cellmates of all inmates ho test positive
forCO ID-19 are tested. Of the 11 inmates ho tested positive forCO ID-19 bet een une

18 and October 1, 2020, one inmate had acellmate. The t oinmates ere housed in a cell

in the Inta e unit. Testin records indicate that the cellmate of the inmate ho tested positive

 

°8 E . , Prisoner in Transit Medical Summary redacted. This formis referred toas orm

4
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 47 of 51

as tested the same day his cellmate received a positive test result and his test result as
ne ative.
E Testin of Inmates ho ReportCO ID 1 S mptoms
inally, a revie edasample of 49 sic call re uests submitted bet een une 18
and October 1, 2020 that reflected reported symptoms consistent ith CO ID-19 symptoms
identified by CDC _ uidelines and or reflected in Unity s reported symptom-based testin
practices.”? orty-three of the sic call re uests ere submitted by inmates confined at the
CD andsi — ere submitted by inmates confined at the CT . Because 1 ofthe sic call
re uest forms did not include the date the inmate submitted the form, they ere e cluded from
the analysis.
Amon_ the remainin sic callre uestsinthe sample, 2 erefrom the CD and
four erefromtheCT . ourteenofthe inmates ho submitted the sic call re uests, 9
percent, eretested forCO ID-19 at some point after they submitted their sic call re uest.
ive of the 14 tests ere administered ithint o days of the submission of the sic call
re uest and one as administered five days after the submission of the sic call re uest.!°°
The remainin ei httests ere administered bet een 20 and 2 days after the sic call
re uests ere submitted. There is no indication in the EHR maintained for these inmates that
these ei ht tests ere administered in response to the sic call re uests that reported CO ID-

19symptoms. Amon the 22inmates ho ere not tested after reportin symptoms, 1

 

°” ee App. B, E . 1, supra note 49 ( Symptoms of CO ID-19 include cou h, shortness of breath or difficulty
breathin , fever, chills, muscle pain, sore throat, and ne loss of taste orsmell . Other less common symptoms
have been reported, includin nausea and vomitin . ) Symptoms noted in the sampled sic call re uests included,
but ere not limited to, the follo in : cou hin shortness of breath difficulty breathin fever nausea vomitin
loss of appetite headache and or body aches chills and sore throat. Inmate re uests for CO ID-19 tests ere also
included in the sample.

100 Three sic call forms e plicitly included are uest fora CO ID-19 test: one reported shortness of breath, one
reported upset stomach and vomitin , and one reported nausea and loss of appetite.

44
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 48 of 51

received a CO ID-19 test at some earlier point in their confinement and five _ ere not tested
forCO ID-19 durin their confinement.
intervie ed Unity s Medical Director re ardin clinical e pectations for testin
inmates horeport symptoms consistent ith CO ID-19. The director pointed out that there
are some casesin hich there are sound medical e planations for the symptoms the inmate is
e periencin consistent ith somethin other than CO ID-19.'°' The director also
ac no led ed that providers have some clinical discretion in decidin hen to administer a
CO _ ID-19 test to inmates reportin CO ID-19 symptoms, but she indicated that if there is no
obvious or clear e planation for the symptoms, a CO ID-19 test should be administered.
did not assess the clinical decisions made by providers ith respect to
administerin CO ID-19 tests for reportedly symptomatic inmates, hich seemed beyond the
scope of this appointment and ould have re uired consultation ith a medical e pert.
Arevie of the EHR maintained for inmates in the sample sho sthatinsi cases, the inmate
reported durin the sic call visit that the CO ID-19-li e symptoms reflected on the sic call
re uest form as resolved and in five other cases the inmate reported that s he had re uested
to be seenin sic call for other reasons despite notin symptoms of CO ID-19 on the sic call
re uest form.'° The revie of the sampled cases also sho various dia noses reached
follo in the sic call visit, such as asthma, constipation, aller ies sinusitis, and acid
reflu  astrointestinal reflu disease. In none of these cases, as there documentation in the

EHR that CO ID-19 as suspected but testin —_as not done.

 

101 The director cited ase amples inmates dia nosed ith Crohn s disease reportin _astrointestinal symptoms and

inmates dia nosed ithasthmareportin acou h. Incases such as these, a provider mi ht conclude the symptoms
ere related to the dia nosed chronic condition rather than CO ID-19.

102 These other reasons included re uests for foot cream, medicine for heartburn or treatment for constipation.

4
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 49 of 51

F Timeliness of Testin Res Its
Durin the November 9, 2020 hearin , the Plaintiffsin uired hether a ere
a are of any delays inreceivin testin results from laboratories. have revie_ ed the
available data re ardin elapsed days from test administration to receipt of testin results.
Amon the 2, 1 tests administered bet een une 18 and October 1, 2020, data ere
available for 9 percent of the test results. Be innin in Au ust 2020, the date test results
ere received as recorded much less fre uently than durin une and uly 2020. ere
not able to determine hether the tests ith data sufficient to calculate the number of elapsed
days bet een test administration and receipt of testin results(.e., the 9 percent) ere
representative of test processin timesin eneral. With that caveat, in the months of October
and November 2020, 9 percent of the tests for hich a calculation could be made resulted in
test results that ere returned thin four days of the test administration. !°
Concl sion, Re irement Six
Since the issuance of the preliminary in unction, the DOC has administered over 2, 00
CO ID-19 tests to inmates at the CD and CT , over1 tests perday. Thea ency s testin
protocols pay particular emphasis to identifyin and containin anyinmates ithCO ID-19
before they interact ith the eneral population and have an opportunity to communicate the
virus to other inmates or staff. Since the issuance of the preliminary in unction, 10 of the 11
inmates ho tested positive forCO ID-19 ere discovered durin routine inta etestin and

the 11th case, caused by ane ly admitted inmate s placement on the mental health unit, as

 

10 orreference, there as sufficient data for 149 of the 1,002 tests administered in those t o months. Thirty-three
of the tests ere administeredt o days before the data as provided to a and the results of those tests ere still
pendin .
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 50 of 51

uic ly contained because of the inta etestin . Inthe one casein hich aninmate ho tested
positive for CO ID-19 had a cellmate, the cellmate as also tested.

The evidence indicates that the DOC does not as a matter of eneral practice test
inmates ho are transferred to Saint Eli abeths Hospital. Medical staff indicate they often are
not informed that aninmate ill be transferred to Saint Eli abeths in advance. The data also
indicate that the DOC does not routinely test inmates ho are transferred to federal
correctional facilities. Medical staffe plained that they follo the procedure established by
the Marshals Service.

inally,arevie ofasample of sic call re uests that included symptoms consistent
ith CO ID-19 revealed that most inmates ere not tested forCO ID-19 in response to the
sic callre uest. Unity medical staffe plained that there is clinical ud ement involved in
decidin hether to administera CO ID-19 test to an inmate. did not assess those
decisions.
CONCLUSION
are available to ans er any uestions the Court or the Parties have about the
matters addressed in this report.

Respectfully submitted,

s_raceM. opes

rae
race M. opes
BarNo. 8 0O

E ecutive Director
Risin for ustice
901 4" Street, N.W., Suite 000
Washin ton, D.C. 20001
202- QO -2224
mlopes @risin for ustice.or
Case 1:20-cv-00849-CKK Document 138 Filed 12/12/20 Page 51 of 51

December 11, 2020
Washin ton, D.C.

48

Mar ordan
mar mar ordan.consultin
1220 19" Street, N.W.

Suite 00
Washin ton, D.C. 200
202-2- 2
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 1 of 63

APPENDI A

Exhibit 1A

Exhibit 1B

Exhibit 1C

Exhibit 1D

Exhibit 2A

Exhibit 2B

Exhibit 2C

Exhibit 3A

Exhibit 3B

Exhibit 3C

Exhibit 4A

Exhibit 4B

Exhibit 4C

Exhibit 4D

Exhibit 4E

REPORT SUBMITTED BY AMICUS CURIAE PURSUANT
TO SEPTEMBER 16, 2020 ORDER

Index to Exhibits

Chart, Combined Population of CDF and CTF, by Day and Legal Status, June 18,
2020 — October 31, 2020

Table, Combined Population of CDF and CTF, by Status and Day, June 18, 2020
— October 31, 2020

Table, Admissions to CDF and CTF, by Status and Month, June 18, 2020 —
October 31, 2020

Table, Average Length of Stay of Inmates Housed at CDF and CTF, by Status and
Month, June 18, 2020 — October 31, 2020

May 18, 2020 Modification of Contract CW68868

Sick Call Request Form

Inmate Request Slip

Quick Guide to COVID-19

Response to COVID Survival Guide

Wearing Personal Protective Equipment

August 18, 2020 Modification of Contract CW82753
SARS-CoV-2 (COVID-19) Disinfection and Cleaning Protocols

Onsite Audit Inspection Report, Environmental Conditions Inspection for SARS-
CoV-2 (COVID-19) Disinfection and Cleaning Protocols, dated July 2020

Follow-Up Onsite Audit Inspection Report, Environmental Conditions Inspection
for SARS-CoV-2 (COVID-19) Disinfection and Cleaning Protocols, dated July
23, 2020

Follow-Up Onsite Audit Inspection Report No. 2, Environmental Conditions
Inspection for SARS-CoV-2 (COVID-19) Disinfection and Cleaning Protocols,
dated September 2020
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 2 of 63

Exhibit 4F

Exhibit 4G

Exhibit 4H

Exhibit 41

Exhibit 4J

Exhibit 4K

Exhibit 4L

Exhibit 4M

Exhibit 4N

Exhibit 5A

Exhibit 5B

Exhibit 5C

Exhibit 5D

Exhibit 6

APPENDI B

App. B, Ex. 1

Follow-Up Onsite Audit Inspection Report No. 3, Environmental Conditions
Inspection for SARS-CoV-2 (COVID-19) Disinfection and Cleaning Protocols,
dated October 30, 2020

Modification of Contract DCAM-20-NC-EM-0079C

Modification of Contract DCAM-20-NC-EM-0079B

November 23, 2020 e-mail from George Lewis to Gitana Stewart-Ponder

Sanitarian Inspection Specialist, job description and vacancy announcement

NEHA Registered Environmental Health Specialist/Registered Sanitarian
(REHS/RS) Candidate Information Brochure

Sanitarian Job Description and Vacancy Announcement
Training Plan for DOC Sanitarian
Draft Position Description, Environmental Sanitarian CS-1801-12

Chart, Legal Calls, Emergency Calls to Private and Public Attorneys, April 20 - October
15, 2020

Chart, Legal Calls Cont., Number of Emergency Legal Calls Requested by Public and
Private Attorneys, April 20 - October 15, 2020

Order Confirmation, First Net, Order No. 587640299 (cell phones)
Proof of Delivery, Technomic, RTS No. 100561 (wireless handsets)

Prisoner in Transit Form, Redacted

Center for Disease Control, Interim Guidance on Management of Coronavirus
Disease 2019 (COVID-19) in Correctional and Detention Facilities, Updated
December 3, 2020
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 3 of 63

APPENDI A
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 4 of 63

Ex 1A
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 5 of 63

Combined Population of the CDF and the CTF, by Day and Legal Status
June 18 - October 31, 2020

                       
                     
  

700
600
500 ,
Pretrial lel eV]
400
300
200 Fugitive
@ Sentenced Misdemeanant
100
@ Other
0 Writ or Hold
oa
NaS @ Sentenced Felon
(a)
ARS
> . .
ONS uty @ Pretrial Misdemeanor
oS Nao
nil Ao Ro @ Parole Violator
SAS Ao
oaNSoaeo
Note ono
Teta sage Sie @ Hold for Transfer
o> oO :
ody Se NON
Sle ol tS AI O | | O .
mn ™N ON GO
Jul ae ata pec |e Vy LS | Sa) |) Ve | LT @ Pretrial Felony
ONAN AO mo
Om rHoOn~A OO A oO
om Se # > N GO Ao
Aug Bs Bi Lsi8 Ais
adtaeas 8
an 2 8 sia 8)\s
oO tS BR ~~ A DA oo
2020 PISS S| Alls
Sep Yoknw Sawsyg
ABS SB 8 So
So #2 8 8 &
AS 8 § 8
4 BS A ~
S|) 8 8
Oct S
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 6 of 63

Ex 1B
Distinct Count of DCDC
Row Labels

2020

Jun
6/18/2020
6/19/2020
6/20/2020
6/21/2020
6/22/2020
6/23/2020
6/24/2020
6/25/2020
6/26/2020
6/27/2020
6/28/2020
6/29/2020
6/30/2020

Jul
7/1/2020
7/2/2020
7/3/2020
7/4/2020
7/5/2020
7/6/2020
7/7/2020
7/8/2020
7/9/2020
7/10/2020
7/11/2020
7/12/2020
7/13/2020
7/14/2020
7/15/2020
7/16/2020
7/17/2020
7/18/2020
7/19/2020
7/20/2020
7/21/2020
7/22/2020
7/23/2020
7/24/2020
7/25/2020
7/26/2020
7/27/2020
7/28/2020
7/29/2020
7/30/2020
7/31/2020

Aug
8/1/2020
8/2/2020
8/3/2020
8/4/2020
8/5/2020
8/6/2020
8/7/2020
8/8/2020
8/9/2020
8/10/2020
8/11/2020
8/12/2020
8/13/2020
8/14/2020
8/15/2020
8/16/2020
8/17/2020
8/18/2020
8/19/2020
8/20/2020
8/21/2020
8/22/2020
8/23/2020
8/24/2020
8/25/2020

Fugitive

Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 7 of 63

Combined Population of CDF and CTF, by Status and Month

Sentenced
Misdemeanor

BRRPAPWWWWWWWWH

OMOODRARARAORARAUUTMDMBDOORARA AR AR A

ee ee ee ee ee ee a ee a ee ee
DODO BA BAH DDO ON NNN WNWNODDDHD HD OD

Other

- - MONNNMNN PY

MN - +--+ NNH HH H KH WWWARWANNNNNM “ND

-+-NND A

Nh PDP P

PO Pp pO — A A A

June 18, 2020 - October 31, 2020

Writ or
Hold

94
94
94
94
94
94
94
94
93
93
93
93
93

93
93
93
93
93
93
93
93
93
93
92
92
92
92
91
90
90
90
90
90
91
92
90
90
89
89
89
89
87
86
86

86
86
86
86
86
86
86
84
84
84
84
88
87
87
87
87
87
87
87
87
87
87
87
87
87

Sentenced
Felon

72
72
13
13
13
13
13
74
74
75
75
75
74

75
75
75
75
75
75
75
74
75
72
72
72
72
13
72
72
72
71
71
71
71
71
71
13
74
74
74
74
75
75
13

72
72
72
67
68
68
68
69
70
70
70
70
70
72
72
72
72
72
72
13
13
71
71
71
67

Pretrial

Parole Hold for Pretrial

Grand

Misdemeanor Violator Transfer Felony Total

68
67
66
66
66
67
67
66
66
65
67
67
67

67
67
62
63
63
63
64
62
63
61
62
63
63
65
64
64
62
62
65
65
69
68
67
68
70
74
74
13
72
15
76

76
80
80
81
79
79
78
77
78
78
81
81
84
83
85
86
86
84
82
82
78
80
82
82
85

88
88
89
90
90
91
92
91
90
91
91
91
93

92
92
90
90
91
91
92
94
91
91
92
92
92
90
96
96
98
105
106
106
100
105
106
103
104
105
105
100
103
103
108

106
108
108
109
105
110
101
105
105
105
103
103
102
101
101
102
102
108
113
112
114
114
115
115
119

440
440
440
440
440
439
439
439
437
436
437
437
435

434
434
433
434
434
434
434
434
435
435
433
433
433
432
431
431
430
431
431
431
432
430
431
430
429
429
429
429
428
426
428

427
426
426
427
425
426
426
431
432
432
431
432
434
444
438
440
440
436
434
432
431
432
432
432
431

482
487
488
488
488
490
492
491
492
493
497
497
495

494
495
497
500
501
501
501
505
502
504
504
506
506
5114
5114
514
520
517
519
519
518
520
518
519
524
528
528
532
532
535
533

532
534
534
538
534
535
536
537
539
539
542
542
539
543
544
547
547
547
546
550
557
558
558
558
564

1249
1253
1255
1256
1256
1259
1262
1259
1256
1257
1264
1264
1262

1259
1260
1254
1259
1261
1261
1265
1267
1264
1263
1263
1266
1266
1271
1274
1275
1281
1283
1289
1289
1286
1292
1288
1288
1295
1305
1305
1302
1304
1307
1312

1309
1314
1314
1315
1303
1310
1301
1311
1316
1316
1318
1323
1324
1337
1339
1346
1346
1345
1346
1349
1352
1353
1357
1357
1365
Row Labels

8/26/2020
8/27/2020
8/28/2020
8/29/2020
8/30/2020
8/31/2020

Sep

9/1/2020

9/2/2020

9/3/2020

9/4/2020

9/5/2020

9/6/2020

9/7/2020

9/8/2020

9/9/2020

9/10/2020
9/11/2020
9/12/2020
9/13/2020
9/14/2020
9/15/2020
9/16/2020
9/17/2020
9/18/2020
9/19/2020
9/20/2020
9/21/2020
9/22/2020
9/23/2020
9/24/2020
9/25/2020
9/26/2020
9/27/2020
9/28/2020
9/29/2020
9/30/2020

Oct

10/1/2020

10/2/2020

10/3/2020

10/4/2020

10/5/2020

10/6/2020

10/7/2020

10/8/2020

10/9/2020

10/10/2020
10/11/2020
10/12/2020
10/13/2020
10/14/2020
10/15/2020
10/16/2020
10/17/2020
10/18/2020
10/19/2020
10/20/2020
10/21/2020
10/22/2020
10/23/2020
10/24/2020
10/25/2020
10/26/2020
10/27/2020
10/28/2020
10/29/2020
10/30/2020
10/31/2020

Fugitive

Sentenced
Misdemeanor

10
10
10
9
9

oO

THOWMDDMDANDDAWAADDMADMDA®A ©

Other

oa oo OP et

— qw pon - —

a

MNWAWH NMNAHNMNNMNNAWABRRANANA WWD

June 18, 2020 - October 31, 2020

Writ or
Hold

85
85
85
84
84
84

81
80
80
80
80
80
80
80
80
78
78
78
78
78
78
78
78
78
78
78
78
77
77
78
78
15
15
15
15
15

75
74
74
74
74
75
13
13
13
72
72
72
72
71
71
71
71
71
71
71
71
71
71
71
71
71
71
71
72
71
71

Sentenced
Felon

66
67
67
68
68
68

67
69
70
65
66
66
66
66
63
65
63
63
63
63
64
65
61
64
65
65
65
65
66
67
63
65
65
65
67
68

63
61
62
62
62
62
64
64
61
64
64
64
64
59
61
61
62
62
62
63
63
60
62
62
63
63
62
63
62
63
65

Pretrial

Parole Hold for Pretrial

Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 8 of 63
Combined Population of CDF and CTF, by Status and Month

Grand

Misdemeanor Violator Transfer Felony Total

88
88
90
90
91
91

97
97
100
103
104
108
108
110
110
112
110
110
114
114
115
112
112
110
109
110
110
112
106
109
114
114
114
114
115
112

113
112
113
116
116
117
113
115
117
117
117
117
119
116
118
115
113
115
115
117
110
110
110
109
110
110
114
114
106
105
106

117
119
123
122
122
122

114
125
133
128
126
131
131
135
130
133
129
130
133
133
135
137
140
138
134
134
134
134
129
127
131
131
130
130
129
137

143
133
134
136
136
128
133
134
136
133
134
134
135
137
137
135
136
136
136
141
142
142
144
146
145
145
149
147
145
150
151

434
431
432
432
432
432

432
432
434
438
439
442
442
445
448
446
447
444
444
444
445
448
450
452
447
445
445
445
448
447
448
449
452
452
451
447

451
452
452
452
452
444
433
435
435
434
434
434
434
433
434
431
434
434
434
436
437
436
437
437
440
440
440
434
434
434
433

563
567
564
567
571
571

576
576
574
582
576
578
578
579
579
573
579
582
586
586
584
584
591
583
588
596
596
591
591
592
595
593
595
595
596
601

600
594
595
600
600
614
607
607
617
615
618
618
623
633
626
633
624
627
627
626
625
630
628
633
635
635
638
645
650
647
644

1364
1367
1371
1373
1378
1378

1375
1389
1399
1402
1398
1412
1413
1422
1419
1416
1415
1415
1426
1426
1429
1432
1441
1433
1432
1439
1440
1438
1431
1432
1436
1437
1441
1440
1444
1450

1456
1437
1440
1450
1450
1447
1435
1439
1449
1448
1452
1452
1461
1463
1464
1461
1456
1461
1461
1470
1465
1467
1468
1472
1478
1478
1487
1484
1486
1487
1487
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 9 of 63

Ex 1C
Distinct Count of DCDC
Row Labels

2020
Jun 18 - 30
Jul
Aug
Sep
Oct
Grand Total

Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 10 of 63

Admissions to CDF and CTF, by Status and Month
June 18, 2020 - October 31, 2020

Column Labels

Pretrial Felony Parole Pretrial Hold for Other Sentenced Sentenced Writ or Fugitive Grand Total
Violator Misdemeanor Transfer Felon Misdemeanant_ Hold

20 22 9 3 1 2 51

74 80 41 14 13 4 6 1 199
109 63 52 31 10 13 7 5 1 246
94 118 56 55 15 9 4 1 314
113 83 46 39 15 4 6 287
409 337 198 139 54 30 25 7 1 1044
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 11 of 63

Ex 1D
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 12 of 63

Average Length of Stay of Inmates Housed at CDF and CTF, by Status and Month
June 18, 2020 - October 31, 2020

Average of LOS Column Labels

Row Labels Pretrial Felony Parole Pretrial Hold for Other Sentenced Sentenced Writor Fugitive Grand
Violator Misdemeanor Transfer Felon Misdemeanant_ Hold Total
2020
Jun 18 - 20 273 158 47 333 132 407 128 446 294
Jul 281 151 52 354 146 409 130 472 304
Aug 286 133 50 371 36 433 102 505 1 307
Sep 291 112 51 375 38 459 123 533 302
Oct 296 119 62 379 25 438 103 556 303

Grand Total 288 129 54 366 68 431 112 506 1 303
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 13 of 63

Ex 2A
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 14 of 63

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Contract Number Page of Pages

AMENDMENT OF SOLICITATION / MODIFICATION OF CONTRACT CW68868 1 2
2. Amendment/Modification Number | 3. Effective Date 4. Requisition/Purchase Request No.
M0006 May 18, 2020 onererensive Medical Services
6. Issued by: Peter Kern Code | 7. Administered by (If other than line 6)
Office of Contracting and Procurement Department of Corrections
441 4" Street, NW Suite 330 South 2000 14° St. NW 7" Floor
Washington, DC 20001 Washington, DC 20009
8. Name and Address of Contractor (No. street, city, county, state and zip code) 9A. Amendment of Solicitation No.
Unity Health Care, Inc.
1100 New Jersey Ave SE, Suite 500 9B. Dated (See Item 11)
Washington DC 20003 ——

10A. Modif f No.
Office: 202-715-7900 x Cwesses of Contract/Order No

Attn.: Vincent A. Keane
vkeane@unityhealthcare.org

 

10B. Dated (See Item 13)
Code Facility 04/05/2019

 

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

|_| the above numbered solicitation is amended as set forth in item 14. The hour and date specified for receipt of Offers oO is extended. Ol is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date specified in the solicitation or as amended, by one of the following methods:

(a) By completing Items 8 and 15, and returning copies of the amendment: (b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) BY separate letter or fax which includes a reference to the solicitation and amendment number. FAILURE OF YOUR ACKNOWLEDGMENT TO
BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION
OF YOUR OFFER. If by virtue of this amendment you desire to change an offer already submitted, such may be made by letter or fax, provided each letter or
telegram makes reference to the solicitation and this amendment, and is received prior to the opening hour and date specified.

 

12. Accounting and Appropriation Data (If Required)

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS ,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14

 

A. This change order is issued pursuant to (Specify Authority): 27 DCMR, Chapter 36, Contract Modifications
The changes set forth in Item 14 are made in the contract/order no. in item 10A.

 

B. The above numbered contract/order is modified to reflect the administrative changes (such as changes in paying office, appropriation data
etc.) set forth in item 14, pursuant to the authority of 27 DCMR, Chapter 36, Section 3601.2.

 

C. This supplemental agreement is entered into pursuant to authority of:

 

X D. Other (Specify type of modification and authority) ) 27 DCMR, Chapter 36 Sections 3601 (a) negotiated adjustment and f8603.1 change order
clause.

 

 

E. IMPORTANT: — Contractor | is not xX is required to sign this document

 

14. Description of Amendment/Modification (Organized by UCF Section headings, including solicitation/contract subject matter where feasible.)

This modification is in response to the COVID-19 emergency at the DC Department of Corrections Central Detention
Facility and the Correctional Treatment Facility. Mod M0006 adds one CLIN funding NTE $428,672.00 for two Medical
Assistant Positions and two Nurse Practioners (NP) or Physician Assistants (PA) from 05/18/2020 through 09/30/2020
and two Option Contract Line Items (CLINSs) (see page 1 of this Mod), which are subject to the availability of funds. The
modification is authorized and executed through WebEOC-80767 16.

For this Modification only, Unity Health Care, Inc. shall submit invoices directly to Dr. Beth Jordan at

beth.jordan @de.gov and to Deborah J. White at deborahj.white@dc.gov. These invoices shall not be applied to the
existing purchase order but to the purchase order specifically designated for WebEOC-8076716. All other billing shall
continue as specified in the contract.

All other terms and conditions remain unchanged.

 

Except as provided herein, all terms and conditions of the document is referenced in Item 9A or 10A remain unchanged and in full force and effect.

 

15A. Name and Title of Signer (Type or print) 16A. Name of Contracting Officer

Vincent A. Keane Deborah J. White

 

 

15B. 15C. Date Signed 16B. District of Columbia 16C. Date Signed
I/ Ne a a Koi Deborah Uae
U June 2, 2020

 

 

 

 

(Signature of person authorized to sign) (Signature of Contracting Officer) 08/1 1 /2020

 
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 15 of 63

 

 

AMENDMENT OF SOLICITATION / MODIFICATION OF CONTRACT

1. Contract Number

CW68868

 

Page of Pages

 

 

2 12

 

Mod M0006 adds the following Option CLIN pricing to Section B.3.2.1 Requirements, in B.3.2 Option Year
One, in response to COVID-19 and WebEOC-8076716 approval:

 

Contract Line
Item No.
(CLIN)

Labor Category

Hourly
Labor
Rate*

Estimated
Labor Hours

Total Amount

 

CLIN 1010 For the Time Period 05/18/2020 to 09/302020

 

CLIN 1010A
C.3.36

2 Medical Assistants (MA) at 1,088
labor hours each.

$ 65.00

2,176

$ 141,440.00

 

CLIN 1010B
C.3.36

2 Nurse Practitioners (NPs) or 2
Physician Assistants (PAs) at 1,088
labor hours each.

 

 

$ 132.00

 

2,176

F

287,232.00

 

Total CLIN 1010 Not-to-Exceed

$ 428,672.00

 

 

CLIN 1011 For the Time Period 10/01/2020 to 01/31/2021

 

Option CLIN
1011A C.3.36

2 Medical Assistants (MA) at 984
labor hours each.

$ 65.00

1,968

$ 127,920.00

 

Option CLIN
1011B C.3.36

2 Nurse Practitioners (NPs) or 2
Physician Assistants (PAs) at 984
labor hours each.

 

$ 132.00

 

1,968

 

F

259,776.00

 

Total CLIN 1011 Not-to-Exceed

$ 387,696.00

 

 

CLIN 1012 For the Time Period 02/01/2021 to 04/14/2021

 

Option CLIN
1012A C.3.36

2 Medical Assistants (MA) at 584
labor hours each.

$ 65.00

1,168

$ 75,920.00

 

Option CLIN
10121B
C.3.36

2 Nurse Practitioners (NPs) or 2
Physician Assistants (PAs) at 584

 

labor hours each.

 

$ 132.00

 

1,168

$ 154,176.00

 

Total CLIN 1011 Not-to-Exceed

 

$ 230,096.00

 

 

 

Grand Total Not-to-Exceed Amount

 

$ 1,046,464.00

 

*The fixed hourly rates shall be fully loaded and include wages, benefits, overhead,
general and admnistrative expenses and profit.

 
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 16 of 63

Ex 2B
Case 1:20-cv-00849-CKk

 
 

paeée2/20 Page 17 of 68S 6001.1

DC Department of Corrections
Sick Call Request Form

Name/Nombre:

 

 

 

 

 

Date of Birth/Fecha de Nacimiento:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\o Housing
\' DCDC# Unit/Unidad Cell/Celda #
0
\ ( Check only one box per slip Marque solo una casilla por papelata
/
#, I wish to be seen at Sick Call Yo deseo el visto por el doctor
of Dental Treatment Tratamiento Dental
Mental Health Salud Mental
Other Otro
I have (check all that apply) Tengo (marque todo lo que corresponda)
A fever Una fiebre
Coughing Tos
Difficulty breathing/ Dificultad para respirar/
shortness of breath falta de aliento
Headache/Body Ache Dolor de cabeza o dolor corporal
Upset stomach Dolor de barriga
Comments/Comentarios

 

 

 

 

 

For any emergency ask the officer to call the medical unit.
Para cualquier emergencia, pidale al oficial que llame al medico de turno.

 

Patient Signature/Firma del paciente Date/Fecha

 

Medical Provider

Date Time ry am | pm

 
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 18 of 63

Ex 2C
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 19 of 63

PP 4030.1

 

 

 

Attachment B
DISTRICT’-OF COLUMBIA
DEPARTMENT OF CORRECTIONS
: _.= INMATE. REQUEST SLIP *
DATE
NAME DCDC UNIT CELL
{ }RECORDS OFFICE { } CASE MANAGER
{ } CHAPLAINS OFFICE { } INMATE CLOTHING
{ } FINANCIAL ACCOUNT BALANCE { } LEGAL CALL
{ } INMATE PROPERTY { }NOTARY
{ } FACE SHEET (unavalLaBte IF YOUR SENTENCE IS OVER1 YEAR) { } LAW LIBRARY
{ }OTHER :

-PLEASE'EXPLAIN THE’NATURE OF YOUR REQUEST:BELOW

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICIAL/CASE MANAGER COMMENTS

 

 

 

 

 

DATE: STAFF SIGNATURE:

 
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 20 of 63

Ex A
Case 1:20-cv-00849-CKK DorAarstentthterchaviindem caviney¥2O Page 21 of 63

What is a novel coronavirus? A novel coronavirus is a new coronavirus that has not been previously identified.
The virus causing coronavirus disease 2019 (COVID-19), is not the same as the coronaviruses that commonly
circulate among humans and cause mild illness, like the common cold.

Why is the disease called coronavirus disease 2019, COVID-19? On February 11, 2020 the World Health
Organization (WHO) announced an official name for the disease that is causing the 2019 novel coronavirus
outbreak, first identified in Wuhan China. The new name of this disease is coronavirus disease 2019, abbreviated
as COVID-19. In COVID-19, ‘CO’ stands for ‘corona,’ ‘VI’ for ‘virus,’ and ‘D’ for disease. Formerly, this
disease was referred to as “2019 novel coronavirus” or “2019-nCoV”.

There are many types of human coronaviruses including some that commonly cause mild upper-respiratory tract
illnesses. COVID-19 is a new disease, caused by a novel (or new) coronavirus that has not previously been seen
in humans. The name of this disease was selected following WHO best practice for naming of new human
infectious diseases.

What’s the source of the virus? COVID-19 is caused by a coronavirus called SARS-CoV-2. Coronaviruses are
a large family of viruses that are common in people and may different species of animals, including camels,
cattle, cats, and bats. Rarely, animal coronaviruses can infect people and then spread between people. This
occurred with MERS-CoV and SARS-CoV, and now with the virus that causes COVID-19. The SARS-CoV-2
virus is a betacoronavirus, like MERS CoV and SARS CoV All three of these viruses have their origins in bats
The sequences from U.S. patients are similar to the one that China initially posted, suggesting a likely single,
recent emergence of this virus from an animal reservoir However, the exact source of this virus is unknown

How does the virus spread? The virus that causes COVID 19 is thought to spread mainly from person to
person, mainly through respiratory droplets produced when an infected person coughs or sneezes. These droplets
can land in the mouths or noses of people who are nearby or possibly be inhaled into the lungs Spread is more
likely when people are in close contact with one another (within about 6 feet).

COVID 19 seems to be spreading easily and sustainably in the community (“community spread”) in many
affected geographic areas. Community spread means people have been infected with the virus in an area,
including some who are not sure how or where they became infected

Why are we seeing a rise in cases? The number of cases of COVID-19 being reported in the United States is
rising due to increased laboratory testing and reporting across the country. The growing number of cases in part
reflects the rapid spread of COVID-19 as many U.S. states and territories experience community spread. More
detailed and accurate data will allow us to better understand and track the size and scope of the outbreak and
strengthen prevention and response efforts.

Can someone who has had COVID-19 spread illness to others? The virus that causes COVID-19 is spreading
from person-to-person. People are thought to be most contagious when they are symptomatic (the sickest). That
is why CDC recommends that these patients be isolated either in the hospital or at home (depending on how sick
they are) until they are better and no longer pose a risk of infecting others. More recently the virus has also been
detected in asymptomatic persons.

How long someone is actively sick can vary so the decision on when to release someone from isolation is made
using a test-based or non-test-based strategy (i.e. time since illness started and time since recovery) in
consultation with state and local public health officials. The decision involves considering the specifics of each
situation, including disease severity, illness signs and symptoms, and the results of laboratory testing for that
patient. Someone who has been released from isolation is not considered to pose a risk of infection to others.

Can someone who has been quarantined for COVID-19 spread the illness to others? Quarantine means
separating a person or group of people who have been exposed to a contagious disease but have not developed
illness (symptoms) from others who have not been exposed, in order to prevent the possible spread of that
disease. Quarantine is usually established for the incubation period of the communicable disease, which is the

1/2
Case 1:20-cv-00849-CKK DoraarstentthSerchaviindem caviney¥2O Page 22 of 63

span of time during which people have developed illness after exposure. For COVID-19, the period of
quarantine is 14 days from the last date of exposure because the incubation period for this virus is 2 to 14 days.
Someone who has been released from COVID-19 quarantine is not considered a risk for spreading the virus to
others because they have not developed illness during the incubation period.

Can I get sick with COVID-19 if it’s on food? Based on information about this novel coronavirus thus far, it
seems unlikely that COVID-19 can be transmitted through food — additional investigation is needed.

Will warm weather stop the outbreak of COVID-19? It is not yet known whether weather and temperature
affect the spread of COVID-19. Some other viruses, like those that cause the common cold and flu, spread more
during cold weather months but that does not mean it is impossible to become sick with these viruses during
other months. There is much more to learn about the transmissibility, severity, and other features associated with
COVID-19 and investigations are ongoing.

What are the symptoms and complications that COVID-19 can cause? Current symptoms reported for

patients with COVID-19 have included mild to severe respiratory illness with fever!, cough, and difficulty
breathing.

If I recovered from COVID-19, will I be immune to it? CDC and partners are investigating to determine if
you can get sick with COVID-19 more than once. At this time, we are not sure if you can become re-infected.
Until we know more, continue to take steps to protect yourself and others.

Who is at higher risk for serious illness from COVID-19? COVID-19 is a new disease and there is limited
information regarding risk factors for severe disease. Based on currently available information and clinical
expertise, older adults and people of any age who have serious underlying medical conditions might be at
higher risk for severe illness from COVID-19. Based on what we know now, those at high-risk for severe illness
from COVID-19 are:

e People aged 65 years and older

e People who live in a nursing home or long-term care facility

People of all ages with underlying medical conditions, particularly if not well controlled, including:
e People with chronic lung disease or moderate to severe asthma

e People who have serious heart conditions

e People who are immunocompromised

e People with severe obesity (body mass index [BMI] >40)

e People with diabetes

e People with chronic kidney disease undergoing dialysis

e People with liver disease

What kind of tesng is being used t_ o diagnose if | have COVID-19? There are actually many tests being used to
diagnose COVID-19 that the U.S. Food & Drug Administration (FDA) has authorized for use during the current
emergency. All of these diagnostic tests identify the virus in samples from the respiratory system, such as from

nasal or nasopharyngeal swabs.

2/2
Case 1:20-cv-00849-CKK coo Gousmrenénitse-t4 Pretdbevbulserrbid 2therP age 23 of 63

 

There is currently no vaccine to prevent coronavirus disease 2019 (COVID-19),

The best way to prevent illness is to avoid being exposed to this virus.

The virus is thought to spread mainly from person-to-person:

e Between people who are in close contact with one another (within about 6 feet).

e Through respiratory droplets produced when an infected person coughs, sneezes or
talks.

e These droplets can land in the mouths or noses of people who are nearby or possibly be
inhaled into the lungs.

e Some recent studies have suggested that COVID-19 may be spread by people who are
not showing symptoms.

¢ Wash your hands often with soap and water for at least 20 seconds especially after
you have been in a public place, or after blowing your nose, coughing, or sneezing.

¢ If soap and water are not readily available, use a hand sanitizer that contains at
least 60% alcohol. Cover all surfaces of your hands and rub them together until they
feel dry.

¢ Avoid touching your eyes, nose, and mouth with unwashed hands.

Avoid close contact with people who are sick.

Put distance between yourself and other people, at least 6 feet when possible(social
distancing)
e Remember that some people without symptoms may be able to spread virus.

e You could spread COVID-19 to others even if you do not feel sick.

e Everyone should wear a cloth face cover when they have to go out in public (cloth face
coverings should not be placed on anyone who has trouble breathing, or is unconscious,
incapacitated or otherwise unable to remove the mask without assistance).

e The cloth face cover is meant to protect other people in case you are infected.

e Do NOT use a facemask meant for a healthcare worker.

e Continue to keep about 6 feet between yourself and others. The cloth face cover is not a
substitute for social distancing.

1/2
Case 1:20-cv-00849-CKK coo G@ousirenénitse-t4 Pretdbevbulserbad 2therP age 24 of 63

If you are in a private setting and do not have on your cloth face covering, remember to
always cover your mouth and nose witha __ tissue when you cough or sneeze or use the
inside of your elbow.

Throw used tissues in the trash.

Immediately wash your hands with soap and water for at least 20 seconds. If soap and
water are not readily available, clean your hands with ahand __ sanitizer that contains at
least 60% alcohol.

¢ Clean AND disinfect frequently touched surfaces daily. This includes tables, doorknobs,
light switches, countertops, handles, desks, phones, keyboards, toilets, faucets, and sinks.

« If surfaces are dirty, clean them. Use detergent or soap and water prior to
disinfection.

2/2
Case 1:2Crem-+ihOeate: aii Guida cel eraiad SieniLof Cohan! 19 it/ CetetfbnareaqnetitianiFGdities

Medical Isolation—Medical isolation refers to confining a confirmed or suspected COVID-19
case (ideally to a single cell with solid walls and a solid door that closes), to prevent contact with
others and to reduce the risk of transmission. Medical isolation ends when the individual meets
pre-established clinical and/or testing criteria for release from isolation, in consultation with
clinical providers and public health officials. In this context, isolation does NOT refer to
punitive isolation for behavioral infractions within the custodial setting.

Quarantine—Quarantine refers to the practice of confining individuals who have had close
contact with

a COVID-19 case to determine whether they develop symptoms of the disease. Quarantine for
COVID-19 should last for a period of 14 days. Ideally, each quarantined individual would be
quarantined in a single cell with solid walls and a solid door that closes. If symptoms develop
during the 14-day period, the individual should be placed undermedical isolation and evaluated
for COVID-19. If symptoms do not develop, movement restrictions can be lifted, and the
individual can return to their previous residency status within the facility

Social Distancing—Social distancing is the practice of increasing the space between individuals
and decreasing the frequency of contact to reduce the risk of spreading a disease (ideally to
maintain at least 6 feet between all individuals, even those who are asymptomatic). Social
distancing strategies can be applied on an individual level (e g , avoiding physical contact), a
group level (e.g., canceling group activities where individuals will be in close contact), and an
operational level (e g , rearranging chairs in the dining hall to increase distance between them)
Although social distancing is challenging to practice in correctional and detention environments,
it is a commerstone of reducing transmission of respiratory diseases such as COVID 19

 

 

CDC guidance recommends verbal screening and temperature checks for incarcerated/detained
persons, staff, volunteers, and visitors who enter correctional and detention facilities, as well as
incarcerated/detained persons who are transferred to another facility or released from custody.
Below, verbal screening questions for COVID-19 symptoms and contact with known cases, and
a safe temperature check procedure are detailed.

\ Verbal screening for symptoms of COVID-19 and contact with COVID-19 cases should
include the following questions:

1. Today or in the past 24 hours, have you had any of the following symptoms? Fever, felt
feverish, or had chills? Cough? Difficulty breathing?

2. In the past 14 days, have you had contact with a person known to be infected with the novel
coronavirus (COVID-19)?

1/2
Case 1:2Crem-+hOente: aii Guida cel eraiad SieniLof Cohan! 19 it/ Cct/etfbnaeaqnetehiaaiFGdities

\ The following is a protocol for medical providers to safely check an individual’s
temperature:

Perform hand hygiene

Put on a face mask, eye protection (goggles or disposable face shield that fully covers the
front and sides of the face), gown/coveralls, and a single pair of disposable gloves

Check individual’s temperature

If performing a temperature check on multiple individuals, ensure that a clean pair of
gloves is used for each individual and that the thermometer has been thoroughly cleaned in
between each check. If disposable or non-contact thermometers are used and the screener
did not have physical contact with an individual, gloves do not need to be changed before
the next check. If non-contact thermometers are used, they should be cleaned routinely as
recommended by CDC for infection control.

Remove and discard PPE and perform hand hygiene

2/2
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 27 of 63

Ex B
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 28 of 63

Introduction

Covid-19 is a virus that has spread around the world. It has impacted every area of our daily
lives. Businesses have shut their doors, people have been asked to “shelter in place,” many
people have become unemployed, and the government has been issuing subsidy checks to

citizens just to help people get through their financial crises.

Everyone is under stress. As so often happens, people are rallying, trying to help one another
and giving lifestyle “tips” or writing self-help manuals about staying healthy. These include
advice for being healthy during Covid-19, as well as staying emotionally and spiritually well

when there is such disruption in our lives.

Unfortunately, these resources don’t tend to address the needs of those of us in community living

situations, such as jails or prisons, mental health facilities, long term rest-homes, shelters, etc.

 

These settings present a variety of challenges, such as “Ihave a cell mate, so it is hard to get
time alone in my room. Sometimes,
lack of personal space and privacy, rules limiting when I’m feeling stressed, | go take a

shower just so | can be alone for a few
minutes and take time to do some
breathing exercises that help me feel
better.”

personal freedom, and lack of easy access to basic

needs, such as running water or the ability to distance

 

 

 

yourself from others.

If you are currently in this situation, this manual is for you and it’s written by people that have
lived in these kinds of environments!!! This information is also meant to provide information to
people who may not have access to the daily news about the new coronavirus. Included is a
section on the different ways we may be experiencing stress related to all the life changes caused

by the virus. Strategies to stay well- physically, emotionally, intellectually and spiritually — in
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 29 of 63

challenging environments are also included. Lastly, there’s a section to inspire you to use your
wisdom and survival skills to share with others that are living in the same situation right now.
This is called “peer support” and it is powerful! Peer support, or helping one another, can be
lifesaving at times like these... It helps people we connect with and ourselves as well. With this

guide, we honor your inner survivor and value your willingness to be of service to others.

Responding to Covid-19

e
These are difficult times for everyone. COVID-19 has impacted all Ww

of us in many ways. This can be especially difficult for those of us

who don’t have a strong network of support or who are isolated in

jails, prisons, mental health facilities, shelters or living on the

streets. Because of Covid-19 people, activities and resources that

usually support our health may have been removed or changed in significant ways. Fortunately,
you are a survivor and this guide is designed to remind you of all the ways you have survived
and thrived through other difficult life situations. With this in mind, this guide asks you to share
your skills with others around you by using what you learn to help them through this tough time.
Together, you are NOT alone... you are simply people together, going through a difficult time
and relying on each other’s strength, kindness and skills to continue your journey of wellness!
Let’s start by sharing some basic information about COVID-19 and the way it may be impacting

our bodies...

What is Covid-19?

COVID-19 (also called “Coronavirus 20/9”) is a virus that is transmitted
from person to person:

o when people who are in close contact with one another
within about 6 feet or less.
o through respiratory droplets that pop out when an infected

 

person coughs, sneezes or is simply speaking.
o when these droplets land in the mouths, eyes or noses of people who are nearby or
when they’re inhaled into the lungs.
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 30 of 63

Its NEW!!

The Covid-19 virus is called a “novel” or “new” coronavirus. This means that humans don’t
have any immunity (natural disease protection) and there are no treatments or vaccines for it.
Scientists have been able to create a test that can determine if someone has the virus but the tests
aren’t widely available yet. That’s one of the reasons why this virus is so different and so
dangerous. It can spread from person to person easily. Some people get really sick or die

because there isn’t any treatment available.

Of course, medical hospitals can treat the symptoms that develop, like pneumonia and other life-
threatening lung diseases. But if too many people get really sick at the same time, we don’t have
enough hospital beds and equipment needed for that kind of resource demand. Right now, the
effort is to SLOW the spread so hospitals can manage the people that are already sick with the

virus.
Why the Big Deal?

The “social isolation” (staying in your living quarters) has been important because the virus has

some sneaky ways that lead to it spreading easily:

= People can carry the virus and spread it to others without having any symptoms
themselves. Any of us could be a silent carrier, infecting others without even knowing it.
This is called being “asymptomatic”.

= Also, people who get sick may have been carrying and spreading the virus for up to two

weeks before showing symptoms.

This is why there are such dramatic efforts to keep people apart and “social distance.”
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 31 of 63

Some Quick Facts and Myth Busters

Here are some quick facts and myth busters from the Center for Disease Control (CDC).

Because the virus first emerged in China, rumors started that this was an Asian or Chinese

Diseases can make anyone sick
regardless of their race or ethnicity.

 

People of Asian descent, including Chinese
Americans, are not more likely to get COVID-19
than any other American. Help stop fear by
letting people know that being of Asian descent
does not increase the chance of getting or
spreading COVID-19.

Exposure to people with Covid-19 increases
your risk of getting sick with the virus. But
for some people, the impact of the virus is
more likely to be deadly. People at greater

risk are:

= People over 65 years old

disease. Like all viruses, Covid-19
doesn’t discriminate. The coronavirus is
called a “pandemic” because it’s now a
world-wide illness that has infected about
3 % million people as of this writing. This

number continues to increase every day.

FACT Some people are at increased risk of
2 getting COVID-19.

People who have been in close contact with a
person known to have COVID-19 or people who
live in or have recently been in an area with
ongoing spread are at an increased risk

of exposure.

= Strong bodies can probably fight off the virus so people will get sick but recover.

However, people with weak bodies or immune systems can get deathly ill. People who

have pre-existing illnesses, especially lung conditions, heart conditions, diabetes, etc. are

especially vulnerable.

Since we can have the virus before we actually get any symptoms, it’s suggested that people

Someone who has completed
quarantine or has been released
from isolation does not pose a risk of
infection to other people.

For up-to-date information, visit CDC’s
coronavirus disease 2019 web page.

“quarantine” or isolate themselves for two
weeks after they know they’ve been
exposed to someone with the virus. This is
to slow down the spread. As of right now,
with what the experts have learned about
the disease so far, it’s believed that if a

person who was exposed hasn’t gotten any
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 32 of 63

symptoms within two weeks, he or she wasn’t infected and is safe to go back out into the

community.
The symptoms of Covid-19 are very similar to other You can help stop COVID-19
common illnesses, like the yearly FLU. If you have any by knowing the signs

and symptoms:

 

of these symptoms, tell the correctional staff or another

« Fever
* Cough

service provider where you are housed. Testing 1s

usually available to those with symptoms and you can

find out if you do or don’t have the virus. If you’re in a + Shortness of breath

living situation where you don’t have quick access to Seek medical advice if you

- Develop symptoms
AND

medical support but think you might have the virus, it’s
probably best to assume you do and take precautions to

minimize spreading the illness to others. These are - Have been in close contact
with a person known to have

COVID-19 or if you live in or have

recently been in an area with
There is currently no vaccine to prevent the 2019 onaoina spread of COVID-19.

discussed below.

coronavirus disease (COVID-19). The best way to prevent illness is to avoid being exposed to
this virus if it’s possible. Of course, for most people total isolation from others isn’t possible.
For people currently in jails, mental health institutions or other residential facilities, isolation can
be more challenging. However, there are some precautions and recommended strategies that can

help you minimize your chances of getting the virus.

There are simple things you can
do to help keep yourself and
others healthy.

 

RECOMMENDED STRATEGIES

Washing your hands with soap for at least 20 seconds is recommended
because soap is a great virus killer! The virus often gets into our bodies
by traveling from our hands to our nose, mouth or eyes when we touch
our face. It can also get inside our bodies when we breathe. So, the more

you wash your hands, the more likely you are to kill any of the virus

 
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 33 of 63

germs you are exposed to during the day. If soap isn’t available, using a hand sanitizer with at
least 60% alcohol can also help. Be sure to cover all surfaces of your

hands and rub them together until the hand sanitizer fully covers both

hands and they feel dry. r
Avoiding close contact with others when possible is important, especially i: | %
with people who are sick. A good way to help is putting distance ‘|
between yourself and other people (at least 6 ft), which can lessen your chance of getting the
virus. This is particularly important for people who are at higher risk of getting very sick (see
below).

Wearing a face mask is important to help minimize the chance that you
will infect other people. The Covid-19 virus is so dangerous because you
can have it and spread it to others without having any symptoms at all.

Facemasks provide a barrier for the nose and mouth to either transmit

 

droplets or receive them... It’s protection for everyone!

THINGS YOU CAN DO ANYWHERE

Some people don’t have the ability to follow the CDC recommendations because of the
imitations of homelessness, or living in medical or penal institutions. Here are some other ways

to keep yourself and others safe.

Can’t Wash Your Hands Often? Try these things you can do anywhere:
Hand washing decreases the risk of carrying the virus from surfaces you touched to your eyes,
nose and mouth. We tend to touch our faces, a lot — way more than we may realize — and this is
one of the quickest routes for the virus to carry from person to person. If you can’t wash your
hands often, you can still:
e Try to limit how many surfaces you touch. Things like door handles, counters and
other smooth surfaces can hold the virus for several days.
e@ Use your sleeve over your hands. When you go through doors or gates or when you
pick up something from a counter, use an article of clothing like your sleeve to cover

your hand.
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 34 of 63

e Try to keep your hands away from your face. This sounds simple, but it’s really hard.
Try to pay attention for just 15 minutes and you’ll see how many times your hand goes to
your face. If you can’t wash your hands, keeping your hands from your face will greatly
increase your safety.

e Cover your mouth and nose with your shirt. When you’re in shared spaces where you
can’t keep at least 6 feet between you and others, you might want to pull up your shirt or
clothing up over your face to cover your mouth and nose like a mask.

@ Cough or sneeze into your inner arm or clothing. When you cough or sneeze, use the
inner space of your elbow or a piece of clothing rather than covering your mouth with
your hands. If you use tissue, throw it away as soon you’re done. Don’t save it.

e Turn your head and cover your mouth. If someone else is coughing or sneezing in
your presence, try to turn your head away from the person. Stay turned away for about 30

seconds if you can. You can also use a piece of clothing to cover your mouth.

Live in Close Contact With Others? Try these things when you can’t socially distance: You
may not have the option of keeping a good distance between you and others in your living
situation. If this is your situation, try this option:
e Ifyou share a room or cell, you might want to determine an imaginary line in the room
where each of you has your own space. You can even put something on the floor to

remind both of you about the line, such as a piece of clothing, a sock, a sheet, etc.

THINGS YOU CAN EXPECT FROM STAFF:

e If you’re in a residential living situation and everyone is on lock-down, then you’re only
exposed to each other. If you’ve been on lock-down for two weeks and no one has gotten
sick, you’re probably pretty safe.

e If staff are coming in and out, it’s important that they should be using safety
practices like wearing masks and washing their hands so they don’t bring the virus
into your living setting. This will help to make sure you’ re safe!

e Ifyou’re in a jail or prison, you should know that they’ve temporarily stopped all

transfers of people from other jails and prisons, trying to decrease any spread.
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 35 of 63

If you’re concerned that the staff around you are not following safety protocols to keep you
healthy, you have the right to reach out to the unit supervisor. To ‘advocate’ means that you
speak up for your rights. Filling out a grievance form or talking to a floor supervisor is a way

to make sure your concerns about your health are heard.

If you feel empowered in your setting, you might also suggest some safety practices that are
being currently used in other institutions. You can also use your voice to highlight some
examples of great practices other places are doing to effectively handle this crisis in outside

hospitals, jails, etc.

Testing is slowly becoming more available to people beyond those who
= are already showing symptoms. There are groups of scientists who are
= working every day to try to create medications to lessen the symptoms of
lJ COVID-19, others are working to create a vaccine. Like you, everyone is
trying their best to slow the spread by practicing what’s in this manual.
These practices are important because our actions help keep the virus from infecting those who
are most vulnerable. These are people who are older and have already have serious medical

conditions, such as COPD, diabetes, heart conditions, HIV, immunity illnesses, etc.

How Might Covid-19 Affect Us?

STRESS is a natural response to uncertainty and disruption, and so in this time when our entire
way of life has been disrupted, everyone everywhere is feeling some level of stress.

We each experience stress in our own unique ways. As we grow up, we learn how to
respond to challenges by watching those around us for cues of what is and isn’t acceptable. In
addition, our bodies have natural defense system that sends a signal when things are out of sync
with our body and mind so we can react to keep ourselves safe. Think about what happens when
you startle a dog or cat. Their first reaction is to get into a defensive posture and hiss or bark. In
an instant, they’re ready to protect themselves. Humans are much the same way. We also get
flooded with chemicals, like adrenaline, that assist our minds and bodies to prepare to combat

danger.
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 36 of 63

Our Internal Alarm: Those of us who have grown up in homes with violence, abuse or neglect
may have had our “danger” alert activated many times. After too many alerts over time, parts of
our system can get worn out and broken. For some of us, the “alarm bell” goes off often, even

when there’s not any danger. For example, our alarm bell may signal a five-alarm fire, when the

FiGr

i v; '
Linwiy

E

Our Response to Danger: While some of us respond to our internal alarm by going into a

 

situation is really only a small amount of smoke. In these cases, our
bodies are flooded with overwhelming amounts of “fight or flight”

chemicals. We’re getting ready for a battle that doesn’t exist. For

    

others, the alarm bell might fail to ring when needed, leaving us

 

 

vulnerable and unprepared to address a danger that may exist.

 

“fight” stance, others of us may respond in the opposite way by “freezing” or “checking out.”
This is known as dissociating and is an automatic biological response. In the same way a deer
freezes in the middle of the road in fear when a car approaches, we sometimes go into a freeze
mode. This can lead to brain fog, an inability to speak or speak clearly, feeling stuck in place
and unable to move, or spacing out. The spacing out or dissociating can be mild or more
extreme. It can include a complete memory loss of the time that passes like a blackout. Here’s

another way to look at it, graphically:

FLIPPING OUR LID

Make a fist with your thumb tucked inside your fingers. This is a
hand model of our brain.

THUMB

In this hand model, our fingers represent
where our emotions

and memories live. The thumb is called the
Limbic System and it is where our Fight,
Flight, Freeze reactions to danger are
triggered.

FINGERS

In this hand model, our fingers represent our Rational Brain. When our

rational brain is activated, we are able to think, reason and make

decisions about how we are going to respond to danger. As in the image
above, it covers our Limbic System (thumb) and we use it to think through situations.
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 37 of 63

However, at times when our Limbic System (thumb) is really activated, it can cause us to
“flip our lid,” and our rational brain (fingers) can be taken over by our emotions. When the
Rational Brain loses control of emotions, we can’t think clearly.

 

To “un-flip” our lids, we can use the strategies included in this manual to help us feel
grounded, calm our bodies and mind, and feel more empowered to make good decisions.

 

 

 

Distress: What YOU Might Be Experiencing

Experts agree that a core component of stress is the perception of threat and danger.
Ironically, our “stress” system is meant to protect us when we’re in danger but it can sometimes
work against us. When we’re stressed, we tend to experience distress in our most vulnerable

personal areas. This may be physical, emotional, intellectual and/or spiritual vulnerability.

Outward Signs of Distress:

Often, when we experience distress it shows up in our behavior. It’s important to understand
and know when our own behavior is a signal that we may be experiencing physical, emotional,
intellectual or spiritual distress. Some “behavioral cues” include:

e@ Repeating old habits or patterns: Do you find that you are tempted to start smoking
cigarettes, even though you quit years ago? Picking up old habits as a way to cope is
very common and could be a signal to you that you are distressed.

e Lashing out, yelling or throwing things: When our internal distress levels reach a boiling
point, we may be tempted to release stress tension out of frustration. This may bea
warning sign that it’s time to relieve our stress in healthier ways.

e Pacing, leg shaking, or wringing our hands: Sometimes when our nervous system needs
to release tension, it does so through our body. Be aware of

these stress signals.

As you read these examples, think about circumstances you’ve

 

been thinking about or feeling over the past few days or weeks.

10
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 38 of 63

Physical Distress

Imagine you’re walking down the street. When you turn the comer,
you see a lion staring at you. Right away, your body starts pumping out
chemicals that will allow you to do what’s needed to survive if the lion
2 attacks. That’s really helpful when there’s a lion but not so good when
y we're worried about things going on around us, like COVID-19. Our
brains all have the same stress reaction to any kind of “danger” and all

those neurochemicals can cause all sorts of physical discomforts. This includes:

sweaty palms

heart fluttering (palpitations)

shortness of breath

dizziness or headaches

tingling in fingers or toes

aches and pains (old injuries will often ache again !!)
muscle tension

restlessness

digestive issues like diarrhea or constipation

nausea

CAUTION!

Sometimes we may think that our physical discomforts are caused by stress,
but they can actually be physical symptoms of COVID-19. Before you assume
it’s stress, have it checked out! If you have ANY of the following symptoms,
please tell the staff where you currently reside!

e cough
difficulty breathing
fever
chills
muscle pain
sore throat
persistent pain or pressure in the chest
Being flushed (lacking of color) in the lips or face

Think about your body, describe the physical sensations have you been
experiencing over the past few weeks.

11
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 39 of 63

a One strategy: Breathing
Why this may help:

Normally, we breathe very shallowly, up in our chests. Learning to breathe down into our
stomachs first helps us naturally calm down. It also brings more oxygen into our body and brain,
which helps us think more clearly. Belly breathing before a stressful situation can be very

helpful. Here is what you do:

First, breathe as you normally do

What parts of your body move as you breathe? Notice what it feels like

Now, sit and place your hand on your stomach

With your mouth closed, breathe in for four seconds or until you feel your whole chest
fill with air all the way down to your belly

Hold in the air for four seconds

Slowly blow all the air out of your lungs until it’s all gone

Try this three or four times!

UUUY

UUY

Did you notice anything different about how you feel?

oO Intellectual Distress

o

When our inner sensors tell us that something isn’t right and we may be in danger, our brains
work differently. We can think of our brains as being three brains in one. Part of our brain is
automatically dedicated to our survival. It runs our heart, our breathing, etc. A second part of
our brain is called our “emotional brain.” This part of the brain rules our emotions and holds our
memories. Sometimes our emotions will have words connected to them and sometimes they’re
just feelings with no words. Our third brain is where we do the complex thinking needed for
decision making, using judgment, navigating social relationships, etc. It’s this third brain that we
rely on most to guide us through the complex nature of living with others in the world.
However, in times of stress, our third brain steps aside a bit to allow the survival brain to be
more in charge. This can lead to thinking problems, including:

e difficulty concentrating
e difficulty with decision making

12
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 40 of 63

retaining information

hard time processing information

less patience with others

more difficulty managing relationships that are complicated

Think about your OWN THINKING lately. What kinds of thoughts have
felt challenging?

O
°

One strategy: Sphere of Influence 5
Why this may help:

We all would like to think that we have good control over a lot of things. We Don’t!!
We have even LESS control when we’re in places where others make the majority of the rules,

such as jails, prisons, mental health facilities, residential settings, etc.

For those of us with trauma histories, it can feel really scary to lose our inner sense of
control. A lot of times though, our distress isn’t about the realities around us. It’s more about our

own inner confusion, and where we do and don’t have control. Trying to be in control of those

 
      

things over which we have no power can lead to inner turmoil. One

SUEOn way to help ourselves in this situation is to figure out what we DO

control
and DON’T have control over. The exercise below may help to
decrease some of our inner racing thoughts or obsessive concerns.

Instructions are on the page after the Sphere of Control model...

13
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 41 of 63

Taking back my Control

 

Instructions:

1. Take a moment to consider all the things that are contributing to you feeling overwhelmed,
e.g. limited time to yourself, ongoing worry about someone you care about, feeling tired, you
don't feel well, etc. Ifit helps, quickly scribble your thoughts on a piece of paper.

2. Add each 'Overwhelm Item' to your Spheres of Influence in the following way:

14
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 42 of 63

e Ifyou have COMPLETE CONTROL over the item (i.e., you can resolve it on your own
without needing anyone else's help or input), write it down in the first circle labeled
"WITHIN MY CONTROL"

e Ifyou have PARTIAL CONTROL or can INFLUENCE the item (i.e., you can resolve
part of the item or influence the outcome through your actions or behavior), write this
item in the second circle labeled "I CAN INFLUENCE."

e Ifthe item is COMPLETELY OUTSIDE of your control or influence (i.¢., there is nothing
you could do or say that could directly impact this item), write this item OUTSIDE in the
area labeled "EVERYTHING ELSE..."

e Ifyou think of other things that are overwhelming you as you do this exercise, add those
into your Sphere of Influence as above.

From your "Spheres of Influence" that you created:
= FOR the items you have CONTROL over, TAKE ACTION (however small) on at least
ONE as soon as possible — it will help you feel better.

= FOR the items you have PARTIAL CONTROL or INFLUENCE over, write down the
steps you can take and when you might be able to do that.

= Finally (and most importantly) LET GO of EVERYTHING ELSE! Strikethrough each
of these items on your "Spheres of Influence." If you can't control or influence it, then
it's a waste of your precious energy to even think about it.

Here’s a familiar quote that may help. (Feel free to replace the word “God” with what is
appropriate to your beliefs!!):

Emotional Distress

For the general public, the mental health effects
of COVID-19 are as important to address as the
physical health effects. For the one in five who
already have mental health challenges, the emotional
impact of being physically ill can be even greater.
Those of us that are separated from friends and
family due to being in jails, prisons, hospitals,
shelters or other facilities, may be feeling additional
levels of emotional disconnection and distress during

these times. As a result, you may be feeling:

15
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 43 of 63

Constant worry or anxiety
Overwhelmed/Stressed

Difficulty relaxing

Confusion

Sense of being overwhelmed

Feeling powerless

Mood swings

Feelings of hopelessness

Irritability or short temper

Fear and worry about your own health and the health of your loved ones
Changes in sleep or eating patterns

Difficulty sleeping or concentrating

Worsening of chronic health problems
Worsening of mental health conditions
Increased use of alcohol, tobacco or other drugs

Think about your OWN Emotions. What kinds of emotions have you
been feeling? Have you noticed other things that let you know that you’re
feeling emotional stress?

©
© ’

o ~ a
One strategy: Journaling -~)-

Ss
Why this may help:

Thinking while you write often has this magical quality of clarifying your thoughts. Research
has shown that spending time to write out our thoughts or feelings - the essence of journaling -
can help with clearing out our thoughts, which leads to better decision making. Personal writing
can also help with coping, especially during stressful events like dealing with COVID-19.

Writing can also help relieve anxiety and boost immune cell activity.

Writing can help you control your thoughts. Getting thoughts from the inside of your mind to
paper can help you tap into what lies beneath - what is important to you, what is really fueling

the distress and potential ways you may want to move forward.

Journaling Exercise - The 5 Minute Journal

People have been journaling for centuries! What’s in a journal can vary dramatically from

person-to-person. What you may find useful in a journal is personal and unique to you. The

16
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 44 of 63

hard part of learning if or how journaling may feel helpful is simply getting started if you haven’t

journaled before.
Perhaps the best way to try it out is to start small and just focus on your thoughts.
Directions:

e Put aside 5 minutes each morning and evening to journal your thoughts.
e Start your journaling each morning and evening answering these two simple questions:
o What am I feeling right now?
© DolIknow why?
e Write down any thoughts/feelings that come to your mind. (Just write them down
without thinking about them or judging them - Write them down as they come to you.)
e Keep writing for 5 minutes. If you want to stop, stop. If you want to keep writing and

add other themes to your writing, feel free to do that.

Your journaling is not replaying your history. It’s reflecting you. It’s you working through your
problems. It’s you figuring things out and clearing your head. Write about the frustrating people
you encountered today. Write about comments that bother you or a news headline that made you
angry. You can write about the emotional wounds you still think about from your childhood or
the person who didn’t treat you right as an adult. Write about terrible experiences that happened
to you. You can journal about a parent who was just a little too busy, a little too critical or a little
too tied up dealing with their own issues instead of being what we needed. The sources of
anxiety or worry, the frustrations that routinely pop up at the worst times, the reasons you have
trouble staying in relationships, whatever problem you are dealing with—take them to your
journal! You’ll be shocked by how good you feel after writing out some of the thoughts locked

in your mind.

Leave Your Destructive Thoughts In Your Journal

Spiritual Distress

Our spiritual wellbeing is important to our physical and emotional wellbeing. When we’re

feeling stressed, there’s a good chance that our spirit may be as negatively impacted as our body

17
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 45 of 63

and mind. This is true whether you meet your spiritual needs through religious participation or
any other ways, such as being outside, meditating, etc. In these times, it’s common to experience
spiritual exhaustion with the following feeling or thoughts:

A weariness of the heart

A sinking feeling that nothing really matters

Questioning beliefs that were once unquestionable, like “Does God even exist?”
Wondering about the meaning or purpose of your life

Wondering about your own value in the world

A sense of deep grieving

Spirituality is often a sense of connection to a bigger picture. It’s often individually defined

and gives meaning and purpose to a person's life.

Think about your OWN spiritual center. What questions are you asking
yourself that indicate that your spirit is feeling overwhelmed?

©
°

~ : of
° One strategy: Filling Your Heart ga
Why this may help:

“Heart weariness” can leave us feeling empty, drained, or exhausted. When we feel it
can seem like it’s hard to defend yourself. Feeling defenseless can make our negative self-
thoughts seem truer than they really are. Sometimes, the only way to quiet those voices that
bring us to darkness and despair is to intentionally sit down and think about those things which

are meaningful to us, and have a “heart-warming” effect on how we feel.

Instructions: On the next page, there’s a heart, waiting to be filled. Take some time, maybe
close your eyes and start to think about those things that bring you joy in life. Here are some

general ideas:

e@ People you hope to see or talk to when lock-downs and other restrictions are lifted

e@ People you love and feel committed to, even if your efforts have to be delayed due to
incarceration or temporary emotional struggles in your relationships, etc.

e Things you’ve done that your proud of

e Your hopes and dreams for the future

e Places you’ve been or activities that bring you peace

18
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 46 of 63

@ Some people like to imagine the ocean, the mountains or some other special trip you’d
like to take;

And remember...you deserve to feel OK!!

Fill Your Heart

 

19
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 47 of 63

Self-Help Strategies

There are many self-help strategies available to help people deal with the physical, emotional,
intellectual and spiritual impacts of living through Covid-19. These are mostly for people with
easy access to support networks that have the freedom to make choices about where they want to
go and when. Most also have the resources to get books, movies and other distractions to help
them cope with this time of uncertainty. Many people don’t have these luxuries right now and
this section is for people who find themselves facing limits due to imprisonment, living in group
homes, residential facilities or mental health institutions. These strategies will also be divided
into the categories of:

= Strategies to help with physical distress

= Strategies to help with emotional distress

= Strategies to help with intellectual distress

= Strategies to help with spiritual distress

STRATEGIES TO SUPPORT GREATER PHYSICAL WELLBEING

Why breathing may help:

Breathing is often a way to trigger our own internal “relaxation response.” The great thing about
breathing is that we do it all the time and we can do it anywhere. The way we breathe, though,
can either add to our sense of stress or diminish it by triggering our “fight or flight” response.
When we feel stressed, we often “shallow breathe.” This can make you feel light-headed, dizzy
or other physical discomforts. Deep breathing on the other hand can often center us and help us
feel more grounded. For some people breathing exercises can actually cause greater anxiety, so
always trust your own response. If you’re feeling more anxious after deep breathing, stop and

try something else!!

Post-traumatic stress can affect the way you breathe. Holding your breath, as well as breathing
rapidly or shallowly can sometimes lead to increased anxiety. Awareness and controlling of the
quality of our breathing can have several positive effects. Slowing and deepening how we
breathe allows for an adequate intake of oxygen and output of carbon dioxide. Both are

necessary for our physical well-being. Conscious breathing during times of distress can allow us

20
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 48 of 63

to release muscular and emotional tension, which reduces our level of distress. Focusing
awareness on your breathing can shift your thoughts away from non-productive or negative

thinking and bring us fully back into the present.

On the next few pages, there are a variety of breathing exercises. Try some of them out and see

if they’re helpful for you!
A simple deep breathing exercise...

Breathe in through your nose, counting silently 1, 2, 3, 4 as you slowly inhale.
Breathe out through your mouth, counting silently 1, 2, 3, 4, 5, 6, 7, 8 as you slowly exhale.

Repeat this kind of breathing and counting two more times.

Note how this makes you feel:

(You might want to try it a few times before deciding for sure if this is helpful

or not. The first time or two can feel awkward because it’s something new.
O But by the third time, you should have a pretty clear idea how you feel during
or after deep breathing exercises.)

Belly Breathing

Normally, we breathe very shallowly, up in our chests. Learning to breathe down into our
stomachs naturally helps calm us down. It also brings more oxygen into our body and brain,
which helps us think more clearly. Belly breathing before a stressful situation can be very

helpful. Here is what you do:

First, breathe as you normally breathe...

What parts of your body move as you breathe? What rises or moves? Notice what it feels
like to breathe normally.

=> Now, sit and place your hand on your stomach.

= With your mouth closed, breathe in for four seconds or until you feel your whole chest
fill with air all the way down to your belly

Hold in the air for four seconds.

Slowly blow all the air out until it’s all gone.

Try this three or four times and see if you feel a little more relaxed than you did before.

Uy

UY

21
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 49 of 63

Note how this makes you feel:

O (You might want to try it a few times before deciding for sure if this is helpful
oO or not. The first time or two can feel awkward because it’s something new.
° By the third time you should have a pretty clear idea how you feel during or
after deep breathing exercises.)

90 SECOND STRESS BREAK

1st 30 SECONDS:
Notice your breathing.
See if you can inhale longer than you exhale.

2np 30 SECONDS:

Keep breathing slowly.

Notice any muscles in your body that are tense.

On each exhale, see if you can relax the tense places.

LAST 30 SECONDS:

Keep breathing slowly.

With each breath, say something positive to yourself, such as:
“T got this.” “Keep going.” “I can do this.”

When the 90 seconds are up, go about your day!

Note how this makes you feel:
(Again, you might want to try it a few times before deciding for sure if
O breathing exercises are helpful or not. The first time or two can feel awkward

O because it’s something new. But by the third time, you should have a pretty
clear idea how you feel during or after deep breathing exercises.)

HERE'S ANOTHER ONE TO TRY:

22
©

Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 50 of 63

TAKE 5

Use your pointer finger to trace
your other hand

Breathe in through

your nose %
Breathe out through
your mouth

Breathe in through your
nose as you trace up
your finger; breathe out
through your mouth as
you trace down;

 

o

°o
Note how this makes you feel:
(Again, you might want to try it a few times before deciding for sure if this is helpful or not. The

first time or two can feel awkward because it’s something new. But by the third time, you should
have a pretty clear idea how you feel during or after deep breathing exercises.)

STRATEGIES TO SUPPORT GREATER EMOTIONAL
WELLBEING

Why using your senses helps:

Often, emotional distress comes from getting caught up in our “emotional brain.” When we’re

caught in our emotional brain, we’re often disconnected from our thinking brain that helps us to
understand our emotions or cope without emotions. Using our senses can help us tap back into

our healthy brain to help us think clearly about the emotions that may be overwhelming us.

Our five Senses

This technique will take you through your five senses to help remind you of the present. This is a

calming technique that can help you get through tough or stressful situations.

23
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 51 of 63

Take a deep breath to begin.

LOOK:

Look around for five things that you can see and say them to yourself in your
mind. For example, you could say, “I see the chair. I see the cup. I see the picture frame....”
—
FEEL: *»

Pay attention to your body and think of four things that you can feel and say them quietly in your
mind. For example, you could say, “I feel my feet in my socks, my hands in my lap, the hair on
the back of my neck, and the chair I am sitting on.”

9) LISTEN:
é Listen for three sounds. It could be the sound of cars outside, the sound of a clock
-/~ ticking, or the sound of your stomach rumbling. Say the three things to yourself in your
mind.
SMELL:

Name two things you can smell. If you can’t smell anything, then just think of and
imagine your two favorite smells.

—-——
41
TASTE:

Say one thing you can taste. It may be the toothpaste from brushing your teeth or
your tongue in your mouth. If you can’t taste anything, then think of your favorite
things to taste.

 

Mutual... Equal...
Been There Too... You’re Not Alone!

Lend a Hand, Prop Up, Encourage,
Assist, Be a Source of Strength & Comfort

Peer-to-peer support is all around us! It has been around since the dawn of time. As people, we
are hardwired to CONNECT. It’s in our DNA.... In times of stress and distress, we tend to feel
comforted most by those who can say, “Yes... ve been there, too. You’re not alone.” Likewise,

if we’ve been through something ourselves, we often feel a special compassion for those

24
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 52 of 63

struggling with problems that we’ve also faced and may even have the urge to reach out a
helping hand.

Sharing your story can help individuals or groups of people. It’s good to share your personal
story but make sure that the information you share is safe. Sometimes people take our personal
information and use it against us. Unless you don’t mind others outside of your peer relationship
knowing, only share your experiences if you know that the person you’ re trying to help will keep

it confidential.

Toni Sorenson is a well-known author who talks about ‘strength from struggles. She says
that walking a mile in someone else's shoes isn't as much about the physical walk or the
actual shoes. Ms. Sorenson describes it is the ability to think like the other person thinks,
feel what they feel, and understand why they act a certain way or are in a certain
situation. Every step is about “empathy” or having experienced how another person has

lived and understanding their struggles.

Here are a few examples empathy and understanding:

A first-time mom gets support at church from another mom with several children.

e A person hears that his co-worker lost his son in a car accident. He reaches out to the
person because he also lost a child and wants to offer support.

e Someone that just had a heart attack, receives support and “lessons” learned from another
person that recovered from a heart attack a year earlier.

e A widow turns to another man for support that lost his wife too. The amazing thing about

people is that, even when we’re struggling, we reach out and care about others. As

humans we can actually get pleasure from helping others.

25
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 53 of 63

 

“Connection is the energy that exists
between people when they feel seen,
heard and valued; when they can
give and receive without judgment;
and when they derive sustenance
and strength from the relationship.”
Brene Brown

 

Did You Know?

Peer support can be formal, such as Certified Peer Specialists who work in our mental health,
substance use and judicial systems. The good thing is you don’t have to be a Certified Peer
Specialists to provide peer support to another person. As a matter of fact, peer-to-peer

relationships existed way before peer support became “formal” in professional settings with

specialty trained Certified Peer Specialists.

 

 

What we know is that reaching out to others makes US feel better and can help US cope
better with our own stress. In peer support we understand each other because although everyone
has their own unique stories, we have similar experiences that can create a bond that allows us to

learn together, figure out how to change the way we do things and the way we think, and figure

out how to move forward in our lives.

26

 
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 54 of 63

EXPERTS BY EXPERIENCE: THE POWER OF SHARED
EXPERIENCE

Peer >upport:
Experts by Experience

In many professional settings, people are called “experts” due to their educational
background, or years working in a profession. In peer support, we are sometimes referred to as
“Experts by Experience” because our knowledge and wisdom comes from surviving difficult
situations.

Consider experiences you may have had such as incarceration, hospitalization, gang
involvement, substance use, homelessness, and suicide attempts. Imagine what it would be like
to receive support from someone else that has similar experiences. You may already know some
of these people where you currently are living... Perhaps YOU are that person that reaches out
when new people come around. These are examples of peer support and have proven to be an
incredibly effective way to support, connect and heal together!

The irony is that it’s sometimes you that feels better when you support others!

 

“Peer Support is different from the support you get from counselors, doctors and case
managers. It is more than just being friends. In Peer Support you understand each other
because although everyone has their own unique stories, you have similar experiences that can
create a bond that allows you to learn together, figure out how to change the way you do
things and the way you think, and to figure out how to move forward in your lives. By sharing
your experiences and building trust in each other, you learn to go forward in new ways that
move you away from seeing yourself as “mentally ill” and the limitations of such a view. In
Peer Support, you can safely try out new ideas and new ways of being through “learning”

9 99

rather than a “treatment”.

 

 

Mary Ellen Copeland

 

27
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 55 of 63

WHAT IS PEER SUPPORT?

Broadly defined, “peer support” refers to a process through which people who share
common experiences or face similar challenges come together as equals to give and receive help
based on the knowledge that comes through shared experiences (Riessman, 1989). A “peer” is an
equal or someone with whom we share social and lifestyle similarities. “Support” expresses the
kind of deeply felt empathy, encouragement, and assistance that people with shared experiences
can offer one another within a reciprocal relationship.

Broken down to its simplest description, peer support is using your own personal
experiences to provide support, guidance, and mentoring to those who are experiencing

difficulties similar to your own.

Receiving and offering support can increase our awareness and give us the strength and
courage to get through difficult circumstances like COVID-19. However,
to offer support, we have to understand how each person’s definition of

support varies. Let’s start with your experience:

In your personal experiences, how would you have defined support?

What types of relationships have been supportive in your life or recovery? What made them

supportive?
What types of relationships were unsupportive? Why?
How could you find out what support means or “looks like” to your roommate, cell mate or

someone that is around you right now? What could you do to provide support to your cellmate

or someone else? How would you bring up the discussion in this kind of situation.

 

 

Peer to Peer Relationships: The Foundation

Healing and Recovery

 

 

 

28
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 56 of 63

 

 

We are survivors! People that have been through some of life’s most difficult situations know
all about healing and recovery. We are living examples of both and so in our peer
relationships, we believe and share that healing and recovery is possible for everyone. We

support the health and wellness of others in all of our relationships.

Mutuality

We believe in mutual, equal and shared power. We do not attempt to have power over others.
In peer-to-peer relationships, we are equal and do not attempt to advise or have authority over
the other person in the relationship. Instead, we recognize that mutual relationships can be
healing to both individuals. Sharing this quality in a relationship can make the other person

feel safe to share, which makes it easier help them.

Hope

We inspire hope, courage and/or confidence in others. Hope is a vital component of wellness.
Without hope, why would anyone try to improve his/her situation or live his/her life?
Hopelessness keeps people in a dark place with no plans or energy to move forward. In peer
relationships, we serve as a living example of hope. Our lived experience and resilience

demonstrate to others the hope of recovery or living a better life!

Empowerment

We seek to bring out the power within the other person by encouraging him/her to develop
solutions to their own challenges and have the confidence in themselves to make decisions.

We do that by supporting people to “find” and “use” their voice, to discover who they are and
who they want to be, and by exploring all of their options, without judgement, shame, blame or

guilt.

 

 

29
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 57 of 63

PEER SUPPORT: WHAT WE DON’T DO

1. We do not label a person or diagnose them!
It is important to remember that, although we may share similar experiences with others,
the treatment, approaches, medications, diagnosis, etc. that we experienced may not work
for another person. Every person is unique and there is a lot that goes into clinical
treatment. Therefore, if a person is receiving treatment, our role is to support them and to
be educated about their treatment options. By doing this we can help them make
informed decisions and be prepared to discuss any concerns they may have with their

doctor or treatment provider.

2. Weare not their parent!
There is a difference between offering peer support and telling people what to do, or
imposing rules or consequences on their personal choices. Remember, we are equal

partners in the relationship and as such, we share with and learn from one another.

3. We NEVER offer advice!
There is a difference between offering support, sharing experience and giving advice.
People seldom take advice. This is especially so when they don’t have the same resources
we have. Our role is to support people to find their own solutions, not have the answers to
all of their personal challenges. There is a skill to offering support without giving advice

and it’s one that can be practiced and learned over time.

Voice

& ELF VATE _—

THE DIFFERENCE BETWEEN
SUPPORT AND ADVICE?

. POWER

Peer Supporters, know your role

30
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 58 of 63

PEER SUPPORT: WHAT IS OUR ROLE?

We serve as a resource:

We offer our experience and “lessons learned” to be a resource to others

We offer support:

We offer support by being present, providing encouragement, giving assistance, comfort
and listening without advising and without judgement.

We serve as a coach:

Take a moment to reflect on the meaning that “coach” has for you; what do coaches do
and what are the qualities of an effective coach? A peer relationship serves a similar role
by using their experience, skills and information to guide people through difficult
situations and celebrate successes.

We are partners together:

We seek to truly understand others where they are, and offer the type of support they are
requesting without judgment, labels, assumptions or biases. In a partnership, we both
contribute to the relationship without asserting control over the other. Partners are “in this
together” and our partnership can enhance the partner’s wellness as well as yours. A
partner doesn’t walk in front of you and pull, nor do they walk behind you and push.
Instead, they walk side-by-side, shoulder-to-shoulder, participating, engaging, and

discussing together.

Peer

Voice oe

MOBILIZING TO ELEVATE RECOVERY

[ts-Peer Ducpport,

NOT

Peer Pressure
know your role

31
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 59 of 63

PEER SUPPORT: WHAT WE DO!

We accept the person where they are!
This means it's important to understand that who the person is at the moment is not who the
person may be in the future. Offering help or assistance to someone and judging them by one

moment in their life will often make them NOT want to come to you for help.

We are friends who remember that we were once where they were and may be again!
Friends understand that we sometimes make mistakes in life but with help we apologize and
correct our mistakes to be better for ourselves and other people in our lives. Mistakes are how we

learn to be better people because we learn from our mistakes.

We use non-judgmental listening!
Non-judgmental listening is about trying to really understand the other person. As the listener,
we should put our own views aside and try not to get distracted by our personal thoughts and

feelings.

What is NON-JUDGMENTAL LISTENING?

We should show an attitude of acceptance and genuine empathy:

When we genuinely care about a person, we are more interested all of them. If we love a person
when they’re doing well, then certainly we can love a person when they make mistakes! Talking
about problems is good but it feels great to know someone cares enough to genuinely listen.

We use our body language and verbal skills to show that we're listening to hear with
genuine interest; not to defend or judge:

If you’re only listening to defend yourself or half-way paying attention, this can be hurtful. Even
if the person doesn’t say anything, over time you will find that the person no longer wants you to
help them. Can you remember a time when you needed help and people didn’t listen or were
distracted while you were talking to them? If they were playing on their cell phone or paying
attention to other people, did you feel like they care?

We maintain a positive body language. Even when the person says something that’s
shocking or could be interpreted as hurtful:

32
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 60 of 63

This means that we turn off electronics or go to an area where the TV is not so loud. Turn your
body towards the person and ask questions if you don’t understand. Be sure your tone of voice
and facial expressions are showing positive support.

We recognize cultural differences and help based on who the person is, not who we want
them to be:

Sometimes it helps when people know that you’re not judging them or where they were raised.
Problems don’t care about culture or ethnicity and when we’re genuinely listening to help,
neither should we.

It’s okay to have conflict!

Conflict can feel hurtful but the truth is that conflict is sometimes necessary. Conflict can tell us
where things aren’t working well. This can be in a relationship or within ourselves. It may help
to think of conflict as a cut on our skin. We know where to clean it and even if it’s
uncomfortable while it’s healing, we know that our injury will heal. Conflict is the same except
it’s an emotional hurt instead of a physical hurt. Cleaning emotional hurts can be done by using
some of the tips in this manual. You can talk to someone. You can journal or you can share your
story with someone else. As long as you don’t keep it to yourself, conflict can’t hurt you.

33
Case 1:20-cv-00849-CKK Document 138-1 Filed 12/12/20 Page 61 of 63

Ex C
12/8/2020 Case 1:20-cv-00849-CK Kborhagcunti@rind Gpckinghilee hakt an2Qovdsage 62 of 63

=

aie Ul sais ay mur qLeaL i pes

 

When putting on gloves, wash your hands, pull gloves on, placing over the cuffs of your shirt or medical gown if

applicable. The CDC recommends removing gloves if they become torn, damaged, or soiled. Perform hand
hygiene before putting on new gloves. To remove gloves

Pinch sind fink the carters oof thes

Pall agile irda aor nt
Baad diner gory Fro the pareve Foam ihe haired bok
ogltear reds Thr ele see untae Ub gloat erokdeocl 2

Chet erected gghtere-wvl hs the
ee gioanel and

With your un-qioeed hand, wide your
ae ithe. plow ee fgets: unekr
rates the enenhe Fre nme vy on rena alors Dower vend the
belated I ‘pina plead mt rit, Gurney ther qiereinnice out citer at ae sa Uh ah nut

 

To remove a mask, untie the bottom then the top ties, or if the mask has elastic bands, remove the mask by

grasping the elastic loops (not the cloth or paper of the mask), remove from face, and discard. Avoid touching
the front of the mask as you discard. Wash your hands when you’ re done!

 

 

 

co
i

 

 

 

 

 

 

wy OF Be
” =k —— =
f =—F

'_ I = an bi a

 

 

https://apdscorporate. brightspace.com/d2I/le/enhancedSequence Viewer/6 794 ?url=https %3A%2F%2F fl e9e321-893d-4fec-96b1 -7e4cd4496ee1.seque

1/2
12/8/2020 Case 1:20-cv-00849-CK Kborhaycuntierind Gckinghilee hakt ane Govdsage 63 of 63

Disposal of used PPE |

Once you have properly doffed your PPE, proper disposal of all used PPE is ©
very important. At identified locations within the CDF and CTF, waste cans
will be placed to receive used PPE items.

  

https://apdscorporate. brightspace.com/d2I/le/enhancedSequence Viewer/6 794 ?url=https %3A%2F%2F fl e9e321-893d-4fec-96b1 -7e4cd4496ee1.seque... 2/2
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 1 of 232

Ex A
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 2 of 232

 

 

 

 

 

 

 

 

 

 

 

1. Contract Number Page of Pages
AMENDMENT OF SOLICITATION / MODIFICATION OF CONTRACT CW82753 1 | 1
2. Amendment/Modification Number 3. Effective Date 4. Requisition/Purchase Request No. 5. Solicitation Caption
MOo1 August 18, 2020 Environmental Conditions
Inspection
6. Issued by: Code | 7. Administered by (If other than line 6)
Office of Contracting and Procurement Department of Corrections
Public Works Cluster 2000 14* Street NW
2000 14" Street, NW, 6" Floor 7 Floor
Washington, DC 20009 Washington, DC 20024
8. Name and Address of Contractor (No. street, city, 9A. Amendment of Solicitation No.

county, state and zip code)

 

9B. Dated (See Item 11)
Potomac-Hudson Engineering, Inc

 

77 Upper Rock, Suite 302 10A. Modification of Contract/Order No.
Rockville, MD 20850

X | CW82753

 

10B. Dated (See Item 13)
Code Facility May 18, 2020

 

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

[_ |the above numbered solicitation is amended as set forth in item 14. The hour and date specified for receipt of Offers oO is extended. CO is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date specified in the solicitation or as amended, by one of the following methods:

(a) By completing Items 8 and 15, and returning copies of the amendment: (b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) BY separate letter or fax which includes a reference to the solicitation and amendment number. FAILURE OF YOUR ACKNOWLEDGMENT TO
BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION
OF YOUR OFFER. If by virtue of this amendment you desire to change an offer already submitted, such may be made by letter or fax, provided each letter or
telegram makes reference to the solicitation and this amendment, and is received prior to the opening hour and date specified.

 

12. Accounting and Appropriation Data (If Required)

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACT/ORDERS ,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14

 

A. This change order is issued pursuant to (Specify Authority): 27 DCMR, Chapter 36, Contract Modifications
The changes Set forth in Item 14 are made in the contract/order no. in item 10A.

 

B. The above numbered contract/order is modified to reflect the administrative changes (such as changes in paying office, appropriation data
etc.) set forth in item 14, pursuant to the authority of 27 DCMR, Chapter 36, Section 3601.2.

 

C. This supplemental agreement is entered into pursuant to authority of:

 

x D. Other (Specify type of modification and authority)

 

 

E. IMPORTANT: Contractor x] is not LJ is required to sign this document and return __ copies to the issuing office.

 

14. Description of Amendment/Modification (Organized by UCF Section headings, including solicitation/contract subject matter where feasible.)
Task Order No.: CW82753 is hereby modified as follows:

A. The Government of the District of Columbia hereby exercises the option period through October 31, 2020.
The extension is at no additional cost to the District.

 

 

Except as provided herein, all terms and conditions of the document is referenced in Item 9A or 10A remain unchanged and in full force and effect.

 

 

16A. Name of Contracting Officer

Courtney B. Lattimore

 

16B. District of Columbia 16C. Date Signed

8/17/2020

 

 

a cting Officer)

 

 

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 3 of 232

Ex B
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 4 of 232

SARS-CoV-2 (COVID-19) DISINFECTION AND CLEANING PROTOCOLS
PROJECT LOCATION: DISTRICT OF COLUMBIA DEPARTMENT OF CORRECTIONS
CLEANING CONTRACTORS: SPECTRUM MANAGEMENT, LLC and ROCK SOLID DISTRICT GROUP, LLC
1.0 Introduction

In January 2020, a novel virus, SARS-CoV-2, was identified as the cause of an outbreak of viral
pneumonia in Wuhan, China and subsequently led to the world-wide spread of coronavirus disease 2019
(COVID-19). COVID-19 is primarily transmitted via person-to-person contact; however, surface
contamination is also known to be a concern with the spread of the virus. The virus is mainly spread
through respiratory droplets produced when an infected person coughs or sneezes. These droplets can
land on people who are nearby (within 6 feet). It may also be possible for a person to contract SARS-
CoV-2 by touching a contaminated surface or object and then touching their own mouth, nose, or eyes.

The purpose of this Protocol is to provide guidance on proper disinfection practices and personal
protective equipment (PPE) requirements. Frequent, effective, and safe cleaning and disinfecting
procedures can prevent the spread of disease to Department of Corrections (DOC) inmates, staff, and
visitors. Cleaning crews should clean and disinfect all identified areas, focusing especially on frequently
touched surfaces.

The procedures described in this Protocol shall be executed by the current contractors, Spectrum
Management, LLC (Spectrum), and Rock Solid District Group, LLC (Rock Solid), with oversight by
Potomac-Hudson Engineering, Inc. (PHE).

2.0 Implementation

2.1 Overview

The procedures described in the Protocol comply with or exceed the United States Centers for Disease
Control and Prevention’s (CDC’s) recommended practices in response to the COVID-19 pandemic. It is
important to note that the cleaning and disinfection procedures described herein cannot remove ALL
viral particles from surfaces; however, following these procedures will substantially decrease the
number on surfaces and thereby reduce the risk of infection and spreading.

2.2 Employee Screening

As part of existing entry procedures, all Spectrum and Rock Solid employees shall undergo a
temperature check prior to each day’s work for signs of possible COVID-19 infection before being
allowed to enter the facility. This is currently being conducted for all DOC employees, visitors,
contractors, and any other visitors to the facility. Persons who screen positive, defined as having a
temperature of 100.4 degrees Fahrenheit or greater will return to their vehicle.
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 5 of 232

2.3 General Procedures

i. The Spectrum and Rock Solid crew leaders shall meet at the beginning of each work day with the
DOC point of contact for the facility(ies) to be cleaned to discuss the areas to be cleaned on that
day and to coordinate the movement of cleaning crew staff through the facility.

ii. Whenever possible, personnel shall attempt to wait at least 24 hours to enter an area or room
previously occupied by an individual known to be infected with SARS-CoV-2. The National
Institute of Health (NIH) has determined that the virus can remain active in the air for up to 3
hours and for up to 2 to 3 days on surfaces; however, some organizations have cautioned that
the virus can remain active on surfaces for even longer periods of time.

iii. If surfaces are visibly dirty, they shall be cleaned using a detergent or soap and water prior to
disinfection. If a surface or object has been soiled with blood or other bodily fluids, initially treat
the area with a 10 percent bleach solution; then proceed to disinfecting the area for COVID-19.

iv. The product to be used for COVID-19 disinfecting is Ecolab Peroxide Multi Surface Cleaner and
Disinfectant. (A copy of the Safety Data Sheet [SDS] for this product is included in Attachment
A). The product, as purchased, contains 8 percent hydrogen peroxide and has a pH of 0.5 — 1.5
(extremely corrosive) and will be provided by the DOC. Use of the product may generate
irritating vapors and is corrosive to the eyes and skin. Avoid using in small spaces with limited air
exchange. Avoid touching any areas of your face while cleaning to prevent contact with the
disinfecting compound and potential virus.

Vv. An alternate product, Xpress Detergent Disinfectant, may also be used. This product will
typically be used by Spectrum personnel in the fogging machine. An SDS for this product is also
included int Attachment A.

vi. Spectrum and Rock Solid shall use the designated product in accordance with the
manufacturer’s instructions (mixed at 6 ounces per gallon), to include ensuring the required 45-
second contact time of the wet disinfectant is met. The PHE industrial hygienist(s) shall conduct
random observations/inspections of disinfectant use to verify that the product is used properly,
and the designated contact time is met.

vii. When mixing disinfectant, personnel shall wear eye and face protection, to include goggles, face
shields, or equivalent PPE. Likewise, similar protection shall be used during fogging activities.

viii. In order to ensure that the correct contact time is met, contractor personnel will apply rag/cloth
soaked with the Ecolab Peroxide Multi Surface Cleaner and Disinfectant dilute mixture and
liberally wipe the cloth on all applicable surfaces to ensure complete coverage. The entire
surface shall be kept visibly wet for at least 45 seconds. Once the contact time has been
achieved, the surface may be wiped down with a dry rag or allowed to air dry, depending on the
location and amount of traffic in a given area

2.4 Disinfecting Procedures

i. Cleaning/disinfecting shall focus on all high-touch surfaces and areas, to include but not be
limited to: desks, computer mouses and keyboards, phones, lockers, cubbies, window sills and
counter tops, doors, frames, doorknobs and push bars, elevator buttons, light switches,
handrails, bathroom floors, faucet handles, toilet handles, toilet stall door locks, towel

2
vi.

vil.

viii.

Xi.

xii.

Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 6 of 232

dispensers and hand driers, showers, kitchen areas, cafeterias, office common areas, nursing
stations, and other rooms. An alcohol solution shall be used for all electronics. These services
shall be carried out in accordance with the CDC’s Coronavirus Disease 2019 (COVID-19)
Environmental Cleaning and Disinfection Recommendations without restriction.

Ventilate the rooms/spaces prior to and during cleaning/disinfecting. If ventilation through open
windows is not possible, use a high-volume, high efficiency particulate air (HEPA) filter system to
remove airborne particles from the air during cleaning. Temporarily increase the cleaning area’s
humidity to approximately 50 percent relative humidity (RH), if possible.

Prior to disinfecting, Spectrum and Rock Solid shall perform general cleaning, removing dirt and
debris using the Ecolab Orange Force Multi Surface Cleaner and Degreaser, to include floor
mopping. Clean all dust from horizontal surfaces with a towel dampened with the
cleaner/degreaser to minimize re-aerosolization of settled contaminated dust and particles. Use
a slow, smooth wiping action and change out or wet clean the towel on a regular basis to
minimize re-aerosolization of collected dust and particulates.

Dry sweeping with a typical straw or push-broom is not permitted. Instead, use of an
electrostatic broom or brush (e.g., Swiffer Sweeper or equivalent) is permitted to remove dust
and dirt particles prior to wet mopping.

When mopping, ensure the floor surfaces that are disinfected stay wet for at least 45 seconds.
Frequently re-wet the mop head to ensure a thorough soaking of the floor. Consider changing
mop water at least once per day, and ensure designated mops are used for bathrooms and that
these mops are not used elsewhere. Ensure that all stairwells in the housing units are mopped
as well.

Pay special attention to window ledges and other commonly dusty surfaces. Also pay special
attention to frequently touched surfaces, such as railings, ledges, and countertops. Ensure that
glass surfaces (e.g., windows, mirrors) are also disinfected.

Disinfect ALL vertical surfaces to a height of at least 6 feet above the floor, including but not
limited to walls, windows, columns, doors, rails, etc.

 

As part of this protocol, it is strongly recommended that the contractor clean and disinfect
heating, ventilation, and air conditioning (HVAC) supply and exhaust grills/diffusers, including
removal of caked-on debris, dust, grease, etc. This will likely require the use of a ladder as these
features are typically located at ceiling level.

Disinfect floors by mopping with Ecolab Peroxide Multi Surface Cleaner and Disinfectant (this is
the second round of mopping). Avoid aerosolizing the dirty cleaning liquid by using steady and
sweeping mop swipes and careful, deliberate mop head squeezes.

Restrooms shall receive special attention due to the tendency of the SARS-CoV-2 virus to
bioaccumulate within feces, vomit, sputum, and urine. Clean any surfaces that have visible
blood, stool, or body fluids.

Trash liners shall be removed, and the trash receptacles disinfected. After air drying of the trash
receptacles, a new liner shall be inserted in each receptacle.

Following disinfecting, the DOC representative shall identify areas for fogging. Fogging shall be
accomplished using ultra-low-volume foggers (a sprayer shall not be used as a substitute for a
fogger) to ensure that all surfaces are adequately saturated. In general, fogging of walls shall be

3
xiii.

Xiv.

XV.

2.5

Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 7 of 232

applied to a height of 6 feet. When fogging, employees shall wear a full-face respirator equipped
with organic vapor and acid gas cartridges. Access to the areas in which fogging is conducted
shall be limited until the fogging aerosols have settled.

For soft (porous) surfaces such as carpeted floors, rugs, and drapes, remove visible
contamination if present, and clean with appropriate cleaners indicated for use on these
surfaces. If the items can be laundered, launder items in accordance with the manufacturer’s
instructions using the warmest appropriate water setting for the items and then dry items
completely. Otherwise, use products with the U.S. Environmental Protection Agency (USEPA)-
approved emerging viral pathogens claims that are suitable for porous surfaces.

Vacuum carpeting and other fabrics with vacuums equipped with HEPA filtration systems. Take
appropriate precautions when changing the vacuum HEPA or pre-filter to minimize exposures to
airborne dusts.

Although the procedures described herein are designed for Spectrum and Rock Solid, ensure
that any other entity performing disinfectant cleaning at the facilities (e.g., Summit in the dining
rooms or the inmate cleaning detail) are following these procedures as well or are following
equivalent procedures.

Employee Safety

Spectrum and Rock Solid employees shall complete the appropriate training, to include COVID-
19 awareness, hazard communication (with specific attention on the hazards of the cleaners and
disinfectants to be used), and bloodborne pathogens exposure control.
Protection from potential viral infection from skin contact and aerosol inhalation is required
through the use of PPE and hand washing. The minimal level of PPE for workers performing the
decontamination and disinfection includes a face mask and nitrile gloves. Additional PPE shall
be permitted as desired, to include half-mask or full-face negative pressure respirators with dual
P-100 organic vapor and acid gas cartridges and full-body Tyvek coveralls (with shoe coverings).
Gloves may be sealed to the coveralls with duct tape for additional protection, and replaced
immediately if punctured or torn. Crew members shall inspect each other to verify that the PPE
is donned correctly prior to beginning work. Cleaning employees shall be reminded to avoid
touching any unprotected parts of the face. Employees shall wear goggles while transferring
and/or diluting the Ecolab Peroxide Multi Surface Cleaner and Disinfectant, and while emptying
buckets. Employees shall be medically approved, trained, and properly fit-tested to wear the
respective respirators.
If any breaches should occur in the PPE or if contact with unprotected skin occurs, the following
steps must be followed:

a. immediately stop work;

b. remove the damaged PPE;

c. wash the skin with soap and warm water (if soap and water are not available, use an

alcohol-based hand sanitizer that contains 60 to-95 percent alcohol); and
d. report the breach to the crew leader.

Extension cords for portable electrical equipment will be protected by ground fault circuit
interrupters (GFCl).
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 8 of 232

Vv. Slip hazards are a potential concern due to the wet application (mopping of floors). Non-slip
shoes shall be worn.

3.0 Quality Control and Oversight

The PHE industrial hygienist (or designated DC DOC employee) shall conduct random
observations/inspections of wiped/mopped/fogged areas and document that the required contact time
for the disinfectant (45 seconds) was achieved. The form in Attachment B may be used for this purpose,
if desired.
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 9 of 232

ATTACHMENT A — SAFETY DATA SHEETS (SDSs)
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 10 of 232

ATTACHMENT B — INDUSTRIAL HYGIENIST OBSERVATION LOG

 

Industrial Hygienist
Date
Facility

 

 

 

 

 

 

Surface Cleaning Observation

Location Adequate | Deficient

 

Disinfectant Contact Time Observation

Location Time Minutes
lied Until D

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 11 of 232

Ex C
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 12 of 232

 

ONSITE AUDIT INSPECTION REPORT
ENVIRONMENTAL CONDITIONS INSPECTION FOR
SARS-CoV-2 (COVID-19) DISINFECTION AND CLEANING PROTOCOLS

DISTRICT OF COLUMBIA DEPARTMENT OF CORRECTIONS (DC DOC),
CENTRAL DETENTION FACILITY (CDF) AND
CORRECTIONAL TREATMENT FACILITY (CTF)

JULY 2020
DRAFT

Prepared for
District of Columbia Department of Corrections
2000 14* Street NW, 7* Floor
Washington, DC 20009

Prepared by
Potomac-Hudson Engineering, Inc.
77 Upper Rock Circle, Suite 302, Rockville, MD, 20850

GSA Contract No. 7QRAA18D0074
Task Order No. CW82753

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 13 of 232

DC Department of Corrections Environmental Conditions Inspection
July 2020 Draft Onsite Audit Inspection Report

 

INTRODUCTION

In January 2020, a novel virus, SARS-CoV-2, was identified as the cause of an outbreak of viral pneumonia in
Wuhan, China and subsequently led to the world-wide spread of coronavirus disease 2019 (COVID-19). COVID-19
is primarily transmitted via person-to-person contact; however, surface contamination is also known to be a concern
with the spread of the virus. The virus is mainly spread through respiratory droplets produced when an infected
person coughs or sneezes. These droplets can land on people who are nearby (within 6 feet). It may also be possible
for a person to contract SARS-CoV-2 by touching a contaminated surface or object and then touching their own
mouth, nose, or eyes.

In May 2020, the District of Columbia Department of Corrections (DC DOC) contracted Potomac-Hudson
Engineering, Inc. (PHE) to develop a cleaning and disinfection protocol specific to COVID-19 to be used by DC
DOC cleaning contractors. The purpose of this protocol is to provide guidance on proper disinfection practices and
personal protective equipment (PPE) requirements. Frequent, effective, and safe cleaning and disinfecting
procedures can prevent the spread of disease to Department of Corrections (DOC) inmates, staff, and visitors. PHE
provided a draft protocol to DC DOC on June 15, 2020, and the procedures described in the protocol were
subsequently implemented later that week.

AUDIT OVERVIEW
SCOPE

PHE was tasked with inspecting the cleaning procedures used by two independent contractors at two DC DOC
facilities after implementation of the procedures described in the Draft Protocol. PHE performed these inspections
on June 29 and July 1, 2020. This report documents observed deviations, omissions, inconsistencies, and
deficiencies, along with corrective action recommendations.

CENTRAL DETENTION FACILITY

On June 29, 2020, PHE inspected implementation of the cleaning procedures of Rock Solid District Group, LLC at
the DC DOC’s Central Detention Facility (CDF). An In-Brief Meeting was held prior to the inspection and was
attended by:

e Ms. Gitana Stewart-Ponder (DOC)
e Ms. Gloria Robertson (DOC)

e §=6Sgt. D. Worthan (DOC)

e = =Mr. Christopher Rua (PHE)

e = =Mr. Gary Morris (PHE)

At the conclusion of the inspection, an Out-Brief Meeting was held. This meeting was attended by:

e Mr. Lennard Johnson, Warden (DOC)

e Ms. Kathy Landerkin Deputy Warden (DOC)

e =©6Ms. Rena Myles (DOC)

e Ms. Gloria Roberts (DOC)

e =6Ms. Gitana Stewart-Ponder (DOC) (via telephone)
e = =Mr. Christopher Rua (PHE)

e = =Mr. Gary Morris (PHE)

 

Potomac-Hudson Engineering, Inc. ak
Page 2 a
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 14 of 232

DC Department of Corrections Environmental Conditions Inspection
July 2020 Draft Onsite Audit Inspection Report

 

CORRECTIONAL TREATMENT FACILITY

On July 1, 2020, PHE inspected the cleaning procedures of Spectrum Management, LLC at the DC DOC’s
Correctional Treatment Facility (CTF). An Out-Brief Meeting was held at the conclusion of the inspection and was
attended by:

e Ms. Gloria Robertson (DOC)
e §6Ms. Jackie Smith (DOC)

e =6Ms. Florinda Eaglin (DOC)
e = =Mr. Christopher Rua (PHE)
e = =Mr. Gary Morris (PHE)

DRAFT SUMMARY OF FINDINGS

Table 1 summarizes findings observed during the June 29 and July 1, 2020 onsite inspections. The table also
provides recommended actions to correct the findings.

Following the table is a brief Action Plan with recommendations for implementing the corrective actions identified
in Table 1.

 

Potomac-Hudson Engineering, Inc. ak
Page 3
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 15 of 232

DC Department of Corrections
July 2020

Environmental Conditions Inspection
Draft Onsite Audit Inspection Report

TABLE 1. FINDINGS FOR DC DOC FACILITIES (CDF AND CTF)

SUMMARY OF FINDING RECOMMENDED CORRECTIVE ACTION

CENTRAL DETENTION FACILITY (CDF)/ROCK SOLID MANAGEMENT

The contractor did not consistently allow for the 45-second minimum contact
time required for the hydrogen peroxide-based disinfectant (Ecolab Peroxide
Multi Surface Cleaner and Disinfectant) being used. In several instances, a
surface was wiped with a dry rag immediately after spray application of the
disinfectant. In other instances, only a portion of a surface was sprayed wet
and allowed for a 45-second contact time. The disinfectant was then wiped
with a dry rag such that the unsprayed portion of the surface was not allotted
adequate contact time with the disinfectant.

The contractor did not consistently allow for adequate wetting of the floor
during mopping. On several occasions it was observed that a wet mop was
used for an overly extensive period of time before being re-wetted. This
resulted in portions of the floor being inadequately damped with a sufficient
amount of disinfectant to ensure a 45 second contact time.

The contractor did not consistently disinfect all walls or other vertical surfaces
to a height of 6 feet above the floor. While adequate disinfection of these
surfaces was observed being performed in common areas, it was not being
done in other areas (bathrooms, offices, and other non-communal spaces).

The contractor dry-swept all floors prior to disinfection in contradiction to the
cleaning protocols. Dry sweeping can cause virus present on the floor to
become airborne for several hours, increasing the contact and inhalation risk it
presents.

Sufficiently spraying to adequately wet and entire surface such as a table or
wall is extremely difficult and time-consuming. It is recommended that the
contractor apply a towel sufficiently wetted with the disinfectant to all
surfaces in lieu of spraying. After adequate contact time (45 seconds) has
been achieved, the surfaces should then be wiped dry with a dry rag or are
allowed to air-dry, as appropriate in a given area. This will further ensure
that the entire surface is adequately wetted for the duration of the required
contact time.

Ensure that mops are frequently wetted in the slop bucket during floor
mopping. Consider requiring the contractor to provide additional mop
buckets and dollies so that each person mopping has access to their own
dolly that can be toted along with them as they mop. Based on site
observations, there was an insufficient number of mop dollies. This required
the dollies to remain in a centralized position and discouraged floor cleaners
from more frequently wetting their mop heads.

Additionally, the mop buckets themselves, which have their own sets of
wheels on them, should be removed from the dollies and transported with
those mopping the floors.

Ensure that the contractor is aware that ALL vertical surfaces (walls,
windows, columns, doors, rails, etc.) must be properly disinfected from the
floor to a height of six feet, including adequate contact time.

The facility has ordered dusting brooms (e.g., Swifter Sweepers or
equivalent) which use electrostatic forces to attract and remove dirt and
dust, to replace the current dry sweeping brooms. This will be implemented
as soon as they arrive.

Ensure the contractor uses a slow, smooth wiping action and change out or
clean the dust broom pads/heads on a regular basis to maximize the
effectiveness of the brooms to collect as much dust and dirt particulates as
possible.

 

Potomac-Hudson Engineering, Inc
Page 4
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 16 of 232

DC Department of Corrections
July 2020

Environmental Conditions Inspection
Draft Onsite Audit Inspection Report

 

TABLE 1. FINDINGS FOR DC DOC FACILITIES (CDF AND CTF)

SUMMARY OF FINDING RECOMMENDED CORRECTIVE ACTION

Currently, the cleaning contractor is only responsible for disinfecting the floor
and doorknobs/door handles in the basement. Although DOC staff are
responsible for the remaining areas, it is unclear if they know all the surfaces
they need to clean and/or if they are aware of the proper contact time for the
disinfectant.

The contractor was observed cleaning windows, mirrors, and other glass
surfaces with an ammonium-based window cleaner (Ecolab Oasis 255SF
Industrial Window Cleaner) as opposed to an EPA-registered product approved
for COVID-19.

In some cases, contractor personnel was observed cleaning doorknobs, door
handles, and other frequently-touched surfaces with a hand sanitizer. While
this is technically sufficient for disinfection, it is not be applied consistently in
all areas and the proper contact time may or may not be properly
implemented.

The contractor (Summit) that currently provides food service duties in the
cafeteria is solely responsible for cleaning and disinfecting that area of the
facility. It is not known if they are aware of or are following the proper
protocols for disinfection in a manner consistent with the other areas of the
facility.

CONDITIONAL TREATMENT FACILITY (CTF)/SPECTRUM MANAGEMENT

The contractor did not consistently allow for the 45-second minimum contact
time required for the hydrogen peroxide-based disinfectant (Ecolab Peroxide
Multi Surface Cleaner and Disinfectant) being used. In several instances, a
surface was wiped with a dry rag immediately after spray application of the
disinfectant. In other instances, only a portion of a surface was sprayed wet
and allowed for a 45-second contact time. The disinfectant was then wiped
with a dry rag such that the unsprayed portion of the surface was not allotted
adequate contact time with the disinfectant.

Although this contractor (Spectrum) generally applied greater volumes of the
disinfectant with the sprayers in a given area as compared to Rock Solid, it was
still observed to be insufficient.

Ensure that staff cleaning personnel are familiar with and are properly
implementing the cleaning protocols currently being provided to the third-
party contractors.

Test the hydrogen peroxide-based disinfectant on glass surfaces. If
acceptable, consider using the disinfectant on these surfaces instead of, or in
addition to, traditional window cleaning chemicals.

Ensure that all chemicals and cleaning procedures are consistently applied
throughout the facility. If hand sanitizer is to be used on a regular basis for
these surfaces, they should be documented in the cleaning protocol.

Ensure that Summit is performing proper disinfection in a manner that is
consistent with or exceeds the procedures being used elsewhere at the
facility.

Sufficiently spraying to adequately wet and entire surface such as a table or
wall is extremely difficult and time-consuming. It is recommended that the
contractor apply a towel sufficiently wetted with the disinfectant to all
surfaces in lieu of spraying. After adequate contact time (45 seconds) has
been achieved, the surfaces should then be wiped dry with a dry rag or be
allowed to air-dry, as appropriate in a given area. This will further ensure
that the entire surface is adequately wetted for the duration of the required
contact time.

 

Potomac-Hudson Engineering, Inc
Page 5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 17 of 232

DC Department of Corrections
July 2020

Environmental Conditions Inspection
Draft Onsite Audit Inspection Report

TABLE 1. FINDINGS FOR DC DOC FACILITIES (CDF AND CTF)

SUMMARY OF FINDING RECOMMENDED CORRECTIVE ACTION

The contractor did not consistently disinfect all walls or other vertical surfaces
to a height of 6 feet above the floor. While adequate disinfection of these
surfaces was observed being performed in common areas, it was not being
done in other areas (bathrooms, offices, and other non-communal spaces).

The contractor dry-swept all floors prior to disinfection in contradiction to the
cleaning protocols. Dry sweeping can cause virus present on the floor to
become airborne for several hours, increasing the contact and inhalation risk it
presents.

The contractor was not always performing its duties in a consistent manner.
The following observations were made:

e Some of the grated stairwells in the housing areas were mopped,
while others were not.

e =|n one area, contractor personnel were using hand sanitizer to
disinfect doorknobs, door handles, and phones. However, in other
areas, the peroxide disinfectant was used.

e Inthe 96 Medical Area, the contractor did not clean the area between
the gates and the elevators. However, this area was cleaned in the 82
Medical Area.

The contractor was observed mixing and handling both the concentrated form
of the peroxide disinfectant as well as the diluted form. In its concentrated
form, the disinfectant has a pH of less than 2 and is extremely corrosive. Even
in its diluted form, the disinfectant is still corrosive and presents danger to
users. Contractor personnel were not wearing certain personal protective
equipment (PPE) while performing these tasks.

The contractor was also observed using the fogging unit without eye
protection.

Ensure that the contractor is aware that ALL vertical surfaces (walls,
windows, columns, doors, rails, etc.) must be properly disinfected from the
floor to a height of six feet, including adequate contact time.

The facility has ordered dusting brooms (e.g., Swifter Sweepers or
equivalent) which use electrostatic forces to attract and remove dirt and
dust, to replace the current dry sweeping brooms. This will be implemented
as soon as they arrive.

Ensure that the contractor uses a slow, smooth wiping action and change out
or clean the dust broom pads/heads on a regular basis to maximize the
effectiveness of the brooms to collect as much dust and dirt particulates as
possible.

The following recommendations are made:

e Ensure that all stairwells in the housing units are mopped.

e = Since different disinfectants require different contact times
(depending on the active ingredients), ensure that the contractor is
consistent in what they use. The contact time for ethanol (5
minutes) is much greater than that for peroxide (45 seconds).

e Ensure that the contractor is clear on what areas are considered
within their scope of work and which areas are not and ensure that
they clean and disinfect all of the areas for which they are
responsible.

It is recommended that the personnel handling and mixing the disinfectant in
the mixing room wear goggles and/or face shield to protect their eyes and
face. Consider also requiring longer gloves that cover exposed skin between
hands and sleeves.

Consider requiring the contractor to where eye protection during fogging.

 

Potomac-Hudson Engineering, Inc
Page 6
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 18 of 232

DC Department of Corrections Environmental Conditions Inspection
July 2020 Draft Onsite Audit Inspection Report

TABLE 1. FINDINGS FOR DC DOC FACILITIES (CDF AND CTF)

The following POSITIVE observations were made with respect to Spectrum Consider instructing Rock Solid personnel to follow some of these procedures

 

during the site inspection: as well.
e Personnel changed out mop water and/or mop heads at certain times
throughout the day.
e The peroxide disinfectant was used on windows, mirrors, and other
glass surfaces in lieu of a typical glass cleaner.
e = The walls in the bathrooms were scrubbed with a hard-bristled mop.
Potomac-Hudson Engineering, Inc ah
ad

Page 7
PH Ee
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 19 of 232

DC Department of Corrections Environmental Conditions Inspection
July 2020 Draft Onsite Audit Inspection Report

 

CORRECTIVE ACTION PLAN

PHE has developed a brief corrective action plan (CAP) as part of this document. A CAP is a step-by-step plan of
action that is developed to achieve targeted outcomes for resolution of identified errors in an effort to:

e = Identify the most cost-effective actions that can be implemented to correct error causes

e Develop and implement a plan of action to improve processes or methods so that outcomes are more
effective and efficient

e Achieve measurable improvement in the highest priority areas

e = Eliminate repeated deficient practices

UPDATED PROTOCOL

As the first step in this CAP, PHE has prepared an updated COVID-19 Disinfection and Cleaning Protocol to help
guide the cleaning contractors (see Appendix A). The protocol has been improved to focus on and address
observed contractor deficiencies. The update also revises some of the procedural language to more closely reflect
site conditions, based on observations made during the site visit and conversations with both contractor and DOC
personnel.

Specific items added to the protocol to correct deficiencies include:

e Added emphasis on thoroughly wetting the floors during mopping. The updates include requiring the
contractors to remove mop buckets from the carts and/or providing additional carts with mop buckets to
be available.

e Removing spray bottle application of the disinfectant as an option and requiring that wet cloths be used
to more thoroughly wet each surface and ensure full contact time is met across the entire surface.

e Indicating that dry-sweeping is only permissible if an electrostatic broom or brush is used to collect dust
and dirt with minimal aerosolization.

e Re-emphasizing that ALL vertical surfaces must be disinfected, with specific examples.

e = Adding additional PPE requirements when working in the mixing room.

DISCUSSIONS WITH CONTRACTORS

The findings made by PHE should be discussed directly with supervisors for each cleaning contractor, including
potentially sharing this document with them. Each of the deficiencies should be identified, and the
recommendations for correction should be explored. It is possible that the contractors may identify and suggest
other corrective measures as alternatives to those suggested in this document. As long as the same goal is
reached, any alternative or additional procedures can be implemented as well.

When providing the updated protocol, DOC should specifically point out those items which have changed from the
draft protocol and ensure that the contractors understand all of their responsibilities and expectations.

PERIODIC RE-INSPECTIONS

As part of the existing scope of work, PHE is scheduled to conduct up two (2) follow up monthly site inspections to
ensure that the contractors are adhering to the recommended protocols and that noted deficiencies have been
corrected. As part of these follow-up inspections, PHE will hold a short, informal out-brief at the end of each day
to discuss any findings or other observations made, and present options for correction.

 

Potomac-Hudson Engineering, Inc ah
Page 8 WF
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 20 of 232

DC Department of Corrections Environmental Conditions Inspection
July 2020 Draft Onsite Audit Inspection Report

 

PHE also recommends that DOC personnel perform additional inspections, as needed, based on the results of the
PHE follow-up inspections, if deficiencies continue to be identified.

EFFECTIVENESS EVALUATION

The DOC will continue to check the temperature of personnel arriving onsite and require face masks for the
foreseeable future. The DOC will also continue to perform voluntary testing of individuals onsite (both employees
and inmates) every two weeks. As the year continues on, it is likely that additional waves or peaks may be
observed throughout the region. DOC should closely monitor the number of persons onsite testing positive during
these times to evaluate the effectiveness of all current procedures, including cleaning and disinfection. Changes
should be made, as applicable and appropriate, to ensure that each facility is doing as much as possible to protect
all personnel from the virus.

 

Potomac-Hudson Engineering, Inc ah
4
Page 9 @
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 21 of 232

DC Department of Corrections Environmental Conditions Inspection
July 2020 Draft Onsite Audit Inspection Report

 

This page intentionally blank.

 

Potomac-Hudson Engineering, Inc ah
Page 10 WF
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 22 of 232

DC Department of Corrections Environmental Conditions Inspection
July 2020 Draft Onsite Audit Inspection Report

 

APPENDIX A

SARS-CoV-2 (COVID-19) DisINFECTION AND CLEANING PROTOCOLS

 

Potomac-Hudson Engineering, Inc. ah
Appendix A WF
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 23 of 232

SARS-CoV-2 (COVID-19) DISINFECTION AND CLEANING PROTOCOLS
PROJECT LOCATION: DISTRICT OF COLUMBIA DEPARTMENT OF CORRECTIONS
CLEANING CONTRACTORS: SPECTRUM MANAGEMENT, LLC and ROCK SOLID DISTRICT GROUP, LLC
1.0 Introduction

In January 2020, a novel virus, SARS-CoV-2, was identified as the cause of an outbreak of viral
pneumonia in Wuhan, China and subsequently led to the world-wide spread of coronavirus disease 2019
(COVID-19). COVID-19 is primarily transmitted via person-to-person contact; however, surface
contamination is also known to be a concern with the spread of the virus. The virus is mainly spread
through respiratory droplets produced when an infected person coughs or sneezes. These droplets can
land on people who are nearby (within 6 feet). It may also be possible for a person to contract SARS-
CoV-2 by touching a contaminated surface or object and then touching their own mouth, nose, or eyes.

The purpose of this Protocol is to provide guidance on proper disinfection practices and personal
protective equipment (PPE) requirements. Frequent, effective, and safe cleaning and disinfecting
procedures can prevent the spread of disease to Department of Corrections (DOC) inmates, staff, and
visitors. Cleaning crews should clean and disinfect all identified areas, focusing especially on frequently
touched surfaces.

The procedures described in this Protocol shall be executed by the current contractors, Spectrum
Management, LLC (Spectrum), and Rock Solid District Group, LLC (Rock Solid), with oversight by
Potomac-Hudson Engineering, Inc. (PHE).

2.0 Implementation

2.1 Overview

The procedures described in the Protocol comply with or exceed the United States Centers for Disease
Control and Prevention’s (CDC’s) recommended practices in response to the COVID-19 pandemic. It is
important to note that the cleaning and disinfection procedures described herein cannot remove ALL
viral particles from surfaces; however, following these procedures will substantially decrease the
number on surfaces and thereby reduce the risk of infection and spreading.

2.2 Employee Screening

As part of existing entry procedures, all Spectrum and Rock Solid employees shall undergo a
temperature check prior to each day’s work for signs of possible COVID-19 infection before being
allowed to enter the facility. This is currently being conducted for all DOC employees, visitors,
contractors, and any other visitors to the facility. Persons who screen positive, defined as having a
temperature of 100.4 degrees Fahrenheit or greater will return to their vehicle.
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 24 of 232

2.3 General Procedures

i. The Spectrum and Rock Solid crew leaders shall meet at the beginning of each work day with the
DOC point of contact for the facility(ies) to be cleaned to discuss the areas to be cleaned on that
day and to coordinate the movement of cleaning crew staff through the facility.

ii. Whenever possible, personnel shall attempt to wait at least 24 hours to enter an area or room
previously occupied by an individual known to be infected with SARS-CoV-2. The National
Institute of Health (NIH) has determined that the virus can remain active in the air for up to 3
hours and for up to 2 to 3 days on surfaces; however, some organizations have cautioned that
the virus can remain active on surfaces for even longer periods of time.

iii. If surfaces are visibly dirty, they shall be cleaned using a detergent or soap and water prior to
disinfection. If a surface or object has been soiled with blood or other bodily fluids, initially treat
the area with a 10 percent bleach solution; then proceed to disinfecting the area for COVID-19.

iv. The product to be used for COVID-19 disinfecting is Ecolab Peroxide Multi Surface Cleaner and
Disinfectant. (A copy of the Safety Data Sheet [SDS] for this product is included in Attachment
A). The product, as purchased, contains 8 percent hydrogen peroxide and has a pH of 0.5 — 1.5
(extremely corrosive) and will be provided by the DOC. Use of the product may generate
irritating vapors and is corrosive to the eyes and skin. Avoid using in small spaces with limited air
exchange. Avoid touching any areas of your face while cleaning to prevent contact with the
disinfecting compound and potential virus.

Vv. An alternate product, Xpress Detergent Disinfectant, may also be used. This product will
typically be used by Spectrum personnel in the fogging machine. An SDS for this product is also
included int Attachment A.

vi. Spectrum and Rock Solid shall use the designated product in accordance with the
manufacturer’s instructions (mixed at 6 ounces per gallon), to include ensuring the required 45-
second contact time of the wet disinfectant is met. The PHE industrial hygienist(s) shall conduct
random observations/inspections of disinfectant use to verify that the product is used properly,
and the designated contact time is met.

vii. When mixing disinfectant, personnel shall wear eye and face protection, to include goggles, face
shields, or equivalent PPE. Likewise, similar protection shall be used during fogging activities.

viii. In order to ensure that the correct contact time is met, contractor personnel will apply rag/cloth
soaked with the Ecolab Peroxide Multi Surface Cleaner and Disinfectant dilute mixture and
liberally wipe the cloth on all applicable surfaces to ensure complete coverage. The entire
surface shall be kept visibly wet for at least 45 seconds. Once the contact time has been
achieved, the surface may be wiped down with a dry rag or allowed to air dry, depending on the
location and amount of traffic in a given area

2.4 Disinfecting Procedures

i. Cleaning/disinfecting shall focus on all high-touch surfaces and areas, to include but not be
limited to: desks, computer mouses and keyboards, phones, lockers, cubbies, window sills and
counter tops, doors, frames, doorknobs and push bars, elevator buttons, light switches,
handrails, bathroom floors, faucet handles, toilet handles, toilet stall door locks, towel

2
vi.

vil.

viii.

Xi.

xii.

Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 25 of 232

dispensers and hand driers, showers, kitchen areas, cafeterias, office common areas, nursing
stations, and other rooms. An alcohol solution shall be used for all electronics. These services
shall be carried out in accordance with the CDC’s Coronavirus Disease 2019 (COVID-19)
Environmental Cleaning and Disinfection Recommendations without restriction.

Ventilate the rooms/spaces prior to and during cleaning/disinfecting. If ventilation through open
windows is not possible, use a high-volume, high efficiency particulate air (HEPA) filter system to
remove airborne particles from the air during cleaning. Temporarily increase the cleaning area’s
humidity to approximately 50 percent relative humidity (RH), if possible.

Prior to disinfecting, Spectrum and Rock Solid shall perform general cleaning, removing dirt and
debris using the Ecolab Orange Force Multi Surface Cleaner and Degreaser, to include floor
mopping. Clean all dust from horizontal surfaces with a towel dampened with the
cleaner/degreaser to minimize re-aerosolization of settled contaminated dust and particles. Use
a slow, smooth wiping action and change out or wet clean the towel on a regular basis to
minimize re-aerosolization of collected dust and particulates.

Dry sweeping with a typical straw or push-broom is not permitted. Instead, use of an
electrostatic broom or brush (e.g., Swiffer Sweeper or equivalent) is permitted to remove dust
and dirt particles prior to wet mopping.

When mopping, ensure the floor surfaces that are disinfected stay wet for at least 45 seconds.
Frequently re-wet the mop head to ensure a thorough soaking of the floor. Consider changing
mop water at least once per day, and ensure designated mops are used for bathrooms and that
these mops are not used elsewhere. Ensure that all stairwells in the housing units are mopped
as well.

Pay special attention to window ledges and other commonly dusty surfaces. Also pay special
attention to frequently touched surfaces, such as railings, ledges, and countertops. Ensure that
glass surfaces (e.g., windows, mirrors) are also disinfected.

Disinfect ALL vertical surfaces to a height of at least 6 feet above the floor, including but not
limited to walls, windows, columns, doors, rails, etc.

 

As part of this protocol, it is strongly recommended that the contractor clean and disinfect
heating, ventilation, and air conditioning (HVAC) supply and exhaust grills/diffusers, including
removal of caked-on debris, dust, grease, etc. This will likely require the use of a ladder as these
features are typically located at ceiling level.

Disinfect floors by mopping with Ecolab Peroxide Multi Surface Cleaner and Disinfectant (this is
the second round of mopping). Avoid aerosolizing the dirty cleaning liquid by using steady and
sweeping mop swipes and careful, deliberate mop head squeezes.

Restrooms shall receive special attention due to the tendency of the SARS-CoV-2 virus to
bioaccumulate within feces, vomit, sputum, and urine. Clean any surfaces that have visible
blood, stool, or body fluids.

Trash liners shall be removed, and the trash receptacles disinfected. After air drying of the trash
receptacles, a new liner shall be inserted in each receptacle.

Following disinfecting, the DOC representative shall identify areas for fogging. Fogging shall be
accomplished using ultra-low-volume foggers (a sprayer shall not be used as a substitute for a
fogger) to ensure that all surfaces are adequately saturated. In general, fogging of walls shall be

3
xiii.

Xiv.

XV.

Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 26 of 232

2.5

applied to a height of 6 feet. When fogging, employees shall wear a full-face respirator equipped
with organic vapor and acid gas cartridges. Access to the areas in which fogging is conducted
shall be limited until the fogging aerosols have settled.

For soft (porous) surfaces such as carpeted floors, rugs, and drapes, remove visible
contamination if present, and clean with appropriate cleaners indicated for use on these
surfaces. If the items can be laundered, launder items in accordance with the manufacturer’s
instructions using the warmest appropriate water setting for the items and then dry items
completely. Otherwise, use products with the U.S. Environmental Protection Agency (USEPA)-
approved emerging viral pathogens claims that are suitable for porous surfaces.

Vacuum carpeting and other fabrics with vacuums equipped with HEPA filtration systems. Take
appropriate precautions when changing the vacuum HEPA or pre-filter to minimize exposures to
airborne dusts.

Although the procedures described herein are designed for Spectrum and Rock Solid, ensure
that any other entity performing disinfectant cleaning at the facilities (e.g., Summit in the dining
rooms or the inmate cleaning detail) are following these procedures as well or are following
equivalent procedures.

Employee Safety

Spectrum and Rock Solid employees shall complete the appropriate training, to include COVID-
19 awareness, hazard communication (with specific attention on the hazards of the cleaners and
disinfectants to be used), and bloodborne pathogens exposure control.
Protection from potential viral infection from skin contact and aerosol inhalation is required
through the use of PPE and hand washing. The minimal level of PPE for workers performing the
decontamination and disinfection includes a face mask and nitrile gloves. Additional PPE shall
be permitted as desired, to include half-mask or full-face negative pressure respirators with dual
P-100 organic vapor and acid gas cartridges and full-body Tyvek coveralls (with shoe coverings).
Gloves may be sealed to the coveralls with duct tape for additional protection, and replaced
immediately if punctured or torn. Crew members shall inspect each other to verify that the PPE
is donned correctly prior to beginning work. Cleaning employees shall be reminded to avoid
touching any unprotected parts of the face. Employees shall wear goggles while transferring
and/or diluting the Ecolab Peroxide Multi Surface Cleaner and Disinfectant, and while emptying
buckets. Employees shall be medically approved, trained, and properly fit-tested to wear the
respective respirators.
If any breaches should occur in the PPE or if contact with unprotected skin occurs, the following
steps must be followed:

a. immediately stop work;

b. remove the damaged PPE;

c. wash the skin with soap and warm water (if soap and water are not available, use an

alcohol-based hand sanitizer that contains 60 to-95 percent alcohol); and
d. report the breach to the crew leader.

Extension cords for portable electrical equipment will be protected by ground fault circuit
interrupters (GFCl).
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 27 of 232

Vv. Slip hazards are a potential concern due to the wet application (mopping of floors). Non-slip
shoes shall be worn.

3.0 Quality Control and Oversight

The PHE industrial hygienist (or designated DC DOC employee) shall conduct random
observations/inspections of wiped/mopped/fogged areas and document that the required contact time
for the disinfectant (45 seconds) was achieved. The form in Attachment B may be used for this purpose,
if desired.
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 28 of 232

ATTACHMENT A — SAFETY DATA SHEETS (SDSs)
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 29 of 232

SAFETY DATA SHEET

 

ECOLAB

 

PEROXIDE MULTI SURFACE CLEANER AND
DISINFECTANT

 

 

| SECTION 1. PRODUCT AND COMPANY IDENTIFICATION

 

Product name

Other means of identification
Recommended use
Restrictions on use

Product dilution information

Company

Emergency health
information

Issuing date

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT
Not applicable

Disinfectant

Reserved for industrial and professional use.

3.125 % - 4.6875 %

Ecolab Inc.

1 Ecolab Place

St. Paul, Minnesota USA 55102

1-800-352-5326

1-800-328-0026 (US/Canada), 1-651-222-5352 (outside US)

02/03/2020

 

| SECTION 2. HAZARDS IDENTIFICATION

GHS Classification

Product AS SOLD
Acute toxicity (Oral)
Acute toxicity (Inhalation)
Acute toxicity (Dermal)
Skin corrosion

Serious eye damage
Skin sensitization

Product AT USE DILUTION
Eye irritation

GHS label elements

Product AS SOLD
Hazard pictograms

Signal Word

Hazard Statements

Precautionary Statements

: Category 4
: Category 3
: Category 4
: Category 1A
: Category 1
: Category 1

: Category 2B

GIN CEE

Danger

Harmful if swallowed or in contact with skin.
Causes severe skin burns and eye damage.
May cause an allergic skin reaction.

Toxic if inhaled.

Prevention:

Avoid breathing dust/ fume/ gas/ mist/ vapors/ spray. Wash skin
thoroughly after handling. Do not eat, drink or smoke when using this
product. Use only outdoors or in a well-ventilated area. Contaminated
work clothing must not be allowed out of the workplace. Wear

 

914443-01

1/11

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 30 of 232

SAFETY DATA SHEET

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

 

 

protective gloves/ protective clothing/ eye protection/ face protection.
Response:

IF SWALLOWED: Call a POISON CENTER/doctor if you feel unwell.
Rinse mouth. IF SWALLOWED: Rinse mouth. Do NOT induce
vomiting. IF ON SKIN (or hair): Take off immediately all contaminated
clothing. Rinse skin with water/shower. IF INHALED: Remove person
to fresh air and keep comfortable for breathing. Immediately call a
POISON CENTER/doctor. IF IN EYES: Rinse cautiously with water for
several minutes. Remove contact lenses, if present and easy to do.
Continue rinsing. Immediately call a POISON CENTER/doctor. If skin
irritation or rash occurs: Get medical advice/ attention. Wash
contaminated clothing before reuse.

Storage:

Store in a well-ventilated place. Keep container tightly closed. Store
locked up.

Disposal:

Dispose of contents/ container to an approved waste disposal plant.

Product AT USE DILUTION

Signal Word : Warning

Hazard Statements : Causes eye irritation.

Precautionary Statements : Prevention:
Wash skin thoroughly after handling.
Response:

IF IN EYES: Rinse cautiously with water for several minutes. Remove
contact lenses, if present and easy to do. Continue rinsing. If eye
irritation persists: Get medical advice/ attention.

Product AS SOLD
Other hazards : Do not mix with bleach or other chlorinated products — will cause
chlorine gas.

 

| SECTION 3. COMPOSITION/INFORMATION ON INGREDIENTS

 

 

 

Product AS SOLD

Pure substance/mixture : Mixture

Chemical name CAS-No. Concentration (%)

dodecylbenzene sulfonic acid 27176-87-0 5-10

Hydrogen peroxide 7722-84-1 8

Proprietary Fragrance Proprietary Ingredient 0.1-1

Sulfuric acid 7664-93-9 0.1-1

Product AT USE DILUTION

Chemical name CAS-No. Concentration (%)

dodecylbenzene sulfonic acid 27176-87-0 0.1-1

Hydrogen peroxide 7722-84-1 0.375

| SECTION 4. FIRST AID MEASURES

Product AS SOLD

In case of eye contact : Rinse immediately with plenty of water, also under the eyelids, for at
least 15 minutes. Remove contact lenses, if present and easy to do.
Continue rinsing. Get medical attention immediately.

In case of skin contact : Wash off immediately with plenty of water for at least 15 minutes. Use

 

914443-01 2/11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 31 of 232

SAFETY DATA SHEET

 

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

If swallowed

If inhaled

Protection of first-aiders

Notes to physician

Most important symptoms
and effects, both acute and
delayed

Product AT USE DILUTION
In case of eye contact

In case of skin contact
lf swallowed

If inhaled

a mild soap if available. Wash clothing before reuse. Thoroughly clean
shoes before reuse. Get medical attention immediately.

Rinse mouth with water. Do NOT induce vomiting. Never give
anything by mouth to an unconscious person. Get medical attention
immediately.

Remove to fresh air. Treat symptomatically. Get medical attention
immediately.

If potential for exposure exists refer to Section 8 for specific personal
protective equipment.

: Treat symptomatically.

See Section 11 for more detailed information on health effects and
symptoms.

Rinse with plenty of water.
Rinse with plenty of water.
Rinse mouth. Get medical attention if symptoms occur.

Get medical attention if symptoms occur.

 

| SECTION 5. FIRE-FIGHTING MEASURES

 

Product AS SOLD
Suitable extinguishing media

Unsuitable extinguishing
media

Specific hazards during fire
fighting

Hazardous combustion
products
Special protective equipment

for fire-fighters

Specific extinguishing
methods

Use extinguishing measures that are appropriate to local
circumstances and the surrounding environment.

None known.

Oxidizer. Contact with other material may cause fire.

Decomposition products may include the following materials:
Carbon oxides
Sulfur oxides

Use personal protective equipment.
Fire residues and contaminated fire extinguishing water must be

disposed of in accordance with local regulations. In the event of fire
and/or explosion do not breathe fumes.

 

| SECTION 6. ACCIDENTAL RELEASE MEASURES

 

Product AS SOLD
Personal precautions,
protective equipment and
emergency procedures

Ensure adequate ventilation. Keep people away from and upwind of

spill/leak. Avoid inhalation, ingestion and contact with skin and eyes.

When workers are facing concentrations above the exposure limit they
must use appropriate certified respirators. Ensure clean-up is

 

914443-01

3/11

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 32 of 232

SAFETY DATA SHEET

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

 

 

conducted by trained personnel only. Refer to protective measures
listed in sections 7 and 8.

Environmental precautions : Do not allow contact with soil, surface or ground water.
Methods and materials for : Stop leak if safe to do so. Contain spillage, and then collect with non-
containment and cleaning up combustible absorbent material, (e.g. sand, earth, diatomaceous

earth, vermiculite) and place in container for disposal according to
local / national regulations (see section 13). Flush away traces with
water. Isolate absorbed wastes contaminated with this product from
other waste streams containing combustible materials (paper, wood
fibers, cloth, etc.). Combustible materials exposed to this product
should be rinsed immediately with large amounts of water to ensure
that all product is removed. Residual product which is allowed to dry
on organic materials such as _ rags, cloths, paper, fabrics, cotton,
leather, wood, or other combustibles may spontaneously ignite and
result in a fire.

Product AT USE DILUTION

Personal precautions, : Refer to protective measures listed in sections 7 and 8.
protective equipment and

emergency procedures

Environmental precautions : Do not allow contact with soil, surface or ground water.
Methods and materials for : Stop leak if safe to do so. Contain spillage, and then collect with non-
containment and cleaning up combustible absorbent material, (e.g. sand, earth, diatomaceous

earth, vermiculite) and place in container for disposal according to
local / national regulations (see section 13). Flush away traces with
water. For large spills, dike spilled material or otherwise contain
material to ensure runoff does not reach a waterway.

 

| SECTION 7. HANDLING AND STORAGE

Product AS SOLD

Advice on safe handling : Do not ingest. Do not get in eyes, on skin, or on clothing. Do not
breathe dust/ fume/ gas/ mist/ vapors/ spray. Use only with adequate
ventilation. Wash hands thoroughly after handling. Do not mix with
bleach or other chlorinated products — will cause chlorine gas. In case
of mechanical malfunction, or if in contact with unknown dilution of
product, wear full Personal Protective Equipment (PPE).

Conditions for safe storage : Keep ina cool, well-ventilated place. Keep away from reducing
agents. Keep away from strong bases. Keep away from combustible
material. Keep out of reach of children. Keep container tightly closed.
Store in suitable labeled containers.

Storage temperature : 15°C to 40°C

Product AT USE DILUTION

Advice on safe handling : Wash hands thoroughly after handling. In case of mechanical
malfunction, or if in contact with unknown dilution of product, wear full
Personal Protective Equipment (PPE).

Conditions for safe storage : Keep out of reach of children. Store in suitable labeled containers.

 

| SECTION 8. EXPOSURE CONTROLS/PERSONAL PROTECTION

Product AS SOLD

 

914443-01 4/11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 33 of 232

SAFETY DATA SHEET

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

 

 

Ingredients with workplace control parameters

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Components CAS-No. Form of Permissible Basis
exposure concentration
Hydrogen peroxide 7722-84-1 TWA 1 ppm ACGIH
TWA 1 ppm NIOSH REL
1.4 mg/m3
TWA 1 ppm OSHA 21
1.4 mg/m3
sulphuric acid 7664-93-9 TWA (Thoracic | 0.2 mg/m3 ACGIH
fraction)
TWA 1 mg/m3 NIOSH REL
TWA 1 mg/m3 OSHA 21
Engineering measures : Effective exhaust ventilation system. Maintain air concentrations

below occupational exposure standards.
Personal protective equipment
Eye protection : Wear eye protection/ face protection.

Hand protection : Wear the following personal protective equipment:
Standard glove type.
Gloves should be discarded and replaced if there is any indication of
degradation or chemical breakthrough.

Skin protection : Personal protective equipment comprising: suitable protective gloves,
safety goggles and protective clothing

Respiratory protection : When workers are facing concentrations above the exposure limit they
must use appropriate certified respirators.

Hygiene measures : Handle in accordance with good industrial hygiene and safety
practice. Remove and wash contaminated clothing before re-use.
Wash face, hands and any exposed skin thoroughly after handling.
Provide suitable facilities for quick drenching or flushing of the eyes
and body in case of contact or splash hazard.

Product AT USE DILUTION
Engineering measures : Good general ventilation should be sufficient to control worker
exposure to airborne contaminants.

Personal protective equipment

Eye protection : No special protective equipment required.
Hand protection : No special protective equipment required.
Skin protection : No special protective equipment required.
Respiratory protection : No personal respiratory protective equipment normally required.

 

| SECTION 9. PHYSICAL AND CHEMICAL PROPERTIES

 

Product AS SOLD Product AT USE DILUTION
Appearance : liquid liquid
Color : Clear, yellow yellow

 

914443-01 5/11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 34 of 232

SAFETY DATA SHEET

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

 

 

Odor : Perfumes, fragrances Perfumes, fragrances
pH : 0.5-1.5, (100 %) 2.0-2.5
Flash point Not applicable, Does not sustain combustion.

Odor Threshold
Melting point/freezing point

Initial boiling point and
boiling range

Evaporation rate
Flammability (solid, gas)
Upper explosion limit
Lower explosion limit
Vapor pressure

Relative vapor density
Relative density

Water solubility

Solubility in other solvents

Partition coefficient: n-
octanol/water

Autoignition temperature
Thermal decomposition
Viscosity, kinematic
Explosive properties
Oxidizing properties
Molecular weight

VOC

No data available

No data available

: >100°C

No data available
Not applicable
No data available
No data available
No data available
No data available
1.025 - 1.049

: soluble

No data available

No data available

No data available
No data available
No data available

No data available

: The substance or mixture is not classified as oxidizing.

No data available

No data available

 

| SECTION 10. STABILITY AND REACTIVITY

 

Product AS SOLD

Reactivity No dangerous reaction known under conditions of normal use.

Chemical stability : Contamination may result in dangerous pressure increases - closed
containers may rupture.

Possibility of hazardous Do not mix with bleach or other chlorinated products — will cause

reactions chlorine gas.

Conditions to avoid None known.

Incompatible materials : Bases
Metals

Hazardous decomposition
products

In case of fire hazardous decomposition products may be produced
such as:

Carbon oxides

Sulfur oxides

 

| SECTION 11. TOXICOLOGICAL INFORMATION

 

 

914443-01 6/11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 35 of 232

SAFETY DATA SHEET

 

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

Information on likely routes of

exposure
Potential Health Effects

Product AS SOLD
Eyes

Skin

Ingestion
Inhalation
Chronic Exposure

Product AT USE DILUTION
Eyes

Skin
Ingestion
Inhalation

Chronic Exposure

Inhalation, Eye contact, Skin contact

Causes serious eye damage.

Harmful if absorbed through skin. Causes severe skin burns. May
cause allergic skin reaction.

Harmful if swallowed. Causes digestive tract burns.

: Toxic if inhaled. May cause nose, throat, and lung irritation.

Health injuries are not known or expected under normal use.

Causes eye irritation.

Health injuries are not known or expected under normal use.
Health injuries are not known or expected under normal use.
Health injuries are not known or expected under normal use.

Health injuries are not known or expected under normal use.

Experience with human exposure

Product AS SOLD
Eye contact

Skin contact
Ingestion
Inhalation

Product AT USE DILUTION
Eye contact

Skin contact
Ingestion
Inhalation

Toxicity

Product AS SOLD

Product
Acute oral toxicity

Acute inhalation toxicity

Acute dermal toxicity

Redness, Pain, Corrosion
Redness, Pain, Irritation, Corrosion, Allergic reactions
Corrosion, Abdominal pain

Respiratory irritation, Cough

Redness, Irritation
No symptoms known or expected.
No symptoms known or expected.

No symptoms known or expected.

: Acute toxicity estimate : > 300 mg/kg

: Acute toxicity estimate : 0.55 mg/|

Test atmosphere: dust/mist

: Acute toxicity estimate : > 1,200 mg/kg

 

914443-01

7/11

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 36 of 232

SAFETY DATA SHEET

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

 

 

Respiratory or skin : No data available
sensitization

Carcinogenicity : No data available
Reproductive effects : No data available
Germ cell mutagenicity : No data available
Teratogenicity : No data available
STOT-single exposure : No data available
STOT-repeated exposure : No data available
Aspiration toxicity : No data available

 

| SECTION 12. ECOLOGICAL INFORMATION

Product AS SOLD

Ecotoxicity

Environmental Effects : Harmful to aquatic life.
Product

Toxicity to fish : No data available

Toxicity to daphnia and other : No data available

aquatic invertebrates

Toxicity to algae : No data available
Components

Toxicity to fish : dodecylbenzene sulfonic acid

96 h LC50: 4.3 mg/l

Sulfuric acid
96 h LC50: 22 mg/l
Components
Toxicity to algae : Hydrogen peroxide
72 h EC50: 1.38 mg/l
Persistence and degradability
Product AS SOLD
Not applicable - inorganic

Product AT USE DILUTION
Not applicable - inorganic

Bioaccumulative potential
No data available

Mobility in soil

No data available

Other adverse effects

No data available

 

| SECTION 13. DISPOSAL CONSIDERATIONS

 

 

914443-01 8/11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 37 of 232

SAFETY DATA SHEET

 

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

Product AS SOLD
Disposal methods

Disposal considerations

RCRA - Resource
Conservation and Recovery
Authorization Act Hazardous
waste

Product AT USE DILUTION
Disposal methods

Disposal considerations

Do not contaminate ponds, waterways or ditches with chemical or
used container. Where possible recycling is preferred to disposal or
incineration. If recycling is not practicable, dispose of in compliance
with local regulations. Dispose of wastes in an approved waste
disposal facility.

Dispose of as unused product. Empty containers should be taken to
an approved waste handling site for recycling or disposal. Do not re-
use empty containers. Dispose of in accordance with local, state, and
federal regulations.

D002 (Corrosive)

Diluted product can be flushed to sanitary sewer.

Dispose of in accordance with local, state, and federal regulations.

 

| SECTION 14. TRANSPORT INFORMATION

Product AS SOLD

The shipper/consignor/sender is responsible to ensure that the packaging, labeling, and markings are
in compliance with the selected mode of transport.

Land transport (DOT)
Not dangerous goods

Sea transport (IMDG/IMO)

Not dangerous goods

 

| SECTION 15. REGULATORY INFORMATION

Product AS SOLD

EPA Registration number

1677-238

EPCRA - Emergency Planning and Community Right-to-Know

CERCLA Reportable Quantity

 

 

 

 

 

 

Components CAS-No. Component RQ (Ibs) | Calculated product RQ
(Ibs)
dodecylbenzene sulfonic acid 27176-87-0 1000 10416

 

SARA 304 Extremely Hazardous Substances Reportable Quantity
This material does not contain any components with a section 304 EHS RQ.

SARA 311/312 Hazards

: Acute toxicity (any route of exposure)

Skin corrosion or irritation
Serious eye damage or eye irritation
Respiratory or skin sensitization

 

914443-01

9/11

 

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 38 of 232

SAFETY DATA SHEET

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

 

 

SARA 302 : The following components are subject to reporting levels established
by SARA Title Ill, Section 302:
Hydrogen peroxide 7722-84-1 5-10 %
SARA 313 : This material does not contain any chemical components with known

CAS numbers that exceed the threshold (De Minimis) reporting levels
established by SARA Title Ill, Section 313.

California Prop. 65
This product does not contain any chemicals known to the State of California to cause cancer, birth, or
any other reproductive defects.

California Cleaning Product Right to Know Act of 2017 (SB 258)
This regulation applies to this product.

 

 

 

 

 

 

 

 

 

 

 

 

Chemical Name CAS-No. Function List(s)

water 7732-18-5 Diluent Not Applicable
dodecylbenzene sulfonic acid 27176-87-0 Cleaning Agent Not Applicable
Hydrogen peroxide 7722-84-1 Biocide Not Applicable
Fragrance Ingredient(s) Not Available Fragrance Not Applicable
Aryl carboxylic acid Withheld Stabilizer Not Applicable
Yellow dye Withheld Dye Not Applicable
Silicone Withheld Processing Aid Not Applicable

 

 

*refer to ecolab.com/sds for electronic links to designated lists

The ingredients of this product are reported in the following inventories:

Switzerland. New notified substances and declared preparations :
not determined

United States TSCA Inventory :
All substances listed as active on the TSCA inventory

Canadian Domestic Substances List (DSL) :
This product contains one or several components listed in the Canadian NDSL.

Australia Inventory of Chemical Substances (AICS) :
not determined

New Zealand. Inventory of Chemical Substances :
not determined

Japan. ENCS - Existing and New Chemical Substances Inventory :
not determined

Korea. Korean Existing Chemicals Inventory (KECI) :
On the inventory, or in compliance with the inventory

Philippines Inventory of Chemicals and Chemical Substances (PICCS) :
On the inventory, or in compliance with the inventory

China. Inventory of Existing Chemical Substances in China (IECSC) :
not determined

Taiwan Chemical Substance Inventory (TCSI) :
not determined

 

914443-01 10/11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 39 of 232

SAFETY DATA SHEET

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

 

 

 

| SECTION 16. OTHER INFORMATION

Product AS SOLD
NFPA: HMIS III:

Flammability

HEALTH
Lv

/
0 = not significant, 1 = Slight,

Special hazard 2 = Moderate, 3 = High
4 = Extreme, * = Chronic

FLAMMABILITY

Health

 

Ayige}su|

PHYSICAL HAZARD 0

 

 

Product AT USE DILUTION
NFPA: HMIS III:

Flammability

HEALTH
Lv

FLAMMABILITY

Health
sy

 

Ayuiqeysu|

PHYSICAL HAZARD 0

 

 

; 0 = not significant, 1 = Slight,
Special hazard 2 = Moderate, 3 = High
4 = Extreme, * = Chronic

Issuing date : 02/03/2020
Version > 1.12
Prepared by : Regulatory Affairs

REVISED INFORMATION: Significant changes to regulatory or health information for this revision is
indicated by a bar in the left-hand margin of the SDS.

The information provided in this Safety Data Sheet is correct to the best of our knowledge,
information and belief at the date of its publication. The information given is designed only as a
guidance for safe handling, use, processing, storage, transportation, disposal and release and is
not to be considered a warranty or quality specification. The information relates only to the specific
material designated and may not be valid for such material used in combination with any other
materials or in any process, unless specified in the text.

 

914443-01 11/11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 40 of 232

“Cher. SAFETY DATA SHEET

SYSTE .
Xpress Detergent Disinfectant

 

 

 

 

 

1. PRODUCT AND COMPANY IDENTIFICATION
Product Name: Xpress Detergent Disinfectant
Product Code: A0346
Recommended Use: General cleaner and disinfectant

Company

Auto-Chlor System

746 Poplar Avenue

Memphis, TN 38105
Questions/Comments: 901-579-2300

Emergency Telephone Numbers
MEDICAL: 1-866-923-4946 (PROSAR) SPILLS: 1-800-424-9300 (CHEMTREC)

 

2. HAZARDS IDENTIFICATION

 

 

 

OSHA Hazard Classification

Signal Word: WARNING

Acute Toxicity: Category 4 (oral)
Acute Toxicity: Category 4 (dermal)
Eye Irritation: Category 2B

 

HAZARD STATEMENTS PRECAUTIONARY STATEMENTS

H302: Harmful if swallowed P264: Wash hands thoroughly after handling
H312: Harmful in contact with skin P270: Do not eat, drink or smoke when using this
H320: Causes eye irritation product

P280: Wear eye protection

P301/P312: If swallowed, call a poison center or
or physician if you feel unwell.
rinse mouth.

P302/P352: If on skin, wash with plenty of soap

and water.

P362/P364: Take off contaminated clothing and

wash it before reuse.

 

3. COMPOSITION/INFORMATION ON INGREDIENTS

 

 

 

 

INGREDIENTS CAS NO. %
_Diethylene glycol monobutyl ether 112-34-5 8
Tetra sodium ethylenediamine tetra acetic acid (Na4 EDTA) 64-02-8 1.6

 

 

 

 

 

1of5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 41 of 232

Xpress Detergent Disinfectant

 

 

 

 

 

 

 

_Alkyl (68% C12, 32% C14) dimethyl ethylbenzyl ammonium chloride 85409-23-0 0.11
_Alkyl dimethyl benzyl ammonium chloride (C12-C18) 68391-01-5 0.11
Other components below reportable levels 141-43-5 <1.0

 

 

 

4. FIRST AID MEASURES

 

Ingestion: If swallowed, call a poison center if you feel unwell. Rinse mouth.

Skin Contact: If on skin, wash with plenty of water. If skin irritation occurs, get medical advice.
Take off contaminated clothing and wash it before reuse.

Eye Contact: If in eyes, rinse cautiously with water for several minutes. Remove contact lenses,
if present and easy to do. Continue rinsing. If eye irritation persists, get medical
advice.

 

 

5. FIREFIGHTING MEASURES

 

Extinguishing Media:
Specific Hazards:
Protective Equipment:

Class A/B/C fire extinguisher, dry chemical, carbon dioxide, or foam
During fire, gases hazardous to health may be formed.
Wear full protective clothing and self-contained breathing apparatus

 

 

6. ACCIDENTAL RELEASE MEASURES

 

Personal Precautions:
Protective Equipment:
Cleanup Procedures:

Isolate spill or leak area immediately. Adequately ventilate area.

Wear appropriate personal protective equipment as specified in Section 8.
Absorb with earth, sand or other non-combustible material and transfer to
containers for later disposal.

 

 

7. HANDLING AND STORAGE

 

Handling Precautions:

Storage:

Do not eat, drink or smoke when using this product. Wash hands thoroughly
after handling. Avoid prolonged exposure. Avoid release to the environment.
FOR INDUSTRIAL AND INSTITUTIONAL USE ONLY.

Protect from freezing. Keep tightly closed in a dry, cool and well ventilated
place.

 

 

8. EXPOSURE CONTROLS/PERSONAL PROTECTION

 

Occupational Exposure Limits: No occupational exposure limits established for this product.

Appropriate Engineering Controls: Good general ventilation should be sufficient to control

airborne levels.

Personal Protective Equipment

2o0i5

 

 

 

 

 

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 42 of 232

Xpress Detergent Disinfectant

 

Eye Protection: Wear protective glasses, goggles or eye shield.
Skin Protection: Wear protective gloves.
Respiratory Protection: In case of insufficient ventilation, wear suitable respiratory
equipment.

 

9. PHYSICAL AND CHEMICAL PROPERTIES

 

 

 

Appearance: Evaporation Rate:

liquid No information available
Odor: Odor Threshold:

Citrus No information available
pH: Vapor Density:

11.7 No information available
Specific Gravity: Vapor Pressure:

No information available No information available
Solubility: Partition Coefficient:
Soluble in water No information available
Flash Point: Auto-lgnition Temperature:
> 93.9C No information available
Boiling Point: Decomposition Temperature:
No information available No information available
voc: Melting/Freezing Point:

No information available No information available
Viscosity: Flammability:

No information available No information available

Lower Explosive / Upper Explosive:
No information available

 

 

10.STABILITY AND REACTIVITY

 

 

Stability: Stable under normal conditions
Hazardous Polymerization: Will not occur
Incompatibility: Strong acids, alkalies, and oxidizing agents.

Hazardous Decomposition Products: Oxides of nitrogen ammonia, carbon dioxide, carbon
Monoxide, and other low molecular weight hydrocarbons

 

 

11. TOXICOLOGY INFORMATION

 

 

Likely Routes of Exposure: Inhalation, eye and skin contact

Acute Symptoms
Eye and Skin Contact: Causes eye irritation and causes mild skin irritation.
Ingestion: Expected to be a low ingestion hazard.
Inhalation: Prolonged inhalation may be harmful.

3o0f 5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 43 of 232

Xpress Detergent Disinfectant

 

Chronic Effects: None known

Assessment of acute toxicity:
Oral LDso Dermal LDso Inhalation LCso
>5 g/kg >5 g/kg 2.43 mg/|

 

 

12.ECOLOGICAL INFORMATION

 

 

Toxic to aquatic life. Harmul to aquatic life with long lasting effects. Expected to be readily
biodegradable.

 

 

13.DISPOSAL CONSIDERATIONS

 

 

Pesticide wastes are acutely hazardous. Improper disposal of all excess pesticide spray mixture or
rinsate is a violation of Federal Law. If these wastes cannot be disposed of by use according to label
directions, contact your State Pesticide or Environmental Control Agency, or the Hazardous Waste
Representatives at the nearest EPA Regional Office for guidance.

 

 

14.TRANSPORT INFORMATION

 

 

UN Number: Not classified
Proper Shipping Name: Not classified
Hazard Class: Not classified
Packing Group: Not classified

 

 

15.REGULATORY INFORMATION

 

 

This chemical is a pesticide product registered by the Environmental Protection Agency and is subject to certain labeling
requirements under federal pesticide law. These requirements differ from the classification criteria and hazard
information required for safety data sheets, and for workplace labels of non-pesticide chemicals. The pesticide label
also includes other important information, including directions for use, pesticide storage and container handling.

EPA REGISTRATION NUMBER: 1839-83-6243

 

16.OTHER INFORMATION

 

 

 

Revision Date: 03/05/2020
Supersedes: new
Reason for Revision: New formulation

Notice to Reader: This document has been prepared using data from sources considered technically

reliable. It does not constitute a warranty, express or implied, as to the accuracy of the information
contained within. Actual conditions of use and handling are beyond seller’s control. User is

4o0f5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 44 of 232

Xpress Detergent Disinfectant

 

responsible to evaluate all available information when using product for any particular use and to
comply with all Federal, State, Provincial and Local laws and regulations.

5of 5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 45 of 232

ATTACHMENT B — INDUSTRIAL HYGIENIST OBSERVATION LOG

 

Industrial Hygienist
Date
Facility

 

 

 

 

 

 

Surface Cleaning Observation

Location Adequate | Deficient

 

Disinfectant Contact Time Observation

Location Time Minutes
lied Until

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 46 of 232

Ex D
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 47 of 232

 

FOLLOW-UP ONSITE AUDIT INSPECTION REPORT
ENVIRONMENTAL CONDITIONS INSPECTION FOR
SARS-CoV-2 (COVID-19) DISINFECTION AND CLEANING PROTOCOLS

DISTRICT OF COLUMBIA DEPARTMENT OF CORRECTIONS (DC DOC),
CENTRAL DETENTION FACILITY (CDF) AND
CORRECTIONAL TREATMENT FACILITY (CTF)

JULY 23, 2020
DRAFT

Prepared for
District of Columbia Department of Corrections
2000 14* Street NW, 7* Floor
Washington, DC 20009

Prepared by
Potomac-Hudson Engineering, Inc.
77 Upper Rock Circle, Suite 302, Rockville, MD, 20850

GSA Contract No. 7QRAA18D0074
Task Order No. CW82753

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 48 of 232

DC Department of Corrections Environmental Conditions Inspection
July 23, 2020 Follow-Up Onsite Audit Inspection Report

 

INTRODUCTION

In January 2020, a novel virus, SARS-CoV-2, was identified as the cause of an outbreak of viral pneumonia in
Wuhan, China and subsequently led to the world-wide spread of coronavirus disease 2019 (COVID-19). COVID-19
is primarily transmitted via person-to-person contact; however, surface contamination is also known to be a concern
with the spread of the virus. The virus is mainly spread through respiratory droplets produced when an infected
person coughs or sneezes. These droplets can land on people who are nearby (within 6 feet). It may also be possible
for a person to contract SARS-CoV-2 by touching a contaminated surface or object and then touching their own
mouth, nose, or eyes.

In May 2020, the District of Columbia Department of Corrections (DC DOC) contracted Potomac-Hudson
Engineering, Inc. (PHE) to develop a cleaning and disinfection protocol specific to COVID-19 to be used by DC
DOC cleaning contractors. The purpose of the protocol is to provide guidance on proper disinfection practices and
personal protective equipment (PPE) requirements. Frequent, effective, and safe cleaning and disinfecting
procedures can help prevent the spread of disease to Department of Corrections (DOC) inmates, staff, and visitors.

PHE provided a draft protocol to DC DOC on June 15, 2020 and conducted initial on-site observational inspections
to verify compliance with the protocol on June 29 and July 1, 2020. Following these observational inspections, the
disinfection protocol was revised and a report was provided to DC DOC summarizing the inspections and
recommending a number of corrective actions to improve work practices and procedures. A follow up observational
inspection was conducted on July 20, 2020 to verify implementation of the corrective action recommendations by
the contractors who are conducting the disinfection.

AUDIT OVERVIEW
SCOPE

PHE Industrial Hygienist Gary Morris conducted the follow up inspection of the DC DOC Central Detention
Facility (CDF) and the Correctional Treatment Facility (CTF). This report contains observations from these follow
up inspections, deviations deficiencies and from prescribed work practices and procedures, and corrective action
recommendations. An In-Brief Meeting was held prior to the inspections and was attended by DC DOC
representatives Gloria Robertson and Rena Myles. At the conclusion of the inspections, an Out-Brief Meeting was
held that was attended by Ms. Robertson, Ms. Myles, and Gitana Stewart-Ponder to summarize observations,
deficiencies, and corrective action recommendations from the follow up inspection.

Sanitizing and disinfection of the CDF is being conducted by Rock Solid Rock Solid District Group, LLC and by
Spectrum Management, LLC in the CTF.

SUMMARY OF FINDINGS

Tables 1A (CDF) and 1B (CTF) contain summaries of the findings from the initial oversight inspections, the
recommended corrective action contained in the initial report, the status of each corrective action, and additional
corrective action. Positive observations from the follow up inspection consist of the following:

e Some of the Spectrum Management, LLC staff did not wring out the rags after dipping in the bucket,
increasing adequate coverage and contact time of surfaces (the rags were visibly soaked with the
disinfectant).

e Spectrum Management, LLC staff carried the dip buckets and mop buckets with them to the areas in which
they were disinfecting, increasing the frequency of re-wetting of the rags and mops.

e Spectrum Management, LLC staff periodically refilled the wipe buckets with the disinfectant.

It is recommended that these work practices be implemented by Rock Solid District Group, LLC in the CTF.

 

Potomac-Hudson Engineering, Inc.
Page 2 as
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 49 of 232

Environmental Conditions Inspection
Follow-Up Onsite Audit Inspection Report

DC Department of Corrections
July 23, 2020

TABLE 1A. FINDINGS FOR DC DOC CENTRAL DETENTION FACILITY

 

 

RECOMMENDED CORRECTIVE STATUS OF CORRECTIVE ACTION PY Ni Kee) Cert is

CENTRAL DETENTION FACILITY (CDF)/ROCK SOLID MANAGEMENT

The contractor did not consistently allow for

the 45-second minimum contact time
required for the hydrogen peroxide-based

disinfectant (Ecolab Peroxide Multi Surface

Cleaner and Disinfectant). In several
instances, a surface was wiped with a dry
rag immediately after spray application of
the disinfectant. In other instances, only a
portion of a surface was sprayed wet and
allowed for a 45-second contact time. The
disinfectant was then wiped with a dry rag
such that the unsprayed portion of the
surface was not allotted adequate contact
time with the disinfectant.

It is recommended that the
contractor apply a towel
sufficiently wetted with the
disinfectant to all surfaces in lieu
of spraying. After adequate
contact time (45 seconds) has
been achieved, the surfaces can
then be wiped dry with a dry rag
or are allowed to air-dry, as
appropriate in a given area.

The majority of contractor employees
were still using spray application as
opposed to wet wiping. Spray
application was observed used on
telephones, tables, and benches in one of
the housing blocks. Also, the employees
who were wet wiping were not returning
to the cart to re-wet their rags at such a
frequency to ensure the 45 second
contact time on all of the surfaces
treated. We also noted that surface
drying in the housing units was faster
due to the existence of wall and floor
fans in the hallways (to help with
conditioning the space).

Replace all spray application
with wet wiping. Periodically
remind contractor staff that the
objective of their work is to
disinfect surfaces as opposed to
cleaning the surfaces, reinforcing
the required 45 second contact
time, with additional attention to
the housing units due to the
faster surface drying facilitated
by the wall and floor fans.
Instruct crew staff to liberally
wet the rags and avoid wringing
them out and to take the bucket
with them to enable frequent re-
wetting without returning to the
cart. Ensure that all applicable
items are disinfected (the
exercise machine in the South 3
Housing Unit was not
disinfected).

 

Potomac-Hudson Engineering, Inc
Page 3
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 50 of 232

DC Department of Corrections
July 23, 2020

Environmental Conditions Inspection
Follow-Up Onsite Audit Inspection Report

TABLE 1A. FINDINGS FOR DC DOC CENTRAL DETENTION FACILITY

 

RECOMMENDED CORRECTIVE STATUS OF CORRECTIVE ACTION PY Ni Kee) Cert is

CENTRAL DETENTION FACILITY (CDF)/ROCK SOLID MANAGEMENT

The contractor did not consistently allow for
adequate wetting of the floor during
mopping. On several occasions it was
observed that a wet mop was used for an
overly extensive period of time before being
re-wetted. This resulted in portions of the
floor being inadequately damped with a
sufficient amount of disinfectant to ensure a
45 second contact time.

The contractor did not consistently disinfect
all walls or other vertical surfaces to a
height of 6 feet above the floor. While
adequate disinfection of these surfaces was
observed being performed in common areas,
it was not being done in other areas
(bathrooms, offices, and other non-
communal spaces).

Ensure that mops are frequently
wetted in the mop bucket during
floor mopping. Consider
requiring the contractor to
provide additional mop buckets
and dollies so that each person
mopping has access to their own
dolly that can be toted along with
them as they mop. Based on site
observations, there was an
insufficient number of mop
dollies. This required the dollies
to remain in a centralized position
and discouraged floor cleaners
from more frequently wetting
their mop heads.

achieved.

Additionally, the mop buckets
themselves, which have their own
sets of wheels on them, should be
removed from the dollies and
transported with those mopping
the floors.

The contractor was not observed
disinfecting walls.

Ensure that the contractor is
aware that ALL vertical surfaces
(walls, windows, columns, doors,
rails, etc.) must be properly
disinfected from the floor to a
height of six feet, including
adequate contact time.

Observations of floor mopping indicated
that the 45 second contact time was

As noted above, the existence of
wall and floor fans in the
housing units facilitates faster
drying of surfaces, including
floors in these areas. As an
added measure, periodically
remind contractor staff that
additional attention is needed to
ensure the 45 second contact
time (i.e. periodically return the
mop to the bucket to re-wet the
mop) in the housing units.
Removing the mop buckets from
the carts will facilitate more
frequent we-wetting of the mop
heads.

Ensure that the contractor is
aware that ALL vertical surfaces
(walls, windows, columns,
doors, rails, etc.) must be
properly disinfected from the
floor to a height of six feet,
including adequate contact time.

 

Potomac-Hudson Engineering, Inc
Page 4
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 51 of 232

DC Department of Corrections
July 23, 2020

Environmental Conditions Inspection
Follow-Up Onsite Audit Inspection Report

 

TABLE 1A. FINDINGS FOR DC DOC CENTRAL DETENTION FACILITY

 

RECOMMENDED CORRECTIVE STATUS OF CORRECTIVE ACTION PY Ni Kee) Cert is

CENTRAL DETENTION FACILITY (CDF)/ROCK SOLID MANAGEMENT

The contractor dry-swept all floors prior to
disinfection in contradiction to the cleaning
protocols. Dry sweeping can cause virus
present on the floor to become airborne for
several hours, increasing the contact and
inhalation risk it presents.

Currently, the cleaning contractor is only
responsible for disinfecting the floor and
doorknobs/door handles in the basement.
Although DOC staff are responsible for the
remaining areas, it is unclear if they know
all the surfaces they need to clean and/or if
they are aware of the proper contact time for
the disinfectant.

The contractor was observed cleaning
windows, mirrors, and other glass surfaces
with an ammonium-based window cleaner
(Ecolab Oasis 255SF Industrial Window
Cleaner) as opposed to an EPA registered
product.

The facility has ordered dusting
brooms (e.g., Swifter Sweepers or
equivalent) which use
electrostatic forces to attract and
remove dirt and dust, to replace
the current dry sweeping brooms.
This will be implemented as soon
as they atrive.

Ensure the contractor uses a slow,
smooth wiping action and change
out or clean the dust broom
pads/heads on a regular basis to
maximize the effectiveness of the
brooms to collect as much dust
and dirt particulates as possible.

Ensure that staff cleaning
personnel are familiar with and
are properly implementing the
cleaning protocols currently being
provided to the third-party
contractors.

Test the hydrogen peroxide-based
disinfectant on glass surfaces. If
acceptable, consider using the
disinfectant on these surfaces
instead of, or in addition to,
traditional window cleaning
chemicals.

DC DOC has not been able to procure
the dust mops through their supplier and
is investigating additional suppliers.
Work practices using the brooms in such
a manner to minimize dispersion of
accumulated dust were observed.

Continue attempts to procure the
dust mops.

DOC staff has been informed of the
surfaces to be addressed and the
importance of the 45 second contact
time.

No additional action is required.

The hydrogen peroxide-based
disinfectant was used on all surfaces.
Other products were not observed on the
carts.

No additional action is required.

 

Potomac-Hudson Engineering, Inc
Page 5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 52 of 232

DC Department of Corrections Environmental Conditions Inspection
July 23, 2020 Follow-Up Onsite Audit Inspection Report

TABLE 1A. FINDINGS FOR DC DOC CENTRAL DETENTION FACILITY

 

 

RECOMMENDED CORRECTIVE STATUS OF CORRECTIVE ACTION PY Ni Kee) Cert is

CENTRAL DETENTION FACILITY (CDF)/ROCK SOLID MANAGEMENT

In some cases, contractor personnel were Ensure that all chemicals and The hydrogen peroxide-based No additional action is required.
observed cleaning doorknobs, door handles, | cleaning procedures are disinfectant was used on all surfaces.

and other frequently-touched surfaces with a _ consistently applied throughout Other products were not observed on the

hand sanitizer. While this is technically the facility. If hand sanitizer isto | carts.

sufficient for disinfection, it is not be be used on a regular basis for

applied consistently in all areas and the these surfaces, they should be

proper contact time may or may not be documented in the cleaning

properly implemented. protocol.

The contractor (Summit) that currently Ensure that Summit is performing DC DOC has discussed appropriate No additional action is required.
provides food service duties in the cafeteria | proper disinfection in a manner disinfection practices with Summit

is solely responsible for cleaning and that is consistent with or exceeds | (surfaces are disinfected three times per

disinfecting that area of the facility. Itis not the procedures being used day).

known if they are aware of or are following | elsewhere at the facility.
the proper protocols for disinfection in a

manner consistent with the other areas of

the facility.

 

Potomac-Hudson Engineering, Inc

Page 6 ak
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 53 of 232

DC Department of Corrections
July 23, 2020

Environmental Conditions Inspection
Follow-Up Onsite Audit Inspection Report

 

TABLE 1B. FINDINGS FOR DC DOC CORRECTIONAL TREATMENT FACILITY

 

RECOMMENDED CORRECTIVE ACTION RECOMMENDED CORRECTIVE ACTION RECOMMENDED CORRECTIVE ACTION ieee

CORRECTIONAL TREATMENT FACILITY (CTF)/SPECTRUM MANAGEMENT

The contractor did not consistently allow
for the 45-second minimum contact time
required for the hydrogen peroxide-
based disinfectant (Ecolab Peroxide
Multi Surface Cleaner and Disinfectant)
being used. In several instances, a
surface was wiped with a dry rag
immediately after spray application of
the disinfectant. In other instances, only
a portion of a surface was sprayed wet
and allowed for a 45-second contact
time. The disinfectant was then wiped
with a dry rag such that the unsprayed
portion of the surface was not allotted
adequate contact time with the
disinfectant.

The contractor did not consistently
disinfect all walls or other vertical
surfaces to a height of 6 feet above the
floor. While adequate disinfection of
these surfaces was observed being
performed in common areas, it was not
being done in other areas (bathrooms,
offices, and other non-communal
spaces).

Sufficiently spraying to adequately wet and
entire surface such as a table or wall is
extremely difficult and time-consuming. It is
recommended that the contractor apply a
towel sufficiently wetted with the disinfectant
to all surfaces in lieu of spraying. After
adequate contact time (45 seconds) has been
achieved, the surfaces should then be wiped
dry with a dry rag or be allowed to air-dry, as
appropriate in a given area. This will further
ensure that the entire surface is adequately
wetted for the duration of the required contact
time.

Ensure that the contractor is aware that ALL
vertical surfaces (walls, windows, columns,
doors, rails, etc.) must be properly disinfected
from the floor to a height of six feet, including
adequate contact time.

No additional action is
required.

Spraying and wiping of surfaces has
been replaced with wet wiping. The 45
second contact time was achieved on
all surfaces observed, including walls.

No additional action is
required.

Observations during the follow up
inspection indicated that appropriate
surfaces, including walls were
effectively being disinfected.

 

Potomac-Hudson Engineering, Inc
Page 7
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 54 of 232

DC Department of Corrections
July 23, 2020

Environmental Conditions Inspection
Follow-Up Onsite Audit Inspection Report

TABLE 1B. FINDINGS FOR DC DOC CORRECTIONAL TREATMENT FACILITY

 

RECOMMENDED CORRECTIVE ACTION RECOMMENDED CORRECTIVE ACTION RECOMMENDED CORRECTIVE ACTION ieee

CORRECTIONAL TREATMENT FACILITY (CTF)/SPECTRUM MANAGEMENT

The contractor dry-swept all floors prior
to disinfection in contradiction to the
cleaning protocols. Dry sweeping can
cause virus present on the floor to
become airborne for several hours,
increasing the contact and inhalation risk
it presents.

The contractor was not always
performing its duties in a consistent
manner. The following observations
were made:

e Some of the grated stairwells in
the housing areas were mopped,
while others were not.

e In one area, contractor
personnel were using hand
sanitizer to disinfect doorknobs,
door handles, and phones.
However, in other areas, the
peroxide disinfectant was used.

e Inthe 96 Medical Area, the
contractor did not clean the area
between the gates and the
elevators. However, this area
was cleaned in the 82 Medical
Area.

The facility has ordered dusting brooms (e.g.,
Swifter Sweepers or equivalent) which use
electrostatic forces to attract and remove dirt
and dust, to replace the current dry sweeping
brooms. This will be implemented as soon as
they arrive.

Ensure that the contractor uses a slow, smooth
wiping action and change out or clean the dust
broom pads/heads on a regular basis to
maximize the effectiveness of the brooms to
collect as much dust and dirt particulates as
possible.

The following recommendations are made:

e Ensure that all stairwells in the
housing units are mopped.

e = Since different disinfectants require
different contact times (depending on
the active ingredients), ensure that
the contractor is consistent in what
they use. The contact time for
ethanol (5 minutes) is much greater
than that for peroxide (45 seconds).

e Ensure that the contractor is clear on
what areas are considered within
their scope of work and which areas
are not and ensure that they clean and
disinfect all of the areas for which
they are responsible.

DC DOC has not been able to procure
the dust mops through their supplier
and is investigating additional
suppliers. Work practices using the
brooms in such a manner to minimize
dispersion of accumulated dust were
observed.

Continue attempts to
procure the dust mops.

No additional action is
required.

All applicable surfaces were addressed
in the areas observed. The hydrogen
peroxide-based disinfectant was used
on all surfaces. Other products were not
observed on the carts.

 

Potomac-Hudson Engineering, Inc
Page 8
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 55 of 232

DC Department of Corrections
July 23, 2020

Environmental Conditions Inspection
Follow-Up Onsite Audit Inspection Report

TABLE 1B. FINDINGS FOR DC DOC CORRECTIONAL TREATMENT FACILITY

 

RECOMMENDED CORRECTIVE ACTION RECOMMENDED CORRECTIVE ACTION RECOMMENDED CORRECTIVE ACTION ieee

CORRECTIONAL TREATMENT FACILITY (CTF)/SPECTRUM MANAGEMENT

The contractor was observed mixing and
handling both the concentrated form of
the peroxide disinfectant as well as the
diluted form. In its concentrated form,
the disinfectant has a pH of less than 2
and is extremely corrosive. Even in its
diluted form, the disinfectant is still
corrosive and presents danger to users.
Contractor personnel were not wearing
certain personal protective equipment
(PPE) while performing these tasks.

The contractor was also observed using
the fogging unit without eye protection.

It is recommended that the personnel handling | Appropriate personal protective

and mixing the disinfectant in the mixing equipment was worn during mixing and
room wear goggles and/or face shield to transfers of the disinfectant. Fogging
protect their eyes and face. Consider also was not conducted on the day of the
requiring longer gloves that cover exposed follow-up inspection.

skin between hands and sleeves.

Consider requiring the contractor to where eye
protection during fogging.

No additional action is
required on the part of
Spectrum Management.
PHE will attempt to
observe fogging during
the next oversight
inspection.

 

Potomac-Hudson Engineering, Inc
Page 9
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 56 of 232

DC Department of Corrections Environmental Conditions Inspection
July 23, 2020 Follow-Up Onsite Audit Inspection Report

 

CORRECTIVE ACTION PLAN

PHE has developed a brief corrective action plan (CAP) as part of this document. A CAP is a step-by-step plan of
action that is developed to achieve targeted outcomes for resolution of identified errors in an effort to:

e Identify the most cost-effective actions that can be implemented to correct error causes

e Develop and implement a plan of action to improve processes or methods so that outcomes are more
effective and efficient

e Achieve measurable improvement in the highest priority areas

e Eliminate repeated deficient practices

DISCUSSIONS WITH CONTRACTORS

The findings made by PHE should be discussed directly with supervisors for each cleaning contractor, including
potentially sharing this document with them. Each of the deficiencies should be identified, and the
recommendations for correction should be explored. It is possible that the contractors may identify and suggest
other corrective measures as alternatives to those suggested in this document. As long as the same goal is reached,
any alternative or additional procedures can be implemented as well.

PERIODIC RE-INSPECTIONS

AS part of the existing scope of work, PHE is scheduled to conduct up two (2) follow up monthly site inspections to
ensure that the contractors are adhering to the recommended protocols and that noted deficiencies have been
corrected. As part of these follow-up inspections, PHE will hold a short, informal out-brief at the end of each day to
discuss any findings or other observations made, and present options for correction.

PHE also recommends that DOC personnel perform additional inspections, as needed, based on the results of the
PHE follow-up inspections, if deficiencies continue to be identified.

EFFECTIVENESS EVALUATION

The DOC will continue to check the temperature of personnel arriving onsite and require face masks for the
foreseeable future. The DOC will also continue to perform voluntary testing of individuals onsite (both employees
and inmates) every two weeks. As the year continues on, it is likely that additional waves or peaks may be observed
throughout the region. DOC should closely monitor the number of persons onsite testing positive during these times
to evaluate the effectiveness of all current procedures, including cleaning and disinfection. Changes should be
made, as applicable and appropriate, to ensure that each facility is doing as much as possible to protect all personnel
from the virus.

 

Potomac-Hudson Engineering, Inc ah
Page 10 WF
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 57 of 232

Ex E
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 58 of 232

 

UP ONSITE AUDIT INSPECTION REPORT

September 2020
DRAFT

Prepared for
District of Columbia Department of Corrections
2000 14" Street NW, 7" Floor
Washington, DC 20009

Prepared by
Potomac-Hudson Engineering, Inc.
77 Upper Rock Circle, Suite 302
Rockville, MD, 20850

GSA Contract No. 7QRAA18D0074
Task Order No. CW82753

     
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 59 of 232

DC Department of Corrections Environmental Conditions Inspection
September 2020 Follow-Up Onsite Audit Inspection Report

 

INTRODUCTION

In January 2020, a novel virus, SARS-CoV-2, was identified as the cause of an outbreak of viral pneumonia in
Wuhan, China and subsequently led to the world-wide spread of coronavirus disease 2019 (COVID-19). COVID-19
is primarily transmitted via person-to-person contact; however, surface contamination is also known to be a concern
with the spread of the virus. The virus is mainly spread through respiratory droplets produced when an infected
person coughs or sneezes. These droplets can land on people who are nearby (within 6 feet). It may also be possible
for a person to contract SARS-CoV-2 by touching a contaminated surface or object and then touching their own
mouth, nose, or eyes.

In May 2020, the District of Columbia Department of Corrections (DC DOC) contracted Potomac-Hudson
Engineering, Inc. (PHE) to develop a cleaning and disinfection protocol specific to COVID-19 to be used by DC
DOC cleaning contractors. The purpose of the protocol is to provide guidance on proper disinfection practices and
personal protective equipment (PPE) requirements. Frequent, effective, and safe cleaning and disinfecting
procedures can help prevent the spread of disease to DC DOC inmates, staff, and visitors.

PHE provided a draft protocol to DC DOC on June 15, 2020 and conducted initial on-site observational inspections
to verify compliance with the protocol on June 29 and July 1, 2020. Following these observational inspections, the
disinfection protocol was revised, and a report was provided to DC DOC summarizing the inspections and
recommending a number of corrective actions to improve work practices and procedures. An initial follow-up
observational inspection was conducted on July 20, 2020 to verify implementation of the corrective action
recommendations by the contractors who are conducting the disinfection, and a follow-up report was issued on July
23, 2020.

On September 28, 2020, PHE conducted a second follow-up site visit to inspect the cleaning and disinfection
process. This document provides a summary of PHE’s observations, findings, and recommendations.

AUDIT OVERVIEW

SCOPE

Christopher Rua, CHMM and Gary Morris, CIH of PHE conducted the follow-up inspection of the DC DOC Central
Detention Facility (CDF) and the Correctional Treatment Facility (CTF) on September 28, 2020. This report
contains observations from this follow-up inspection, deficiencies and deviations from prescribed work practices
and procedures, and corrective action recommendations. At the conclusion of the inspection, an Out-Brief Meeting
was held to summarize observations, deficiencies, and corrective action recommendations from the follow up
inspection. This meeting was attended by:

e Mr. Lennard Johnson, Warden (DOC)

e = 6Ms. Kathy Landerkin, Deputy Warden (DOC)

e Ms. Jackie Smith, Site Safety Officer (DOC)

e Ms. Gloria Roberts, Compliance and Review Officer (DOC)
e Ms. Michele Jones, CTF Programs (DOC)

e Mr. Christopher Rua (PHE)

e = Mr. Gary Morris (PHE)

Sanitizing and disinfection of the CDF is being conducted by G-SIDA General Services, LLC (G-SIDA) and by
Spectrum Management, LLC (Spectrum) in the CTF. It should be noted that G-SIDA replaced Rock Solid
Management Group, LLC as the contractor at the CDF on August 5, 2020. This was PHE’s first observation of this
contractor.

 

Potomac-Hudson Engineering, Inc.
Page 1 qr
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 60 of 232

DC Department of Corrections Environmental Conditions Inspection
September 2020 Follow-Up Onsite Audit Inspection Report

 

SUMMARY OF FINDINGS

Table 1 contains a summary of the findings from this oversight inspection as well as the recommended corrective
action contained. Positive observations from the follow-up inspection consist of the following:

Some of the staff of both contractors did not wring out the rags after dipping in the bucket, increasing
adequate coverage and contact time of surfaces (the rags were visibly soaked with the disinfectant).

Staff of both contractors carried the dip buckets and mop buckets with them to the areas in which they
were disinfecting, increasing the frequency of re-wetting of the rags and mops.

Contractor staff periodically refilled the wipe buckets with the disinfectant and changed mop water and
mop heads several times throughout the day.

Fans positioned in the housing blocks are now turned off during sanitizing to help extend contact time.

Mop and rag buckets are filled by DOC staff to ensure consistent filling practices. Bleach solutions are
also mixed by DOC staff and filled in spray bottles to ensure proper bleach/water ratios in the spray
bottles.

Spectrum crew wet wiped surfaces in the CTF Visitor’s Entrance with the sanitizing solution and when
dry, applied the solution a second time via a spray bottle and allowed the solution to air dry.

In general, significant improvement was observed during this site visit compared to previous site visits.

 

Potomac-Hudson Engineering, Inc.
Page 2
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 61 of 232

€ adeg
du] ‘BULISUIBUZ UOSPNH-2eWO}Od

 

“AOUDJSISUOD IOJ SoovJANS

QSOl]] WO JuvjoafuIsIC] puv daubafy aavfuny 1jNJY apixodag qojoay oq) suisn
JOPISUOD “SOOLADP OMLOAOEIO 19y}O pue souOoTd UO osN 0} OFes JI ‘APOANCUIOITY
“ou JORIS Jodord sy} AFWUWOpr pue

poaordde st jonpord oy} Jt SUMUID}OP 0} IST] ST] JSUIBSE POYSOI[O-SSOId 9q pynoys
yonpord oy} ‘soovpINS OSoY} 1OF SIseq Ie[NSOI B LO posN oq 0} SI JOzHIUIeS puLY J]

 

“(Jo XOpUT/S}UP]DOJUISIp/ZIMIs/A0s bdo qndjo/-sdny :oroy punoy oq ues
IST UL “61-CIAQD Isulese saooyyo oq 0} posmbol sult JORWWOS WNUTTU oy}
ULM polousp St N ISP] Uo popnypour jonpord yory “eLIO}LIO Joyo pue ‘Juorporsut
OAR ‘IomMoRjNUeUT ‘oUreU jONpOId “IoquINN UonPYsSIsIYy VdasSn Aq posueue
ST IST] UL “61-CIAQD JO} os DATDFJO 1OF poaordde (N ISI’]) syuR}OOFUISIP

JO IST] B poiduros sey (VqaSf) AoWasy WONdd}01g [eTWOUTOITAU “SF OWL

‘QTQISsod se soyeNoned Ip pue jsnp

TONUL SB 1DIT[OD 0} SUTOOIQ OY} JO SSOUOATIDOIFO OY} OZTUMIXCUT 0} SIS IB[NOI
B UO speoy/sped u00Ig Isp SY} WeRETD IO yNO osuKYS pue UVOT}OR SuIdTM YJOOUIS
“MOJS B SOSN IOJOBITUOD OY} oAtisuS ‘pamndoid ore suroorg SUNSNp oy) [UA

‘sdout jsnp oy} a1nd01d 0} s}duroyje onunUOd ‘srorpddns [euorIppe sunesysoautr
SI pue Jorddns soy) Ysnomy) sdow Jsnp oy} sand01d 0} aTQe Ud9q 94 JOU

sey DOd OC ‘OAOMOH{ ‘suo0o0Ig SuIdooMs AIp yUOTIND oy} DdeTdor 0} ‘Isnp pue
UIP SAOUIOI PUL JOKINE 0} S2OOTOJ ONLISOTIDOTO 9SN TOMTM GUeTBAINbS 10 stadsomMg
IOVIMS “3'9) SULOOIG SUTSNpP sINd0Id ATTIOBF OY} JY] popusuIUTODaI U99q SPY I]

‘SuIdiM puvy UL) APUSTIOIJO pue Ayayorduros
SIOU SOSBJANS SY} JO AJOITJUS SY} JeOS 0} 9[QL 9q [IM JOABIdS OIL], “says
oy) yom ATYSNo.OY] 0} JoAvrds durnd sy} SuIsn Jopiswos ‘svare WOUTITOD St} UT

“suOTONSUI
OY} SOIOJUTAL 0} sooTORVId SsOTT} SsNdsIp 0} ABP TOed JO SUTTUIGAQ oY) ye SUTJDOU
OPISUO JOU B DALY 0} SMOIO If} SUTJONIISUI JOpIsuOD “Mo WoT) SUISULIM
PLOAR PUL SSRI OUI JOM AT[RIOQI] 0} JJBIS MIO JONIJSUT “OUT JORJWOD PUOdeS-¢H
pommbar ot} SUTDTOJUTIAI ‘sooKJINS dy} SuUTTBSTD 0} posoddo se soovyNs JDOFUTSIP
0} ST YIOAM TIDY] JO dATOALQO dU} Jey] JJBIS 1OJOBIWOD purutar AT[BOIPOLIOg

fe} BE) AE FAVA ROE} Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 62 of 232

SH ce
a p adeg

du] ‘BULISUIBUZ UOSPNH-2eWO}Od

 

‘JOBINWOD JUSTIN oY] UT STUY}
‘{OBIJWOD VWCIS-H }XoU oy} UI SUISSOF opnyour ‘pouuryd sy JO WOISSTUO OY} 0} ONP ACD oY} Ul WAIS-9 Aq poyonpuos suloq Jou st dUIsSO4

WONPRIO] STU} 0} WIOY} YI
SCout JO JOS SO JYSNOIQ ATWO SIOJOIOU] PUL BOIL STI} UL Poo] SEAL WOOIIEG

B MOUY OU pIp s1o}ORIIWOS oY} Jey) suvodde I] “vore Jey] UT WOOT} [][e}S-O[SUTS

B OF posn osye sv Jey] ABATTRY [[PUIS B PUB SOOTJFO Om] 1OF dour ows OUI

SUISN PdATOsSgo o10M poUUOSIOd wINAQIIdS “FLD Oy) I ZL [-ED Bore UT “IOAOMOP

“SBOIR TLOUTUIOD PUL SATILIISTUTUIPR UL = “SBOIB WOUULOD puke soolzo ul osn Ady) sdow oy} Woy oyeIEdds ore YONA StUOOI

POSN JOU OIB SULOOI JOxOOT puR SUOOMTIeQ JOF posn sdouws Jey} sour] [je Ie NSU — IOYxOO] pue stoompeg 1oJ sdow Jo sjos polvorpop osn sIOJORIIUWOD YQ ‘Te19UNs UT

fe} BE) AE FAVA ROE} Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 63 of 232

DC Department of Corrections Environmental Conditions Inspection
September 2020 Follow-Up Onsite Audit Inspection Report

 

CORRECTIVE ACTION PLAN

PHE has developed a brief corrective action plan (CAP) as part of this document. A CAP is a step-by-step plan of
action that is developed to achieve targeted outcomes for resolution of identified errors in an effort to:

e Identify the most cost-effective actions that can be implemented to correct error causes

e Develop and implement a plan of action to improve processes or methods so that outcomes are more
effective and efficient

e Achieve measurable improvement in the highest priority areas

e Eliminate repeated deficient practices

DISCUSSIONS WITH CONTRACTORS

The findings made by PHE should be discussed directly with supervisors for each cleaning contractor, including
potentially sharing this document with them. Each of the deficiencies should be identified, and the
recommendations for correction should be explored. It is possible that the contractors may identify and suggest
other corrective measures as alternatives to those suggested in this document. As long as the same goal is reached,
any alternative or additional procedures can be implemented as well.

PERIODIC RE-INSPECTIONS

As part of the existing scope of work, PHE is scheduled to conduct one additional follow-up site inspection to
ensure that the contractors are adhering to the recommended protocols and that noted deficiencies have been
corrected. As part of the follow-up inspection, PHE will hold a short, informal out-brief at the end of each day to
discuss any findings or other observations made and present options for correction.

PHE also recommends that DC DOC personnel perform additional inspections, as needed, based on the results of the
PHE follow-up inspections, if deficiencies continue to be identified.

EFFECTIVENESS EVALUATION

The DC DOC will continue to check the temperature of personnel arriving onsite and require face masks for the
foreseeable future. The DC DOC will also continue to perform voluntary testing of individuals onsite (both
employees and inmates) every two weeks. As the year continues on, it is likely that additional waves or peaks in the
number of virus cases may be observed throughout the region. DC DOC should closely monitor the number of
persons onsite testing positive for COVID-19 during these times to evaluate the effectiveness of all current
procedures, including cleaning and disinfection. Changes should be made, as applicable and appropriate, to ensure
that each facility is doing as much as possible to protect all personnel (employees, inmates, contractors, and visitors)
from the virus.

 

Potomac-Hudson Engineering, Inc ak

Page 5 qr
Pre
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 64 of 232

Ex F
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 65 of 232

 

UP ONSITE AUDIT INSPECTION REPORT

October 30, 2020
DRAFT

Prepared for
District of Columbia Department of Corrections
2000 14" Street NW, 7* Floor
Washington, DC 20009

Prepared by
Potomac-Hudson Engineering, Inc.
77 Upper Rock Circle, Suite 302, Rockville, MD, 20850

GSA Contract No. 7QRAA18D0074
Task Order No. CW82753

       

ols

|
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 66 of 232

DC Department of Corrections Environmental Conditions Inspection
October 30, 2020 Follow-Up Onsite Audit Inspection Report

 

INTRODUCTION

In January 2020, a novel virus, SARS-CoV-2, was identified as the cause of an outbreak of viral pneumonia in
Wuhan, China and subsequently led to the world-wide spread of coronavirus disease 2019 (COVID-19). COVID-19
is primarily transmitted via person-to-person contact; however, surface contamination is also known to be a concern
with the spread of the virus. The virus is mainly spread through respiratory droplets produced when an infected
person coughs or sneezes. These droplets can land on people who are nearby (within 6 feet). It may also be possible
for a person to contract SARS-CoV-2 by touching a contaminated surface or object and then touching their own
mouth, nose, or eyes.

In May 2020, the District of Columbia Department of Corrections (DC DOC) contracted Potomac-Hudson
Engineering, Inc. (PHE) to develop a cleaning and disinfection protocol specific to COVID-19 to be used by DC
DOC cleaning contractors. The purpose of the protocol is to provide guidance on proper disinfection practices and
personal protective equipment (PPE) requirements. Frequent, effective, and safe cleaning and disinfecting
procedures can help prevent the spread of disease to Department of Corrections (DOC) inmates, staff, and visitors.

PHE provided a draft protocol to DC DOC on June 15, 2020 and conducted initial on-site observational inspections
to verify compliance with the protocol on June 29 and July 1, 2020. Following these observational inspections, the
disinfection protocol was revised, and a report was provided to DC DOC summarizing the inspections and
recommending a number of corrective actions to improve work practices and procedures. An initial follow up
observational inspection was conducted on July 20, 2020 to verify implementation of the corrective action
recommendations by the contractors who are conducting the disinfection, and a follow-up report was issued on July
23, 2020. A subsequent inspection was performed on September 28, 2020 and reported on October 2, 2020.

PHE conducted a final follow-up site visit on October 23, 2020 to observe disinfection practices of the two
contractors who disinfecting surfaces in the two DOC buildings. This document provides a summary of PHE’s
observations, findings, and recommendations.

AUDIT OVERVIEW

SCOPE

Gary Morris, CIH of PHE conducted the follow up inspection of the DC DOC Central Detention Facility (CDF) and
the Correctional Treatment Facility (CTF) on October 23, 2020. This report contains observations from these follow
up inspections, deviations deficiencies and from prescribed work practices and procedures, and corrective action
recommendations. At the conclusion of the inspections, an Out-Brief Meeting was held to summarize observations,
deficiencies, and corrective action recommendations from the follow up inspection. This meeting was attended by:

e Jackie Smith, Site Safety Officer (DOC)
e Rena Myles
e = Gary Morris (PHE)
Sanitizing and disinfection of the CDF is being conducted by G-SIDA General Services, LLC (G-SIDA) and by

Spectrum Management, LLC (Spectrum) in the CTF. During the October 23, 2020 inspection, observations were
made in the CDF during disinfection of SW-2, SO-2, and the South 2 Lobby and in the Staff Entrance of the CTF.

SUMMARY OF FINDINGS

Tables | contains a summary of the findings from this oversight inspection as well as the recommended corrective
action contained. Positive observations from the follow up inspection consist of the following:

 

Potomac-Hudson Engineering, Inc.
Page 2 yl
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 67 of 232

DC Department of Corrections Environmental Conditions Inspection
October 30, 2020 Follow-Up Onsite Audit Inspection Report

 

Some of the staff of both contractors did not wring out the rags after dipping in the bucket, increasing
adequate coverage and contact time of surfaces (the rags were visibly soaked with the disinfectant).

Staff of both contractors carried the dip buckets and mop buckets with them to the areas in which they
were disinfecting, increasing the frequency of re-wetting of the rags and mops.

Contractor staff periodically refilled the wipe buckets with the disinfectant, and change mop water and
mop heads during observation period.

The 45 second contact time was achieved on all surfaces disinfected by the CTF contractor (Spectrum
Management) during observation of disinfection in the Staff Entrance, including chairs, the floor, lockers,
tables, doors, windows, window frames, and door handles.

The 45 second contact time was achieved on surfaces disinfected by the CDF contractor, excluding phone
handsets in the SO-2 housing block and the metal gates in the South 2 Lobby.

In general, significant improvement was observed during this site visit compared to previous site visits.

 

Potomac-Hudson Engineering, Inc.

Page 3
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 68 of 232

p adeg
du] ‘BULISUIBUZ UOSPNH-2eWO}Od

 

‘qupjaafuisicy puv Aauval)
JIDLANS HJNJA apixosag qoJOIT MW) YA sped Aoy pue sjospuey ouoyd yoopurstq

‘a[qIssod

sv solepnomied UIP puv IsNp YONUT Se JD9][O9 0} SUTOOI dq} JO SSOUDATIOOTZO

Of} OZTUIXBUL 0} SISeq Ie[NSOI B UO speoy/sped WOOT Isp oI} WeITd 10

NO OSULYD PUL TOT]OB SUICIM OOS B SN 0} JFBIS 1OJOKITWOD JOIUJsUT “pomnsord
are suLOOIG SUNSNp sy} [QU ‘stoo1g SuIdsoMs Arp JOLIN oy) dov[dor

0} JSNp ple LIP SAOUIOL puR JORINE 0} SOOIOF ONBISOMO]A Osn YOM GueTeamnbo
IO SIOdIOMG IOJIMSG “S'd) SUIOOIQ SUNSNp omnd01d 0) Sunde ono,
‘surdia puey uey) ATUOTOTJO

OIOUL SOOBJINS IY} JO AJOITIUO OU} JWOD 0} 9TQU OQ [JIM IOABIds SILT, “SOTQqo]
JOJVADTO OY} UT Soyes oY] Jom ATYSNOIOY) 0} 1oAerds dumnd sy} Sursn Ioprisuo;
‘NO WY} SUISULIM PIOAR PUB SBI TT] JOM

ATTRIOQI] 01 JJFLIS MID JONSUT “SOOKJIMS [][B WO POAOTIOL ST SUIT) JORIWOS pulses
Ch OY} Wey} sINsud O} ABp POV JO SUTTUTSA9Q dU} Je JJFEIS 1OJOBIPWOD PUTUTDY

fe} BE) AE FAVA ROE} Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 69 of 232

DC Department of Corrections Environmental Conditions Inspection
October 30, 2020 Follow-Up Onsite Audit Inspection Report

 

CORRECTIVE ACTION PLAN

PHE has developed a brief corrective action plan (CAP) as part of this document. A CAP is a step-by-step plan of
action that is developed to achieve targeted outcomes for resolution of identified errors in an effort to:

e Identify the most cost-effective actions that can be implemented to correct error causes

e Develop and implement a plan of action to improve processes or methods so that outcomes are more
effective and efficient

e Achieve measurable improvement in the highest priority areas

e Eliminate repeated deficient practices

DISCUSSIONS WITH CONTRACTORS

The findings made by PHE should be discussed directly with supervisors for each cleaning contractor, including
potentially sharing this document with them. Each of the deficiencies should be identified, and the
recommendations for correction should be explored. It is possible that the contractors may identify and suggest
other corrective measures as alternatives to those suggested in this document. As long as the same goal is reached,
any alternative or additional procedures can be implemented as well.

PERIODIC RE-INSPECTIONS

This report represents the final follow up site inspection by PHE under the existing contract. PHE recommends that
DOC personnel perform additional inspections, as needed, to ensure that the contractors are adhering to the
recommended protocols and that noted deficiencies have been corrected.

EFFECTIVENESS EVALUATION

The DOC will continue to check the temperature of personnel arriving onsite and require face masks for the
foreseeable future and perform voluntary testing of individuals onsite (both employees and inmates). As the year
continues on, it is likely that additional waves or peaks may be observed throughout the region. DOC should closely
monitor the number of persons onsite testing positive during these times to evaluate the effectiveness of all current
procedures, including cleaning and disinfection. Changes should be made, as applicable and appropriate, to ensure
that each facility is doing as much as possible to protect all personnel from the virus.

 

Potomac-Hudson Engineering, Inc ak
yr
Page 5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 70 of 232

Ex G
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 71 of 232

 

 

 

 

 

 

 

 

 

 

 

1. Contract Number Page of Pages
MODIFICATION OF CONTRACT O CAN 2o.Ne.EAf-0079C ; — 5
2. Modification Number 3. Effective Date 4. Requisition/Purchase Request No. 5. Contract Caption
Comprehensive Hazardous Materials (“HAZMAT”) Environmental
Cleaning Services related to the SARS-CoV-2 (COVID-19)
Mo3 See Block 16C TED Coronavirus-19 Pandemic for the Department of Corrections
46. Issued By: 7, Administered By (If other than tine 6)
Department of General Services Department of General Services
Contracting and Procurement Division Facilities Division
2000 14th Street, 8th Floor 2000 14th Street NW, 8th Floor
Washington, DC 20009 Washington, DC 20009
Attention: comoniquet. Banks (202) 719-6544 domonique.banks@dc.gov| Attention: Ruth Jenkins PH: (202) 579-2624 EMAIL: ruth.jenkins@dc.gov
8. Name and Address of Contractor (No. Street, city, country, state and ZIP Code) 9A. Amendment of Solicitation No.
G-SIDA GENERAL SERVICES, LLC 9B. Dated (See Item 11)
1818 New York Avenue, N.E.
Washington, D.C. 20002 10A. Modification of Contract/Order No.
xX OCAM-20-NC-EM-0079C

ATTN: Genet Mersha (202) 468-8977 qmersha@gsaservicesllc.com August 5, 2020

 

 

 

10B. Dated (See Item 13)

 

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

|__|The above numbered solicitation is amended as set forth in Item 14. The hour and date specified for receipt of Offers | jis extended. | jis not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date specified in the solicitation or as amended, by one of the

following methods: (a) By completing Items 8 and 15, and returning 1 copies of the amendment: (b) By acknowledging receipt of this
amendment on each copy of the offer submitted; or (c) By separate letter or fax which includes a reference to the solicitation and

amendment number. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change
an offer already submitted, such change may be made by letter or fax, provided each letter or telegram makes reference to the

solicitation and this amendment, and is received prior to the opening hour and date specified.

 

 

 

 

73. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF GONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14

 

A. This change order is issued pursuant to: (Specify Authority)
The changes set forth in Item 14 are made in the contract/order no. in item 10A.

 

B. The above numbered contract/order is modified to reflect the administrative changes (such as changes in paying office, appropriation
date, etc.) set forth in item 14.

 

C. This supplemental agreement is entered into pursuant to authority of:

 

x D. Other (Specify type of modification and authority) Contract DCAM-20-NC-EM-0079C and Title 27 DCMR Sections 4727

 

 

E. IMPORTANT: Contractor | _|isnot, _| X fis required to sign this document and return 1 copy to the issuing office.

 

Ci

14. Description of modification (Organized by UCF Section headings, including solicitation/contract subject matter where feasible.)

3.

Comprehensive Hazardous Materials (‘HAZMAT’) Environmental Cleaning Services related to the

ontract No. DEAM-20-NC-EM-0079C SARS-CoV-2 (COVID-19) Coronavirus-19 Pandemic for the Department of Corrections

is hereby modified as follows:

As a result of, and pursuant to, D.C. Code § 7-2304. Issuance of emergency executive order; contents; actions of Mayor in response to the World Health
Organization's ("WHO") declaration of the imminent threat and spread of SARS-CoV-2 (COVID-19) Coronavirus-19 as a world-wide Pandemic, the

* Department hereby issues this Modification No. 03 extending services for a period of three (3) month beginning on December 1, 2020 and ending February
28, 2021.

As a result of Item No. 01, of this Modification No. 03 for Comprehensive Hazardous Materials ("HAZMAT") Environmental Cleaning Services related to the
. SARS-CoV-2 (COVID-19) Coronavirus-19 Pandemic for the Department of Corrections, Basic Services are hereby increased from $1,007,274.72 by
$755,456.04 to $1,787,730.76.

CONTRACT RECAP Basic Services shall not exceed $1,649,477.69 and Cost Reimbursement Services shall not exceed $25,000.00. The Total Not-To-
Exceed Value for Emergency Contract is $1,787,730.76.

The continuation of services beyond February 28, 2021 is subject to the availability of FY21 Appropriated budgets and extension of the emergency
* executive order D.C. Code § 7—2304.

. All other Terms and Conditions of Contract DCAM-20-NC-EM-0079C remain unchanged.

. RELEASE: It is mutually agreed that in exchange for this Modification and other consideration, the Contractor hereby releases, waives, settles, and holds
the Department harmless from any and all actual or potential claims or demands for delays, disruptions, additional work, additional time, additional costs,
contract extensions, compensation, or liability under any theory, whether known or unknown, that the Contractor may have now or in the future against the
Department arising from or out of, as a consequences or result of, relating to or in any manner connected with this Modification, the above-referenced
Services, and the work provided pursuant to the Agreement.

 

fExcept as provided herein, all terms and conditions of the document referenced in Item (9A or 10A) remain unchanged and in full force and effect

 

15A. Name and Title of Signer (Type or print) 16A. Name of Contracting Officer
Genet Mersha (President/CEO) GEORGE G. LEWIS, CPPO

Chief Procurement Officer, Chief of Contracts & Procurement

 

 

G-Sida General Services

15B. Name of Contractor As LQ 15C. Date Signed |16B. District of Colyprtia } 16C. Date Signed
11/30/2020 11/30/2020

 

 

 

 

(Signature of person authorized to sign) George GSignatun’eZontracting Officer)

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 72 of 232

 

 

 

 

 

 

 

 

(Continuation)
Contract Number Modification No. Page of Pages
DCAM-20-NC-EM-0079C Mo3 2 2.00
1. Emergency Contract 05-August-2020 - 314-October-2020
a. Basic Services 228,780.00
b. Cost Reimbursement for Supplemental! Services 25,000.00
253,780.00
2. Correction to Monthly Cost 05-August-2020 - 31-October-2020
Modification No. 04 a. Delete in its entirety - Contract Ceiling listed in sections A and Section B.3.1 (253,780.00)
b. Correction of Monthly cost ($251,818.68 3 months) plus $25K Cost Reimbursement 755,456.04
25,000.00
526,676.04
3. Increase Services 01-November-2020 thru 30-November-2020
Modification No. 02 a. Extended the Term of Services for one (1) Month - 1-NOV-2020 thru 30-NOV-2020 $ -
b. Increase Basic Services from $755,456.04 by $251,818.68 to $1,007,274.72 $ 251,818.68
$251,818.68
4. Increase Services 01-December-2020 thru 28-February-2021
Modification No. 03 a. Extended the Term of Services for three (3) Month - 1-DEC-2020 thru 28-FEB-2021 $ -
b. Increase Basic Services from $1,007,274.72 by $755,456.04 to $1,787,730.76 $ 755,456.04
$ 755,456.04
SARS-CoV-2 (COVID-19) EMERGENCY CONTRACT GRAND TOTAL $ 1,787 ,730.76
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 73 of 232

Ex H
 

 

 

 

Case-0-ey-00840-CKK_Doenmenichttas Filed +a/4aine— Page tof Aga
Fi . cl e of Pag
MODIFICATION OF CONTRACT DCAM20-NO-EM-0079B : 5
2. Modification Number 3. Effective Date 4. Requisition/Purchase Request No. §. Contract Caption

Comprehensive Hazardous Materials (“HAZMAT”) Environmental
Cleaning Services related to the SARS-CoV-2 (COVID-19)

 

 

 

 

 

 

 

 

 

Mo4 See Block 16C TED Coronavirus-19 Pandemic for the Department of Corrections
6. Issued By: 7. Administered By (If other than line 6)
Department of General Services Department of General Services
Contracting and Procurement Division Facilities Division
2000 14th Street, 8th Floor 2000 14th Street NW, 8th Floor
Washington, DC 20009 Washington, DC 20009
ATIN: Domonique L. Banks (202) 719-6544 domonique.banks@dc.gov| Attention: Ruth Jenkins PH: (202) 579-2624 EMAIL: _ruth.jenkins@dc.gov
8. Name and Address of Contractor (No. Street, city, country, state and ZIP Code) 9A. Amendment of Solicitation No.
SPECTRUM MANAGEMENT, LLC 9B. Dated (See Item 11)
1229 Pennsylvania Avenue, S.E.
Washington, D.C. 20003 410A. Modification of Contract/Order No.
x DCAM-20-NC-EM-0079B
10B. Dated (See Item 13)
ATTN: George Simpson (202) 546-2080 gtsimpson@smusa.us May 18, 2020

 

 

 

411. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

| _|The above numbered solicitation is amended as set forth in Item 14. The hour and date specified for receipt of Offers L_|is extended. | lis not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date specified in the solicitation or as amended, by one of the

following methods: (a) By completing Items 8 and 15, and returning 1 copies of the amendment: (b) By acknowledging receipt of this

amendment on each copy of the offer submitted; or (c) By separate letter or fax which includes a reference to the solicitation and

amendment number. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS

PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change

an offer already submitted, such change may be made by letter or fax, provided each letter or telegram makes reference to the

solicitation and this amendment, and is received prior to the opening hour and date specified.

12. Accounting and Appropriation Data (lf Required)

 

 

 

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14
A. This change order is issued pursuant to: (Specify Authority)

The changes set forth in Item 14 are made in the contract/order no. in item 10A.

B. The above numbered contract/order is modified to reflect the administrative changes (such as changes in paying office, appropriation
date, etc.) set forth in item 14.

C. This supplemental agreement is entered into pursuant to authority of:

 

 

 

 

x D. Other (Specify type of modification and authority) Contract DCAM-20-NC-EM-0079B and Title 27 DCMR Sections 4727

 

 

E. IMPORTANT: Contractor | lis not, | lis required to sign this document and return 4 copy to the issuing office.
14. Description of modification (Organized by UCF Section headings, including solicitation/contract subject matter where feasible.)

 

-ON.NC. . Comprehensive Hazardous Materials (“HAZMAT”) Environmental Cleaning Services related to the . e .
Contract No. DCAM-20-NC-EM-00798 SARS-CoV-2 (COVID-19) Coronavirus-19 Pandemic for the Department of Corrections is hereby modified as follows:

As a result of, and pursuant to, D.C. Code § 7-2304. Issuance of emergency executive order; contents; actions of Mayor in response to the World Health
1. Organization's ("WHO") declaration of the imminent threat and spread of SARS-CoV-2 (COVID-19) Coronavirus-19 as a world-wide Pandemic, the Department
hereby issues this Modification No. 04 extending services for a period of three (3) month beginning on December 1, 2020 and ending February 28, 2021.

As a result of Item No. 01, of this Modification No. 04 for Comprehensive Hazardous Materials (“HAZMAT”) Environmental Cleaning Services related to the SARS+
2. CoV-2 (COVID-19) Coronavirus-19 Pandemic for the Department of Corrections, Basic Services are hereby increased from $1,649,477.69 by $765,221.61 to
$2,444,699.30.

CONTRACT RECAP Basic Services shall not exceed $1,649,477.69 and Cost Reimbursement Services shall not exceed $30,000.00. The Total Not-To-
* Exceed Value for Emergency Contract is $2,444,699.30.

4 The continuation of services beyond February 28, 2021 is subject to the availability of FY21 Appropriated budgets and extension of the emergency executive
" order D.C. Code § 7-2304.

5. All other Terms and Conditions of Contract DCAM-20-NC-EM-0079B remain unchanged.

6. RELEASE: It is mutually agreed that in exchange for this Modification and other consideration, the Contractor hereby releases, waives, settles, and holds the
Department harmless from any and all actual or potential claims or demands for delays, disruptions, additional work, additional time, additional costs, contract
extensions, compensation, or liability under any theory, whether known or unknown, that the Contractor may have now or in the future against the Department
arising from or out of, as a consequences or result of, relating to or in any manner connected with this Modification, the above-referenced Services, and the work
provided pursuant to the Agreement.

 

Except as provided herein, all terms and conditions of the document referenced in Item (9A or 10A) remain unchanged and in full force and effect
15A. Name and Title of Signer (Type or print) 16A. Name of Contracting Officer

GEORGE G. LEWIS, CPPO
Kaneedreck Adams, COO Chief Procurervent Officer, Chief of Contracts & Procurement

15B. Name of Contractor 15C. Date Signed |16B. Districtt Columbia 16C. Date Signed
Karthik Ad a 11/30/2020

A 4
(Signature of person authorized to sign) George G. Lewis. (Gigrature of Contracting Officer)

 

 

11/30/2020

 

 

 

 

 

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 75 of 232

(Continuation)

 

Contract Number

Modification No.

Page of Pages

 

 

 

 

 

 

DCAM-20-NC-EM-0079B M04 2 2
1. Emergency Contract 18-May-2020 thru 16-August-2020
. Basic Services $ 765,221.61
. Cost Reimbursement for Supplemental Services _5 25,000.00
_$ 790,221.61
2. Increase Services 17-August-2020 thru 24-August-2020
Modification No. 01 Increase Basic Services from $765,221.61 by $45,512.31 to $832,733.92 $ 42,512.31
$ 42,512.31
3. Increase Services 24-August-2020 thru 31-October-2020
Modification No. 02 . Increase Basic Services from $832,733.92 by $586,669.90 to $1,394,403.82 $ 586,669.90
. Increase Supplemental Service Ceiling from $25K by $5K to $30K $ 5,000.00
$ 591,669.90
4. Increase Services 01-November-2020 thru 30-November-2020
Modification No. 03 . Extended the Term of Services for one (1) Month - 1-NOV-2020 thru 30-NOV-2020 $ -
Increase Basic Services from $1,394,403.82 by $255,073.87 to $1,679,477.69 $ 255,073.87
$ 255,073.87
5. Increase Services 01-December-2020 thru 28-February-2021
Modification No. 04 . Extended the Term of Services for three (3) Month - 1-DEC-2020 thru 30-FEB-2021 $ -
Increase Basic Services from $1,679,477.69 by $765,221.61 to $2,444,699.30 $ 765,221.61
$ 765,221.61
EMERGENCY CONTRACT GRAND TOTAL $  2,444,699.30

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 76 of 232

Ex I
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 77 of 232

From: Lewis, George (DGS)

Sent: Monday, November 23, 2020 9:59 AM

To: Stewart-Ponder, Gitana (DOC) 

Cc: Fuller, Yohance (DGS) ; Gonzalez, Donny (DGS) ; Meadors, Danielle
(DGS) ; Holt, Kasmin (DGS) ; Ha on, Tim (DGS) ;
Gray, Kim M. (DGS) ; Robertson, Gloria (DOC) ; Ponder, Gizele (DOC)
; Ford Dickerson, Pamela (DGS) 

Subject: RE: DOC Cleaning Contracts Renewal

 

Good morning Gitana. As discussed we will extend the Contract to February 2021 and will work with our Budget Team to
ensure funding is secured to ensure compliance with the Court Order.

Kim, let’s extend both contracts to February 2021 and work with our team for incremental funding.

We should review in January to ensure that Court Order is sll valid and if so we may need to prepare acompev e
solicitaon inJanuar y if we must connue the c ontract beyond February 2021.

Thanks all.

George G. Lewis, CPPO

Chief, Contracts and Procurement
Chief Procurement Officer
Department of General Services

2000 14" st N.W
Washington, DC 20009
Office (202) 478-5727
Cell (202) 430-9967

DG 5 BUILD =
pote SUSTAIN

G@O9

  

1M
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 78 of 232

Ex
1/4/ZU2ZU

Favorites ~ Main Menu ~

Job Description

Job Title

Job ID
Date Opened
Date Closed

Location
Full/Part Time

Regular/Temporary
Agency

Area of Consideration
Grade

Bargaining Unit

Minimum Range

Target Openings
Return to Previous Page

General Job Information

Recruiting ~ >» Search Job Openings
Home Worklist

Welcome Lurendy W Armstrong (00009045).

Sanitation Inspection Specialist

Detention Facility

Type of Appointment Career Service - Reg Appt

Department of Corrections

Open to Public

Non Union - Chapter 11
$76,126.000000

Maximum $97,375.000000
Range

Available Openings 1

Switch to Internal View

JOB SUMMARY

This position is located in the Department of Corrections (DOC), Office of Accreditation and Compliance located
inside the Central Detention Facility (CDF), and Correctional Treatment Facility (CTF). The operational focus is on
supporting activities related to staffs, inmates, and visitors’ health and well-being.

The Environmental Safety and Sanitation Inspection Specialist (ESS) provides environmental safety and sanitation
oversight for the CDF and CTF and ensures that the housing units common areas are clean, sanitary and
environmentally safe, and the facilities and equipment are maintained in good working order/condition as well as the
laundry operations, barber and cosmetology, and commissary areas.

DUTIES AND RESPONSIBILITIES

Plans, designs, develops and coordinates correctional environmental safety and sanitation initiatives; and serves in
a key supporting role for the implementation of departmental initiatives focusing on core correctional needs and
support requirements as it relates to environmental safety and sanitation of the COF and CTF. Incumbent ensures
day-to-day oversight for compliance with applicable regulations, codes and standards relevant to the mission and
goals; oversees and coordinates inspections conducted by the DC Department of Health (DOH) and conducts
comprehensive and thorough inspections to ensure that the facilities are compliant. Maintains a manual and
automated reporting system to keep up to date with inspection schedules and cleaning squads/crews;
and coordinates with department managers, supervisors, officers, and employees regarding the cleaning and
inspection schedules

Provides instructions and guidelines to detail squads; replenishes/orders supplies and tools for cleaning purposes,
and documents whether the operation is compliant with prevention, identification and abatement activities.
Addresses departmental issues and key initiatives; and assists in the development of funding and resource
Proposals to support program initiatives.

Recommends revisions to internal policies and interfaces with key officials within the Department, with other Federal
and District Government agencies and the private sector in the course of working out administrative systems and
procedures that are inherent in attaining the goals.

Oversees and assesses the inspections of all facility areas e.g., weekly/monthly/annually; collaborates with
supervisors and managers to designate employees to conduct regular internal inspections to identify and document
deficiencies.

Oversees sanitation supplies are available for distribution; and are distributed to the units based on an approved
schedule. Collaborates with correctional officers and supervisors to ensure cleaning equipment is utilized in the
proper manner and makes inspections a part of their daily tasks.

Makes rounds with designated staff. Rounds shall include inspections of showers, dayrooms, on-unit classrooms
and recreation areas, chase closets and storage area supply closets, tiers, and the control bubble. Inspections
require each program manager or designee to be present when the ESS performs inspections of areas such as the
medical unit, the warehouse, storage rooms, shops, commissary, food services, etc.

Callabnrates with the Facilitiac Maintenance mananer ranacdinn renaire haced an echediula visite haveing inite ta

httne-Jinchem de anuinenihemnrd/EMPLOVEFIHRMS/cIHRS HRPM HRS IN FINA INR BRI OFnlderPath=PORTAI

Case 1:20-cv-00849-CKK Document°£38!2° FAf8912/12/20 Page 79 of 232

ROOT ORIECTHC RECRII

Add to Favorites Sign Out

4119
ea Case 1:20-cv-00849-CKK Document*f38!2° PAfeGP12/12/20 Page 80 of 232

MUNSHI Te CCHS HIGH RUNUNUG IEEE Ye! HOON FUpUne, YHBCU Un SUNCUUIE, Hone Huo Une Ww
conduct a general visual inspection for cleanliness and ensures that adequate cleaning supplies are available and
equipment and fixtures are operational in common areas. Reviews inspection reports of cells and ensures cells are
free from graffiti and peeling paint. Managers affected by this report are responsible for preparing a closed out
Corrective Action Plan (CAP) to the ESS and appropriate DOC manager official. The ESS follows up on the CAP to
ensure adequate corrective action is taken in a timely manner.

Evaluates performance management for operational efficiency and support services for effectiveness; and
participates in scheduled or random audit reviews of internal programs offices. Evaluates and documents results of
each program audit; and prescribes corrective action or remediation in difficult and complex work assignment

Makes sure cellblock control modules, administrative areas, office areas, medical unit, Inmate Reception Center
(IRC), and other areas are thoroughly cleaned; and coordinates with maintenance staff for cleaning air vents,
windows and high walls.

Maintains documentation relevant to DOH inspections, corrective action plans and abatement schedules and
determines the frequency of required treatments. Keeps in contact with the DC Departments of Health,
Occupational Safety and Health Administration, DC Fire and Emergency Management and other independent
consultants.

QUALIFICATIONS AND EDUCATION.

Applicants must have at least one (1) year of specialized experience. Specialized experience is experience which is
in or directly related to the line of work of the position and has equipped the applicant with the particular knowledge,
skills and abilities to successfully perform the duties of the position.

LICENSE AND CERTIFICATION

None

WORKING CONDITIONS

Work is performed both in an office and correctional institutional facility environment.

oO Cc AC

Tour of Duty: 7:30 a.m.- 4:30p.m. Must be flexible to varying work hours.

Collective Bargaining: This position is not in Collective Bargaining

Duration of Appointment: Career Service Appointment

Position Designation: The incumbent of this position will be subject to enhanced suitability screening pursuant to
Chapter 4 of the DC Personnel Regulations Suitability-Safety Sensitive. This position requires a background check
and drug screening; therefore, you may be required to provide information about your criminal history and pass a
drug screening in order to be appointed to this position. A TB Test will be required prior to entry on duty.

If the position you are applying for is in the Career, Management Supervisor, or Educational Service at an annual
salary of one hundred fifty thousand dollars ($150,000) or more, you must establish residency in the District of

Columbia within one hundred eighty (180) days of the effective date of the appointment and continue to maintain
residency within the District of Columbia throughout the duration of appointment.

EEO Statement

The District of Columbia Government is an Equal Opportunity Employer. Ali qualified candidates will receive
consideration without regard to race, color religion, national orgin, sex, age, marital status, personal appearance,
sexual orientation, family responsibilities, matriculation, physical handicap, or political affiliation.

Return to Previous Page Switch to Internal View

httnc-/inchem de navinenihemnrdA/EMPLOVEF/HRMS/r/HRS HRPMHRS ID FINN INR GRI 2FnidarPath=POARTAL ROOT ORIFCTHC RECRIII 39
1W/4/ZUZU

Favorites » Main Menu ~

Job Description

Recruiting» > Search Job Openings

> Manage Job Opening

Home

Welcome Lurendy W Armstrong (00009045).

Job Title Sanitation Inspection Specialist
JobID 10793
Date Opened 06/17/2020
Date Closed 06/26/2020
Location Detention Facility
Full/Part Time Full-Time Type of Appointment Career Service - Reg Appt
Regular/Temporary Regular
Agency FL Department of Corrections

Area of Consideration
Grade
Bargaining Unit

Minimum Range

Target Openings

Return to Previous Page

General Job Information

JOB SUMMARY

Open to Public
12
CH11 Non Union - Chapter 11

$76,126.000000
Range

1 Available Openings 1

Switch to Internal View

Maximum  $97,375.000000

This position is located in the Department of Corrections (DOC), Office of Accreditation and Compliance located
inside the Central Detention Facility (CDF), and Correctional Treatment Facility (CTF). The operational focus is on

Worklist

supporting activities related to staffs, inmates, and visitors’ health and well-being.

The Environmental Safety and Sanitation Inspection Specialist (ESS) provides environmental safety and sanitation
oversight for the CDF and CTF and ensures that the housing units common areas are clean, sanitary and
environmentally safe, and the facilities and equipment are maintained in good working order/condition as well as the

laundry operations, barber and cosmetology, and commissary areas.

DUTIES AND RESPONSIBILITIES

Plans, designs, develops and coordinates correctional environmental safety and sanitation initiatives; and serves in
a key supporting role for the implementation of departmental initiatives focusing on core correctional needs and
support requirements as it relates to environmental safety and sanitation of the CDF and CTF. Incumbent ensures
day-to-day oversight for compliance with applicable regulations, codes and standards relevant to the mission and
goals; oversees and coordinates inspections conducted by the DC Department of Health (DOH) and conducts

comprehensive and thorough inspections to ensure that the facilities are compliant. Maintains a manual and

automated reporting system to keep up to date with inspection schedules and cleaning squads/crews;
and coordinates with department managers, supervisors, officers, and employees regarding the cleaning and

inspection schedules

Provides instructions and guidelines to detail squads; replenishes/orders supplies and tools for cleaning purposes,

and documents whether the operation is compliant with prevention, identification and abatement activities.

Addresses departmental! issues and key initiatives; and assists in the development of funding and resource

proposals to support program initiatives.

Recommends revisions to internal policies and interfaces with key officials within the Department, with other Federal

and District Government agencies and the private sector in the course of working out administrative systems and
procedures that are inherent in attaining the goals.

Oversees and assesses the inspections of all facility areas e.g., weekly/monthly/annually, collaborates with

supervisors and managers to designate employees to conduct regular internal inspections to identify and document

deficiencies.

Oversees sanitation supplies are available for distribution; and are distributed to the units based on an approved

schedule. Collaborates with correctional officers and supervisors to ensure cleaning equipment is utilized in the

proper manner and makes inspections a part of their daily tasks.

Makes rounds with designated staff. Rounds shall include inspections of showers, dayrooms, on-unit classrooms
and recreation areas, chase closets and storage area supply closets, tiers, and the control bubble. Inspections

require each program manager or designee to be present when the ESS performs inspections of areas such as the

medical unit, the warehouse, storage rooms, shops, commissary, food services, etc.

Coallahnratas with the Facilities Maintanance mananer ranardinn ranairs hased nn schadila visite hnansinn iinite ta

htine:dinchem de anvinenihemoard/FEMPL OVEF/HRMS/cr/HRS HRPM HRS IN FIND INR GRI 9FalderPath=PORTAI

Case 1:20-cv-00849-CKK Document?£38-2° RERPSL2/12/20 Page 81 of 232

Add to Favorites

RNOAT ORIFCTHC RECRII

Sign Out

1/9
rategey Case 1:20-cv-00849-CKK Document?£38-2° PARBEPSL2/12/20 Page 82 of 232

PHU CLS ETE HF GUIIGO MIEN IUe INUYUL EYE UY FUP), VEBU Ur GURUS, Hone Huo UTM 1
conduct a general visual inspection for cleanliness and ensures that adequate cleaning supplies are available and
equipment and fixtures are operational in common areas. Reviews inspection reports of cells and ensures cells are
free from graffiti and peeling paint. Managers affected by this report are responsible for preparing a closed out
Corrective Action Plan (CAP) to the ESS and appropriate DOC manager official. The ESS follows up on the CAP to
ensure adequate corrective action is taken in a timely manner.

Evaluates performance management for operational efficiency and support services for effectiveness; and
participates in scheduled or random audit reviews of internal programs offices. Evaluates and documents results of
each program audit; and prescribes corrective action or remediation in difficult and complex work assignment

Makes sure cellblock contro! modules, administrative areas, office areas, medical unit, Inmate Reception Center
(IRC), and other areas are thoroughly cleaned; and coordinates with maintenance staff for cleaning air vents,
windows and high walls.

Maintains documentation relevant to DOH inspections, corrective action plans and abatement schedules and
determines the frequency of required treatments. Keeps in contact with the DC Departments of Health,
Occupational Safety and Health Administration, DC Fire and Emergency Management and other independent
consultants.

QUALIFICATIONS AND EDUCATION

Applicants must have at least one (1) year of specialized experience equivalent to the next lower grade level.
Specialized experience is experience which is in or directly related to the line of work of the position and has
equipped the applicant with the particular knowledge, skills and abilities to successfully perform the duties of the
position.

LICENSE AND CERTIFICATION
None

WORKING CONDITIONS

Work is performed both in an office and correctional institutional facility environment.

OTHER SIGNIFICANT FACTS
Tour of Duty: 7:30 a.m.- 4:30 p.m. Must be flexible to varying work hours.

Collective Bargaining: This position is not in Collective Bargaining
Duration of Appointment: Career Service Appointment

Position Designation: “This position is designated as a Safety Sensitive position and is subject to mandatory pre-
employment and periodic Criminal Background Checks and Traffic Records Checks (as applicable). This position is
also subject to mandatory pre-employment and random Drug and Alcohol Testing. In this position, you may be
disqualified from employment based on the presence of marijuana in test results, even if you possess a medical
card authorizing the use of medical marijuana.” A TB Test will be required prior to entry on duty.

If the position you are applying for is in the Career, Management Supervisor, or Educational Service at an annual
salary of one hundred fifty thousand dollars ($150,000) or more, you must establish residency in the District of
Columbia within one hundred eighty (180) days of the effective date of the appointment and continue to maintain
residency within the District of Columbia throughout the duration of appointment.

EEO Statement

The District of Columbia Government is an Equal Opportunity Employer. All qualified candidates will receive
consideration without regard to race, color religion, national orgin, sex, age, marital status, personal appearance,
sexual orientation, family responsibilities, matriculation, physical handicap, or political affiliation.

Return to Previous Page Switch to Internal View

httne:-/inchem de nnvinenihemnrdA/EMPLOVEFIHRMSIce/HRS HRPM HRS IN FIND INR GRI?FaldarPath=PNRTAl RANT ORIECTHC RECRIII WW?
ViH4/12ZuZdu

Favorites v Main Menu ~

Job Description

Job Title

Job ID

Date Opened

Date Closed

Location

Full/Part Time
Regular/Temporary
Agency

Area of Consideration
Grade

Bargaining Unit

Recruiting» > Search Job Openings

Manage Job Opening
Home Worklist

Welcome Lurendy W Armstrong (00009045).

Sanitation Inspection Specialist

10853
07/07/2020

07/16/2020
Detention Facility
Full-Time Type of Appointment
Regular

FL Department of Corrections

Open to Public

12

CH11 Non Union - Chapter 11

Career Service - Reg Appt

Minimum Range $76,126.000000 ee $97,375.000000
ange

Target Openings 1 Available Openings 1

Return to Previous Page Switch to Internal View

General Job Information

JOB SUMMARY

This position is located in the Department of Corrections (DOC), Office of Accreditation and Compliance located
inside the Central Detention Facility (CDF), and Correctional Treatment Facility (CTF). The operational focus is on
supporting activities related to staffs, inmates, and visitors’ health and well-being.

The Environmental Safety and Sanitation Inspection Specialist (ESS) provides environmental safety and sanitation
oversight for the CDF and CTF and ensures that the housing units common areas are clean, sanitary and
environmentally safe, and the facilities and equipment are maintained in good working order/condition as well as the
laundry operations, barber and cosmetology, and commissary areas.

DUTIES AND RESPONSIBILITIES

Plans, designs, develops and coordinates correctional environmental safety and sanitation initiatives; and serves in
a key supporting role for the implementation of departmental initiatives focusing on core correctional needs and
support requirements as it relates to environmental safety and sanitation of the CDF and CTF. Incumbent ensures
day-to-day oversight for compliance with applicable regulations, codes and standards relevant to the mission and
goals; oversees and coordinates inspections conducted by the DC Department of Health (DOH) and conducts
comprehensive and thorough inspections to ensure that the facilities are compliant. Maintains a manual and
automated reporting system to keep up to date with inspection schedules and cleaning squads/crews;
and coordinates with department managers, supervisors, officers, and employees regarding the cleaning and
inspection schedules

Provides instructions and guidelines to detail squads; replenishes/orders supplies and tools for cleaning purposes,
and documents whether the operation is compliant with prevention, identification and abatement activities.
Addresses departmental issues and key initiatives; and assists in the development of funding and resource
proposals to support program initiatives.

Recommends revisions to internal policies and interfaces with key officials within the Department, with other Federal!
and District Government agencies and the private sector in the course of working out administrative systems and
procedures that are inherent in attaining the goals.

Oversees and assesses the inspections of all facility areas e.g., weekly/monthly/annually; collaborates with
supervisors and managers to designate employees to conduct regular internal inspections to identify and document
deficiencies.

Oversees sanitation supplies are available for distribution; and are distributed to the units based on an approved
schedule. Collaborates with correctional officers and supervisors to ensure cleaning equipment is utilized in the
proper manner and makes inspections a part of their daily tasks.

Makes rounds with designated staff. Rounds shall include inspections of showers, dayrooms, on-unit classrooms
and recreation areas, chase closets and storage area supply closets, tiers, and the control bubble. Inspections
require each program manager or designee to be present when the ESS performs inspections of areas such as the
medical unit, the warehouse, storage rooms, shops, commissary, food services, etc.

Collahnratas with the Facilitias Maintananre mananer ranardinn ranaire hacsed an echediile visite hnausine inite to

httne:/inchem de anuinen/bhemnrd/EMPLOVEF/IHRMSIc/HRS HRPM HRS 10 FIND INR BRI 2FaldarPath=PORTA!

Case 1:20-cv-00849-CKK DocumentP$38t 2° FHReCBL2/12/20 Page 83 of 232

Add to Favorites

RANT ORIEFCTHC RECRIII

Sign Out

119
Par 2029 Case 1:20-cv-00849-CKK Document®£38!2° PAPBEPL2/12/20 Page 84 of 232

PHU UL ES FREI) GIO BIGHONE TUG (NOH YuL TEYGI Ui HUpan a, VEU Gi ouneUE, een UU Ue 1
conduct a general visual inspection for cleanliness and ensures that adequate cleaning supplies are available and
equipment and fixtures are operational in common areas. Reviews inspection reports of cells and ensures cells are
free from graffiti and peeling paint. Managers affected by this report are responsible for preparing a closed out
Corrective Action Plan (CAP) to the ESS and appropriate DOC manager official. The ESS follows up on the CAP to
ensure adequate corrective action is taken in a timely manner.

Evaluates performance management for operational efficiency and support services for effectiveness; and
participates in scheduled or random audit reviews of internal programs offices. Evaluates and documents results of
each program audit; and prescribes corrective action or remediation in difficult and complex work assignment

Makes sure cellblock control modules, administrative areas, office areas, medical unit, Inmate Reception Center
(IRC), and other areas are thoroughly cleaned; and coordinates with maintenance staff for cleaning air vents,
windows and high walls.

Maintains documentation relevant to DOH inspections, corrective action plans and abatement schedules and
determines the frequency of required treatments. Keeps in contact with the DC Departments of Health,
Occupational Safety and Health Administration, DC Fire and Emergency Management and other independent
consultants. Must have experience working in a correctional facility.

QUALIFICATIONS AND EDUCATION

Applicants must have at least one (1) year of specialized experience equivalent to the next lower grade level.
Specialized experience is experience which is in or directly related to the line of work of the position and has
equipped the applicant with the particular knowledge, skills and abilities to successfully perform the duties of the
position.

LICENSE AND CERTIFICATION
None
WORKING CONDITIONS

Work is performed both in an office and correctional institutional facility environment.

OTHER SIGNIFICANT FACTS
Tour of Duty: 7:30 a.m.- 4:30 p.m. Must be flexible to varying work hours.

Collective Bargaining: This position is not in Collective Bargaining
Duration of Appointment: Career Service Appointment

Position Designation: “This position is designated as a Safety Sensitive position and is subject to mandatory pre-
employment and periodic Criminal Background Checks and Traffic Records Checks (as applicable). This position is
also subject to mandatory pre-employment and random Drug and Alcohol Testing. In this position, you may be
disqualified from employment based on the presence of marijuana in test results, even if you possess a medical
card authorizing the use of medical marijuana.” A TB Test will be required prior to entry on duty.

If the position you are applying for is in the Career, Management Supervisor, or Educational Service at an annual
salary of one hundred fifty thousand dollars ($150,000) or more, you must establish residency in the District of

Columbia within one hundred eighty (180) days of the effective date of the appointment and continue to maintain
residency within the District of Columbia throughout the duration of appointment.

tat t
The District of Columbia Government is an Equal Opportunity Employer. All qualified candidates will receive

consideration without regard to race, color religion, national orgin, sex, age, marital status, personal appearance,
sexual orientation, family responsibilities, matriculation, physical handicap, or political affiliation.

Return to Previous Page Switch to Internal View

httne-Jinchem dr anvinen/hemnrd/EMPLOVEFIMHRMS/r/HRS HRPM HRS IN FIND INR GRI 2FaAldarPath=PNRTAL ROOT ORIECTHC RECRIII ii)
ral eae Case 1:20-cv-00849-CKK Document?£38-2° PARBRP12/12/20 Page 85 of 232

Favorites v Main Menu ~

Recruiting ~ > Search Job Openings > Manage Job Opening
Home Worklist

Welcome Lurendy W Armstrong (00009045).

Job Description

Job Title Sanitation Inspection Specialist

JobID 11022
Date Opened 07/31/2020

Date Closed 09/13/2020

Location Detention Facility
Full/Part Time Full-Time Type of Appointment Career Service - Reg Appt
Regular/Temporary Regular
Agency FL Department of Corrections

Area of Consideration Open to Public

Grade 12
Bargaining Unit CH11 Non Union - Chapter 11

Minimum Range $76,126.000000 Maximum $97,375.000000
ange

Target Openings 1 Available Openings 1

Switch to Internal View

Return to Previous Page

General Job information

JOB SUMMARY

This position is located in the Department of Corrections (DOC), Office of Accreditation and Compliance located
inside the Central Detention Facility (CDF), and Correctional Treatment Facility (CTF). The operational focus is on

supporting activities related to staffs, inmates, and visitors’ health and well-being.

The Environmental Safety and Sanitation Inspection Specialist (ESS) provides environmental safety and sanitation
oversight for the CDF and CTF and ensures that the housing units common areas are clean, sanitary and
environmentally safe, and the facilities and equipment are maintained in good working order/condition as well as the

laundry operations, barber and cosmetology, and commissary areas.

DUTIES AND RESPONSIBILITIES

Plans, designs, develops and coordinates correctional environmenta! safety and sanitation initiatives; and serves in
a key supporting role for the implementation of departmental initiatives focusing on core correctional needs and
support requirements as it relates to environmental safety and sanitation of the CDF and CTF. Incumbent ensures

day-to-day oversight for compliance with applicable regulations, codes and standards relevant to the mission and

goals; oversees and coordinates inspections conducted by the DC Department of Health (DOH) and conducts
comprehensive and thorough inspections to ensure that the facilities are compliant. Maintains a manual and
automated reporting system to keep up to date with inspection schedules and cleaning squads/crews;
and coordinates with department managers, supervisors, officers, and employees regarding the cleaning and
inspection schedules

Provides instructions and guidelines to detail squads; replenishes/orders supplies and tools for cleaning purposes,
and documents whether the operation is compliant with prevention, identification and abatement activities.
Addresses departmental issues and key initiatives; and assists in the development of funding and resource
proposals to support program initiatives.

Recommends revisions to internal policies and interfaces with key officials within the Department, with other Federal
and District Government agencies and the private sector in the course of working out administrative systems and
procedures that are inherent in attaining the goals.

Oversees and assesses the inspections of all facility areas e.g., weekly/monthly/annually; collaborates with

supervisors and managers to designate employees to conduct regular internal inspections to identify and document

deficiencies.

Oversees sanitation supplies are available for distribution; and are distributed to the units based on an approved

schedule. Collaborates with correctional officers and supervisors to ensure cleaning equipment is utilized in the

proper manner and makes inspections a part of their daily tasks.

Makes rounds with designated staff. Rounds shall include inspections of showers, dayrooms, on-unit classrooms
and recreation areas, chase closets and storage area supply closets, tiers, and the control bubble. Inspections
require each program manager or designee to be present when the ESS performs inspections of areas such as the
medical unit, the warehouse, storage rooms, shops, commissary, food services, etc.

Callahnrateas with the Facilitiac Maintanance mananer ranardinn ranaire hacead an echadiila visite hanecinn tinite tn

httne-dinchem de anvineninemnrd/EMPLOVEF/IHRMSI/r/HRS HRPMHRS 10 FIND INR GRI 2FaldarPath=PORTA!

ROOT ORIFCTHO RFECRII

Add to Favorites Sign Out

119
ruareney Case 1:20-cv-00849-CKK Document?£38-?° FAFBEPL2/12/20 Page 86 of 232

MIE EIUS FRU Ue) GMNUUS MEETUNGIEU MeneyoD Tuya ui Hope, BaECU UI GUUS, HONE Huo Ay UTM Ww
conduct a general visual inspection for cleanliness and ensures that adequate cleaning supplies are available and
equipment and fixtures are operational in common areas. Reviews inspection reports of cells and ensures cells are
free from graffiti and peeling paint. Managers affected by this report are responsible for preparing a closed out
Corrective Action Plan (CAP) to the ESS and appropriate DOC manager official. The ESS follows up on the CAP to
ensure adequate corrective action is taken in a timely manner.

Evaluates performance management for operational efficiency and support services for effectiveness; and
participates in scheduled or random audit reviews of internal programs offices. Evaluates and documents results of
each program audit; and prescribes corrective action or remediation in difficult and complex work assignment

Makes sure cellblock control modules, administrative areas, office areas, medical unit, Inmate Reception Center
(IRC), and other areas are thoroughly cleaned; and coordinates with maintenance staff for cleaning air vents,
windows and high walls.

Maintains documentation relevant to DOH inspections, corrective action plans and abatement schedules and
determines the frequency of required treatments. Keeps in contact with the DC Departments of Health,
Occupational Safety and Health Administration, DC Fire and Emergency Management and other independent
consultants. Must have experience working in a correctional facility.

QUALIFICATIONS AND EDUCATION

Applicants must have at least one (1) year of specialized experience equivalent to the next lower grade level.
Specialized experience is experience which is in or directly related to the line of work of the position and has
equipped the applicant with the particular knowledge, skills and abilities to successfully perform the duties of the
position.

LICENSE AND CERTIFICATION

None

WORKIN NDITIONS

Work is performed both in an office and correctional institutional facility environment.
OTHER SIGNIFICANT FACTS

Tour of Duty: 7:30.a.m.- 4:30 p.m. Must be flexible to varying work hours.
First Screening Date: 08/17/2020

Collective Bargaining: This position is not in Collective Bargaining

Duration of Appointment: Career Service Appointment

Position Designation: “This position is designated as a Safety Sensitive position and is subject to mandatory pre-
employment and periodic Criminal Background Checks and Traffic Records Checks (as applicable). This position is
also subject to mandatory pre-employment and random Drug and Alcohol Testing. In this position, you may be
disqualified from employment based on the presence of marijuana in test results, even if you possess a medical
card authorizing the use of medical marijuana.” A TB Test will be required prior to entry on duty.

If the position you are applying for is in the Career, Management Supervisor, or Educational Service at an annual
salary of one hundred fifty thousand dollars ($150,000) or more, you must establish residency in the District of
Columbia within one hundred eighty (180) days of the effective date of the appointment and continue to maintain
residency within the District of Columbia throughout the duration of appointment.

EEO Statement

The District of Columbia Government is an Equal Opportunity Employer. All qualified candidates will receive
consideration without regard to race, color religion, national orgin, sex, age, marital status, personal appearance,
sexual orientation, family responsibilities, matriculation, physical handicap, or political affiliation.

Return to Previous Page Switch to Internal View

hitne Jinchem de anuinenihemord/EMPLOVEF/HRMS/ci/HRS HRPM HRS IN FINN JOR GRI ?FalderPath=PNRTAL ROOT ORIFCTHC RECRIII oD?
ee Case 1:20-cv-00849-CKK Document?£3&?° FARBEPL2/12/20 Page 87 of 232

Favorites ~ Main Menu + Employee Self Service Search Job Openings Manage Job Opening
Home Worklist Add to Favorites Sign Out
Welcome Lurendy W Armstrong (00009045).

Job Description

Job Title Sanitation Inspection Specialist

JobID 11318
Date Opened 09/18/2020
Date Closed 09/22/2020
Location Detention Facility
Full/Part Time Full-Time Type of Appointment Career Service - Reg Appt
Regular/Temporary Regular
Agency FL Department of Corrections

Area of Consideration Open to Public

Grade 12
Bargaining Unit CH11 Non Union - Chapter 11
Minimum Range $76,126.000000 Maximum $97,375.000000
Range
Target Openings 1 Available Openings 1
Return to Previous Page Switch to Internal View

General Job Information

JOB SUMMARY

This position is located in the Department of Corrections (DOC), Office of Accreditation and Compliance located
inside the Central Detention Facility (CDF), and Correctional Treatment Facility (CTF). The operational focus is on
supporting activities related to staffs, inmates, and visitors’ health and well-being.

The Environmental Safety and Sanitation Inspection Specialist (ESS) provides environmental safety and sanitation
oversight for the CDF and CTF and ensures that the housing units common areas are clean, sanitary and
environmentally safe, and the facilities and equipment are maintained in good working order/condition as well as the
laundry operations, barber and cosmetology, and commissary areas.

DUTIES AND RESPONSIBILITIES

Plans, designs, develops and coordinates correctional environmental safety and sanitation initiatives; and serves in
a key supporting role for the implementation of departmental initiatives focusing on core correctional needs and
support requirements as it relates to environmental safety and sanitation of the CDF and CTF. Incumbent ensures
day-to-day oversight for compliance with applicable regulations, codes and standards relevant to the mission and
goals; oversees and coordinates inspections conducted by the DC Department of Health (DOH) and conducts
comprehensive and thorough inspections to ensure that the facilities are compliant. Maintains a manual and
automated reporting system to keep up to date with inspection schedules and cleaning squads/crews;
and coordinates with department managers, supervisors, officers, and employees regarding the cleaning and
inspection schedules

Provides instructions and guidelines to detail squads; replenishes/orders supplies and tools for cleaning purposes,
and documents whether the operation is compliant with prevention, identification and abatement activities.
Addresses departmental issues and key initiatives; and assists in the development of funding and resource
proposals to support program initiatives.

Recommends revisions to internal policies and interfaces with key officials within the Department, with other Federal
and District Government agencies and the private sector in the course of working out administrative systems and
procedures that are inherent in attaining the goals.

Oversees and assesses the inspections of all facility areas e.g., weekly/monthly/annually; collaborates with
supervisors and managers to designate employees to conduct regular internal inspections to identify and document
deficiencies.

Oversees sanitation supplies are available for distribution; and are distributed to the units based on an approved
schedule. Collaborates with correctional officers and supervisors to ensure cleaning equipment is utilized in the
proper manner and makes inspections a part of their daily tasks.

Makes rounds with designated staff. Rounds shall include inspections of showers, dayrooms, on-unit classrooms
and recreation areas, chase closets and storage area supply closets, tiers, and the contro! bubble. Inspections
require each program manager or designee to be present when the ESS performs inspections of areas such as the
medical unit, the warehouse, storage rooms, shops, commissary, food services, etc.

Collahnrates with the Facilities Maintananre mananer ranardinn ranaire based an echadiila visite honicinn sinite ta

httne-Hnehem de navinenihemnard/EMPILOVEFIHRMSIc/HRS HRPM HRS IO FIND 10R GRI 41/9
rareges Case 1:20-cv-00849-CKK Document*£38-2° FAPBEPL2/12/20 Page 88 of 232

MVHS FRU) QUIGS HILO HO Fear FOUN UI PU Pai a, VEOUU Un SuneUME, Hone Huuon I UNO 1
conduct a general visual inspection for cleanliness and ensures that adequate cleaning supplies are available and
equipment and fixtures are operational in common areas. Reviews inspection reports of cells and ensures cells are
free from graffiti and peeling paint. Managers affected by this report are responsible for preparing a closed out
Corrective Action Plan (CAP) to the ESS and appropriate DOC manager official. The ESS follows up on the CAP to
ensure adequate corrective action is taken in a timely manner.

Evaluates performance management for operational efficiency and support services for effectiveness; and
participates in scheduled or random audit reviews of internal programs offices. Evaluates and documents results of
each program audit; and prescribes corrective action or remediation in difficult and complex work assignment

Makes sure cellblock control modules, administrative areas, office areas, medical unit, Inmate Reception Center
(IRC), and other areas are thoroughly cleaned; and coordinates with maintenance staff for cleaning air vents,
windows and high walls.

Maintains documentation relevant to DOH inspections, corrective action plans and abatement schedules and
determines the frequency of required treatments. Keeps in contact with the DC Departments of Health,
Occupational Safety and Health Administration, DC Fire and Emergency Management and other independent
consultants. Must have experience working in a correctional facility.

QUALIFICATI DED oO

Applicants must have at least one (1) year of specialized experience equivalent to the next lower grade level.
Specialized experience is experience which is in or directly related to the line of work of the position and has
equipped the applicant with the particular knowledge, skills and abilities to successfully perform the duties of the
position.

LICENSE AND CERTIFICATION

None

WORKING CONDITIONS

Work is performed both in an office and correctional institutional facility environment.

OTHER SIGNIFICANT FACTS

Tour of Duty: 7:30 a.m.- 4:30 p.m. Must be flexible to varying work hours.

Collective Bargaining: This position is not in Collective Bargaining

Duration of Appointment: Career Service Appointment

Position Designation: “This position is designated as a Safety Sensitive position and is subject to mandatory pre-
employment and periodic Criminal Background Checks and Traffic Records Checks (as applicable). This position is
also subject to mandatory pre-employment and random Drug and Alcohol Testing. In this position, you may be
disqualified from employment based on the presence of marijuana in test results, even if you possess a medical
card authorizing the use of medical marijuana.” A TB Test will be required prior to entry on duty.

EEO Statement

The District of Columbia Government is an Equal Opportunity Employer. All qualified candidates will receive
consideration without regard to race, color religion, national orgin, sex, age, marital status, personal appearance,
sexual orientation, family responsibilities, matriculation, physical handicap, or political affiliation.

Return to Previous Page Switch to Internal View

httne-Jineham de anvinen/hemnrd/EMPILOVEFIHRMS/c/HRS HRPM HRS IN FINN INR GRI RD
1/4iZuZu

Favorites ~ Main Menu ~

Job Description

Job Title

Job ID
Date Opened
Date Closed

Location
Full/Part Time

Regular/Temporary
Agency

Area of Consideration
Grade

Bargaining Unit

Minimum Range

Target Openings
Return to Previous Page

General Job Information

JOB SUMMARY

Recruiting» > Search Job Openings > Manage Job Opening
Home Worklist

Welcome Lurendy W Armstrong (00009045).

Sanitation Inspection Specialist

Detention Facility

Type of Appointment Career Service - Reg Appt

Department of Corrections

Open to Public

Non Union - Chapter 11
$76,126.000000

Maximum —$97,375.000000
Range

Available Openings 1

Switch to External View

This position is located in the Department of Corrections (DOC), Office of Accreditation and Compliance located
inside the Central Detention Facility (CDF), and Correctional Treatment Facility (CTF). The operational focus is on
supporting activities related to staffs, inmates, and visitors’ health and well-being.

The Environmental Safety and Sanitation Inspection Specialist (ESS) provides environmental safety and sanitation
oversight for the CDF and CTF and ensures that the housing units common areas are clean, sanitary and
environmentally safe, and the facilities and equipment are maintained in good working order/condition as well as the
laundry operations, barber and cosmetology, and commissary areas.

DUTIES AND RESPONSIBILITIES

Plans, designs, develops and coordinates correctional environmental safety and sanitation initiatives; and serves in
a key supporting role for the implementation of departmental initiatives focusing on core correctional needs and
support requirements as it relates to environmental safety and sanitation of the CDF and CTF. Incumbent ensures
day-to-day oversight for compliance with applicable regulations, codes and standards relevant to the mission and
goals; oversees and coordinates inspections conducted by the DC Department of Health (DOH) and conducts
comprehensive and thorough inspections to ensure that the facilities are compliant. Maintains a manual and
automated reporting system to keep up to date with inspection schedules and cleaning squads/crews;
and coordinates with department managers, supervisors, officers, and employees regarding the cleaning and
inspection schedules

Provides instructions and guidelines to detail squads; replenishes/orders supplies and tools for cleaning purposes,
and documents whether the operation is compliant with prevention, identification and abatement activities.
Addresses departmental issues and key initiatives; and assists in the development of funding and resource
proposals to support program initiatives.

Recommends revisions to internal policies and interfaces with key officials within the Department, with other Federal
and District Government agencies and the private sector in the course of working out administrative systems and
procedures that are inherent in attaining the goals.

Oversees and assesses the inspections of all facility areas e.g., weekly/monthly/annually; collaborates with
supervisors and managers to designate employees to conduct regular internal inspections to identify and document
deficiencies.

Oversees sanitation supplies are available for distribution; and are distributed to the units based on an approved
schedule. Collaborates with correctional officers and supervisors to ensure cleaning equipment is utilized in the
proper manner and makes inspections a part of their daily tasks.

Makes rounds with designated staff. Rounds shall include inspections of showers, dayrooms, on-unit classrooms
and recreation areas, chase closets and storage area supply closets, tiers, and the control bubble. Inspections
require each program manager or designee to be present when the ESS performs inspections of areas such as the
medical unit, the warehouse, storage rooms, shops, commissary, food services, etc.

Coallahnratas with the Facilitias Maintenance mananer renarding ranaire haced an echediula visite hoancinn unite ta

httne-/inchem de aavinenthemnard/EMPLOVEF/HRMG/c/HRS HRPM HRS IN FINN INR GRI PFatdarPath=PORTAI

Case 1:20-cv-00849-CKK Document°f38!2° FAfeWP12/12/20 Page 89 of 232

ROOT ARIFCTHC RECRII

Add to Favorites Sign Out

1/9
tees Case 1:20-cv-00849-CKK Documentf38-2° Faf@tP12/12/20 Page 90 of 232

MUNG WUI Ee FE UIE GENIC HIGHUHUNEG TanHUyer heyuruiiy bepate, WHOCU Ui sUneuUIE, vlons HuUOIY Une Ww
conduct a general visual inspection for cleanliness and ensures that adequate cleaning supplies are available and
equipment and fixtures are operational in common areas. Reviews inspection reports of cells and ensures cells are
free from graffiti and peeling paint. Managers affected by this report are responsible for preparing a closed out
Corrective Action Plan (CAP) to the ESS and appropriate DOC manager official. The ESS follows up on the CAP to
ensure adequate corrective action is taken in a timely manner.

Evaluates performance management for operational efficiency and support services for effectiveness: and
participates in scheduled or random audit reviews of internal programs offices. Evaluates and documents results of
each program audit; and prescribes corrective action or remediation in difficult and complex work assignment

Makes sure cellblock control modules, administrative areas, office areas, medical unit, Inmate Reception Center
(IRC), and other areas are thoroughly cleaned; and coordinates with maintenance staff for cleaning air vents,
windows and high walls.

Maintains documentation relevant to DOH inspections, corrective action plans and abatement schedules and
determines the frequency of required treatments. Keeps in contact with the DC Departments of Health,
Occupational Safety and Health Administration, DC Fire and Emergency Management and other independent
consultants. Must have experience working in a correctional facility.

QUALIFICATIONS AND EDUCATION

Applicants must have at least one (1) year of specialized experience equivalent to the next lower grade level.
Specialized experience is experience which is in or directly related to the line of work of the position and has
equipped the applicant with the particular knowledge, skills and abilities to successfully perform the duties of the
position.

LICENSE AND CERTIFICATION

None

WORKING CONDITIONS

Work is performed both in an office and correctional institutional facility environment.
OTHER SIGNIFICANT FACTS

Tour of Duty: 7:30. a.m.- 4:30 p.m. Must be flexible to varying work hours.
Collective Bargaining: This position is not in Collective Bargaining

Duration of Appointment: Career Service Appointment

Position Designation: “This position is designated as a Safety Sensitive position and is subject to mandatory pre-
employment and periodic Criminal Background Checks and Traffic Records Checks (as applicable). This position is
also subject to mandatory pre-employment and random Drug and Alcohol Testing. In this position, you may be
disqualified from employment based on the presence of marijuana in test results, even if you possess a medical
card authorizing the use of medical marijuana.” A TB Test will be required prior to entry on duty.

EEO Statement

The District of Columbia Government is an Equal Opportunity Employer. All qualified candidates will receive
consideration without regard to race, color religion, national orgin, sex, age, marital status, personal appearance,
sexual orientation, family responsibilities, matriculation, physical handicap, or political affiliation.

Return to Previous Page Switch to External View

hitne-finehem de novdnenihemnrd/EMPL OVEFIHRMS/c/HRS HRPMHRS IN FIND INR GRI 2FaldarPath=PARTAI ROOT ORIFECTHC RECRII 219
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 91 of 232

Ex
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 92 of 232

NEHA
Registered Environmental Health

Specialist/ Registered Sanitarian
(REHS/ RS®)

   
  
   

\ zz ZZ “

SALTH AssocweN™

Revised 10/26/2018
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 93 of 232

REHS/ RS® Examination

Eligibility Requirements

To be eligible to sit for the REHS/RS® credential examination, a candidate must meet all
of the criteria for Track A or Track B or Track C.

Track A— Environmental Health Degree Track. You must be able to answer YES to
all the questions for Track A. If you answer a question with a “No,” proceed to Track B.

1. Do you have a Bachelor’s degree, Master’s degree or PhD from a college or

university in the United States? Yes No . For foreign
degrees and diplomas, see the section below on foreign education.

2. Is your degree in Environmental Health? Yes No

3. Is your school and degree program on the appropriate EHAC list below?
Yes No

a. Bachelor’s in Environmental Health: http://www.nehspac.org/about-
ehac/accredited-programs-ehac-undergraduate-programs/
b. Master’s or PhD in Environmental Health: http://www.nehspac.org/about-
ehac/accredited-programs-ehac-graduate-programs/
If you answered “Yes” to all three questions above, you can apply on Track A. You will
not need to submit proof of work experience.

Track B — Bachelor’s Degree Track. You must be able to answer YES to all
questions for Track B. If you answer a question with a “No,” proceed to Track C.

1. Do you have a Bachelor’s degree, Master’s degree or PhD from a college or
university accredited in the United States? Your degree can be in any subject.
Yes No . For foreign degrees or diplomas, see the section below on
foreign education.

2. Do you have 30 semester hours (or 45 quarter hours) of college credit in basic
science coursework? Basic sciences include Life Sciences, Natural Sciences,

Physical Sciences or Health Sciences. Yes No

3. Do you have credit for a college level Math or Statistics class? Yes
No

4. Do you have two years or more experience working in environmental health* ?
Work experience should be full-time paid work. Yes No

* Eligible areas of environmental health include general environmental health (including
inspections, environmental microbiology, and contamination control), food protection,
wastewater, solid and hazardous waste, potable water, insoections of facilities, vectors
and pests, institutions and licensed establishments, swimming pool inspections,
radiation, occupational safety and health, healthy housing, indoor air quality, disaster
and emergency planning, and environmental health issues related to climate change.

Track C —- “In Training” Track. On Track B above, if you said YES to questions 1, 2,
and 3 but you do NOT have two years of work experience in environmental health, you

NEHA REHS/RS® Candidate Information Brochure 1
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 94 of 232

can apply on the “In Training” Track. You would choose REHS/RS®-In Training (I.T.)
on the application. You will not be required to submit proof of work experience. If you
pass the exam, your certificate will say, “REHS/RS® — In Training.” You will then have 3
years to obtain 2 years of work experience. Once you have acquired that experience,
you can qualify for the full REHS/RS® certificate by notifying NEHA and submitting proof
of work experience. If you do not obtain the 2 years of work experience, your “In
Training” status will expire and you risk losing the credential and may have to reapply
and retake the exam.

On Track B above, if you said NO to question 1 (and you do not have a foreign degree
either) OA said NO to question 2 (science hours) OA question 3 (math class), then your
education does not meet the requirements for the REHS/RS® credential set by the NEHA
Board of Directors.

The Board of Directors has ruled that NEHA cannot accept work experience in lieu of
college coursework.

If you are not sure about whether your college courses meet the requirements, you can
request a transcript review as noted below.

Transcript Review for United States College Transcripts
Candidates with education from within the United States can request NEHA to review

their transcripts for eligibility separate from the application procedure for $50. A
transcript review form must be completed and is available at
http://neha.org/sites/default/files/ Transcript-Review.pdf.

Please see additional instructions on the form.

The $50 fee is non-refundable even if NEHA finds that your education does not meet the
REHS/RS® qualification requirements. It can take 2-4 weeks for your transcripts to be
reviewed and you will be notified by letter and/or e-mail.

Foreign Education
If you have college or university education from outside the United States or its

territories, you must have your foreign education evaluated by a “third party” foreign
education evaluation service to determine equivalency to a Bachelor’s degree in the
United States. You must submit an evaluation report with your NEHA Credential
Application or the report can be sent by the evaluation service directly to NEHA.

NEHA cannot evaluate foreign educational documents even if they have been translated
into English. All foreign transcripts must be evaluated by foreign education specialists.

NEHA strongly recommends you choose a service that is a member of the National
Association of Credential Evaluation Services (NACES). For information on NACES
member companies, go to www.naces.org.

Canadian education is considered foreign education. It must be evaluated by a third
party evaluation service.

NEHA REHS/RS® Candidate Information Brochure 2
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 95 of 232

Completing the Application
Applications must be completed and submitted to NEHA for review at least 6 weeks prior

to the exam date. If an application is received less than 6 weeks prior to your planned
exam date, you may have to schedule the exam for another date.

A complete application should include:

1. Completed NEHA Application.

2. Official College Transcripts. To be considered an official transcript it should be
received at the NEHA office in the sealed envelope from the College Registrar's
Office/Transcript Office. It can be sent directly from the school to NEHA or
submitted with the application in the sealed school envelope. Electronic
transcripts from the school or transcript service are accepted when e-mailed to
credentialing@neha.org.

3. Work Experience Verification Form signed by a third party.

4. Appropriate fees.

5. Third party review report (applicable for candidates with foreign education).

Application Expiration Policy
Applications are good for 2 years from the date NEHA received them. If you have not

tested within 2 years of applying, you will need to submit a new application and fees.

Exam Fees
All fees should accompany the NEHA Application.

Member Rate Non-Member Rate
Application fees: $95.00 $130.00
Examination fees: $185.00 $335.00
Pearson VUE fee (if applicable): $110.00 $110.00

Exam Scheduling and Locations
Candidates can choose to schedule the REHS/RS® examination in several different ways:

1. The REHS/RS® exam is offered annually at the NEHA Annual Educational
Conference (AEC) & Exhibition. See neha.org for AEC information.

2. Candidates can choose to take the exam on computer through Pearson VUE.
By choosing this option candidates can schedule the examination at their
convenience at one of Pearson VUE's testing locations nationwide. To find a
Pearson VUE testing center near you please visit
http://www. pearsonvue.com/neha. Taking the exam at Pearson VUE not only
offers the candidate flexibility in scheduling the exam, but also allows the
candidate to receive his/her unofficial scores immediately following the
conclusion of the exam.

NEHA REHS/RS® Candidate Information Brochure 3
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 96 of 232

3. Special test sites may be arranged through NEHA. Must have a minimum of 3
NEHA credential testing candidates. In order to accommodate requests for
special test sites, arrangements must be made a minimum of 6-8 weeks prior to
the requested date. The fee to set up a special test site is $350.00. For groups of
10 or more exam candidates, the special test site fee is waived. Credential
applications are due 6 weeks before the test date. Please complete the Special
Test Site Request form (Appendix A) and return it to NEHA with your application.

Special Accommodations for Candidates with Disabilities or |mpairments
NEHA is committed to ensuring that no individual is deprived of the opportunity to take

a credentialing examination solely by reason of a disability or impairment. All test
centers are fully accessible and compliant with the American with Disabilities Act (ADA).

To make a request for special accommodations you must complete the ADA
Accommodation Request Form including the specific diagnosis of your disability, Section
2 filled out and signed by an appropriate licensed professional, and the type of
accommodation being requested. All forms and documentation must be returned to
NEHA at least 8 weeks prior to the scheduled test date. To receive a copy of the form

please contact Credentialing@neha.org.

lf the forms are not returned to NEHA at least 8 weeks prior to the scheduled test date,
your request for special accommodations may not be honored or may be delayed.

With respect to all matters related to testing accommodations, NEHA will only
communicate with the candidate, professionals knowledgeable about the candidate’s
disability or impairment, the candidate’s authorized representative (if applicable),
Professional Testing Inc. (PTI) and the test administrator or proctor.

Computer Testing at Pearson VUE: NEHA will send you an authorization letter via e-
mail when your application is processed as approved. Then you will get another e-mail,
1-3 days later, from Pearson VUE c/o PTI. That e-mail will have your PT| ID number
and instructions on how to schedule the exam at Pearson VUE. The PTI ID number is
good for one year.

On test day you must bring your photo ID as required by Pearson VUE’s instructions.

If you need to postpone your scheduled computer test, you must contact Pearson VUE
at least 24 hours in advance of your scheduled test time. If you do not show up and did
not give at least 24 hours’ notice, you will forfeit your Exam Fee and your Computer
Test Fee. Contact NEHA to pay your fees again so you can be authorized to reschedule.

Taking a Paper and Pencil Exam, Admission Letter:
If you are taking the exam on paper (not computer), NEHA will send an admission letter

approximately 2 weeks prior to your test date. The admission letter will detail the exam
date and location, reporting time, and starting time. Those that do not appear on the
date of the exam at the appropriate time will forfeit all exam fees. Persons arriving after
the examination has started may not be admitted.

NEHA REHS/RS® Candidate Information Brochure 4
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 97 of 232

If you lost your admission letter or have not received an admission letter at least 2 days
prior to the test date, please contact NEHA.

Only approved candidates will be admitted to the exam. No walk-in applicants will be
admitted.

On test day please bring with you your admission letter, photo identification (i.e. driver’s
license or passport), and sharpened # 2 pencils.

Scores

The NEHA REHS/RS® examination will report scores using scaled scores that range from
0 to 900 with a passing score of 650. The raw passing score is mathematically
transformed so that the passing scaled score equals 650. This process is similar to the
way one adjusts Celsius and Fahrenheit temperature scales. While the values may differ
the temperatures are the same. For example, water boils at the same temperature
regardless of the scale used.

Candidates who pass the examination will earn scaled scores of 650 and above, and
those who fail will earn a scaled score between 0 and 649. A scaled score is NOT a
percentage score. In summary, a scaled score is merely a transformation of a raw
score. Scaling is done to report comparable results when forms and raw passing scores
vary over time. This is similar to the SAT scores for entrance to college.

Your score will be based on the number of questions answered correctly. If you are
unsure of the answer it is better to guess. You will not be given credit for any question
left blank.

Your exam results will be mailed to you from the NEHA office 4-6 weeks after the
administration.

If you pass the exam, NEHA will send you a credentialing packet with a score letter,
certificate, wallet card and Continuing Education information.

lf you fail the exam, NEHA will send you a score letter and a Retake Application. You
must wait at least 90 days from your test date before you can retake the exam. To
retake the exam, you need to submit the Retake Application and pay the Exam Fee and
Computer Test Fee, if you will retake the exam on computer. You do not need to do the
whole application again or resubmit transcripts. There is no limit on the number of times
you can retake the exam, but you must wait 90 days between each attempt.

Reciprocity
In some cases, if you hold a state REHS/RS® credential, you may be eligible to receive

NEHA’s REHS/RS® credential without re-examination (reciprocity). In order to be eligible
for reciprocity you must:

1. Have a valid, current state registration; and

NEHA REHS/RS® Candidate Information Brochure 5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 98 of 232

2. Have a Bachelor’s degree with 30 semester/45 quarter hours in basic sciences;
and
3. Have a passing score of:
a. 650 or higher on the NEHA exam taken on or after July 13, 2014, or
b. 68% or higher on the NEHA exam taken between January 1, 1998, and
July 12, 2014, or
c. 70% or higher on the PES exam provided it was taken before December
31, 1997. PES exams taken after this date are not eligible to receive
national REHS/RS® reciprocity through NEHA.

For more information on qualifying for national REHS/RS® reciprocity please contact the
NEHA Credentialing Department at (303) 756-9090 ext. 310, or email

credentialing@neha.org.

Credential Maintenance
Once you have obtained the REHS/RS® credential you must maintain it. To keep your
credential in good standing you must:

1. Submit a minimum of 24 hours of continuing education every two years; and
2. Submit renewal fees for your credential every two years ($130.00 members;
$345.00 non-members).

NEHA’s Credentialing Handbook
It is strongly recommended that you read NEHA’s Credentialing Handbook: Guide to

Policies and Procedures for NEHA’s Credentialing Programs. This handbook outlines all
the policies you are expected to follow by being a NEHA credential holder. The
handbook also outlines in further detail the procedures for applying for a credential,
submitting continuing education, and maintaining your credential.

You can access the Credentialing Handbook at www.neha.org. Click on Professional

Development, then click on Credentials and look for the link to the Handbook on the left
side.

NEHA REHS/RS® Candidate Information Brochure
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 99 of 232

Exam Description and Content Outline
The REHS/RS® examination consists of a total of 250 multiple-choice questions. The

exam is split into two parts of 125 questions each. Candidates are given a total of four
(4) hours to complete the entire exam or two (2) hours for each part with a short 10-
minute break in between. Of the 250 items, 225 will be scored. The remaining 25
questions will be unscored, pilot questions. Those items will not be called out within the
exam.

Below is an outline of the different content areas the examination covers and the
percentages allotted to each of those areas. Please use this outline as a guide when
preparing for the examination.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Content Areas Final Weight Noun ses
of Items
A Conducting Facility Inspections 35.0% 79
1 Prioritize Inspections 1.0% 2
2 Maintain Inspection Equipment 1.0% 2
3 Perform Food Facility Inspections 17.5% 40
4 Perform Institution Inspections 2.0% 5
5 Perform Recreational Water Inspections 2.5% 6
6 Perform Group Gathering Inspections 2.0% 4
7 Perform Healthy Homes Inspections 2.0% 4
8 Perform Hazardous Waste Inspections 1.0% 2
9 Perform Bio-Medical Facility Inspections 1.0% 2
10 Perform Confined Feeding Operations Inspections 1.0% 2
11 Perform Other Facility Inspections 2.0% 5
12 Perform Solid Waste Facility Inspections 2.0% 5
B Conducting System Inspections 20.0% 45
1 Perform Occupational Health and Safety Inspections 2.0% 5
2 Perform Onsite Waste Water System Inspections 12.0% 27
3 Perform Potable Water Quality Inspections 6.0% 13
C Conducting Investigations 14.0% 32
1 Perform Complaint Investigations 5.0% 11
2 Perform Epidemiology Investigations 4.0% 9
3 Investigate Illegal Operators 2.0% 4
4 Perform Hazardous Waste Investigations 1.5% 3
5 Perform Indoor Air Quality Investigations 2.0% 5
D Ensuring Compliance 13.0% 29
1 Develop Regulations 1.0% 2
2 Conduct Plan Review 5.0% 11
3 Review Establishment's HACCP Plan 2.0% 5
4 Provide Technical Assistance to Stakeholders 5.0% 11
E Promoting Environmental Public Health Awareness 10.0% 22
1 Conduct Environmental Public Health Assessment 1.0% 2
2 Establish Community Partnerships 1.0% 2
3 Conduct Community Outreach 2.0% 4
4 Communicate Environmental Public Health Risks to Stakeholders 3.0% 7

 

 

 

 

 

NEHA REHS/RS® Candidate Information Brochure 7
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 100 of 232

Conduct Environmental Surveillance

 

 

 

 

 

 

 

 

 

 

 

5 3.0% 7

F Responding To Emergencies 8.0% 18

1 Assess Community Risks 1.5% 3

2 Create Environmental Public Health Emergency Preparedness Plans 2.0% 5

3 Conduct Emergency Preparedness Training 1.0% 2
Implement Environmental Public Health Emergency Preparedness

4 2.0% 5
Plan

5 Conduct Recovery Follow-up 1.5% 3
Total 100.0% 225

 

NEHA REHS/RS® Candidate Information Brochure

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 101 of 232

Recommended Study References
Below is a list of study references that are recommended to assist the candidate in

preparing for the REHS/RS® examination. Many study references are available for
purchase at the NEHA Bookstore.

A REHS/RS® Study Guide is has been updated and is available for purchase here:
REHS/ RS® Study Guide

Individual References

1.

10.

11.

12.

13.

14.

15.

REHS/ RS® Study Guide (Fourth Edition), 2014, NEHA

Handbook of Environmental Health, Volumes 1 and 2 (Fourth Edition), 2003, H.
Koren and M. Bisesi

Environmental Engineering, 3-Volume Set (Sixth Edition), 2009, N.L. Nemerow, F.J.
Agardy, P. Sullivan, and J.A. Salvato (editors)

Control of Communicable Diseases Manual (20th Edition), 2015, D.L. Heymann
(Editor), American Public Health Association

Basic Environmental Health, 2001, A. Yassi, T. Kjellstrom, T. de Kok, and T.L.
Guidotti

Essential Epidemiology. Princioles and Aoplications, 2002, W. Oleckno

Pool & Soa Operator™ Handbook, 2017, National Swimming Pool Foundation
Princioles of Food Sanitation (Fifth Edition), 2006, N.G Marriott and R.B. Gravani
Food Code, Food and Drug Administration

Centers for Disease Control and Prevention — National Environmental Public Health
Tracking

FEMA National Incident Management System (NIMS) Courses

Centers for Disease Control and Prevention (CDC), Environmental Health Emergency
Response Guide

HUD’s Healthy Homes Program

CDC's Community Assessment for Public Health Emergency Response (CASPER)
Toolkit: Second edition. Atlanta, GA: CDC; 2012

CDC's Healthy Homes Program

NEHA REHS/RS® Candidate Information Brochure 9
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 102 of 232

Appendix A.

Special Test Site Request Form for Paper and Pencil Group
Exams.

Minimum of 3 people testing. $350 fee for 3-9 people.
Please allow 6-8 weeks for processing.

Name of Person Requesting Site:

 

Phone Number:

 

Employer:

 

Address:

 

 

Email Address:

 

Requested Test Date:

 

Requested Location:

 

Number of Expected Exam Candidates:

 

Please attach to this application a list of candidate names and which exam
(REHS/ RS®, CP-FS®, CCFS®, CFSSA® and CFOI®) they are taking. We need the
list a month before the test date. There is a 3-person minimum for setting up
a special test site.

Acknowledgement Statement

I, , acknowledge that this request to the
National Environmental Health Association (NEHA) for a special test site is only a request
and not a binding agreement to provide such a test site. | also acknowledge that if
there are fewer than 10 candidates testing, a fee of $350.00 will be incurred and must
be paid in full a month PRIOR to the test date.

My signature below attests to my understanding and abiding to the above statement.

 

 

Signature Date

NEHA REHS/RS® Candidate Information Brochure 10
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20

Appendix A, page 2

Proctor Information for Special Test Sites

Proctor Name:

Page 103 of 232

 

Title:

 

Mailing Address (Cannot ship to PO Box, APO or FPO):

Street:

 

 

City: State:

Work Phone:

Zip:

 

Cell:

 

Email Address:

 

National Environmental Health Association
Attn: Credentialing Department

720 S. Colorado Blvd., Suite 1000-N

Denver, CO 80246

E-mail: credentialing@neha.org
Fax: 303-691-9490

Please allow 6-8 weeks for processing and setting up test arrangements.

If you have any questions or need assistance completing this application, please contact the

NEHA Credentialing Department at: 303-756-9090, ext. 310.

NEHA REHS/RS® Candidate Information Brochure

11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 104 of 232

Ex L
Sanitarian | National Enviccamentaienth@oedaidakiky, Document 138-2 Filed 12/12/20 Page 105 of 232

11/1/20, 3:21 PWV

Sanitarian

Company: istrict of Columbia Department of Health

DC}HEALTH

Location: Was hington, D.C. GOVERNMENT OF THE DISTRICT OF COLUMBIA

 

Date Posted: January 6, 2020
Application Deadline: January 12, 2020
Employment Type: Full time

Salary: $62,287.00 - $78,190.00

Sanitarian

About the Position

Bring your professional career to Washington, D.C., the most dynamic and diverse
city in the country. With its proximity to major museums, world class parks,
entertainment and restaurants, increasing job opportunities and the seat of the
federal government. The District of Columbia continues to be ranked the top 10
thriving city indicators where you can live work and play. Contribute to and work
for a nationally accredited Health Department. The District of Columbia,
Department of Health (DC Health) earned national accredited by the Public Health
Accreditation Board (PHAB) and is an early adopter in attaining the designation.
Come see where your skills are appreciated and rewarded by applying the
following public health Opportunity.

This position is located in the Department of Health (DC Health), Health
Regulation and Licensing Administration (HRLA), Food Safety and Hygiene
Inspection Services Division (FSHISD). The FSHISD is responsible for protecting the

https://www.neha.org/node/61198 Page 1of 6
Sanitarian | National Enfvexstenth! BOnG@AeQada-Gakk Document 138-2 Filed 12/12/20 Page 106 of 232 11/1/20, 3:21 Pm

public health and safety and the environment of the residents and visitors in the
District of Columbia through inspecting and protecting the food supply, inspecting
other non-food health establishments, such as, spas, and investigating food borne
illnesses. Incumbent is responsible for inspecting and evaluating environment
health conditions throughout the food service industry through periodic
inspections of food service establishments, such as, restaurants, grocery stores,
delicatessens, food vendors, ice cream and diary plants and open air markets.
Incumbent also inspects and evaluates environment health conditions in non-food
establishments, such as, beauty and barber shops, nail salons, public baths, spas,
massage parlors, health clubs, bedding manufacturers, electrolysis salons and
swimming pools.

Duties and Responsibilities

The incumbent serves as a Sanitarian and will be responsible for conducting daily
route and work assignments to ensure timely completion as well as addressing
appointments, consultations and instructional meetings relative to promoting
improvement within assigned area. The incumbent performs routine inspections
of low to moderate risk food and non-food establishments and determines what
type of action to take once violations or unsanitary conditions are found and
conducts re-inspection investigations of low to moderate risk facilities to ensure
that establishments are in compliance with verbal or written instructions of
abatement. The incumbent investigates low to moderate risk public and official
complaints alleging violations or unsanitary conditions within food and non-food
establishments that may result in a possible hygienic-related or food borne illness.
In the event that the owner/manager fails to comply with requirements, the
incumbent initiates enforcement actions on routine matters and refers more
complex or controversial issues to Supervisor. The incumbent will prepare written
reports explaining the violations found during inspections, along with
recommendations and a deadline for abatement.

https://www.neha.org/node/61198 Page 2 of 6
Saniiaran | Netional Epyisonmmentas Healy AgeRSIAEETCHEKA Document 138-2 Filed 12/12/20 Page 107 of 232 ee

The incumbent utilizes observational techniques and a variety of detection
instruments and solutions, as well as specialized equipment in the conduct of
inspections and investigations. The incumbent serves as a witness for the agency
in cases where owners/managers have not complied with the District laws and
regulations and appears at the administrative trials. The incumbent provides
factual testimony and prepares and presents evidence for pertinent cases, The
incumbent also compiles and prepares statistical reports for use by management
staff in analyzing program/project Progress to ensure that internal and external
reporting is completed in a timely manner. The incumbent Responds quickly,
orally and in writing, to inquiries, provides relevant information to the public
concerning Division programs and services.

Working Conditions and Environment

The work environment involves moderate risk or discomfort, which require safety
precautions typical of an office or duties conducted in the field. The office is

adequately lighted and ventilated. Incumbent is required to conduct field activities
in inclement weather.

Other Significant Facts
Tour of Duty: Monday - Friday - 8:15 a.m. - 4:45 p.m.
Promotion Potential: None

Duration of Appointment: Career Service (Permanent) Appointment

Pay Plan, Series and Grade: CS-688-09

This position is in the collective bargaining unit represented by AFGE Local 2725
and you may be required to Pay an agency fee (dues) through direct payroll.

Employee's work schedule will or may deviate from the standard tour of duty to
accommodate evening inspections of facilities for observation of Hookah
violations or other violations enforced by FSHISD,

Emergency Designation

https://www.neha.org/node/61198 Page 3of 6
saa een CES E EEN OUSAEECRK Document 138-2 Filed 12/12/20 Page 108 of 232 1/20. 3:21PM
This position has been designated as Emergency.
Employees occupying positions designated as Emergency are required to:

Provide advice, recommendations, and/or specific functional support necessary
for the continuity of operations during a declared emergency.

Remain at their duty station, or alternate work location (approved by their
supervisor), if activated, when a situation or condition occurs and results in early
dismissal for nonessential/non-emergency employees.

Report to their duty station, when activated, on time and as scheduled when a
situation or condition occurs during non-work hours, and results in the late arrival
or closing of District government offices for non-essential/non-emergency
employees.

Telework during a declared emergency, instead of remaining or reporting to his or
her duty station, if directed by the agency head (or designee), supervisor or
manager.

Carry or wear their official District government ID card during the period of the
declared emergency, if not teleworking.

Position Designation: Security Sensitive under the guidelines of the DC Personnel
Manual. Incumbents of this position are subject to enhanced suitability screening
pursuant to Chapter 4 of DC personnel regulations, and are subject to the
following checks and test:

(a) Criminal background check;

(b) Traffic record check (as applicable);

(c) Consumer credit check (as applicable);

(d) Reasonable suspicion drug and alcohol test; and
(e) Post-accident or incident drug and alcohol test.

EEO Statement: The District of Columbia Government is an Equal Opportunity
Employer. All qualified candidates will receive consideration without regard to
race, color, religion, national origin, sex, age, marital status, personal appearance,

https://www.neha.org/node/61198 Page 4 of 6
Senteran | National Epdrgnmentab dealt ASBRSIARRICNMA. Document 138-2 Filed 12/12/20 Page 109 of 232 ssiiiaaitean

sexual orientation, family responsibilities, matriculation, physical handicap, or
political affiliation.

Qualifications

Individuals must possess one (1 ) year of specialized experience equivalent to the
Grade 07 level, or its non-District equivalent. Specialized experience is experience
which is in or directly related to the line of work of this position and has equipped
the applicant with the particular knowledge, skills, and abilities to successfully
perform the duties of this position.

A full 4-year course of study that meets all the requirements for a bachelor's
degree, and that included or was supplemented by at least 30 semester hours in a
science or any combination of sciences directly related to environmental health
(such as sanitary science, public health, chemistry, microbiology, or any
appropriate agricultural, biological, or physical science),

or

Four years of experience in inspectional, investigational, technical support, or
other responsible work that provided a knowledge and a fundamental
understanding of, and the ability to use, environmental health principles,

methods, and techniques equivalent to that which would have been gained
through a 4-year college curriculum.

or
A combination of education and experience as described above.

In addition to meeting the basic requirements, applicants must have the amounts
of education and/or experience required for the grade level as shown below:

Requirements:

GS-9 - 2 full years of progressively higher level graduate education or master's or
equivalent graduate degree related to environmental health and 1 year of
experience equivalent to at least the GS-7 level.

https://www.neha.org/node/61198 Page 5 of 6
moma neene ease 1 20-CV-OOSISCRE Document 138-2 Filed 12/12/20 Page 110 of 232 120,321 em
Licenses, Certifications, and Other Requirements
Incumbent is required to possess a valid driver license in order to drive a

government/personal vehicle to inspection sites.

How to Apply

Go to https://dchr.dc.gov/page/careers 
and click on Careers DC. Search for "Sanitarian" or Job ID "9490"

BACK TO JOB LISTINGS 

https://www.neha.org/node/61198 Page 6 of 6
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 111 of 232

Ex M
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 112 of 232

Traammg Plan forDOC Sanitanan

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 113 of 232

WORLD HEATIH ORGANIZATION

 

Onlme Trammg

Modules inc lude:

Infec tion Prevention and Contwlfornovelcomwnavius (COVID-19)
How to putonand remove personal pwtec tive equipment
Standard Precautions: Hand Hygiene

Standard Precautions: Waste Management

Standard Precautions: InvionmentalCleaning and Dismfec tion

Basic Micw biology

To access trainmg please use this lnk:

http s://www.who .nt/emerencies/ disease s/no velco na virus-2019/ traiming/o nline -
tramm
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 114 of 232

C ENTERS FO R DISEASE CONTROLAND
PREV ENTIO N

The COVID-19 pandemtc isa senous globalhealth threat, and CDC is
committed to stoppmg itsspread. CDC hasa long history of streng thenmg
public health capacity throughout the word to contam outbreaks at ther
source and minimuze thermpact.

CDC is workmg closely with the Word Health Organization (WHO) and
other partners to assist countnes to prepare forand respond to COVIDD-19.
CDC routmely pwvides technic alassistance to mmistres of health and

subnationaland mtemational partners to mprve ourcolkec tive response
to infec tious disease threats like COVID-19.

This mterm guidance isbased on whatiscunently known about the
transmission and seventy of coronavirus disease 2019 (COVID-19) as of the
date of postmg, October7, 2020.

Thisdocument pwvidesmternm guidance specific forconec tional fac ilities
and detention centersdurmg the outbreakof COVD-19, to ensure
contmuation of essentialpublic servicesand pwtection ofthe health and
safety ofmcarcerated and detamed persons, staff, and visitors.

Recommendations may need to be revised asmore nformation becomes
available.

*Guidance forCleaning and Disinfecting- attachment A

*Re opening Guidance forCleaning and Disinfec ting Public Spaces, Workplaces,
Busine sses, Schools, and Homes- attachment B

*Cleaning and Disinfec ting Your Facility- attachment C

Interim Guidance on Management of Coronavirs Disease 2019

(COVID-19) in Conrectionaland Detention Facilities
Updated Oct. 21, 2020

Cleaning and Disinfec ting Practices

V Even if COVID-19 has not yet been identified inside the facility orin the sunv unding
community, implement intensified cleanmg and disinfecting proceduresacconiing to
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 115 of 232

the rcommendations below. These measurescan help prvent sprad of SARSCoV-
2 ifintw duced, and ifaleady present though asymptomatic infec tions.

\ Adhere to CDC recommendations forcleaning and disinfection during the COVID-19
response. Monitorthese rrcommendations forupdates.

e Visit the CDC website fora toolto help mplementcleanmg and disinfection.

e Severaltimes perday,cleanand disinfect surfacesand objects that are
frequently touched, especialy m common areas. Such surfaces may include
objec ts/ surfaces not ondinarily cleaned daily (e.g., doorknobs, light switc hes, snk
handles, counterto ps, toile ts, toilet handles, recreation equipment, ko sks,
telephones, and computerequipment).

e Staffshould clean shared equipment (e.g., radios, service weapons, keys,
handcuffs) severaltimes perday and when the use of the equipment has
concluded.

e Use household cleanersand EPA-rgistered disinfec tants effective agaist SARS.
CoV-2, the virus that causes COVID-19exte malicon asappwpnate forthe

surface.

e Follow labelinstructions forsafe and effective use of the cleaning pwduct,
inc luding precautions that should be taken whenapplymg the pwduct, suchas
weanng glovesand making sur there isgood ventilation dunng use, and
around peopl. Clean accomwing to label imstnic tions to ensure safe and
effective use, apprmpnate product dilution, and contact time. Facilities may
considerliftng restric tionson undiluted disinfec tants (Le., re quiring the use of
undiluted pwduct),ifapplicable.

V Considerinc reasing the numberof staffand/ormcawerated/detained persons
tramed and responsible forcleanmg common azeasto ensure contmualcleanmg of
these areas thmughout the day.

\ Fnsure adequate supplies to support intensified cleaning and dismfec tion practices,
and have a planin place to restockrapidly ifneeded.

Hygiene

V Encourage allstaffand ncawemted/detamed persons to weara cloth face maskas
much as safely possible, to prevent transmission of SARS-Co V-2 thn ugh re spa to ry
dw pletsthat are created whena person talks, coughs, orsneezes (“source contw!”).

e Pwvide masksatno costto ncamrwerated/detained individuals and launderthem
vw utine ly.

e Cleary explain the purpose of masksand when theiruse may
be contramdicated. Because many individuals with COVID-19 do not have
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 116 of 232

symptoms, itisimportant foreveryone to wearmasksin ornderto pwtecteach
other “My mask pwtects you, yourmask pwtects me.”

e Ensure staff know thatc loth masks should not be used asa substitute forsurgical
masks or N95 respirators that may be required based on an individuals scope of
duties. Cloth masks are not PPEbut are wom to pwtectothers in the sunv unding
area from respiratory dwplets generated by the wearer.

e Surgicalmasks may also be used assource contwlbut should be conserved for
situa tions requinng PPE.

V Reinfowe healthy hygiene practices, and pwvide and continually rstock hygiene
sup plies thro ugho ut the facility,including n bathwoms, food prparmtionand dining
areas, intake areas, visitorentresand exits, visitation momsand waitmg woms,
common areas, medical, and staff-restricted areas (e.g., breakwoms).

 

checklght icon Powvide mcarerated/detained personsand staff no-costaccessto:

e Soap — Provide liquid orfoam soap where possible. fbarsoap must be used,
ensure that itdoes not mritate the skin, as this would discourage frequent hand
washing, and ensure that ndividuals ar not sharing bawof soap.

e Running water, and hand drying machines ordisposable papertowels forhand
washing

e ‘Tissues and (where possible) no-touch trash rceptacles fordisposal
e Face masks

\ Provide alcohol-based hand sanitize r with at least 60% alcohol where penmnissible
based on security restric tions. Considerallowmmg staff to cary individualsized bottles to
maintain hand hygiene.

V¥ Communicate that sharmg drugsand dmg pr parsation equipment can spread SARS
CoV-2 due to potentialcontammation of shared itemsand close contact between
individ uals.
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 117 of 232

DC Department of Youth and
Re ha bilita tion Services

Training schedule to be devised within next seven days.

Dwayne Coley hasagreed to assist DOC in the trainmg of our Sanitanan.

Training shallbegin November 16, 2020. We willmeet within the next seven days to
discussa traming plan.
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 118 of 232

DC Department of Cone c tions
Environmentaland Fire Sa fe ty
Pro grams

Inte mal training shallbegin once training with
DYRS Sanitarian is complete.

Training sha llinc lude:
Blooodbome pathogens

By: Gloria J Robertso n/ info ma tion from KRob inson

COVD Cleanmng

By: Set. Wortham and Gloria J Robertson

Enviro nme ntal Prac tic es (inspec tions):

By: Sgt. Wortham

Se If-Stud y:

Potomac Hudson Engineering Inc, “Onsite Audit nspec tion Report” — attachment D
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 119 of 232

U.S. DEPA RIMENTO FIABOR

O VERVIEW:
What are bloodbome pathogens?

Bloodbome pathogens are infec tious mic wo anisms in human blood thatcan cause disease in
humans. These pathogens include, but are not limited to, he patitis B (HBV), he patitis C (HCV)
and human immuno defic ienc y virus (HIV). Needlestic ks and othersharps-re lated injuries may
expose workers to bloodbome pathogens. Workers in many occ upations, inc luding first
responders, ho use kee ping personnelin some industries, nurses and otherhealthcare personnel,
allmay be atrisk forexposure to bloodbome pathogens.

Whatcanbe done to controlexposur to bloodbome pathogens?

In onderto reduce oreliminate the hazards of occupationalexposure to bloodbome pathogens,
anemplyermust implement an exposure control plan forthe worksite with detaisonemployee
protec tion measures. The plan mustalso descrbe how anemployerwilluse engineenng and
work practice controls, personal pwtective clothing and equipment, employee training,
medical surveillance, hepatitis Bvacc nations, and other pw visions as required by OSHA's
Bloodbome Pathogens Standan (29 CFR1910.1030). Engineering controlsare the primary means
of eliminating orminimizng employee exposure and include the use of safermedicaldevices,
such asneedleless devices, shielded needle devices, and plastic capillary tubes.

To continue training, please access via link:

http s://www.osha.gov/bloodbome-pathogens

 
GUIDANCE FOR
CLEANING AND
DISINFEC TING

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 121 of 232

GUIDANCE FOR
CLEANING AND DISINFECTING

PUBLIC SPACES, WORKPLACES, BUSINESSES, SCAN HERE

FOR MORE

SCHOOLS, AND HOMES INFORMATION

 

 

This guidance is intended for all Americans, whether you own a business, run a school, or want to ensure
the cleanliness and safety of your home. Reopening America requires all of us to move forward together by
practicing social distancing and other daily habits to reduce our risk of exposure to the virus that causes
COVID-19. Reopening the country also strongly relies on public health strategies, including increased testing
of people for the virus, social distancing, isolation, and keeping track of how someone infected might have
infected other people. This plan is part of the larger United States Government plan and focuses on cleaning
and disinfecting public spaces, workplaces, businesses, schools, and can also be applied to your home.

Cleaning and disinfecting public spaces including your workplace, school, home,
and business will require you to:

* Develop your plan

* Implement your plan

* Maintain and revise your plan

Reducing the risk of exposure to COVID-19 by cleaning and disinfection is an important part of reopening public spaces that will
require careful planning. Every American has been called upon to slow the spread of the virus through social distancing and

prevention hygiene, such as frequently washing your hands and wearing face coverings. Everyone also has a role in making sure our

communities are as safe as possible to reopen and remain open.

The virus that causes COVID-19 can be killed if you use the right products. EPA has compiled a list of disinfectant products that can
be used against COVID-19, including ready-to-use sprays, concentrates, and wipes. Each product has been shown to be effective
against viruses that are harder to kill than viruses like the one that causes COVID-19.

For more information, please visit CORONAVIRUS.GOV

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 122 of 232

GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES

 

This document provides a general framework for cleaning and disinfection practices. The framework is based on doing the following:

1. Normal routine cleaning with soap and water will decrease how much of the virus is on surfaces and objects, which reduces the
risk of exposure.

2. Disinfection using EPA-approved disinfectants against COVID-19 can also help reduce the risk. Frequent disinfection of surfaces

and objects touched by multiple people is important.

3. When EPA-approved disinfectants are not available, alternative disinfectants can be used (for example, 1/3 cup of bleach added
to 1 gallon of water, or 70% alcohol solutions). Do not mix bleach or other cleaning and disinfection products together—this can
cause fumes that may be very dangerous to breathe in. Keep all disinfectants out of the reach of children.

Links to specific recommendations for many public spaces that use this framework, can be found at the end of this document.
it’s important to continue to follow federal, state, tribal, territorial, and local guidance for reopening America.

A Few Important Reminders about Coronaviruses and Reducing the Risk of Exposure:

* Coronaviruses on surfaces and objects naturally die within hours to days. Warmer temperatures and exposure to sunlight will
reduce the time the virus survives on surfaces and objects.

+ Normal routine cleaning with soap and water removes germs and dirt from surfaces. It lowers the risk of spreading
COVID-19 infection.

* Disinfectants kill germs on surfaces. By killing germs on a surface after cleaning, you can further lower the risk of spreading
infection. EPA-approved disinfectants are an important part of reducing the risk of exposure to COVID-19. If disinfectants on this
list are in short supply, alternative disinfectants can be used (for example, 1/3 cup of bleach added to 1 gallon of water, or 70%

alcohol solutions).

* Store and use disinfectants in a responsible and appropriate manner according to the label. Do not mix bleach or other cleaning
and disinfection products together—this can cause fumes that may be very dangerous to breathe in. Keep all disinfectants out of
the reach of children.

+ Do not overuse or stockpile disinfectants or other supplies. This can result in shortages of appropriate products for others to use

incritical situations.

+ Always wear gloves appropriate for the chemicals being used when you are cleaning and disinfecting. Additional personal
protective equipment (PPE) may be needed based on setting and product. For more information, see CDC’s website on Cleaning
and Disinfection for Community Facilities.

* Practice social distancing, wear facial coverings, and follow proper prevention hygiene, such as washing your hands frequently
and using alcohol-based (at least 60% alcohol) hand sanitizer when soap and water are not available.

If you oversee staff in a workplace, your plan should include considerations about the safety of custodial staff and other people

who are carrying out the cleaning or disinfecting. These people are at increased risk of being exposed to the virus and to

any toxic effects of the cleaning chemicals. These staff should wear appropriate PPE for cleaning and disinfecting. To protect
your staff and to ensure that the products are used effectively, staff should be instructed on how to apply the disinfectants
according to the label. For more information on concerns related to cleaning staff, visit the Occupational Safety and Health
Administration’s website on Control and Prevention.

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 123 of 232

GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES

 

DEVELOP YOUR PLAN

Evaluate your workplace, school, home, or business to determine what kinds of surfaces and materials make up that area. Most surfaces
and objects will just need normal routine cleaning. Frequently touched surfaces and objects like light switches and doorknobs will need
to be cleaned and then disinfected to further reduce the risk of germs on surfaces and objects.

* First, clean the surface or object with soap and water.
* Then, disinfect using an EPA-approved disinfectant.

+ Ifan EPA-approved disinfectant is unavailable, you can use 1/3 cup of bleach added to 1 gallon of water, or 70% alcohol solutions
to disinfect. Do not mix bleach or other cleaning and disinfection products together. Find additional information at CDC’s website

on Cleaning and Disinfecting Your Facility.

You should also consider what items can be moved or removed completely to reduce frequent handling or contact from multiple
people. Soft and porous materials, such as area rugs and seating, may be removed or stored to reduce the challenges with cleaning and
disinfecting them. Find additional reopening guidance for cleaning and disinfecting in the Reopening Decision Tool.

It is critical that your plan includes how to maintain a cleaning and disinfecting strategy after reopening. Develop a flexible plan
with your staff or family, adjusting the plan as federal, state, tribal, territorial, or local guidance is updated and if your specific
circumstances change.

Determine what needs to be cleaned

Some surfaces only need to be cleaned with soap and water. For example, surfaces and objects that are not frequently touched should
be cleaned and do not require additional disinfection. Additionally, disinfectants should typically not be applied on items used by
children, especially any items that children might put in their mouths. Many disinfectants are toxic when swallowed. In a household
setting, cleaning toys and other items used by children with soap and water is usually sufficient. Find more information on cleaning and
disinfection toys and other surfaces in the childcare program setting at CDC’s Guidance for Childcare Programs that Remain Open.

These questions will help you decide which surfaces and objects will need normal routine cleaning.

Is the area outdoors?

Outdoor areas generally require normal routine cleaning and do not require disinfection. Spraying disinfectant on sidewalks and in
parks is not an efficient use of disinfectant supplies and has not been proven to reduce the risk of COVID-19 to the public. You should
maintain existing cleaning and hygiene practices for outdoor areas.

The targeted use of disinfectants can be done effectively, efficiently and safely on outdoor hard surfaces and objects frequently touched
by multiple people. Certain outdoor areas and facilities, such as bars and restaurants, may have additional requirements. More
information can be found on CDC’s website on Food Safety and the Coronavirus Disease 2019 (COVID-19).

There is no evidence that the virus that causes COVID-19 can spread directly to humans from water in pools, hot tubs or spas, or water
play areas. Proper operation, maintenance, and disinfection (for example, with chlorine or bromine) of pools, hot tubs or spas, and
water playgrounds should kill the virus that causes COVID-19. However, there are additional concerns with outdoor areas that may be

maintained less frequently, including playgrounds, or other facilities located within local, state, or national parks. For more information,

visit CDC’s website on Visiting Parks & Recreational Facilities.

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 124 of 232

GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES

 

Has the area been unoccupied for the last 7 days?

If your workplace, school, or business has been unoccupied for 7 days or more, it will only need your normal routine cleaning to reopen
the area. This is because the virus that causes COVID-19 has not been shown to survive on surfaces longer than this time.

There are many public health considerations, not just COVID-19 related, when reopening public buildings and spaces that have been
closed for extended periods. For example, take measures to ensure the safety of your building water system. It is not necessary to clean
ventilation systems, other than routine maintenance, as part of reducing risk of coronaviruses. For healthcare facilities, additional
guidance is provided on CDC’s Guidelines for Environmental Infection Control in Health-Care Facilities.

Determine what needs to be disinfected
Following your normal routine cleaning, you can disinfect frequently touched surfaces and objects using a product from EPA’s list of
approved products that are effective against COVID-19.

These questions will help you choose appropriate disinfectants.

Are you cleaning or disinfecting a hard and non-porous material or item like glass, metal, or plastic?

Consult EPA’s list of approved products for use against COVID-19. This list will help you determine the most appropriate disinfectant
for the surface or object. You can use diluted household bleach solutions if appropriate for the surface. Pay special attention to the
personal protective equipment (PPE) that may be needed to safely apply the disinfectant and the manufacturer’s recommendations
concerning any additional hazards. Keep all disinfectants out of the reach of children. Please visit CDC’s website on How to Clean and
Disinfect for additional details and warnings.

Examples of frequently touched surfaces and objects that will need routine disinfection following reopening are:

* tables, + keyboards,

* doorknobs, * toilets,

+ light switches, * faucets and sinks,
* countertops, * gas pump handles,
* handles, * touch screens, and
« desks, « ATM machines.

+ phones,

Each business or facility will have different surfaces and objects that are frequently touched by multiple people. Appropriately disinfect
these surfaces and objects. For example, transit stations have specific guidance for application of cleaning and disinfection.

Are you cleaning or disinfecting a soft and porous material or items like carpet, rugs, or seating in areas?

Soft and porous materials are generally not as easy to disinfect as hard and non-porous surfaces. EPA has listed a limited number of
products approved for disinfection for use on soft and porous materials. Soft and porous materials that are not frequently touched
should only be cleaned or laundered, following the directions on the item’s label, using the warmest appropriate water setting. Find
more information on CDC’s website on Cleaning and Disinfecting Your Facility for developing strategies for dealing with soft and

porous materials.

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 125 of 232

GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES

 

Consider the resources and equipment needed

Keep in mind the availability of cleaning and disinfection products and appropriate PPE. Always wear gloves appropriate for the
chemicals being used for routine cleaning and disinfecting. Follow the directions on the disinfectant label for additional PPE needs. In
specific instances, personnel with specialized training and equipment may be required to apply certain disinfectants such as fumigants
or fogs. For more information on appropriate PPE for cleaning and disinfection, see CDC’s website on Cleaning and Disinfection for

Community Facilities.

IMPLEMENT YOUR PLAN

Once you have a plan, it’s time to take action. Read all manufacturer’s instructions for the cleaning and disinfection products you will
use. Put on your gloves and other required personal protective equipment (PPE) to begin the process of cleaning and disinfecting.

Clean visibly dirty surfaces with soap and water

Clean surfaces and objects using soap and water prior to disinfection. Always wear gloves appropriate for the chemicals being used for
routine cleaning and disinfecting. Follow the directions on the disinfectant label for additional PPE needs. When you finish cleaning,
remember to wash hands thoroughly with soap and water.

Clean or launder soft and porous materials like seating in an office or coffee shop, area rugs, and carpets. Launder items according to
the manufacturer’s instructions, using the warmest temperature setting possible and dry items completely.

Use the appropriate cleaning or disinfectant product

EPA approved disinfectants, when applied according to the manufacturer’s label, are effective for use against COVID-19. Follow the
instructions on the label for all cleaning and disinfection products for concentration, dilution, application method, contact time and
any other special considerations when applying.

Always follow the directions on the label

Follow the instructions on the label to ensure safe and effective use of the product. Many product labels recommend keeping the
surface wet for a specific amount of time. The label will also list precautions such as wearing gloves and making sure you have good
ventilation during use of the product. Keep all disinfectants out of the reach of children.

MAINTAIN AND REVISE YOUR PLAN

Take steps to reduce your risk of exposure to the virus that causes COVID-19 during daily activities. CDC provides tips to reduce your
exposure and risk of acquiring COVID-19. Reducing exposure to yourself and others is a shared responsibility. Continue to update your
plan based on updated guidance and your current circumstances.

Continue routine cleaning and disinfecting

Routine cleaning and disinfecting are an important part of reducing the risk of exposure to COVID-19. Normal routine cleaning with

soap and water alone can reduce risk of exposure and is a necessary step before you disinfect dirty surfaces.

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 126 of 232

GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES

 

Surfaces frequently touched by multiple people, such as door handles, desks, phones, light switches, and faucets, should be cleaned and
disinfected at least daily. More frequent cleaning and disinfection may be required based on level of use. For example, certain surfaces and
objects in public spaces, such as shopping carts and point of sale keypads, should be cleaned and disinfected before each use.

Consider choosing a different disinfectant if your first choice is in short supply. Make sure there is enough supply of gloves and
appropriate personal protective equipment (PPE) based on the label, the amount of product you will need to apply, and the size of the
surface you are treating.

Maintain safe behavioral practices

We have all had to make significant behavioral changes to reduce the spread of COVID-19. To reopen America, we will need to continue
these practices:

* social distancing (specifically, staying 6 feet away from others when you must go into a shared space)

* frequently washing hands or use alcohol-based (at least 60% alcohol) hand sanitizer when soap and water are not available

+ wearing cloth face coverings

* avoiding touching eyes, nose, and mouth

+ staying home when sick

+ cleaning and disinfecting frequently touched objects and surfaces

It’s important to continue to follow federal, state, tribal, territorial, and local guidance for reopening America. Check this resource for
updates on COVID-19. This will help you change your plan when situations are updated.

Consider practices that reduce the potential for exposure

It is also essential to change the ways we use public spaces to work, live, and play. We should continue thinking about our safety and

the safety of others.

To reduce your exposure to or the risk of spreading COVID-19 after reopening your business or facility, consider whether you need

to touch certain surfaces or materials. Consider wiping public surfaces before and after you touch them. These types of behavioral
adjustments can help reduce the spread of COVID-19. There are other resources for more information on COVID-19 and how to Prevent
Getting Sick.

Another way to reduce the risk of exposure is to make long-term changes to practices and procedures. These could include reducing the
use of porous materials used for seating, leaving some doors open to reduce touching by multiple people, opening windows to improve
ventilation, or removing objects in your common areas, like coffee creamer containers. There are many other steps that businesses and
institutions can put into place to help reduce the spread of COVID-19 and protect their staff and the public. More information can be

found at CDC’s Implementation of Mitigation Strategies for Communities with Local COVID-19 Transmission.

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 127 of 232

GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES

 

CONCLUSION

Reopening America requires all of us to move forward together using recommended best practices and maintaining safe daily habits in

order to reduce our risk of exposure to COVID-19. Remember: We're all in this together!

Additional resources with more specific recommendations.

HEALTHCARE SETTINGS

 

Long-term Care Facilities, Nursing Homes
Infection Control in Healthcare Settings

Using Personal Protective Equipment

Hand Hygiene

Interim Guidance for Infection Prevention

Preparedness Checklist

Things Facilities Should Do Now to Prepare for COVID-19

When there are Cases in the Facility

Dialysis Facilities

Infection Control in Healthcare Settings

Using Personal Protective Equipment

Hand Hygiene

Interim guidance for Outpatient Hemodialysis Facilities

Patient Screening

Blood and Plasma Facilities

Infection control in Healthcare Settings

Infection Control and Environmental Management
Using Personal Protective Equipment

Hand Hygiene

Interim Guidance for Blood and Plasma Collection Facilities

Alternate Care Sites

Infection Prevention and Control

Dental Settings

Infection Control in Healthcare Settings
Using Personal Protective Equipment
Hand Hygiene

Interim Guidance for Dental Settings

Pharmacies

Infection Control in Healthcare Settings
Using Personal Protective Equipment
Hand Hygiene

Interim Guidance for Pharmacies

Risk-Reduction During Close-Contact Services

Outpatient and ambulatory care facilities
Infection Control in Healthcare Settings

Using Personal Protective Equipment

Hand Hygiene

Interim Guidance for Outpatient & Ambulatory Care Settings

Postmortem Care

Using Personal Protective Equipment

Hand Hygiene

Collection and Submission of Postmortem Samples

Cleaning and Waste Disposal

Transportation of Human Remains

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 128 of 232

GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES

 

COMMUNITY LOCATIONS

 

Critical Infrastructure Employees
Interim Guidance for Critical Infrastructure Employees

Cleaning and Disinfecting your Facility

Schools and childcare programs
K-12 and Childcare Interim Guidance
Cleaning and Disinfecting your Facility
FAQ for Administrators

Parent and Teacher Checklist

Colleges and universities

Interim Guidance for Colleges & Universities
Cleaning and Disinfecting your Facility
Guidance for Student Foreign Travel

FAQ for Administrators

Gatherings and community events
Interim Guidance for Mass Gatherings and Events
Election Polling Location Guidance

Events FAQ

HOME SETTING

Community- and faith-based organizations
Interim Guidance for Organizations

Cleaning and Disinfecting your Facility

Businesses

Interim Guidance for Businesses

Parks & Rec Facilities

Guidance for Administrators of Parks

Law Enforcement

What Law Enforcement Personnel Need to Know about COVID-19

Homeless Service Providers

Interim Guidance for Homeless Service Providers

Retirement Homes
Interim Guidance for Retirement Communities

FAQ for Administrators

Correction & Detention Facilities
Interim Guidance for Correction & Detention Facilities

FAQ for Administrators

 

Preventing Getting Sick

How to Protect Yourself and Others

How to Safely Sterilize/Clean a Cloth Face Covering
Cleaning and Disinfecting your Home

Tribal—How to Prevent the Spread of Coronavirus (COVID-19)
in Your Home

Tribal—How to Care for Yourself at Home During Covid-19

Running Errands

Shopping for Food and Other Essential Items
Accepting Deliveries and Takeout

Banking

Getting Gasoline

Going to the Doctor and Pharmacy

If you are sick

Steps to Help Prevent the Spread of COVID19 if You are Sick

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 129 of 232

GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES

 

TRANSPORTATION

 

Ships

Interim Guidance for Ships on Managing Suspected COVID-19
Airlines

Cleaning Aircraft Carriers

Airline Agents Interim Guidance

Buses

Bus Transit Operator

RESTAURANTS & BARS

Rail
Rail Transit Operators

Transit Station Workers

EMS Transport Vehicles

Interim Guidance for EMS

Taxis and Rideshares

Keeping Commercial Establishments Safe

 

Best Practices from FDA

 
 

Reopening Guidance

forCleaning and
Disinfe c tng Public
Spaces, Workplaces,

 
10/29/2020 Case Reatsnttig-QiBrts rfc KiteninDard Disntettiny BObR spats IMbRPAY Busikeasge sbichic) bra Blames | CDC

"a 024 Centers for Disease
i y e Control and Prevention
coc

Coronavirus Disease 2019 (COVID-19)

Reopening Guidance for Cleaning and Disinfecting Public
Spaces, Workplaces, Businesses, Schools, and Homes

Updated May 7, 2020 Print

This guidance is intended for all Americans,
whether you own a business, run a school, or

GUIDANCE FOR Be
want to ensure the cleanliness and safety of your CLEANING & DISINFECTING
. . . PUBLIC SPACES, WORKPLACES, BUSINESSES,
home. Reopening America requires all of us to SCHOOLS, AND HOMES

2 ar oMEn S eerie ee
ve eran eam Ct

move forward together by practicing social areca
distancing and other daily habits to reduce our
risk of exposure to the virus that causes COVID-
19. Reopening the country also strongly relies on

public health strategies, including increased

    

testing of people for the virus, social distancing, Lama 4 om

isolation, and keeping track of how someone Cleaning & Disinfecting Decision Tool

infected might have infected other people. This

plan is part of the larger United States Reopening Guidance for Cleaning and Disinfecting B§ [PDF - 9 pages]

Government plan [4 and focuses on cleaning and
disinfecting public spaces, workplaces,
businesses, schools, and can also be applied to your home.

Cleaning and disinfecting public spaces including your workplace, school, home, and business will require you to:

e Develop your plan
e Implement your plan

e Maintain and revise your plan

Reducing the risk of exposure to COVID-19 by cleaning and disinfection is an important part of reopening public spaces that
will require careful planning. Every American has been called upon to slow the spread of the virus through social distancing
and prevention hygiene, such as frequently washing your hands and wearing masks. Everyone also has a role in making sure
our communities are as safe as possible to reopen and remain open.

The virus that causes COVID-19 can be killed if you use the right products. EPA has compiled a list of disinfectant products
that can be used against COVID-19, including ready-to-use sprays, concentrates, and wipes. Each product has been shown to
be effective against viruses that are harder to kill than viruses like the one that causes COVID-19.

This document provides a general framework for cleaning and disinfection practices. The framework is based on doing the
following:

1. Normal routine cleaning with soap and water will decrease how much of the virus is on surfaces and objects, which
reduces the risk of exposure.

2. Disinfection using EPA-approved disinfectants against COVID-19 [4% can also help reduce the risk. Frequent disinfection
of surfaces and objects touched by multiple people is important.

3. When EPA-approved disinfectants [4 are not available, alternative disinfectants can be used (for example, 1/3 cup of
5.25%-8.25% bleach added to 1 gallon of water, or 70% alcohol solutions). Do not mix bleach or other cleaning and
disinfection products together. This can cause fumes that may be very dangerous to breathe in. Bleach solutions will be
effective for disinfection up to 24 hours. Keep all disinfectants out of the reach of children. Read EPA's infographic on
how to use these disinfectant products [4 safely and effectively.

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/reopen-guidance.html 1/9
10/29/2020 Case Reatsnttig-QiBrts rfc KiteninDard Disntettiny BObR spats IMbRPbAY Busikeasge sbhadic) brid Blames | CDC

Always read and follow the directions on the label to ensure safe and effective use.

e Wear skin protection and consider eye protection for potential splash hazards

e Ensure adequate ventilation

e Use no more than the amount recommended on the label

e Use water at room temperature for dilution (unless stated otherwise on the label)
e Avoid mixing chemical products

e Label diluted cleaning solutions

e Store and use chemicals out of the reach of children and pets

You should never eat, drink, breathe or inject these products into your body or apply directly to your skin as they can
cause serious harm. Do not wipe or bathe pets with these products or any other products that are not approved for
animal use.

See EPA's 6 steps for Safe and Effective Disinfectant Use 4.

Special considerations should be made for people with asthma and they should not be present when cleaning and
disinfecting is happening as this can trigger asthma exacerbations. Learn more about reducing asthma triggers.

Links to specific recommendations for many public spaces that use this framework, can be found at the end of this document.

It's important to continue to follow federal, state, tribal, territorial, and local guidance for reopening America.

A Few Important Reminders about Coronaviruses and Reducing
the Risk of Exposure:

e Coronaviruses on surfaces and objects naturally die within hours to days. Warmer temperatures and exposure to
sunlight will reduce the time the virus survives on surfaces and objects.

e Normal routine cleaning with soap and water removes germs and dirt from surfaces. It lowers the risk of spreading
COVID-19 infection.

e Disinfectants kill germs on surfaces. By killing germs on a surface after cleaning, you can further lower the risk of
spreading infection. EPA-approved disinfectants [47 are an important part of reducing the risk of exposure to COVID-19.
If disinfectants on this list are in short supply, alternative disinfectants can be used (for example, 1/3 cup of 5.25%-8.25%
bleach added to 1 gallon of water, or 70% alcohol solutions). Bleach solutions will be effective for disinfection up to 24
hours.

e Store and use disinfectants in a responsible and appropriate manner according to the label. Do not mix bleach or other
cleaning and disinfection products together-this can cause fumes that may be very dangerous to breathe in. Keep all
disinfectants out of the reach of children.

e Do not overuse or stockpile disinfectants or other supplies. This can result in shortages of appropriate products for
others to use in critical situations.

e Always wear gloves appropriate for the chemicals being used when you are cleaning and disinfecting. Additional
personal protective equipment (PPE) may be needed based on setting and product. For more information, see CDC’s
website on Cleaning and Disinfection for Community Facilities.

e Practice social distancing, wear facial coverings, and follow proper prevention hygiene, such as washing your hands
frequently and using alcohol-based (at least 60% alcohol) hand sanitizer when soap and water are not available.

If you oversee Staff in a workplace, your plan should include considerations about the safety of custodial staff and other
people who are carrying out the cleaning or disinfecting. These people are at increased risk of being exposed to the virus
and to any toxic effects of the cleaning chemicals. These staff should wear appropriate PPE for cleaning and disinfecting.
To protect your staff and to ensure that the products are used effectively, staff should be instructed on how to apply the
disinfectants according to the label. For more information on concerns related to cleaning staff, visit the Occupational
Safety and Health Administration’s website on Control and Prevention. [4

 

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/reopen-guidance.html 2/9
10/29/2020 Case Reatsnttig-QiBrts rfc KiteninDard DisntEttiny BObR spats IMbRPAY Busikeasge Sbhes 1c) brid Blames | CDC

Develop Your Plan

Evaluate your workplace, school, home, or business to determine what kinds of surfaces and materials make up that area.
Most surfaces and objects will just need normal routine cleaning. Frequently touched surfaces and objects like light switches
and doorknobs will need to be cleaned and then disinfected to further reduce the risk of germs on surfaces and objects.

e First, clean the surface or object with soap and water.
e Then, disinfect using an EPA-approved disinfectant [4 .

e If an EPA-approved disinfectant is unavailable, you can use 1/3 cup of 5.25%-8.25% bleach added to 1 gallon of water, or
70% alcohol solutions to disinfect. Do not mix bleach or other cleaning and disinfection products together. Bleach
solutions will be effective for disinfection up to 24 hours. Find additional information at CDC’s website on Cleaning and
Disinfecting Your Facility.

You should also consider what items can be moved or removed completely to reduce frequent handling or contact from
multiple people. Soft and porous materials, such as area rugs and seating, may be removed or stored to reduce the
challenges with cleaning and disinfecting them. Find additional reopening guidance for cleaning and disinfecting in the
Reopening Decision Tool B.

It is critical that your plan includes how to maintain a cleaning and disinfecting strategy after reopening. Develop a flexible
plan with your staff or family, adjusting the plan as federal, state, tribal, territorial, or local guidance is updated and if your
specific circumstances change.

Determine what needs to be cleaned

Some surfaces only need to be cleaned with soap and water. For example, surfaces and objects that are not frequently
touched should be cleaned and do not require additional disinfection. Additionally, disinfectants should typically not be
applied on items used by children, especially any items that children might put in their mouths. Many disinfectants are toxic
when swallowed. In a household setting, cleaning toys and other items used by children with soap and water is usually
sufficient. Find more information on cleaning and disinfection toys and other surfaces in the childcare program setting at
CDC's Guidance for Childcare Programs that Remain Open.

These questions will help you decide which surfaces and objects will need normal routine cleaning.

Is the area outdoors?

Outdoor areas generally require normal routine cleaning and do not require disinfection. Spraying disinfectant on sidewalks
and in parks is not an efficient use of disinfectant supplies and has not been proven to reduce the risk of COVID-19 to the
public. You should maintain existing cleaning and hygiene practices for outdoor areas.

The targeted use of disinfectants can be done effectively, efficiently and safely on outdoor hard surfaces and objects
frequently touched by multiple people. Certain outdoor areas and facilities, such as bars and restaurants, may have additional
requirements. More information can be found on FDA's website on Food Safety and the Coronavirus Disease 2019 (COVID-19)

i.

There is no evidence that the virus that causes COVID-19 can spread directly to humans from water in pools, hot tubs or spas,
or water play areas. Proper operation, maintenance, and disinfection (for example, with chlorine or bromine) of pools, hot
tubs or spas, and water playgrounds should kill the virus that causes COVID-19. However, there are additional concerns with
outdoor areas that may be maintained less frequently, including playgrounds, or other facilities located within local, state, or
national parks. For more information, visit CDC’s website on Visiting Parks & Recreational Facilities.

Has the area been unoccupied for the last 7 days?

If your workplace, school, or business has been unoccupied for 7 days or more, it will only need your normal routine cleaning
to reopen the area. This is because the virus that causes COVID-19 has not been shown to survive on surfaces longer than this
time.

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/reopen-guidance.html 3/9
10/29/2020 Case Reatsnttig-QMBrts rfc KiteninDard Disntettiny BGR spats IMbRPAY Busikeasge Sbhoold) brid Blames | CDC

There are many public health considerations, not just COVID-19 related, when reopening public buildings and spaces that
have been closed for extended periods. For example, take measures to ensure the safety of your building water system. It is
not necessary to clean ventilation systems, other than routine maintenance, as part of reducing risk of corona viruses. For
healthcare facilities, additional guidance is provided on CDC's Guidelines for Environmental Infection Control in Health-Care
Facilities BB.

Determine what needs to be disinfected

Following your normal routine cleaning, you can disinfect frequently touched surfaces and objects using a product from EPA's
list of approved products that are effective against COVID-19./4

These questions will help you choose appropriate disinfectants.

Are you cleaning or disinfecting a hard and non-porous material or item
like glass, metal, or plastic?

Consult EPA's list of approved products for use against COVID-19 [4. This list will help you determine the most appropriate
disinfectant for the surface or object. You can use diluted household bleach solutions if appropriate for the surface. Pay
special attention to the personal protective equipment (PPE) that may be needed to safely apply the disinfectant and the
manufacturer’s recommendations concerning any additional hazards. Keep all disinfectants out of the reach of children.
Please visit CDC’s website on How to Clean and Disinfect for additional details and warnings.

Examples of frequently touched surfaces and objects that will need routine disinfection following reopening are:

e tables,

e doorknobs,

e light switches,

¢ countertops,

e handles,

e desks,

e phones,

e keyboards,

e toilets,

e faucets and sinks,
e gas pump handles,
e touch screens, and

e ATM machines

Each business or facility will have different surfaces and objects that are frequently touched by multiple people. Appropriately
disinfect these surfaces and objects. For example, transit stations have specific guidance for application of cleaning and
disinfection.

Are you cleaning or disinfecting a soft and porous material or items like
carpet, rugs, or seating in areas?

Soft and porous materials are generally not as easy to disinfect as hard and non-porous surfaces. EPA has listed a limited
number of products approved for disinfection for use on soft and porous materials [4 . Soft and porous materials that are not
frequently touched should only be cleaned or laundered, following the directions on the item’s label, using the warmest

appropriate water setting. Find more information on CDC's website on Cleaning and Disinfecting Your Facility for developing
strategies for dealing with soft and porous materials.

Consider the resources and equipment needed

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/reopen-guidance.html 4/9
10/29/2020 Case Reatsnttig-QMBrts rfc KiteninDard DiRntEttiny BGR spats IMbRPAY Busikeasge sbhdoic) brid Bames | CDC

Keep in mind the availability of cleaning and disinfection products and appropriate PPE. Always wear gloves appropriate for
the chemicals being used for routine cleaning and disinfecting. Follow the directions on the disinfectant label for additional
PPE needs. In specific instances, personnel with specialized training and equipment may be required to apply certain
disinfectants such as fumigants or fogs. For more information on appropriate PPE for cleaning and disinfection, see CDC's
website on Cleaning and Disinfection for Community Facilities.

Implement Your Plan

Once you have a plan, it’s time to take action. Read all manufacturer's instructions for the cleaning and disinfection products
you will use. Put on your gloves and other required personal protective equipment (PPE) to begin the process of cleaning and
disinfecting.

Clean visibly dirty surfaces with soap and water

Clean surfaces and objects using soap and water prior to disinfection. Always wear gloves appropriate for the chemicals being
used for routine cleaning and disinfecting. Follow the directions on the disinfectant label for additional PPE needs. When you
finish cleaning, remember to wash hands thoroughly with soap and water.

Clean or launder soft and porous materials like seating in an office or coffee shop, area rugs, and carpets. Launder items
according to the manufacturer's instructions, using the warmest temperature setting possible and dry items completely.

Use the appropriate cleaning or disinfectant product

EPA approved disinfectants [4 , when applied according to the manufacturer's label, are effective for use against COVID-19.
Follow the instructions on the label for all cleaning and disinfection products for concentration, dilution, application method,
contact time and any other special considerations when applying.

Always follow the directions on the label

Follow the instructions on the label to ensure safe and effective use of the product. Many product labels recommend keeping
the surface wet for a specific amount of time. The label will also list precautions such as wearing gloves and making sure you
have good ventilation during use of the product. Keep all disinfectants out of the reach of children.

Maintain and Revise Your Plan

Take steps to reduce your risk of exposure to the virus that causes COVID-19 during daily activities. CDC provides tips to
reduce your exposure and risk of acquiring COVID-19. Reducing exposure to yourself and others is a shared responsibility.
Continue to update your plan based on updated guidance and your current circumstances.

Continue routine cleaning and disinfecting

Routine cleaning and disinfecting are an important part of reducing the risk of exposure to COVID-19. Normal routine
cleaning with soap and water alone can reduce risk of exposure and is a necessary step before you disinfect dirty surfaces.

Surfaces frequently touched by multiple people, such as door handles, desks, phones, light switches, and faucets, should be
cleaned and disinfected at least daily. More frequent cleaning and disinfection may be required based on level of use. For
example, certain surfaces and objects in public spaces, such as shopping carts and point of sale keypads, should be cleaned
and disinfected before each use.

Consider choosing a different disinfectant if your first choice is in short supply. Make sure there is enough supply of gloves
and appropriate personal protective equipment (PPE) based on the label, the amount of product you will need to apply, and
the size of the surface you are treating.

Maintain safe behavioral practices

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/reopen-guidance.html 5/9
10/29/2020 Case Reatsnttig-QiBrts rfc KiteninDard Disntettiny BObR spats IMbRPRAY Busikeasge SbkOID bia Bames | CDC

We have all had to make significant behavioral changes to reduce the spread of COVID-19. To reopen America, we will need to
continue these practices:

e social distancing (specifically, staying 6 feet away from others when you must go into a shared space)

e frequently washing hands or use alcohol-based (at least 60% alcohol) hand sanitizer when soap and water are not
available

e wearing masks
e avoiding touching eyes, nose, and mouth
e staying home when sick

e cleaning and disinfecting frequently touched objects and surfaces

It’s important to continue to follow federal, state, tribal, territorial, and local guidance for reopening America. Check this
resource for updates on COVID-19 (4. This will help you change your plan when situations are updated.

Consider practices that reduce the potential for exposure

It is also essential to change the ways we use public spaces to work, live, and play. We should continue thinking about our
safety and the safety of others.

To reduce your exposure to or the risk of spreading COVID-19 after reopening your business or facility, consider whether you
need to touch certain surfaces or materials. Consider wiping public surfaces before and after you touch them. These types of
behavioral adjustments can help reduce the spread of COVID-19. There are other resources for more information on COVID-
19 [4 and how to Prevent Getting Sick.

Another way to reduce the risk of exposure is to make long-term changes to practices and procedures. These could include
reducing the use of porous materials used for seating, leaving some doors open to reduce touching by multiple people,
opening windows to improve ventilation, or removing objects in your common areas, like coffee creamer containers. There
are many other steps that businesses and institutions can put into place to help reduce the spread of COVID-19 and protect
their staff and the public. More information can be found at CDC’s Implementation of Mitigation Strategies for Communities
with Local COVID-19 Transmission BB.

Conclusion

Reopening America requires all of us to move forward together using recommended best practices and maintaining safe daily
habits in order to reduce our risk of exposure to COVID-19. Remember: We’re all in this together!

Additional resources with more specific recommendations.

Healthcare Setting

e Long-term Care Facilities, Nursing Homes
° Infection Control in Healthcare Settings

o Using Personal Protective Equipment

° Hand Hygiene

° Interim Guidance for Infection Prevention

o Preparedness Checklist

° Things Facilities Should Do Now to Prepare for COVID-19
o When there are Cases in the Facility

e Dialysis Facilities
° Infection Control in Healthcare Settings

o Using Personal Protective Equipment
o Hand Hygiene

o Interim guidance for Outpatient Hemodialysis Facilities

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/reopen-guidance.html 6/9
10/29/2020 Case Reatsnttig-QiBrts rfc KiteninDard Disntettiny BOR spats IMbRPAY Busikeasge sbhosiq bra Bames | CDC

° Patient Screening

e Blood and Plasma Facilities
© Infection control in Healthcare Settings

° Infection Control and Environmental Management

o Using Personal Protective Equipment

© Hand Hygiene

°o Interim Guidance for Blood and Plasma Collection Facilities

e Alternate Care Sites
° Infection Prevention and Control

e Dental Settings
© Infection control in Healthcare Settings

o Using Personal Protective Equipment
o Hand Hygiene
°o Interim Guidance for Dental Settings

e Pharmacies
© Infection control in Healthcare Settings

© Using Personal Protective Equipment

°o Hand Hygiene

© Interim Guidance for Pharmacies

© Risk-Reduction During Close-Contact Services

¢ Outpatient and ambulatory care facilities
Infection control in Healthcare Settings

Oo

°o

Using Personal Protective Equipment

Oo

Hand Hygiene

°o

Interim Guidance for Outpatient & Ambulatory Care Settings

e Postmortem Care
o Using Personal Protective Equipment

°o Hand Hygiene
2° Collection and Submission of Postmortem Samples
© Cleaning and Waste Disposal

© Transportation of Human Remains

Community Locations

e Critical Infrastructure Employees
°o Interim Guidance for Critical Infrastructure Employees

© Cleaning and Disinfecting your Facility

e Schools and childcare programs
© K-12 and Childcare Interim Guidance

© Cleaning and Disinfecting your Facility
© FAQ for Administrators
© Parent and Teacher Checklist

e Colleges and universities
© Interim Guidance for Colleges & Universities

°

Cleaning and Disinfecting your Facility

°

Guidance for Student Foreign Travel
© Considerations for Administrators

e Gatherings and community events
o Interim Guidance for Mass Gatherings and Events

~ Web ea tL NL a LL

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/reopen-guidance.html

7/9
10/29/2020 Case Reatsnttig-QiBrts rfc KiteninDard DisntEttiny BOR spats IMbRPAY Busikeasge SbhiB1d) brid Blames | CDC
Oo Election FOHINg LOCcCauoOn Guidance
o Events FAQ

¢ Community- and faith-based organizations
o Interim Guidance for Organizations

© Cleaning and Disinfecting your Facility

e Businesses
© Interim Guidance for Businesses

e Parks & Rec Facilities
© Guidance for Administrators of Parks

e Law Enforcement
o What Law Enforcement Personnel Need to Know about COVID-19

e Homeless Service Providers
© Interim Guidance for Homeless Service Providers

e Retirement Homes
© Interim Guidance for Retirement Communities

© FAQ for Administrators

e Correction & Detention Facilities
© Interim Guidance for Correction & Detention Facilities

°o FAQ for Administrators
Home Setting

e Preventing Getting Sick
© How to Protect Yourself and Others

© Cleaning and Disinfecting your Home
© Tribal - How to Prevent the Spread of Coronavirus (COVID-19) in Your Home 4

e Running Errands
© Shopping for Food and Other Essential Items

° Accepting Deliveries and Takeout
° Banking

© Getting Gasoline

© Going to the Doctor and Pharmacy

e If you are sick
© Steps to Help Prevent the Spread of COVID19 if You are Sick

Transportation

e Ships
© Interim Guidance for Ships on Managing Suspected COVID-19

e Airlines
© Cleaning Aircraft Carriers

o Airline Agents Interim Guidance

e Buses
© Bus Transit Operator

e Rail
© Rail Transit Operators

© Transit Station Workers

e EMS Transport Vehicles
°o Interim Guidance for EMS

e Taxis and Rideshares
° Keeping Commercial Establishments Safe

Restaurants & Bars

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/reopen-guidance.html 8/9
10/29/2020 Case Reatsnttig-QMBrts rfc KiteninDard Disntettiny BGR spats IMbRPAY Busikeasge SbRGID bid Bames | CDC

e Best Practices from FDA [4
Last Updated May 7, 2020

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/reopen-guidance.html 9/9
 

ing and

Clean

tng YOUR
FACILITY

fe c

isin

D

Wis

 
10/29/2020 Case 1:20-cv-00849-CKK DoGuzan@mbrbSiittectinghadr Eay/@Me Page 141 of 232

[are Centers for Disease

nO Control and Prevention
hie.

Coronavirus Disease 2019 (COVID-19)

Cleaning and Disinfecting Your Facility
Disinfecting Your Facility

Everyday Steps, Steps When Someone is Sick, and Considerations for Employers

Updated July 28, 2020 Print

How to clean and disinfect

Clean

e Wear disposable gloves to clean and disinfect.
e Clean surfaces using soap and water, then use disinfectant.

¢ Cleaning with soap and water reduces number of germs, dirt and impurities on the surface. Disinfecting
kills germs on surfaces.

e Practice routine cleaning of frequently touched surfaces.
°o More frequent cleaning and disinfection may be required based on level of use.

© Surfaces and objects in public places, such as shopping carts and point of sale keypads should be
cleaned and disinfected before each use.

e High touch surfaces include:
° Tables, doorknobs, light switches, countertops, handles, desks, phones, keyboards, toilets, faucets,
sinks, etc.

Disinfect

e Disinfect with a household disinfectant on List N: Disinfectants for use against SARs-CoV-2 [% , the virus
that causes COVID 19.

Follow the instructions on the label to ensure safe and effective use of the product.
Many products recommend:
© Keeping surface wet for a period of time (see product label).

© Precautions such as wearing gloves and making sure you have good ventilation during use of the
product.

Always read and follow the directions on the label to ensure safe and effective use.

e Wear skin protection and consider eye protection for potential splash hazards

Ensure adequate ventilation

e Use no more than the amount recommended on the label

e Use water at room temperature for dilution (unless stated otherwise on the label)
e Avoid mixing chemical products

e Label diluted cleaning solutions

e Store and use chemicals out of the reach of children and pets

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/disinfecting-building-facility.html 1/5
10/29/2020 Case 1:20-cv-00849-CKK DoGuzan@mbrbdiittectinghadr Ealy/@Ne Page 142 of 232

You should never eat, drink, breathe or inject these products into your body or apply directly to your skin as
they can cause serious harm. Do not wipe or bathe pets with these products or any other products that are
not approved for animal use.

See EPA's 6 steps for Safe and Effective Disinfectant Use 4

Special considerations should be made for people with asthma and they should not be present when
cleaning and disinfecting is happening as this can trigger asthma exacerbations. Learn more about reducing
asthma triggers.

e If products on List N [4 are not available, diluted household bleach solutions can be used if appropriate for
the surface. Unexpired household bleach will be effective against coronaviruses when properly diluted.
°o Use bleach containing 5.25%-8.25% sodium hypochlorite. Do not use a bleach product if the
percentage is not in this range or is not specified.

© Follow the manufacturer's application instructions for the surface, ensuring a contact time of at least 1
minute.

© Ensure proper ventilation during and after application.
© Check to ensure the product is not past its expiration date.

© Never mix household bleach with ammonia or any other cleanser. This can cause fumes that may be
very dangerous to breathe in.

e Prepare a bleach solution by mixing:
° 5 tablespoons (1/3rd cup) of 5.25%-8.25% bleach per gallon of room temperature water OR

o 4 teaspoons of 5.25%-8.25% bleach per quart of room temperature water
e Bleach solutions will be effective for disinfection up to 24 hours.

e Alcohol solutions with at least 70% alcohol may also be used.

Soft surfaces

For soft surfaces such as carpeted floor, rugs, and drapes

e Clean the surface using soap and water or with cleaners appropriate for use on these surfaces.

e Launder items (if possible) according to the manufacturer's instructions.Use the warmest appropriate
water setting and dry items completely.

OR
e Disinfect with a household disinfectant on List N: Disinfectants for use against SARs-CoV-2 [4 .

e Vacuum as usual.

 

Electronics

For electronics, such as tablets, touch screens, keyboards, remote controls, and ATM machines

 

 

 

¢ Consider putting a wipeable cover on electronics.

e Follow manufacturer's instruction for cleaning and disinfecting.
© If no guidance, use alcohol-based wipes or sprays containing at least 70% alcohol. Dry surface
thoroughly.

 

, Laundr
© y

For clothing, towels, linens and other items

 

 

 

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/disinfecting-building-facility.html 2/5
10/29/2020 Case 1:20-cv-00849-CKK DoGuzan@mbrbSiittectinghadr Eale/@Ne Page 143 of 232

e Launder items according to the manufacturer's instructions. Use the warmest appropriate water setting
and dry items completely.

e Wear disposable gloves when handling dirty laundry from a person who is sick.

e Dirty laundry from a person who is sick can be washed with other people’s items.
¢ Do not shake dirty laundry.

e Clean and disinfect clothes hampers according to guidance above for surfaces.

e Remove gloves, and wash hands right away.

Cleaning and disinfecting your building or facility if someone is sick

e Close off areas used by the person who is sick.
© Companies do not necessarily need to close operations, if they can close off affected areas.

e Open outside doors and windows to increase air circulation in the area.
e Wait 24 hours before you clean or disinfect. If 24 hours is not feasible, wait as long as possible.

e Clean and disinfect all areas used by the person who is sick, such as offices, bathrooms, common areas,
shared electronic equipment like tablets, touch screens, keyboards, remote controls, and ATM machines.

e Vacuum the space if needed. Use a vacuum equipped with high-efficiency particulate air (HEPA) filter, if
available.
© Do not vacuum a room or space that has people in it. Wait until the room or space is empty to
vacuum, such as at night, for common spaces, or during the day for private rooms.

° Wear disposable gloves to clean and disinfect. For soft (porous) surfaces such as carpeted floors or
rugs, clean the surface with detergents or cleaners appropriate for use on these surfaces, according
to the textile’s label. After cleaning, disinfect with an appropriate EPA-registered disinfectant on List
N: Disinfectants for use against SARS-CoV-2 [4 . Soft and porous materials, like carpet, are
generally not as easy to disinfect as hard and non-porous surfaces. EPA has listed a limited number
of products approved for disinfection for use on soft and porous materials on List N. Follow the
disinfectant manufacturer's safety instructions (Such as wearing gloves and ensuring adequate
ventilation), concentration level, application method and contact time. Allow sufficient drying time if
vacuum is not intended for wet surfaces.

© Temporarily turn off in-room, window-mounted, or on-wall recirculation HVAC to avoid
contamination of the HVAC units.

© Do NOT deactivate central HVAC systems. These systems tend to provide better filtration
capabilities and introduce outdoor air into the areas that they serve.

© Consider temporarily turning off room fans and the central HVAC system that services the room or
space, so that particles that escape from vacuuming will not circulate throughout the facility.

e Once area has been appropriately disinfected, it can be opened for use.
© Workers without close contact with the person who is sick can return to work immediately after
disinfection.

e If more than 7 days since the person who is sick visited or used the facility, additional cleaning and
disinfection is not necessary.
© Continue routing cleaning and disinfection. This includes everyday practices that businesses and
communities normally use to maintain a healthy environment.

eh Cleaning and disinfecting outdoor areas

¢ Outdoor areas, like playgrounds in schools and parks generally require normal routine cleaning, but do
not require disinfection.
© Do not spray disinfectant on outdoor playgrounds- it is not an efficient use of supplies and is not
proven to reduce risk of COVID-19 to the public.

° High touch surfaces made of plastic or metal, such as grab bars and railings should be cleaned
routinely.

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/disinfecting-building-facility.html 3/5
10/29/2020 Case 1:20-cv-00849-CKK DoGuzan@mbrbdiittectinghadr Eay/aMe Page 144 of 232

© Cleaning and disinfection of wooden surfaces (play structures, benches, tables) or groundcovers
(mulch, sand) is not recommended.

e Sidewalks and roads should not be disinfected.
© Spread of COVID-19 from these surfaces is very low and disinfection is not effective.

Cy When cleaning

e Regular cleaning staff can clean and disinfect community spaces.
© Ensure they are trained on appropriate use of cleaning and disinfection chemicals.

¢ Wear disposable gloves and gowns for all tasks in the cleaning process, including handling trash.
© Additional personal protective equipment (PPE) might be required based on the cleaning/disinfectant
products being used and whether there is a risk of splash.

°o Gloves and gowns should be removed carefully to avoid contamination of the wearer and the
Surrounding area.

e Wash your hands often with soap and water for 20 seconds.
°o Always wash immediately after removing gloves and after contact with a person who is sick.

© Hand sanitizer: If soap and water are not available and hands are not visibly dirty, an alcohol-based
hand sanitizer that contains at least 60% alcohol may be used. However, if hands are visibly dirty,
always wash hands with soap and water.

Always read and follow the directions on the label to ensure safe and effective use.

e Keep hand sanitizers away from fire or flame
e For children under six years of age, hand sanitizer should be used with adult supervision

e Always store hand sanitizer out of reach of children and pets

See FDA's Tips for Safe Sanitizer Use [4 and CDC's Hand Sanitizer Use Considerations

e Additional key times to wash hands include:
o After blowing one’s nose, coughing, or sneezing.

o After using the restroom.
© Before eating or preparing food.
o After contact with animals or pets.

© Before and after providing routine care for another person who needs assistance (e.g., a child).

Additional considerations for employers

Educate workers performing cleaning, laundry, and trash pick-up to recognize the symptoms of COVID-19.

e Provide instructions on what to do if they develop symptoms within 14 days after their last possible
exposure to the virus.

e Develop policies for worker protection and provide training to all cleaning staff on site prior to providing
cleaning tasks.

© Training should include when to use PPE, what PPE is necessary, how to properly don (put on), use,
and doff (take off) PPE, and how to properly dispose of PPE.

e Ensure workers are trained on the hazards of the cleaning chemicals used in the workplace in accordance
with OSHA's Hazard Communication standard (29 CFR 1910.1200 [% ).

¢ Comply with OSHA's standards on Bloodborne Pathogens (29 CFR 1910.1030 [4% ), including proper disposal
of regulated waste, and PPE (29 CFR 1910.132 [4% ).

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/disinfecting-building-facility.html 4/5
10/29/2020

@®

Case 1:20-cv-00849-CKK DoGuxanembrbSiittectinghadr Ealy/@Me Page 145 of 232

Alternative disinfection methods

e The efficacy of alternative disinfection methods, such as ultrasonic waves, high intensity UV radiation, and
LED blue light against COVID-19 virus is not known.
o EPA does not routinely review the safety or efficacy of pesticidal devices, such as UV lights, LED lights,
or ultrasonic devices. Therefore, EPA cannot confirm whether, or under what circumstances, such
products might be effective against the spread of COVID-19.

e CDC does not recommend the use of sanitizing tunnels. There is no evidence that they are effective in
reducing the spread of COVID-19. Chemicals used in sanitizing tunnels could cause skin, eye, or
respiratory irritation or damage.

e¢ CDC only recommends use of the surface disinfectants identified on List N [4 against the virus that
causes COVID-19.

For facilities that house people overnight

e Follow CDC's guidance for colleges and universities. Work with state and local health officials to determine
the best way to isolate people who are sick and if temporary housing is needed.

e For guidance on cleaning and disinfecting the bedroom/bathroom for someone who is sick, review CDC's
guidance on disinfecting your home if someone is sick.

More details: Detailed Disinfection Guidance for Community Facilities

More information

Transport Vehicles

Last Updated July 28, 2020

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/disinfecting-building-facility.html

5/5
 

Intenm Guidance on

Managementof
Coronavirus Disease
2019 (COVID-19) m

 
   
10/29/2020

Case 1:2GuaiceG0 4Agetel of Eoameniue Diss 9 (Bdwd- teil teotionklagen atdnfioh FRB | CDC

| we Centers for Disease

Lae peg Control and Prevention

Coronavirus Disease 2019 (COVID-19)

Interim Guidance on Management of Coronavirus Disease
2019 (COVID-19) in Correctional and Detention Facilities

Updated Oct. 21, 2020 Print

This interim guidance is based on what is currently known about the transmission and severity of coronavirus disease
2019 (COVID-19) as of the date of posting, October 7, 2020.

The US Centers for Disease Control and Prevention (CDC) will update this guidance as needed and as additional
information becomes available. Please check the CDC website periodically for updated interim guidance.

This document provides interim guidance specific for correctional facilities and detention centers during the outbreak of
COVID-19, to ensure continuation of essential public services and protection of the health and safety of incarcerated and
detained persons, staff, and visitors. Recommendations may need to be revised as more information becomes available.

Arevision was made 10/21/2020 to reflect the following:

Updated language for the close contact definition.

Arevision was made 10/7/2020 to reflect the following:

Updated criteria for releasing individuals with confirmed COVID-19 from medical isolation (symptom-based approach).
Added link to CDC Guidance for Performing Broad-Based Testing for SARS-CoV-2 in Congregate Settings

Reorganized information on Quarantine into 4 sections: Contact Tracing, Testing Close Contacts, Quarantine Practices,
and Cohorted Quarantine for Multiple Close Contacts

A revision was made 7/14/20 to reflect the following:

Added testing and contact tracing considerations for incarcerated/detained persons (including testing newly
incarcerated or detained persons at intake; testing close contacts of cases; repeated testing of persons in cohorts of
quarantined close contacts; testing before release). Linked to more detailed Interim Considerations for SARS-CoV-2
Testing in Correctional and Detention Facilities.

Added recommendation to consider testing and a 14-day quarantine for individuals preparing for release or transfer to
another facility.

Added recommendation that confirmed COVID-19 cases may be medically isolated as a cohort. (Suspected cases should
be isolated individually.)

Reduced recommended frequency of symptom screening for quarantined individuals to once per day (from twice per
day).

Added recommendation to ensure that PPE donning/doffing stations are set up directly outside spaces requiring PPE.
Train staff to move from areas of lower to higher risk of exposure if they must re-use PPE due to shortages.

Added recommendation to organize staff assignments so that the same staff are assigned to the same areas of the
facility over time, to reduce the risk of transmission through staff movements.

Added recommendation to suspend work release programs, especially those within other congregate settings, when
there is a COVID-19 case in the correctional or detention facility.

Added recommendation to modify work details so that they only include incarcerated/detained persons from a single
housing unit.

Added considerations for safelv transporting individuals with COVID-19 or their close contacts.

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 1/28
10/29/2020 Case 1:2GuaideGO M4 Bete of Coodentue DischS22Q 9 (Edwd- Lil CtACtionk age dtéricd FBRs | CDC

TFT a ~ vw

e Added considerations for release and re-entry planning in the context of COVID-19.

Intended Audience

This document is intended to provide guiding principles for healthcare and non-healthcare administrators of correctional and
detention facilities (including but not limited to federal and state prisons, local jails, and detention centers), law enforcement
agencies that have custodial authority for detained populations (i.e., U.S. Immigration and Customs Enforcement and U.S.
Marshals Service), and their respective health departments, to assist in preparing for potential introduction, spread, and
mitigation of SARS-CoV-2 (the virus that causes Coronavirus Disease 2019, or COVID-19) in their facilities. In general, the
document uses terminology referring to correctional environments but can also be applied to civil and pre-trial detention
settings.

This guidance will not necessarily address every possible custodial setting and may not use legal terminology specific to
individual agencies’ authorities or processes.

The guidance may need to be adapted based on individual facilities’ physical space, staffing, population, operations, and other
resources and conditions. Facilities should contact CDC or their state, local, territorial, and/or tribal public health department

if they need assistance in applying these principles or addressing topics that are not specifically covered in this guidance.

This guidance will not necessarily address every possible custodial setting and may not use legal terminology specific to
individual agencies’ authorities or processes.

The guidance may need to be adapted based on individual facilities’ physical space, staffing, population, operations, and other
resources and conditions. Facilities should contact CDC or their state, local, territorial, and/or tribal public health department
if they need assistance in applying these principles or addressing topics that are not specifically covered in this guidance.

Guidance Overview

The guidance below includes detailed recommendations on the following topics related to COVID-19 in correctional and
detention settings:

JY Operational and communications preparations for COVID-19

ZY Enhanced cleaning/disinfecting and hygiene practices

VY Social distancing strategies to increase space between individuals in the facility
VY Strategies to limit transmission from visitors

VY Infection control, including recommended personal protective equipment (PPE) and potential alternatives during PPE
shortages

JY Verbal screening and temperature check protocols for incoming incarcerated/detained individuals, staff, and visitors
JZ Testing considerations for SARS-CoV-2

ZY Medical isolation of individuals with confirmed and suspected COVID-19 and quarantine of close contacts, including
considerations for cohorting when individual spaces are limited

VY Healthcare evaluation for individuals with suspected COVID-19
VY Clinical care for individuals with confirmed and suspected COVID-19

VY Considerations for people who are at increased risk for severe illness from COVID-19

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 2/28
10/29/2020 Case 1:2GuaiceGO M4 Bete of Coodentue DischSB20 9 (Edwd- Pil tACtionk age dtérBoi FABRs | CDC

Definitions of Commonly Used Terms

Close contact of someone with COVID-19 - Someone who was within 6 feet of an infected person for a cumulative total of 15
minutes or more over a 24-hour period* starting from 2 days before illness onset (or, for asymptomatic patients, 2 days prior
to test specimen collection) until the time the patient is isolated.

* Individual exposures added together over a 24-hour period (e.g., three 5-minute exposures for a total of 15 minutes). Data
are limited, making it difficult to precisely define “close contact;” however, 15 cumulative minutes of exposure at a distance of
6 feet or less can be used as an operational definition for contact investigation. Factors to consider when defining close
contact include proximity (closer distance likely increases exposure risk), the duration of exposure (longer exposure time
likely increases exposure risk), whether the infected individual has symptoms (the period around onset of symptoms is
associated with the highest levels of viral shedding), if the infected person was likely to generate respiratory aerosols (é.g.,
was coughing, singing, shouting), and other environmental factors (crowding, adequacy of ventilation, whether exposure was
indoors or outdoors). Because the general public has not received training on proper selection and use of respiratory PPE,
such as an N95, the determination of close contact should generally be made irrespective of whether the contact was wearing
respiratory PPE. At this time, differential determination of close contact for those using fabric face coverings is not
recommended.

Cohorting - In this guidance, cohorting refers to the practice of isolating multiple individuals with laboratory-confirmed
COVID-19 together or quarantining close contacts of an infected person together as a group due to a limited number of
individual cells. While cohorting those with confirmed COVID-19 is acceptable, cohorting individuals with suspected COVID-19
is not recommended due to high risk of transmission from infected to uninfected individuals. See Quarantine and Medical
Isolation sections below for specific details about ways to implement cohorting as a harm reduction strategy to minimize the
risk of disease spread and adverse health outcomes.

Community transmission of SARS-CoV-2 - Community transmission of SARS-CoV-2 occurs when individuals are exposed to the
virus through contact with someone in their local community, rather than through travel to an affected location. When
community transmission is occurring in a particular area, correctional facilities and detention centers are more likely to start
seeing infections inside their walls. Facilities should consult with local public health departments if assistance is needed to
determine how to define “local community” in the context of SARS-CoV-2 spread. However, because all states have reported
cases, all facilities should be vigilant for introduction of the virus into their populations.

Confirmed vs. suspected COVID-19 - A person has confirmed COVID-19 when they have received a positive result from a
COVID-19 viral test (antigen or PCR test) but they may or may not have symptoms. A person has suspected COVID-19 if they
show symptoms of COVID-19 but either have not been tested via a viral test or are awaiting test results. If their test result is
positive, suspected COVID-19 is reclassified as confirmed COVID-19.

Incarcerated/detained persons - For the purpose of this document, “incarcerated/detained persons” refers to persons held in
a prison, jail, detention center, or other custodial setting. The term includes those who have been sentenced (i.e., in prisons)
as well as those held for pre-trial (i.e., jails) or civil purposes (i.e., detention centers). Although this guidance does not
specifically reference individuals in every type of custodial setting (e.g., juvenile facilities, community confinement facilities),
facility administrators can adapt this guidance to apply to their specific circumstances as needed.

Masks - Masks cover the nose and mouth and are intended to help prevent people who have the virus from transmitting it to
others, even if they do not have symptoms. CDC recommends wearing cloth masks in public settings where social distancing
measures are difficult to maintain. Masks are recommended as a simple barrier to help prevent respiratory droplets from
traveling into the air and onto other people when the person wearing the mask coughs, sneezes, talks, or raises their voice.
This is called source control. If everyone wears a mask in congregate settings, the risk of exposure to SARS-CoV-2 can be
reduced. Anyone who has trouble breathing or is unconscious, incapacitated, younger than 2 years of age or otherwise
unable to remove the mask without assistance should not wear a mask (for more details see How to Wear Masks). CDC does
not recommend use of masks for source control if they have an exhalation valve or vent). Individuals working under
conditions that require PPE should not use a cloth mask when a surgical mask or N95 respirator is indicated (see Table 1).
Surgical masks and N95 respirators should be reserved for situations where the wearer needs PPE. Detailed
recommendations for wearing a mask can be found here.

Medical isolation - Medical isolation refers to separating someone with confirmed or suspected COVID-19 infection to prevent
their contact with others to reduce the risk of transmission. Medical isolation ends when the individual meets pre-established

criteria for release from isolation, in consultation with clinical providers and public health officials. In this context, isolation

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 3/28
10/29/2020 Case 1:2GuaideGO BAGG of Coodennve DishS22Q 9 (Edwd- Pi tACtionk age aterDon FaBRs | CDC

does NOT refer to punitive isolation for behavioral infractions within the custodial setting. Staff are encouraged to use the
term “medical isolation” to avoid confusion, and should ensure that the conditions in medical isolation spaces are distinct
from those in punitive isolation.

Quarantine - Quarantine refers to the practice of separating individuals who have had close contact with someone with
COVID-19 to determine whether they develop symptoms or test positive for the disease. Quarantine reduces the risk of
transmission if an individual is later found to have COVID-19. Quarantine for COVID-19 should last for 14 days after the
exposure has ended. Ideally, each quarantined individual should be housed in a single cell with solid walls and a solid door
that closes. If symptoms develop during the 14-day period, and/or a quarantined individual receives a positive viral test result
for SARS-CoV-2, the individual should be placed under medical isolation and evaluated by a healthcare professional. If
symptoms do not develop during the 14-day period and the individual does not receive a positive viral test result for SARS-
CoV-2, quarantine restrictions can be lifted. (NOTE: Some facilities may also choose to implement a “routine intake
quarantine,” in which individuals newly incarcerated/detained are housed separately or as a group for 14 days before being
integrated into general housing. This type of quarantine is conducted to prevent introduction of SARS-CoV-2 from incoming
individuals whose exposure status is unknown, rather than in response to a known exposure to someone infected with SARS-
CoV-2.)

Social distancing - Social distancing is the practice of increasing the space between individuals and decreasing their frequency
of contact to reduce the risk of spreading a disease (ideally to maintain at least 6 feet between all individuals, even those who
are asymptomatic). Social distancing strategies can be applied on an individual level (e.g., avoiding physical contact), a group
level (e.g., canceling group activities where individuals would be in close contact), and an operational level (e.g., rearranging
chairs in the dining hall to increase distance between them). Social distancing can be challenging to practice in correctional
and detention environments; examples of potential social distancing strategies for correctional and detention facilities are
detailed in the guidance below. Social distancing is vital for the prevention of respiratory diseases such as COVID-19,
especially because people who have been infected with SARS-CoV-2 but do not have symptoms can still spread the infection.
Additional information about social distancing, including information on its use to reduce the spread of other viral illnesses, is
available in this CDC publication —§ [900 KB, 36 pages].

Staff - In this document, “staff” refers to all public or private-sector employees (e.g., contracted healthcare or food service
workers) working within a correctional facility. Except where noted, “staff” does not distinguish between healthcare, custody,
and other types of staff, including private facility operators.

Symptoms - Symptoms of COVID-19 include cough, shortness of breath or difficulty breathing, fever, chills, muscle pain, sore
throat, and new loss of taste or smell. This list is not exhaustive. Other less common symptoms have been reported, including
nausea and vomiting. Like other respiratory infections, COVID-19 can vary in severity from mild to severe, and pneumonia,
respiratory failure, and death are possible. COVID-19 is a novel disease, therefore the full range of signs and symptoms, the
clinical course of the disease, and the individuals and populations at increased risk for severe illness are not yet fully
understood. Monitor the CDC website for updates on symptoms.

Facilities with Limited Onsite Healthcare Services

Although many large facilities such as prisons and some jails employ onsite healthcare staff and have the capacity to evaluate
incarcerated/detained persons for potential illness within a dedicated healthcare space, many smaller facilities do not. Some
of these facilities have access to on-call healthcare staff or providers who visit the facility every few days. Others have neither
onsite healthcare capacity nor onsite medical isolation/quarantine space and must transfer ill patients to other correctional or
detention facilities or local hospitals for evaluation and care.

The majority of the guidance below is designed to be applied to any correctional or detention facility, either as written or with
modifications based on a facility’s individual structure and resources. However, topics related to healthcare evaluation and
clinical care of persons with confirmed and suspected COVID-19 infection and their close contacts may not apply directly to
facilities with limited or no onsite healthcare services. It will be especially important for these types of facilities to coordinate
closely with their state, local, tribal, and/or territorial health department when they identify incarcerated/detained persons or
Staff with confirmed or suspected COVID-19, in order to ensure effective medical isolation and quarantine, necessary medical
evaluation and care, and medical transfer if needed. The guidance makes note of strategies tailored to facilities without onsite
healthcare where possible.

Note that all staff in any sized facility, regardless of the presence of onsite healthcare services, should observe guidance on
recommended PPE in order to ensure their own safety when interacting with persons with confirmed or suspected COVID-19

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 4/28
10/29/2020 Case 1:2GuaideGO RA GeGHEK of Coomdentue DishS2Q 9 (Edwd-hPihltRCtionk age terion FRBRs | CDC
infection.

COVID-19 Guidance for Correctional Facilities

Guidance for correctional and detention facilities is organized into 3 sections: Operational Preparedness, Prevention, and
Management of COVID-19. Recommendations across these sections should be applied simultaneously based on the progress
of the outbreak in a particular facility and the surrounding community.

e Operational Preparedness. This guidance is intended to help facilities prepare for potential SARS-CoV-2 transmission in
the facility. Strategies focus on operational and communications planning, training, and personnel practices.

e Prevention. This guidance is intended to help facilities prevent spread of SARS-CoV-2 within the facility and between the
community and the facility. Strategies focus on reinforcing hygiene practices; intensifying cleaning and disinfection of the
facility; regular symptom screening for new intakes, visitors, and staff; continued communication with
incarcerated/detained persons and staff; social distancing measures; as well as testing symptomatic and asymptomatic
individuals in correctional and detention facilities. Refer to the Interim Guidance on Testing for SARS-CoV-2 in
Correctional and Detention Facilities for additional considerations regarding testing in correctional and detention
settings.

e Management. This guidance is intended to help facilities clinically manage persons with confirmed or suspected COVID-
19 inside the facility and prevent further transmission of SARS-CoV-2. Strategies include medical isolation and care of
incarcerated/detained persons with COVID-19 (including considerations for cohorting), quarantine and testing of close
contacts, restricting movement in and out of the facility, infection control practices for interactions with persons with
COVID-19 and their quarantined close contacts or contaminated items, intensified social distancing, and cleaning and
disinfecting areas where infected persons spend time.

Operational Preparedness

Administrators can plan and prepare for COVID-19 by ensuring that all persons in the facility know the symptoms of COVID-
19 and the importance of reporting those symptoms if they develop. Other essential actions include developing contingency
plans for reduced workforces due to absences, coordinating with public health and correctional partners, training staff on
proper use of personal protective equipment (PPE) that may be needed in the course of their duties, and communicating
clearly with staff and incarcerated/detained persons about these preparations and how they may temporarily alter daily life.

Communication and Coordination

V’ Develop information-sharing systems with partners.

° Identify points of contact in relevant state, local, tribal, and/or territorial public health departments before SARS-
CoV-2 infections develop. Actively engage with the health department to understand in advance which entity has
jurisdiction to implement public health control measures for COVID-19 in a particular correctional or detention
facility.

© Create and test communications plans to disseminate critical information to incarcerated/detained persons, staff,
contractors, vendors, and visitors as the pandemic progresses.

© Communicate with other correctional facilities in the same geographic area to share information including disease
surveillance and absenteeism patterns among staff.

o Where possible, put plans in place with other jurisdictions to prevent individuals with confirmed or suspected
COVID-19 and their close contacts from being transferred between jurisdictions and facilities unless necessary for
medical evaluation, medical isolation/quarantine, clinical care, extenuating security concerns, release, or to prevent
overcrowding.

© Stay informed about updates to CDC guidance via the CDC COVID-19 website as more information becomes known.

V/ Review existing influenza, all-hazards, and disaster plans, and revise for COVID-19.

© Train staff on the facility’s COVID-19 plan. All personnel should have a basic understanding of COVID-19, how the
disease is thought to spread, what the symptoms of the disease are, and what measures are being implemented
and can be taken by individuals to prevent or minimize the transmission of SARS-CoV-2.

o Ensure that separate physical locations (dedicated housing areas and bathrooms) have been identified to 1) isolate
individuals with confirmed COVID-19 (individually or cohorted), 2) isolate individuals with suspected COVID-19
(individually - do not cohort), and 3) quarantine close contacts of those with confirmed or suspected COVID-19

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 5/28
10/29/2020

Case 1:2GuaiceG0 4Agetel of Eoameniue Diss 9 (Edwd- thin ateoionkagen date hop FAB | CDC

7

(ideally individually; cohorted if necessary). The plan should include contingencies for multiple locations if
numerous infected individuals and/or close contacts are identified and require medical isolation or quarantine
simultaneously. See Medical Isolation and Quarantine sections below for more detailed cohorting considerations.

° Facilities without onsite healthcare capacity should make a plan for how they will ensure that individuals with
suspected COVID-19 will be isolated, evaluated, tested, and provided necessary medical care.

°0 Make a list of possible social distancing strategies that could be implemented as needed at different stages of
transmission intensity.

© Designate officials who will be authorized to make decisions about escalating or de-escalating response efforts as
the disease transmission patterns change.

“ Coordinate with local law enforcement and court officials.

° Identify legally acceptable alternatives to in-person court appearances, such as virtual court, as a social distancing
measure to reduce the risk of SARS-CoV-2

© Consider options to prevent overcrowding (e.g., diverting new intakes to other facilities with available capacity, and
encouraging alternatives to incarceration and other decompression strategies where allowable).

’ Encourage all persons in the facility to take the following actions to protect themselves and others from COVID-19. Post
signs throughout the facility and communicate this information verbally on a regular basis. Sample signage and other
communications materials are available on the CDC website. Ensure that materials can be understood by non-English
speakers and those with low literacy, and make necessary accommodations for those with cognitive or intellectual disabilities
and those who are deaf, blind, or have low-vision.

°o For all:

Practice good cough and sneeze etiquette: Cover your mouth and nose with your elbow (or ideally with a
tissue) rather than with your hand when you cough or sneeze, and throw all tissues in the trash immediately
after use.

Practice good hand hygiene: Regularly wash your hands with soap and water for at least 20 seconds, especially
after coughing, sneezing, or blowing your nose; after using the bathroom; before eating; before and after
preparing food; before taking medication; and after touching garbage.

Wear masks, unless PPE is indicated.
Avoid touching your eyes, nose, or mouth without cleaning your hands first.
Avoid sharing eating utensils, dishes, and cups.

Avoid non-essential physical contact.

© For incarcerated/detained persons:

the importance of reporting symptoms to staff
Social distancing and its importance for preventing COVID-19

Purpose of quarantine and medical isolation

°o For staff:

Stay at home when sick

If symptoms develop while on duty, leave the facility as soon as possible and follow CDC-recommended steps
for persons who are ill with COVID-19 symptoms including self-isolating at home, contacting a healthcare
provider as soon as possible to determine whether evaluation or testing is needed, and contacting a
Supervisor.

Personnel Practices

V/ Review the sick leave policies of each employer that operates within the facility.

© Review policies to ensure that they are flexible, non-punitive, and actively encourage staff not to report to work
when sick.

© Determine which officials will have the authority to send symptomatic staff home.

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 6/28
10/29/2020 Case 1:2GuaiceGO BAGG of Coodentue DishS22Q 9 (Edwd- Pil tRCtionk agen aterBoi FaBRs | CDC

VY Identify duties that can be performed remotely. Where possible, allowing staff to work from home can be an effective
social distancing strategy to reduce the risk of SARS-CoV-2

V Plan for staff absences. Staff should stay home when they are sick, or they may need to stay home to care for a sick
household member or care for children in the event of school and childcare dismissals.

© Identify critical job functions and plan for alternative coverage.

© Determine minimum levels of staff in all categories required for the facility to function safely. If possible, develop a
plan to secure additional staff if absenteeism due to COVID-19 threatens to bring staffing to minimum levels.

© Review CDC guidance on safety practices for critical infrastructure workers (including correctional officers, law
enforcement officers, and healthcare workers) who continue to work after a potential exposure to SARS-CoV-2.

© Consider increasing keep on person (KOP) medication orders to cover 30 days in case of healthcare staff shortages.

V Consider offering revised duties to staff who are at increased risk for severe illness from COVID-19. Persons at increased

risk may include older adults and persons of any age with serious underlying medical conditions including lung disease,
moderate to severe asthma, heart disease, chronic kidney disease, severe obesity, and diabetes. See CDC's website for a
complete list and check regularly for updates as more data become available.

© Consult with occupational health providers to determine whether it would be allowable to reassign duties for
specific staff members to reduce their likelihood of exposure to SARS-CoV-2.

/ Make plans in advance for how to change staff duty assignments to prevent unnecessary movement between housing
units during a COVID-19

o If there are people with COVID-19 inside the facility, it is essential for staff members to maintain a consistent duty
assignment in the same area of the facility across shifts to prevent transmission across different facility areas.

o Where feasible, consider the use of telemedicine to evaluate persons with COVID-19 symptoms and other health
conditions to limit the movement of healthcare staff across housing units.

V Offer the seasonal influenza vaccine to all incarcerated/detained persons (existing population and new intakes) and staff

throughout the influenza season. Symptoms of COVID-19 are similar to those of influenza. Preventing influenza in a facility
can speed the detection of COVID-19 and reduce pressure on healthcare resources.

VY Reference the Occupational Safety and Health Administration website [“ for recommendations regarding worker health.

/ Review CDC's guidance for businesses and employers to identify any additional strategies the facility can use within its
role as an employer, or share with others.

Operations, Supplies, and PPE Preparations

VY Ensure that sufficient stocks of hygiene supplies, cleaning supplies, PPE, and medical supplies (consistent with the
healthcare capabilities of the facility) are on hand and available and have a plan in place to restock as needed.

© Standard medical supplies for daily clinic needs
o Tissues

° Liquid or foam soap when possible. If bar soap must be used, ensure that it does not irritate the skin and thereby
discourage frequent hand washing. Ensure a sufficient supply of soap for each individual.

© Hand drying supplies

°o Alcohol-based hand sanitizer containing at least 60% alcohol (where permissible based on security restrictions)

© Cleaning supplies, including EPA-registered disinfectants effective against SARS-CoV-2 [4 , the virus that causes
COVID-19

o Recommended PPE (surgical masks, N95 respirators, eye protection, disposable medical gloves, and disposable
gowns/one-piece coveralls). See PPE section and Table 1 for more detailed information, including recommendations
for extending the life of all PPE categories in the event of shortages, and when surgical masks are acceptable
alternatives to N95s. Visit CDC’s website for a calculator to help determine rate of PPE usage.

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 7/28
10/29/2020 Case 1:2GuaiéeGO BAGG of Coodentue DishS22Q 9 (Edwd- Pil teCtionkl age atention FBR | CDC

~

© Cloth face masks for source control

© SARS-CoV-2 specimen collection and testing supplies

/ Make contingency plans for possible PPE shortages during the COVID-19 pandemic, particularly for non-healthcare
workers.

° See CDC guidance optimizing PPE supplies.

V Consider relaxing restrictions on allowing alcohol-based hand sanitizer in the secure setting, where security concerns

allow. If soap and water are not available, CDC recommends cleaning hands with an alcohol-based hand sanitizer that
contains at least 60% alcohol. Consider allowing staff to carry individual-sized bottles for their personal hand hygiene while on
duty, and place dispensers at facility entrances/exits and in PPE donning/doffing stations.

V Provide a no-cost supply of soap to incarcerated/detained persons, sufficient to allow frequent hand washing. (See
Hygiene section below for additional detail regarding recommended frequency and protocol for hand washing.)

© Provide liquid or foam soap where possible. If bar soap must be used, ensure that it does not irritate the skin and
thereby discourage frequent hand washing, and ensure that individuals do not share bars of soap.

V/ If not already in place, employers operating within the facility should establish a respiratory protection program as

appropriate, to ensure that staff and incarcerated/detained persons are fit-tested for any respiratory protection they will need
within the scope of their responsibilities.

VY Ensure that staff and incarcerated/detained persons are trained to correctly don, doff, and dispose of PPE that they will
need to use within the scope of their responsibilities.

°o See Table 1 for recommended PPE for incarcerated/detained persons and staff with varying levels of contact with
persons with COVID-19 or their close contacts.

°o Visit CDC’s website for PPE donning and doffing training videos and job aids [2.9 MB, 3 pages].

V/ Prepare to set up designated PPE donning and doffing areas outside all spaces where PPE will be used. These spaces
should include:

© A dedicated trash can for disposal of used PPE
°o Ahand washing station or access to alcohol-based hand sanitizer

o A poster demonstrating correct PPE donning and doffing procedures

JZ Review CDC and EPA guidance for cleaning and disinfecting of the facility.

Prevention

Cases of COVID-19 have been documented in all 50 US states. Correctional and detention facilities can prevent introduction of
SARS-CoV-2 and reduce transmission if it is already inside by reinforcing good hygiene practices among incarcerated/detained
persons, staff, and visitors (including increasing access to soap and paper towels), intensifying cleaning/disinfection practices,
and implementing social distancing strategies.

Because many individuals infected with SARS-CoV-2 do not display symptoms, the virus could be present in facilities before
infections are identified. Good hygiene practices, vigilant symptom screening, wearing cloth face masks (if not
contraindicated), and social distancing are critical in preventing further transmission.

Testing symptomatic and asymptomatic individuals and initiating medical isolation for suspected and confirmed cases and
quarantine for close contacts, can help prevent spread of SARS-CoV-2.

Oneratinne

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 8/28
10/29/2020 Case 1:2GuaiéeGO RA GeGHEK of Coodentue DishS2Q 9 (Edwd- Pil teCtionkl age ateritica FBR | CDC

VwPrTtwMesrveisye

V Stay in communication with partners about your facility's current situation.

© State, local, territorial, and/or tribal health departments

© Other correctional facilities
“ Communicate with the public about any changes to facility operations, including visitation programs.

VY Limit transfers of incarcerated/detained persons to and from other jurisdictions and facilities unless necessary for medical
evaluation, medical isolation/quarantine, clinical care, extenuating security concerns, release, or to prevent overcrowding.

o If a transfer is absolutely necessary:
=» Perform verbal screening and a temperature check as outlined in the Screening section below, before the
individual leaves the facility. If an individual does not clear the screening process, delay the transfer and follow
the protocol for suspected COVID-19 infection - including giving the individual a cloth face mask (unless
contraindicated), if not already wearing one, immediately placing them under medical isolation, and evaluating
them for SARS-CoV-2

#» Ensure that the receiving facility has capacity to properly quarantine or isolate the individual upon arrival.

= See Transportation section below on precautions to use when transporting an individual with confirmed or
suspected COVID-19.

/ Make every possible effort to modify staff assignments to minimize movement across housing units and other areas of the

facility. For example, ensure that the same staff are assigned to the same housing unit across shifts to prevent cross-
contamination from units where infected individuals have been identified to units with no infections.

“ Consider suspending work release and other programs that involve movement of incarcerated/detained individuals in and
out of the facility, especially if the work release assignment is in another congregate setting, such as a food processing plant.

/ Implement lawful alternatives to in-person court appearances where permissible.

V/ Where relevant, consider suspending co-pays for incarcerated/detained persons seeking medical evaluation for possible
COVID-19 symptoms, to remove possible barriers to symptom reporting.

V Limit the number of operational entrances and exits to the facility.

V/ Where feasible, consider establishing an on-site laundry option for staff so that they can change out of their uniforms,

launder them at the facility, and wear street clothes and shoes home. If on-site laundry for staff is not feasible, encourage
them to change clothes before they leave the work site, and provide a location for them to do so. This practice may help
minimize the risk of transmitting SARS-CoV-2 between the facility and the community.

Cleaning and Disinfecting Practices

V/ Even if COVID-19 has not yet been identified inside the facility or in the surrounding community, implement intensified

cleaning and disinfecting procedures according to the recommendations below. These measures can help prevent spread of
SARS-CoV-2 if introduced, and if already present through asymptomatic infections.

V’ Adhere to CDC recommendations for cleaning and disinfection during the COVID-19 response. Monitor these
recommendations for updates.

o Visit the CDC website for a tool to help implement cleaning and disinfection.

°o Several times per day, clean and disinfect surfaces and objects that are frequently touched, especially in common
areas. Such surfaces may include objects/surfaces not ordinarily cleaned daily (e.g., doorknobs, light switches, sink
handles, countertops, toilets, toilet handles, recreation equipment, kiosks, telephones, and computer equipment).

° Staff should clean shared equipment (e.g., radios, service weapons, keys, handcuffs) several times per day and
when the use of the equipment has concluded.

o Use household cleaners and EPA-registered disinfectants effective against SARS-CoV-2, the virus that causes COVID-

10 TA ac annranriata far tha ciirfara

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 9/28
10/29/2020 Case 1:2GuaideGO M4 BeGHEK of Coodennve DishS22Q 9 (Edwd- Pil tACtionkl age aterficd FBR | CDC

IF LJ ASAPPIVYPIHIAle IYI LIIT SUTTIALE.

© Follow label instructions for safe and effective use of the cleaning product, including precautions that should be
taken when applying the product, such as wearing gloves and making sure there is good ventilation during use, and
around people. Clean according to label instructions to ensure safe and effective use, appropriate product dilution,
and contact time. Facilities may consider lifting restrictions on undiluted disinfectants (i.e., requiring the use of
undiluted product), if applicable.

VY Consider increasing the number of staff and/or incarcerated/detained persons trained and responsible for cleaning
common areas to ensure continual cleaning of these areas throughout the day.

V’ Ensure adequate supplies to support intensified cleaning and disinfection practices, and have a plan in place to restock
rapidly if needed.

Hygiene

VV Encourage all staff and incarcerated/detained persons to wear a cloth face mask as much as safely possible, to prevent

transmission of SARS-CoV-2 through respiratory droplets that are created when a person talks, coughs, or sneezes (“source
control”).

o Provide masks at no cost to incarcerated/detained individuals and launder them routinely.

° Clearly explain the purpose of masks and when their use may be contraindicated. Because many individuals with
COVID-19 do not have symptoms, it is important for everyone to wear masks in order to protect each other: “My
mask protects you, your mask protects me.”

© Ensure staff know that cloth masks should not be used as a Substitute for surgical masks or N95 respirators that
may be required based on an individual’s scope of duties. Cloth masks are not PPE but are worn to protect others in
the surrounding area from respiratory droplets generated by the wearer.

° Surgical masks may also be used as source control but should be conserved for situations requiring PPE.

V Reinforce healthy hygiene practices, and provide and continually restock hygiene supplies throughout the facility, including
in bathrooms, food preparation and dining areas, intake areas, visitor entries and exits, visitation rooms and waiting rooms,
common areas, medical, and staff-restricted areas (e.g., break rooms).

V’ Provide incarcerated/detained persons and staff no-cost access to:

© Soap - Provide liquid or foam soap where possible. If bar soap must be used, ensure that it does not irritate the
skin, as this would discourage frequent hand washing, and ensure that individuals are not sharing bars of soap.

o Running water, and hand drying machines or disposable paper towels for hand washing
© Tissues and (where possible) no-touch trash receptacles for disposal

o Face masks

V’ Provide alcohol-based hand sanitizer with at least 60% alcohol where permissible based on security restrictions. Consider
allowing staff to carry individual-sized bottles to maintain hand hygiene.

VY Communicate that sharing drugs and drug preparation equipment can spread SARS-CoV-2 due to potential contamination
of shared items and close contact between individuals.

Testing for SARS-CoV-2

Correctional and detention facilities are high-density congregate settings that present unique challenges to implementing
testing for SARS-CoV-2, the virus that causes COVID-19. Refer to Testing guidance for details regarding testing strategies in
correctional and detention settings.

Prevention Practices for Incarcerated/Detained Persons

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 10/28
10/29/2020 Case 1:2GuaiceGO BAGG of Coomdentue DishS2Q 9 (Edwd- Pil teCtionkl age atenfiod FaBRs | CDC

V’ Provide cloth face masks (unless contraindicated) and perform pre-intake symptom screening and temperature checks for
all new entrants in order to identify and immediately place individuals with symptoms under medical isolation. Screening
should take place in an outdoor space prior to entry, in the sally port, or at the point of entry into the facility immediately

upon entry, before beginning the intake process. See Screening section below for the wording of screening questions and a
recommended procedure to safely perform a temperature check. Staff performing temperature checks should wear
recommended PPE (see PPE section below).

© If an individual has symptoms of COVID-19:
= Require the individual to wear a mask (as much as possible, use cloth masks in order to reserve surgical masks
for situations requiring PPE). Anyone who has trouble breathing, or is unconscious, incapacitated or otherwise
unable to remove the mask without assistance should not wear a mask.

= Ensure that staff who have direct contact with the symptomatic individual wear recommended PPE.

= Place the individual under medical isolation and refer to healthcare staff for further evaluation. (See Infection
Control and Clinical Care sections below.)

= Facilities without onsite healthcare staff should contact their state, local, tribal, and/or territorial health
department to coordinate effective medical isolation and necessary medical care. See Transport section and
coordinate with the receiving facility.

© If an individual is an asymptomatic close contact of someone with COVID-19:
=® Quarantine the individual and monitor for symptoms at least once per day for 14 days. (See
Quarantine section below.)

= Facilities without onsite healthcare staff should contact their state, local, tribal, and/or territorial health
department to coordinate effective quarantine and necessary medical care. See Transport section and
coordinate with the receiving facility.

VY Consider strategies for testing asymptomatic incarcerated/detained persons without known SARS-CoV-2 exposure for
early identification of SARS-CoV-2 in the facility.

Implement social distancing strategies to increase the physical space between incarcerated/detained persons (ideally 6 feet
between all individuals, regardless of symptoms), and to minimize mixing of individuals from different housing units.
Strategies will need to be tailored to the individual space in the facility and the needs of the population and staff. Not all
strategies will be feasible in all facilities. Example strategies with varying levels of intensity include:

o Common areas:
= Enforce increased space between individuals in holding cells as well as in lines and waiting areas such as
intake (e.g., remove every other chair in a waiting area).

° Recreation:
=» Choose recreation spaces where individuals can spread out

= Stagger time in recreation spaces (clean and disinfect between groups).

= Restrict recreation space usage to a single housing unit per space
(where feasible).

° Meals:
= Stagger meals in the dining hall (one housing unit at a time; clean and disinfect between groups).

=» Rearrange Seating in the dining hall so that there is more space between individuals (e.g., remove every other
chair and use only one side of the table).

= Provide meals inside housing units or cells.

o Group activities:
= Limit the size of group activities.

= Increase space between individuals during group activities.

=» Suspend group programs where participants are likely to be in closer contact than they are in their housing
environment.

= Consider alternatives to existing group activities, in outdoor areas or other areas where individuals can spread
out.

°o Housing:

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 11/28
10/29/2020 Case 1:2GuaideGO RA Gee of Coodentue DischS22Q 9 (Edwd- Pil tACtionkl agen atericd FaBRs | CDC

= If space allows, reassign bunks to provide more space between individuals, ideally 6 feet or more in all
directions. (Ensure that bunks are cleaned thoroughly if assigned to a new occupant.)

= Arrange bunks so that individuals sleep head to foot to increase the distance between their faces.
=» Minimize the number of individuals housed in the same room as much as possible.
=» Rearrange scheduled movements to minimize mixing of individuals from different housing areas.

© Work details:
= Modify work detail assignments so that each detail includes only individuals from a single housing unit.

° Medical:
= If possible, designate a room near each housing unit to evaluate individuals with COVID-19 symptoms, rather
than having them walk through the facility to be evaluated in the medical unit. If this is not feasible, consider
Staggering individuals’ sick call visits.

= Stagger pill line, or stage pill line within individual housing units.

= Identify opportunities to implement telemedicine to minimize the movement of healthcare staff across
multiple housing units and to minimize the movement of ill individuals through the facility.

= Designate a room near the intake area to evaluate new entrants who are flagged by the intake symptom
screening process before they move to other parts of the facility.

VY Note that if group activities are discontinued, it will be important to identify alternative forms of activity to support the
mental health of incarcerated/detained persons.

V Provide up-to-date information about COVID-19 to incarcerated/detained persons on a regular basis. As much as possible,

provide this information in person and allow opportunities for incarcerated/detained individuals to ask questions (e.g., town
hall format if social distancing is feasible, or informal peer-to-peer education). Updates should address:

© Symptoms of COVID-19 and its health risks

o Reminders to report COVID-19 symptoms to staff at the first sign of illness
=» Address concerns related to reporting symptoms (e.g., being sent to medical isolation), explain the need to
report symptoms immediately to protect everyone, and explain the differences between medical isolation and
solitary confinement.

o Reminders to use masks as much as possible

© Changes to the daily routine and how they can contribute to risk reduction

Prevention Practices for Staff

/ When feasible and consistent with security priorities, encourage staff to maintain a distance of 6 feet or more from an

individual with COVID-19 symptoms while interviewing, escorting, or interacting in other ways, and to wear recommended
PPE if closer contact is necessary.

V’ Ask staff to keep interactions with individuals with COVID-19 symptoms as brief as possible.

V/ Remind staff to stay at home if they are sick.Ensure staff are aware that they will not be able to enter the facility if they

have symptoms of COVID-19, and that they will be expected to leave the facility as soon as possible if they develop symptoms
while on duty.

VY Consider strategies for testing asymptomatic staff without known SARS-CoV-2 exposure for early identification of SARS-
CoV-2 in the facility.

© Follow guidance from the Equal Employment Opportunity Commission [4 when offering testing to staff. Any time a
positive test result is identified, relevant employers should:
# Ensure that the individual is rapidly notified, connected to appropriate medical care, and advised how to self-
isolate.

= Inform other staff about their possible exposure in the workplace but should maintain the infected employee's
confidentiality as required by the Americans with Disabilities Act 4 .

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 12/28
10/29/2020 Case 1:2GuaiéeGO M4 Gee of Coodennve DischS2Q 9 (Edwd- Pil tACtionk agen dterfoi FaBRs | CDC

V Perform verbal screening and temperature checks for all staff daily on entry. See Screening section below for wording of
screening questions and a recommended procedure to safely perform temperature checks.

°o Invery small facilities with only a few staff, consider self-monitoring or virtual monitoring (e.g., reporting to a central
authority via phone).

°o Send staff home who do not clear the screening process, and advise them to follow CDC-recommended steps for
persons who are ill with COVID-19 symptoms.

V/ Provide staff with up-to-date information about COVID-19 and about facility policies on a regular basis, including:

© Symptoms of COVID-19 and its health risks

© Employers’ sick leave policy

V If staff develop a fever or other symptoms of COVID-19 while at work, they should immediately put on a mask (if not
already wearing one), inform their supervisor, leave the facility, and follow CDC-recommended steps for persons who are ill
with COVID-19 symptoms.

V Staff identified as close contacts of someone with COVID-19 should self-quarantine at home for 14 days, unless a shortage
of critical staff precludes quarantine.

° Staff identified as close contacts should self-monitor for symptoms and seek testing.
o Refer to CDC guidelines for further recommendations regarding home quarantine.

© To ensure continuity of operations, critical infrastructure workers (including corrections officers, law enforcement
officers, and healthcare staff) may be permitted to continue work following potential exposure to SARS-CoV-2 ,
provided that they remain asymptomatic and additional precautions are implemented to protect them and others.
= Screening: The facility should ensure that temperature and symptom screening takes place daily before the
staff member enters the facility.

= Regular Monitoring: The staff member should self-monitor under the supervision of their employer's
occupational health program. If symptoms develop, they should follow CDC guidance on isolation with COVID-
19 symptoms.

= Wear a Mask: The staff member should wear a mask (unless contraindicated) at all times while in the
workplace for 14 days after the last exposure (if not already wearing one due to universal use of masks).

= Social Distance: The staff member should maintain 6 feet between themselves and others and practice social
distancing as work duties permit.

= Disinfect and Clean Workspaces: The facility should continue enhanced cleaning and disinfecting practices in
all areas including offices, bathrooms, common areas, and shared equipment.

V/ Staff with confirmed or suspected COVID-19 should inform workplace and personal contacts immediately. These staff

should be required to meet CDC criteria for ending home isolation before returning to work. Monitor CDC guidance on
discontinuing home isolation regularly, as circumstances evolve rapidly.

Prevention Practices for Visitors

VY Restrict non-essential vendors, volunteers, and tours from entering the facility.

V If possible, communicate with potential visitors to discourage contact visits in the interest of their own health and the
health of their family members and friends inside the facility.

V Require visitors to wear masks (unless contraindicated), and perform verbal screening and temperature checks for all

visitors and volunteers on entry. See Screening section below for wording of screening questions and a recommended
procedure to safely perform temperature checks.

°o Staff performing temperature checks should wear recommended PPE.

o Exclude visitors and volunteers who do not clear the screening process or who decline screening.

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 13/28
10/29/2020 Case 1:2GuaiéeGO RAGE of Coodennue DishS2Q 9 (Edwd- Pi tRCtionk agen atG Don FABRs | CDC
V Provide alcohol-based hand sanitizer with at least 60% alcohol in visitor entrances, exits, and waiting areas.
V Provide visitors and volunteers with information to prepare them for screening.

© Instruct visitors to postpone their visit if they have COVID-19 symptoms.

© If possible, inform potential visitors and volunteers before they travel to the facility that they should expect to be
screened for COVID-19 (including a temperature check), and will be unable to enter the facility if they do not clear
the screening process or if they decline screening.

° Display signage outside visiting areas explaining the COVID-19 symptom screening and temperature check process.
Ensure that materials are understandable for non-English speakers and those with low literacy.

/ Promote non-contact visits:

© Encourage incarcerated/detained persons to limit in-person visits in the interest of their own health and the health
of their visitors.

© Consider reducing or temporarily eliminating the cost of phone calls for incarcerated/detained persons.

© Consider increasing incarcerated/detained persons’ telephone privileges to promote mental health and reduce
exposure from direct contact with community visitors.

/ Consider suspending or modifying visitation programs, if legally permissible. For example, provide access to virtual
visitation options where available.

° If moving to virtual visitation, clean electronic surfaces regularly after each use. (See Cleaning guidance below for
instructions on cleaning electronic surfaces.)

° Inform potential visitors of changes to, or suspension of, visitation programs.

° Clearly communicate any visitation program changes to incarcerated/detained persons, along with the reasons for
them (including protecting their health and their family and community members’ health).

° If suspending contact visits, provide alternate means (e.g., phone or video visitation) for incarcerated/detained
individuals to engage with legal representatives, clergy, and other individuals with whom they have legal right to
consult.

NOTE: Suspending visitation should only be done in the interest of incarcerated/detained persons’ physical health and the
health of the general public. Visitation is important to maintain mental health. If visitation is suspended, facilities should
explore alternative ways for incarcerated/detained persons to communicate with their families, friends, and other visitors ina
way that is not financially burdensome for them.

Management

If there is an individual with suspected COVID-19 inside the facility (among incarcerated/detained persons, staff, or visitors
who have recently been inside), begin implementing Management strategies while test results are pending. Essential
Management strategies include placing individuals with suspected or confirmed COVID-19 under medical isolation,
quarantining their close contacts, and facilitating necessary medical care, while observing relevant infection control and
environmental disinfection protocols and wearing recommended PPE.

Testing symptomatic and asymptomatic individuals (incarcerated or detained individuals and staff) and initiating medical
isolation for suspected and confirmed cases and quarantine for close contacts, can help prevent spread of SARS-CoV-2 in
correctional and detention facilities. Continue following recommendations outlined in the Preparedness and Prevention
sections above.

Operations

VY Coordinate with state, local, tribal, and/or territorial health departments. When an individual has suspected or confirmed

COVID-19, notify public health authorities and request any necessary assistance with medical isolation, evaluation, and clinical
care, and contact tracing and quarantine of close contacts. See Medical Isolation, Quarantine and Clinical Care sections
below.

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 14/28
10/29/2020 Case 1:2GuaiceGO M4 eG of Coomentue DishS22Q 9 (Edwd- Pil tRCtionk agen atGriliod FRBRs | CDC
VY Implement alternate work arrangements deemed feasible in the Operational Preparedness section.

V/ Suspend all transfers of incarcerated/detained persons to and from other jurisdictions and facilities (including work

release), unless necessary for medical evaluation, medical isolation/quarantine, health care, extenuating security concerns,
release, or to prevent overcrowding.

V Set up PPE donning/doffing stations as described in the Preparation section.

V/ If possible, consider quarantining all new intakes for 14 days before they enter the facility's general population (separately

from other individuals who are quarantined due to contact with someone who has COVID-19). This practice is referred to as
routine intake quarantine.

V Consider testing all newly incarcerated/detained persons before they join the rest of the population in the correctional or
detention facility.

V/ Minimize interactions between incarcerated/detained persons living in different housing units, to prevent transmission

from one unit to another. For example, stagger mealtimes and recreation times, and consider implementing broad
movement restrictions.

V’ Ensure that work details include only incarcerated/detained persons from a single housing unit, supervised by staff who
are normally assigned to the same housing unit.

°o If a work detail provides goods or services for other housing units (e.g., food service or laundry), ensure that
deliveries are made with extreme caution. For example, have a staff member from the work detail deliver prepared
food to a set location, leave, and have a staff member from the delivery location pick it up. Clean and disinfect all
coolers, carts, and other objects involved in the delivery.

V Incorporate COVID-19 prevention practices into release planning.

© Consider implementing a release quarantine (ideally in single cells) for 14 days prior to individuals’ projected
release date.

© Consider testing individuals for SARS-CoV-2 before release, particularly if they will be released to a congregate
setting or to a household with persons at increased risk for severe illness from COVID-19.

° Screen all releasing individuals for COVID-19 symptoms and perform a temperature check (See Screening section
below.)
= If an individual does not clear the screening process, follow the protocol for suspected COVID-19 - including
giving the individual a mask, if not already wearing one, immediately placing them under medical isolation,
and evaluating them for SARS-CoV-2 testing.

# If the individual is released from the facility before the recommended medical isolation period is complete,
discuss release of the individual with state, local, tribal, and/or territorial health departments to ensure safe
medical transport and continued shelter and medical care, as part of release planning. Make direct linkages to
community resources to ensure proper medical isolation and access to medical care.

= Before releasing an incarcerated/detained individual who has confirmed or suspected COVID-19, or who is a
close contact of someone with COVID-19, contact local public health officials to ensure they are aware of the
individual’s release and anticipated location. If the individual will be released to a community-based facility,
such as a homeless shelter, contact the facility's staff to ensure adequate time for them to prepare to continue
medical isolation or quarantine as needed.

V’ Incorporate COVID-19 prevention practices into re-entry programming.

o Ensure that facility re-entry programs include information on accessing housing, social services, mental health
services, and medical care within the context of social distancing restrictions and limited community business
operations related to COVID-19.

» Provide individuals about to be released with COVID-19 prevention information, hand hygiene supplies, and
masks.

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 15/28
10/29/2020 Case 1:2GuaideGO M4 GeGHEK of Coomennue DishS22Q 9 (Edwd- Pi tRCtionk age atGiod FABRs | CDC

# Link individuals who need medication-assisted treatment for opioid use disorder to substance use, harm
reduction, and/or recovery support systems [4 . If the surrounding community is under movement
restrictions due to COVID-19, ensure that referrals direct releasing individuals to programs that are continuing
operations.

= Link releasing individuals to Medicaid enrollment and healthcare resources [4 , including continuity of care for
chronic conditions that may place an individual at increased risk for severe illness from COVID-19.

=» When possible, encourage releasing individuals to seek housing options among their family or friends in the
community, to prevent crowding in other congregate settings such as homeless shelters. When linking
individuals to shared housing, link preferentially to accommodations with the greatest capacity for social
distancing.

Hygiene

V’ Continue to ensure that hand hygiene supplies are well-stocked in all areas of the facility (see above).

“% Continue to emphasize practicing good hand hygiene and cough etiquette (see above).

Cleaning and Disinfecting Practices

V Continue adhering to recommended cleaning and disinfection procedures for the facility at large (see above).

V Reference specific cleaning and disinfection procedures for areas where individuals with COVID-19 spend time (see below).

Management of Incarcerated/Detained Persons with COVID-19
symptoms

NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity. Facilities without onsite
healthcare capacity or without sufficient space for medical isolation should coordinate with local public health officials to
ensure that individuals with suspected COVID-19 will be effectively isolated, evaluated, tested (if indicated), and given care.

V Staff interacting with incarcerated/detained individuals with COVID-19 symptoms should wear recommended PPE (see
Table 1).

V If possible, designate a room near each housing unit for healthcare staff to evaluate individuals with COVID-19 symptoms,
rather than having symptomatic individuals walk through the facility to be evaluated in the medical unit.

V Incarcerated/detained individuals with COVID-19 symptoms should wear a mask (if not already wearing one, and unless
contraindicated) and should be placed under medical isolation immediately. See Medical Isolation section below.

V Medical staff should evaluate symptomatic individuals to determine whether SARS-CoV-2 testing is indicated. Refer to CDC
guidelines for information on evaluation and testing. See Infection Control and Clinical Care sections below as well.
Incarcerated/detained persons with symptoms are included in the high-priority group for testing in CDC's

recommendations due to the high risk of transmission within congregate settings.

o If the individual’s SARS-CoV-2 test is positive, continue medical isolation. (See Medical Isolation section below.)

o If the SARS-CoV-2 test is negative, the individual can be returned to their prior housing assignment unless they
require further medical assessment or care or if they need to be quarantined as a close contact of someone with
COVID-19.

V“ Work with public health or private labs, as available, to access testing supplies or services.

Medical Isolation of Individuals with Confirmed or Suspected COVID-19

NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity. Facilities without onsite
healthcare capacity, or without sufficient space to implement effective medical isolation, should coordinate with local public

Dn a a Se han a DP A a te fe ee ed ed ee ol

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 16/28
10/29/2020 Case 1:2GuaideGO M4 GeGHEK of Coodentve DishS2Q 9 (Edwd- Pi tRCtionk agen atGBoi FABRs | CDC
neaitn O1ficials tO ensure tnat inaiviauadls witn contirmea Or suspected CUVIL-1y¥ will be appropriately isolatea, evdiuatea,
tested, and given care.

V As soon as an individual develops symptoms of COVID-19 or tests positive for SARS-CoV-2 they should be given a mask (if

not already wearing one and if it can be worn safely), immediately placed under medical isolation in a separate environment
from other individuals, and medically evaluated.

VY Ensure that medical isolation for COVID-19 is distinct from punitive solitary confinement of incarcerated/detained
individuals, both in name and in practice.

Because of limited individual housing spaces within many correctional and detention facilities, infected individuals are often
placed in the same housing spaces that are used for solitary confinement. To avoid being placed in these conditions,
incarcerated/detained individuals may be hesitant to report COVID-19 symptoms, leading to continued transmission within
shared housing spaces and, potentially, lack of health care and adverse health outcomes for infected individuals who delay
reporting symptoms. Ensure that medical isolation is operationally distinct from solitary confinement, even if the same
housing spaces are used for both. For example:

e Ensure that individuals under medical isolation receive regular visits from medical staff and have access to mental health
services.

e Make efforts to provide similar access to radio, TV, reading materials, personal property, and commissary as would be
available in individuals’ regular housing units.

e Consider allowing increased telephone privileges without a cost barrier to maintain mental health and connection with
others while isolated.

¢ Communicate regularly with isolated individuals about the duration and purpose of their medical isolation period.
V/ Keep the individual's movement outside the medical isolation space to an absolute minimum.

© Provide medical care to isolated individuals inside the medical isolation space, unless they need to be transferred to
a healthcare facility. See Infection Control and Clinical Care sections for additional details.

o Serve meals inside the medical isolation space.
°o Exclude the individual from all group activities.

o Assign the isolated individual(s) a dedicated bathroom when possible. When a dedicated bathroom is not feasible,
do not reduce access to restrooms or showers as a result. Clean and disinfect areas used by infected individuals
frequently on an ongoing basis during medical isolation.

V Ensure that the individual is wearing a mask if they must leave the medical isolation space for any reason, and whenever

another individual enters. Provide clean masks as needed. Masks should be washed routinely and changed when visibly
soiled or wet.

V If the facility is housing individuals with confirmed COVID-19 as a cohort:

© Only individuals with laboratory-confirmed COVID-19 should be placed under medical isolation as a cohort. Do not
cohort those with confirmed COVID-19 with those with suspected COVID-19, with close contacts of individuals with
confirmed or suspected COVID-19, or with those with undiagnosed respiratory infection who do not meet the
criteria for suspected COVID-19.

© Ensure that cohorted groups of people with confirmed COVID-19 wear masks whenever anyone else (including
Staff) enters the isolation space. (Anyone who has trouble breathing, or is unconscious, incapacitated or otherwise
unable to remove the mask without assistance should not wear a mask.)

o When choosing a space to cohort groups of people with confirmed COVID-19, use a well-ventilated room with solid
walls and a solid door that closes fully.

o Use one large space for cohorted medical isolation rather than several smaller spaces. This practice will conserve
PPE and reduce the chance of cross-contamination across different parts of the facility.

V If possible, avoid transferring infected individual(s) to another facility unless necessary for medical care. If transfer is
necessary, see Transport section for safe transport guidance.

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 17/28
10/29/2020 Case 1:2GuaideGO BAGG of Coodennve DishS22Q 9 (Edwd- Pil tACtionkl agen aténtion FBRs | CDC

V Staff assignments to isolation spaces should remain as consistent as possible, and these staff should limit their

movements to other parts of the facility as much as possible. These staff should wear recommended PPE as appropriate for
their level of contact with the individual under medical isolation (see PPE section below) and should limit their own movement
between different parts of the facility.

o If staff must serve multiple areas of the facility, ensure that they change PPE when leaving the isolation space. Ifa
shortage of PPE supplies necessitates reuse, ensure that staff move only from areas of low to high exposure risk
while wearing the same PPE, to prevent cross-contamination. For example, start in a housing unit where no one is
known to be infected, then move to a space used as quarantine for close contacts, and end in an isolation unit.
Ensure that staff are highly trained in infection control practices, including use of recommended PPE.

V Provide individuals under medical isolation with tissues and, if permissible, a lined no-touch trash receptacle. Instruct
them to:

© Cover their mouth and nose with a tissue when they cough or sneeze
© Dispose of used tissues immediately in the lined trash receptacle

© Wash hands immediately with soap and water for at least 20 seconds. If soap and water are not available, clean
hands with an alcohol-based hand sanitizer that contains at least 60% alcohol (where security concerns permit).
Ensure that hand washing supplies are continually restocked.

V Maintain medical isolation at least until CDC criteria for discontinuing home-based isolation have been met. These criteria

have changed since CDC corrections guidance was originally issued and may continue to change as new data become
available. Monitor the sites linked below regularly for updates. This content will not be outlined explicitly in this document
due to the rapid pace of change.

° CDC's recommended strategy for release from home-based isolation can be found in the Discontinuation of
Isolation for Persons with COVID-19 Not in Healthcare Settings Interim Guidance.

© Detailed information about the data informing the symptom-based strategy, and considerations for extended
isolation periods for persons in congregate settings including corrections, can be found here.

° If persons will require ongoing care by medical providers, discontinuation of transmission-based precautions (PPE)
should be based on similar criteria found here.

Cleaning Spaces where Individuals with COVID-19 Spend Time

VY Ensure that staff and incarcerated/detained persons performing cleaning wear recommended PPE. (See PPE section
below.)

/ Thoroughly and frequently clean and disinfect all areas where individuals with confirmed or suspected COVID-19 spend
time.

o After an individual has been medically isolated for COVID-19, close off areas that they have used prior to isolation. If
possible, open outside doors and windows to increase air circulation in the area. Wait as long as practical, up to 24
hours under the poorest air exchange conditions (consult CDC Guidelines for Environmental Infection Control in
Health-Care Facilities for wait time based on different ventilation conditions) before beginning to clean and
disinfect, to minimize potential for exposure to respiratory droplets.

© Clean and disinfect all areas (e.g., cells, bathrooms, and common areas) used by the infected individual, focusing
especially on frequently touched surfaces (see list above in Prevention section).

© Clean and disinfect areas used by infected individuals on an ongoing basis during medical isolation.

V’ Hard (non-porous) surface cleaning and disinfection

o If surfaces are soiled, they should be cleaned using a detergent or soap and water prior to disinfection.

© Consult the list of products that are EPA-approved for use against the virus that causes COVID-19 [4 . Follow the
manufacturer's instructions for all cleaning and disinfection products (e.g., concentration, application method and
contact time, etc.).

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 18/28
10/29/2020 Case 1:2GuaideGO BAGG of Coodennve DishS2Q 9 (Edwd- Pi tRCtionk agen atGrtticd F&BRs | CDC

°o If EPA-approved disinfectants are not available, diluted household bleach solutions can be used if appropriate for
the surface. Unexpired household bleach will be effective against coronaviruses when properly diluted.
= Use bleach containing 5.25%-8.25% sodium hypochlorite. Do not use a bleach product if the percentage is not
in this range or is not specified.

= Follow the manufacturer's application instructions for the surface, ensuring a contact time of at least 1 minute.
» Ensure proper ventilation during and after application.
=» Check to ensure the product is not past its expiration date.

=» Never mix household bleach with ammonia or any other cleanser. This can cause fumes that may be very
dangerous to breathe in.

o Prepare a bleach solution by mixing:
= 5 tablespoons (1/3 cup) of 5.25%-8.25% bleach per gallon of room temperature water

OR
=» 4 teaspoons of 5.25%-8.25% bleach per quart of room temperature water
© Bleach solutions will be effective for disinfection up to 24 hours.

© Alcohol solutions with at least 70% alcohol may also be used.

V/ Soft (porous) surface cleaning and disinfection

© For soft (porous) surfaces such as carpeted floors and rugs, remove visible contamination if present and clean with
appropriate cleaners indicated for use on these surfaces. After cleaning:
= If the items can be laundered, launder items in accordance with the manufacturer's instructions using the
warmest appropriate water setting for the items and then dry items completely.

= Otherwise, use products that are EPA-approved for use against the virus that causes COVID-19 [4 and are
Suitable for porous surfaces.

VY Electronics cleaning and disinfection

© For electronics such as tablets, touch screens, keyboards, and remote controls, remove visible contamination if
present.
= Follow the manufacturer's instructions for all cleaning and disinfection products.

= Consider use of wipeable covers for electronics.

= If no manufacturer guidance is available, consider the use of alcohol-based wipes or spray containing at least
70% alcohol to disinfect touch screens. Dry surfaces thoroughly to avoid pooling of liquids.

Additional information on cleaning and disinfection of communal facilities such can be found on CDC's website.

V Food service items. Individuals under medical isolation should throw disposable food service items in the trash in their

medical isolation room. Non-disposable food service items should be handled with gloves and washed following food safety
requirements. Individuals handling used food service items should clean their hands immediately after removing gloves.

V Laundry from individuals with COVID-19 can be washed with other's laundry.

© Individuals handling laundry from those with COVID-19 should wear a mask, disposable gloves, and a gown, discard
after each use, and clean their hands immediately after.

© Do not shake dirty laundry. This will minimize the possibility of dispersing virus through the air. Ensure that
individuals performing cleaning wear recommended PPE (see PPE section below).

o Launder items as appropriate in accordance with the manufacturer's instructions. If possible, launder items using
the warmest appropriate water setting for the items and dry items completely.

© Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible, consider using a bag
liner that is either disposable or can be laundered.

Transporting Individuals with Confirmed and Suspected COVID-19 and
Quarantined Close Contacts

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 19/28
10/29/2020 Case 1:2GuaiéeGO M4 Bete of Coodennue DischS22Q 9 (Edwd- Li tRCtionk agen atGficd F&BRs | CDC

V Refer to CDC guidance for Emergency Medical Services (EMS) on safely transporting individuals with confirmed or

suspected COVID-19. This guidance includes considerations for vehicle type, air circulation, communication with the receiving
facility, and cleaning the vehicle after transport.

o If the transport vehicle is not equipped with the features described in the EMS guidance, at minimum drive with the
windows down and ensure that the fan is set to high, in non-recirculating mode. If the vehicle has a ceiling hatch,
keep it open.

V/ Use the same precautions when transporting individuals under quarantine as close contacts of someone with COVID-19.

/ See Table 1 for the recommended PPE for staff transporting someone with COVID-19.

Managing Close Contacts of Individuals with COVID-19

NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity. Facilities without onsite
healthcare capacity or without sufficient space to implement effective quarantine should coordinate with local public health
officials to ensure that close contacts of individuals with COVID-19 will be effectively quarantined and medically monitored

Contact Tracing

4 To determine who is considered a close contact of an individual with COVID-19, see definition of close contact and the

Interim Guidance on Developing a COVID-19 Case Investigation and Contact Tracing Plan —& [12 Kb, 1 page] for more
information.

“ Contact tracing can be a useful tool to help contain disease outbreaks. When deciding whether to perform contact tracing,
consider the following:

© Have a plan in place for how close contacts of individuals with COVID-19 will be managed, including quarantine
logistics.

° Contact tracing can be especially impactful when:
= There is a small number of infected individuals in the facility or in a particular housing unit. Aggressively
tracing close contacts can help curb transmission before many other individuals are exposed.

= The infected individual is a staff member or an incarcerated/detained individual who has had close contact
with individuals from other housing units or with other staff. Identifying those close contacts can help prevent
spread to other parts of the facility.

= The infected individual is a staff member or an incarcerated/detained individual who has recently visited a
community setting. In this situation, identifying close contacts can help reduce transmission from the facility
into the community.

© Contact tracing may be more feasible and effective in settings where incarcerated/detained individuals have limited
contact with others (e.g., celled housing units), compared to settings where close contact is frequent and relatively
uncontrolled (e.g., open dormitory housing units).

o If there is a large number of individuals with COVID-19 in the facility, contact tracing may become difficult to
manage. Under such conditions, consider broad-based testing in order to identify infections and prevent further
transmission.

© Consult CDC recommendations for Performing Broad-Based Testing for SARS-CoV-2 in Congregate Settings for
further information regarding selecting a testing location, ensuring proper ventilation and PPE usage, setting up
testing stations and supplies, and planning test-day operations.

Testing Close Contacts

VY Testing is recommended for all close contacts —§ [12 KB, 1 page] of persons with SARS-CoV-2 infection, regardless of
whether the close contacts have symptoms.

© Medically isolate those who test positive to prevent further transmission (see Medical Isolation section above).

o Asymptomatic close contacts testing negative should be placed under quarantine precautions for 14 days from

ale _ _t a4

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 20/28
10/29/2020 Case 1:2GuaiéeGO RA GeGHEK of Coodentue DishS22Q 9 (Edwd- Pil tACtionkl age aténfiod FABRs | CDC
their laSt EXPOSUure.

Quarantine for Close Contacts (who test negative)

V’ Incarcerated/detained persons who are close contacts of someone with confirmed or suspected COVID-19 (whether the

infected individual is another incarcerated/detained person, staff member, or visitor) should be placed under quarantine for
14 days. (Refer to the Interim Guidance on Developing a COVID-19 Case Investigation and Contact Tracing Plan
[12 KB, 1 page] for more information):

° If a quarantined individual is tested again during quarantine and they remain negative, they should continue to
quarantine for the full 14 days after last exposure and follow all recommendations of local public health authorities.

° If an individual is quarantined due to contact with someone with suspected COVID-19 who is subsequently tested
and receives a negative result, they can be released from quarantine. See Interim Guidance on Testing for SARS-
CoV-2 in Correctional and Detention Facilities for more information about testing strategies in correctional and
detention settings.

Y Quarantined individuals should be monitored for COVID-19 symptoms at least once per day including temperature checks.

° See Screening section for a procedure to perform temperature checks safely on asymptomatic close contacts of
someone with COVID-19.

° If an individual develops symptoms for SARS-CoV-2, they should be considered a suspected COVID-19 case, given a
mask (if not already wearing one), and moved to medical isolation immediately (individually, and separately from
those with confirmed COVID-19 and others with suspected COVID-19) and further evaluated. (See Medical
Isolation section above.) If the individual is tested and receives a positive result, they can then be cohorted with
other individuals with confirmed COVID-19.

% Quarantined individuals can be released from quarantine restrictions if they have not developed COVID-19 symptoms and
have not tested positive for SARS-CoV-2 for 14 days since their last exposure to someone who tested positive.

V4 Keep a quarantined individual's movement outside the quarantine space to an absolute minimum.

° Provide medical evaluation and care inside or near the quarantine space when possible.
° Serve meals inside the quarantine space.
o Exclude the quarantined individual from all group activities.

°o Assign the quarantined individual a dedicated bathroom when possible. When providing a dedicated bathroom is
not feasible, do not reduce access to restrooms or showers as a result.

V Restrict quarantined individuals from leaving the facility (including transfers to other facilities) during the 14-day

quarantine period, unless released from custody or a transfer is necessary for medical care, infection control, lack of
quarantine space, or extenuating security concerns.

V Ifa quarantined individual leaves the quarantine space for any reason, they should wear a mask (unless contraindicated)
as source control, if not already wearing one.

© Quarantined individuals housed as a cohort should wear masks at all times (see cohorted quarantine section
below).

© Quarantined individuals housed alone should wear a mask whenever another individual enters the quarantine
space.

© Anyone who has trouble breathing, or is unconscious, incapacitated or otherwise unable to remove the mask
without assistance should not wear a mask.

V’ Meals should be provided to quarantined individuals in their quarantine spaces. Individuals under quarantine should

throw disposable food service items in the trash. Non-disposable food service items should be handled with gloves and
washed with hot water or in a dishwasher. Individuals handling used food service items should clean their hands immediately
after removing gloves.

V’ Laundry from quarantined individuals can be washed with others’ laundry.

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 21/28
10/29/2020 Case 1:2GuaiéeGO RA BeGHEK of Cooennve DischS22Q 9 (Edwd- Pin tRCtionk agen atGhoi FABRs | CDC

© Individuals handling laundry from quarantined persons should wear a mask, disposable gloves, and a gown, discard
after each use, and clean their hands immediately after.

© Do not shake dirty laundry. This will minimize the possibility of dispersing virus through the air.

o Launder items as appropriate in accordance with the manufacturer's instructions. If possible, launder items using
the warmest appropriate water setting for the items and dry items completely.

© Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible, consider using a bag
liner that is either disposable or can be laundered.

V Staff assignments to quarantine spaces should remain as consistent as possible, and these staff should limit their

movements to other parts of the facility. These staff should wear recommended PPE based on their level of contact with the
individuals under quarantine (see PPE section below).

o If staff must serve multiple areas of the facility, ensure that they change PPE when leaving the quarantine space. If a
shortage of PPE supplies necessitates reuse, ensure that staff move only from areas of low to high exposure risk
while wearing the same PPE, to prevent cross-contamination.

° Staff supervising asymptomatic incarcerated/detained persons under routine intake quarantine (with no known
exposure to someone with COVID-19) do not need to wear PPE but should still wear a mask as source control.

Cohorted Quarantine for Multiple Close Contacts (who test negative)

V Facilities should make every possible effort to individually quarantine close contacts of individuals with confirmed or

suspected COVID-19. Cohorting multiple quarantined close contacts could transmit SARS-CoV-2 from those who are infected
to those who are uninfected. Cohorting should only be practiced if there are no other available options.

V% In order of preference, multiple quarantined individuals should be housed:

© IDEAL: Separately, in single cells with solid walls (i.e., not bars) and solid doors that close fully
° Separately, in single cells with solid walls but without solid doors

© As acohort, in a large, well-ventilated cell with solid walls, a solid door that closes fully, and at least 6 feet of
personal space assigned to each individual in all directions

© Asacohort, ina large, well-ventilated cell with solid walls and at least 6 feet of personal space assigned to each
individual in all directions, but without a solid door

© Asacohort, in single cells without solid walls or solid doors (i.e., cells enclosed entirely with bars), preferably with
an empty cell between occupied cells creating at least 6 feet of space between individuals. (Although individuals are
in single cells in this scenario, the airflow between cells essentially makes it a cohort arrangement in the context of
COVID-19.)

© Asacohort, in multi-person cells without solid walls or solid doors (i.e., cells enclosed entirely with bars), preferably
with an empty cell between occupied cells. Employ social distancing strategies related to housing in the Prevention
section to maintain at least 6 feet of space between individuals housed in the same cell.

© Asacohort, in individuals’ regularly assigned housing unit but with no movement outside the unit (if an entire
housing unit has been exposed - referred to as “quarantine in place”). Employ social distancing strategies related to
housing in the Prevention section above to maintain at least 6 feet of space between individuals.

°o Safely transfer to another facility with capacity to quarantine in one of the above arrangements. (See Transport)
(NOTE - Transfer should be avoided due to the potential to introduce infection to another facility; proceed only if no
other options are available.)

If the ideal choice does not exist in a facility, use the next best alternative as a harm reduction approach.

V If cohorting close contacts is absolutely necessary, be especially mindful of those who are at increased risk for severe

illness from COVID-19. Ideally, they should not be cohorted with other quarantined individuals. If cohorting is unavoidable,
make all possible accommodations to reduce exposure for the individuals with increased risk of severe illness. (For example,
intensify social distancing strategies for individuals with increased risk.)

V/ If single cells for isolation (of those with suspected COVID-19) and quarantine (of close contacts) are limited, prioritize them
in rank order as follows to reduce the risk of further SARS-CoV-2 transmission and adverse health outcomes:

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 22/28
10/29/2020 Case 1:2GuaideGO RA BeGHEK of Coomennue DischS2Q 9 (Edwd- Pin tRCtionk agen tG God FaBRs | CDC

© Individuals with suspected COVID-19 who are at increased risk for severe illness from COVID-19
© Others with suspected COVID-19

© Quarantined close contacts of someone with COVID-19 who are themselves at increased risk for severe illness from
COVID-19

JV lf a facility must cohort quarantined close contacts, all cohorted individuals should be monitored closely for symptoms of
COVID-19, and those with symptoms should be placed under medical isolation immediately.

V/ If an individual who is part of a quarantined cohort becomes symptomatic:

° If the individual is tested for SARS-CoV-2 and receives a positive result: the 14-day quarantine clock for the
remainder of the cohort must be reset to 0.

© If the individual is tested for SARS-CoV-2 and receives a negative result: the 14-day quarantine clock for this
individual and the remainder of the cohort does not need to be reset. This individual can return from medical
isolation to the quarantine cohort for the remainder of the quarantine period as their symptoms and diagnosis
allow.

° If the individual is not tested for SARS-CoV-2: the 14-day quarantine clock for the remainder of the cohort must be
reset to 0.

VY Consider re-testing all individuals in a quarantine cohort every 3-7 days, and immediately place those who test positive

under medical isolation. This strategy can help identify and isolate infected individuals early and minimize continued
transmission within the cohort.

VY Consider testing all individuals quarantined as close contacts of someone with suspected or confirmed COVID-19 at the
end of the 14-day quarantine period, before releasing them from quarantine precautions.

V’ Do not add more individuals to an existing quarantine cohort after the 14-day quarantine clock has started. Doing so
would complicate the calculation of the cohort’s quarantine period, and potentially introduce new sources of infection.

VY Some facilities may choose to quarantine all new intakes for 14 days before moving them to the facility's general

population as a general rule (not because they were exposed to someone with COVID-19). Under this scenario, do not mix
individuals undergoing routine intake quarantine with those who are quarantined due to COVID-19 exposure.

Management Strategies for Incarcerated/Detained Persons without
COVID-19 Symptoms

V/ Provide clear information to incarcerated/detained persons about the presence of COVID-19 within the facility, and the
need to increase social distancing and maintain hygiene precautions.

© As muchas possible, provide this information in person and allow opportunities for incarcerated/detained
individuals to ask questions (e.g., town hall format if social distancing is feasible, or informal peer-to-peer
education).

© Ensure that information is provided in a manner that can be understood by non-English speaking individuals and
those with low literacy, and make necessary accommodations for those with cognitive or intellectual disabilities and
those who are deaf or hard-of-hearing, blind, or have low-vision.

V If individuals with COVID-19 have been identified among staff or incarcerated/detained persons anywhere in a facility,

consider implementing regular symptom screening and temperature checks in housing units that have notyet identified
infections, until no additional infections have been identified in the facility for 14 days. Because some incarcerated/detained
persons are hesitant to report symptoms, it is very important to monitor for symptoms closely even though doing so is
resource intensive. See Screening section for a procedure to safely perform a temperature check.

V Consider additional options to intensify social distancing within the facility.

Management Strategies for Staff

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 23/28
10/29/2020 Case 1:2GuaiéeGO BAGG of Coodennve DishS22Q 9 (Edwd- Pil tACtionk agen dterDoa FRBRs | CDC

V Provide clear information to staff about the presence of COVID-19 within the facility, and the need to enforce universal use
of masks (unless contraindicated) and social distancing and to encourage hygiene precautions.

© As muchas possible, provide this information in person (if social distancing is feasible) and allow opportunities for
Staff to ask questions.

V Staff identified as close contacts of someone with COVID-19 should be tested for SARS-CoV-2 and self-quarantine at home

for 14 days, unless a shortage of critical staff precludes quarantine of those who are asymptomatic (see considerations for
critical infrastructure workers). Refer to the Interim Guidance on Developing a COVID-19 Case Investigation and Contact
Tracing Plan §§ [12 KB, 1 page] for more information about contact tracing.

© Close contacts should self-monitor for symptoms and seek testing.

© Refer to CDC guidelines for further recommendations regarding home quarantine.

V’ Staff who have confirmed or suspected COVID-19 should meet CDC criteria for ending home isolation before returning to
work. Monitor CDC guidance on discontinuing home isolation regularly, as circumstances evolve rapidly.

Infection Control

Infection control guidance below is applicable to all types of correctional and detention facilities. Individual facilities should
assess their unique needs based on the types of exposure staff and incarcerated/detained persons may have with someone
with confirmed or suspected COVID-19.

V Allindividuals who have the potential for direct or indirect exposure to someone with COVID-19 or infectious materials

(including body substances; contaminated medical supplies, devices, and equipment; contaminated environmental surfaces;
or contaminated air) should follow infection control practices outlined in the CDC Interim Infection Prevention and Control
Recommendations for Patients with Suspected or Confirmed Coronavirus Disease 2019 (COVID-19) in Healthcare Settings.
Monitor these guidelines regularly for updates.

° Implement the above guidance as fully as possible within the correctional/detention context. Some of the specific
language may not apply directly to healthcare settings within correctional facilities and detention centers, or to
facilities without onsite healthcare capacity, and may need to be adapted to reflect facility operations and custody
needs.

© Note that these recommendations apply to staff as well as to incarcerated/detained individuals who may come in
contact with contaminated materials during the course of their work placement in the facility (e.g., cleaning).

V/ Staff should exercise caution and wear recommended PPE when in contact with individuals showing COVID-19 symptoms.

Contact should be minimized to the extent possible until the infected individual is wearing a mask (if not already wearing one
and if not contraindicated) and staff are wearing PPE.

V/ Refer to PPE section to determine recommended PPE for individuals in contact with individuals with COVID-19, their close
contacts, and potentially contaminated items.

/ Remind staff about the importance of limiting unnecessary movements between housing units and through multiple areas
of the facility, to prevent cross-contamination.

/ Ensure that staff and incarcerated/detained persons are trained to doff PPE after they leave a space where PPE is required,

as needed within the scope of their duties and work details. Ideally, staff should don clean PPE before entering a different
space within the facility that also requires PPE.

o If PPE shortages make it impossible for staff to change PPE when they move between different spaces within the
facility, ensure that they are trained to move from areas of low exposure risk (“clean”) to areas of higher exposure
risk (“dirty”) while wearing the same PPE, to minimize the risk of contamination across different parts of the facility.

Clinical Care for Individuals with COVID-19

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 24/28
10/29/2020 Case 1:2GuaiéeGO BAGG of Coodentue DishS22Q 9 (Edwd- Pil tRCtionk agen dterilion FBR | CDC

V Facilities should ensure that incarcerated/detained individuals receive medical evaluation and treatment at the first signs
of COVID-19 symptoms.

° Ifa facility is not able to provide such evaluation and treatment, a plan should be in place to safely transfer the
individual to another facility or local hospital (including notifying the facility/hospital in advance). See Transport
section. The initial medical evaluation should determine whether a symptomatic individual is at increased risk for
severe illness from COVID-19. Persons at increased risk may include older adults and persons of any age with
serious underlying medical conditions, including chronic kidney disease, serious heart conditions, and Type-2
diabetes. See CDC’s website for a complete list and check regularly for updates as more data become available to
inform this issue.

© Based on available information, pregnant people seem to have the same risk of COVID-19 as adults who are not
pregnant. However, much remains unknown about the risks of COVID-19 to the pregnant person, the pregnancy,
and the unborn child. Prenatal and postnatal care is important for all pregnant people, including those who are
incarcerated/detained. Visit the CDC website for more information on pregnancy and breastfeeding in the context
of COVID-19.

V/ Staff evaluating and providing care for individuals with confirmed or suspected COVID-19 should follow the CDC Interim

Clinical Guidance for Management of Patients with Confirmed Coronavirus Disease (COVID-19) and monitor the guidance
website regularly for updates to these recommendations.

V Healthcare staff should evaluate persons with COVID-19 symptoms and those who are close contacts of someone with

COVID-19 in a separate room, with the door closed if possible, while wearing recommended PPE and ensuring that the
individual being evaluated is wearing a mask.

° If possible, designate a room near each housing unit to evaluate individuals with COVID-19 symptoms, rather than
having symptomatic individuals walk through the facility to be evaluated in the medical unit.

V’ Clinicians are strongly encouraged to test for other causes of respiratory illness (e.g., influenza). However, presence of
another illness such as influenza does not rule out COVID-19.

V/ When evaluating and treating persons with symptoms of COVID-19 who do not speak English, use a language line or
provide a trained interpreter when possible.

Recommended PPE and PPE Training for Staff and
Incarcerated/Detained Persons

VY Ensure that all staff (healthcare and non-healthcare) and incarcerated/detained persons who will have contact with

infectious materials in their work placements have been trained to correctly don, doff, and dispose of PPE relevant to the level
of contact they will have with individuals with confirmed and suspected COVID-19. Ensure strict adherence to OSHA PPE
requirements.

o Ensure that staff and incarcerated/detained persons who require respiratory protection (e.g., N95 respirator) for
their work responsibilities have been medically cleared, trained, and fit-tested in the context of an employer's
respiratory protection program. If individuals wearing N95 respirators have facial hair, it should not protrude under
the respirator seal, or extend far enough to interfere with the device's valve function (see OSHA regulations [4% ).

© For PPE training materials and posters, visit the CDC website on Protecting Healthcare Personnel.

VY Ensure that all staff are trained to perform hand hygiene after removing PPE.

V Ensure that PPE is readily available where and when needed, and that PPE donning/doffing/disposal stations have been
set up as described in the Preparation section.

“ Recommended PPE for incarcerated/detained individuals and staff in a correctional facility will vary based on the type of

contact they have with someone with COVID-19 and their close contacts (see Table 1). Each type of recommended PPE is
defined below. As above, note that PPE shortages are anticipated in every category during the COVID-19 response.

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 25/28
10/29/2020 Case 1:2GuaiceGO BAGG of Coodentue DishS22Q 9 (Edwd- Lil tRCtionk agen dterifica FBR | CDC

o N95 respirator
N95 respirators should be prioritized when staff anticipate contact with infectious aerosols or droplets from
someone with COVID-19. See below for guidance on when surgical masks are acceptable alternatives for N95s.
Individuals working under conditions that require an N95 respirator should not use a cloth mask when an N95 is
indicated.

© Surgical mask
Worn to protect the wearer from splashes, sprays, and respiratory droplets generated by others. (NOTE: Surgical
masks are distinct from cloth masks, which are not PPE but are worn to protect others in the surrounding area from
respiratory droplets generated by the wearer. Individuals working under conditions that require a surgical mask
should not use a cloth mask when a surgical mask is indicated.)

o Eye protection
Goggles or disposable face shield that fully covers the front and sides of the face.

© Asingle pair of disposable patient examination gloves
Gloves should be changed if they become torn or heavily contaminated.

© Disposable medical isolation gown or single-use/disposable coveralls, when feasible
= If custody staff are unable to wear a disposable gown or coveralls because it limits access to their duty belt
and gear, ensure that duty belt and gear are disinfected after close contact with an individual with confirmed
or suspected COVID-19, and that clothing is changed as soon as possible and laundered. Clean and disinfect
duty belt and gear prior to reuse using a household cleaning spray or wipe, according to the product label.

= If there are shortages of gowns, they should be prioritized for aerosol-generating procedures, activities where
splashes and sprays are anticipated, and high-contact activities that provide opportunities for transfer of
pathogens to the hands and clothing of the wearer.

V’ Note that shortages of all PPE categories have been seen during the COVID-19 response, particularly for non-healthcare

workers. Guidance for optimizing the supply of each category (including strategies to reuse PPE safely) can be found on CDC's
website:

oO

Strategies for optimizing the supply of N95 respirators
= Based on local and regional situational analysis of PPE supplies, surgical masks are an acceptable alternative
when the supply chain of respirators cannot meet the demand. During this time, available respirators should
be prioritized for staff engaging in activities that would expose them to respiratory aerosols, which pose the
highest exposure risk.

oO

Strategies for optimizing the supply of surgical masks
=» Reserve surgical masks for individuals who need PPE. Issue cloth masks to incarcerated/detained persons and
Staff as source control, in order to preserve surgical mask supply (see recommended PPE).

[e)

Strategies for optimizing the supply of eye protection

[e)

Strategies for optimizing the supply of gowns/coveralls

°

Strategies for optimizing the supply of disposable medical gloves

Table 1. Recommended Personal Protective Equipment (PPE) for
Incarcerated/Detained Persons and Staff in a Correctional or Detention
Facility during the COVID-19 Response

N95 Surgical Eye Gown/
Classification of Individual Wearing PPE respirator mask Protection Gloves Coveralls

Incarcerated/Detained Persons

Asymptomatic incarcerated/detained persons (under Use cloth masks as source control (NOTE: cloth face

quarantine as close contacts of someone with COVID- coverings are NOT PPE and may not protect the wearer.

19) Prioritize cloth masks for source control among all persons
who do not meet criteria for N95 or surgical masks, and to
conserve surgical masks for situations that require PPE.)

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 26/28
10/29/2020 Case 1:2GuaiéeGO BAGG of Coodentue DishS22Q 9 (Edwd- Pil tRCtionk agen dterBoi FaBRs | CDC

N95 Surgical Eye Gown/
Classification of Individual Wearing PPE respirator mask Protection Gloves Coveralls

Incarcerated/detained persons who have confirmed
or suspected COVID-19, or showing symptoms of
COVID-19

Incarcerated/detained persons handling laundry or X X
used food service items from someone with COVID-19
or their close contacts

Incarcerated/detained persons cleaning an area Additional PPE may be needed based =X X
where someone with COVID-19 spends time on the product label. See CDC
guidelines for more details.

Staff

Staff having direct contact with asymptomatic Surgical mask, eye protection,
incarcerated/detained persons under quarantine as and gloves as local supply and
close contacts of someone with COVID-19* (but not scope of duties allow.
performing temperature checks or providing medical

care)

Staff performing temperature checks on any group of X X X

people (staff, visitors, or incarcerated/detained
persons), or providing medical care to asymptomatic
quarantined persons

Staff having direct contact with (including transport) X** X X X
or offering medical care to individuals with confirmed

or suspected COVID-19 (See CDC infection control

guidelines). For recommended PPE for staff

performing collection of specimens for SARS-CoV-2

testing see the Standardized procedure for SARS-CoV-

2 testing in congregate settings.

Staff present during a procedure on someone with X X X X
confirmed or suspected COVID-19 that may generate

infectious aerosols (See CDC infection control

guidelines)

Staff handling laundry or used food service items X X
from someone with COVID-19 or their close contacts

Staff cleaning an area where someone with COVID-19 Additional PPE may be needed based =X X
spends time on the product label. See CDC
guidelines for more details.

Classification of Individual Wearing PPE

* A NIOSH-approved N95 respirator is preferred. However, based on local and regional situational analysis of PPE supplies, surgical masks
are an acceptable alternative when the supply chain of respirators cannot meet the demand. During this time, available respirators should
be prioritized for procedures that are likely to generate respiratory aerosols, which would pose the highest exposure risk to staff.

Verbal Screening and Temperature Check Protocols for
Incarcerated/Netained Persons. Staff. and Visitors

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 27/28
10/29/2020 Case 1:2GuaiceGO BAGG of Coodentue DishS22Q 9 (Edwd- Pil tRCtionk agen dtentiod FBR | CDC

The guidance above recommends verbal screening and temperature checks for incarcerated/detained persons, staff,
volunteers, and visitors who enter correctional and detention facilities, as well as incarcerated/detained persons who are
transferred to another facility or released from custody. Below, verbal screening questions for COVID-19 symptoms and
contact with known cases, and a safe temperature check procedure are detailed.

V Verbal screening for symptoms of COVID-19 and contact with COVID-19 cases should include the following questions:

© Today or in the past 24 hours, have you had any of the following symptoms?
» Fever, felt feverish, or had chills?

=» Cough?
= Difficulty breathing?

°o /n the past 14 days, have you had close contact with a person known to be infected with the novel coronavirus
(COVID-19)?

V/ The following is a protocol to safely check an individual’s temperature:

© Wash hands with soap and water for at least 20 seconds. If soap and water are not available, use hand sanitizer
with at least 60% alcohol.

© Put ona surgical mask, eye protection (goggles or disposable face shield that fully covers the front and sides of the
face), and a single pair of disposable gloves

© Check individual’s temperature

© If performing a temperature check on multiple individuals, ensure that a clean pair of gloves is used for each
individual and that the thermometer has been thoroughly cleaned in between each check. If disposable or non-
contact thermometers are used and the screener did not have physical contact with an individual, gloves do not
need to be changed before the next check. If non-contact thermometers are used, they should be cleaned with an
alcohol wipe (or isopropyl alcohol on a cotton swab) between each individual.

o Remove and discard PPE

© Wash hands with soap and water for at least 20 seconds. If soap and water are not available, use hand sanitizer
with at least 60% alcohol

V’ Ifa physical barrier or partition is used to protect the screener rather than a PPE-based approach, the following protocol

can be used. (During screening, the screener stands behind a physical barrier, such as a glass or plastic window or partition,
that can protect the screener’s face and mucous membranes from respiratory droplets that may be produced when the
person being screened sneezes, coughs, or talks.)

e Wash hands with soap and water for at least 20 seconds. If soap and water are not available, use hand sanitizer with at
least 60% alcohol.

e Put ona single pair of disposable gloves.

e Check the individual’s temperature, reaching around the partition or through the window. Make sure the screener’s face
Stays behind the barrier at all times during the screening.

e If performing a temperature check on multiple individuals, ensure that a clean pair of gloves is used for each individual
and that the thermometer has been thoroughly cleaned in between each check. If disposable or non-contact
thermometers are used and the screener did not have physical contact with an individual, gloves do not need to be
changed before the next check. If non-contact thermometers are used, they should be cleaned with an alcohol wipe (or
isopropyl alcohol on a cotton swab) between each individual.

e Remove and discard gloves.

Last Updated Oct. 21, 2020

https:/Avww.cdc.gov/coronavirus/201 9-ncov/community/correction-detention/guidance-correctional-detention.html 28/28
 

ENG INEERING INC,
ONSITE AUDIT
INSPEC TIO N REPO RT

   
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 176 of 232

 

ONSITE AUDIT INSPECTION REPORT
ENVIRONMENTAL CONDITIONS INSPECTION FOR
SARS-CoV-2 (COVID-19) DISINFECTION AND CLEANING PROTOCOLS

DISTRICT OF COLUMBIA DEPARTMENT OF CORRECTIONS (DC DOC),
CENTRAL DETENTION FACILITY (CDF) AND
CORRECTIONAL TREATMENT FACILITY (CTF)

JULY 2020
DRAFT

Prepared for
District of Columbia Department of Corrections
2000 14* Street NW, 7* Floor
Washington, DC 20009

Prepared by
Potomac-Hudson Engineering, Inc.
77 Upper Rock Circle, Suite 302, Rockville, MD, 20850

GSA Contract No. 7QRAA18D0074
Task Order No. CW82753

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 177 of 232

DC Department of Corrections Environmental Conditions Inspection
July 2020 Draft Onsite Audit Inspection Report

 

INTRODUCTION

In January 2020, a novel virus, SARS-CoV-2, was identified as the cause of an outbreak of viral pneumonia in
Wuhan, China and subsequently led to the world-wide spread of coronavirus disease 2019 (COVID-19). COVID-19
is primarily transmitted via person-to-person contact; however, surface contamination is also known to be a concern
with the spread of the virus. The virus is mainly spread through respiratory droplets produced when an infected
person coughs or sneezes. These droplets can land on people who are nearby (within 6 feet). It may also be possible
for a person to contract SARS-CoV-2 by touching a contaminated surface or object and then touching their own
mouth, nose, or eyes.

In May 2020, the District of Columbia Department of Corrections (DC DOC) contracted Potomac-Hudson
Engineering, Inc. (PHE) to develop a cleaning and disinfection protocol specific to COVID-19 to be used by DC
DOC cleaning contractors. The purpose of this protocol is to provide guidance on proper disinfection practices and
personal protective equipment (PPE) requirements. Frequent, effective, and safe cleaning and disinfecting
procedures can prevent the spread of disease to Department of Corrections (DOC) inmates, staff, and visitors. PHE
provided a draft protocol to DC DOC on June 15, 2020, and the procedures described in the protocol were
subsequently implemented later that week.

AUDIT OVERVIEW
SCOPE

PHE was tasked with inspecting the cleaning procedures used by two independent contractors at two DC DOC
facilities after implementation of the procedures described in the Draft Protocol. PHE performed these inspections
on June 29 and July 1, 2020. This report documents observed deviations, omissions, inconsistencies, and
deficiencies, along with corrective action recommendations.

CENTRAL DETENTION FACILITY

On June 29, 2020, PHE inspected implementation of the cleaning procedures of Rock Solid District Group, LLC at
the DC DOC’s Central Detention Facility (CDF). An In-Brief Meeting was held prior to the inspection and was
attended by:

e Ms. Gitana Stewart-Ponder (DOC)
e Ms. Gloria Robertson (DOC)

e §=6Sgt. D. Worthan (DOC)

e = =Mr. Christopher Rua (PHE)

e = =Mr. Gary Morris (PHE)

At the conclusion of the inspection, an Out-Brief Meeting was held. This meeting was attended by:

e Mr. Lennard Johnson, Warden (DOC)

e Ms. Kathy Landerkin Deputy Warden (DOC)

e =©6Ms. Rena Myles (DOC)

e Ms. Gloria Roberts (DOC)

e =6Ms. Gitana Stewart-Ponder (DOC) (via telephone)
e = =Mr. Christopher Rua (PHE)

e = =Mr. Gary Morris (PHE)

 

Potomac-Hudson Engineering, Inc. ak
Page 2 a
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 178 of 232

DC Department of Corrections Environmental Conditions Inspection
July 2020 Draft Onsite Audit Inspection Report

 

CORRECTIONAL TREATMENT FACILITY

On July 1, 2020, PHE inspected the cleaning procedures of Spectrum Management, LLC at the DC DOC’s
Correctional Treatment Facility (CTF). An Out-Brief Meeting was held at the conclusion of the inspection and was
attended by:

e Ms. Gloria Robertson (DOC)
e §6Ms. Jackie Smith (DOC)

e =6Ms. Florinda Eaglin (DOC)
e = =Mr. Christopher Rua (PHE)
e = =Mr. Gary Morris (PHE)

DRAFT SUMMARY OF FINDINGS

Table 1 summarizes findings observed during the June 29 and July 1, 2020 onsite inspections. The table also
provides recommended actions to correct the findings.

Following the table is a brief Action Plan with recommendations for implementing the corrective actions identified
in Table 1.

 

Potomac-Hudson Engineering, Inc. ak
Page 3
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 179 of 232

DC Department of Corrections
July 2020

Environmental Conditions Inspection
Draft Onsite Audit Inspection Report

TABLE 1. FINDINGS FOR DC DOC FACILITIES (CDF AND CTF)

SUMMARY OF FINDING RECOMMENDED CORRECTIVE ACTION

CENTRAL DETENTION FACILITY (CDF)/ROCK SOLID MANAGEMENT

The contractor did not consistently allow for the 45-second minimum contact
time required for the hydrogen peroxide-based disinfectant (Ecolab Peroxide
Multi Surface Cleaner and Disinfectant) being used. In several instances, a
surface was wiped with a dry rag immediately after spray application of the
disinfectant. In other instances, only a portion of a surface was sprayed wet
and allowed for a 45-second contact time. The disinfectant was then wiped
with a dry rag such that the unsprayed portion of the surface was not allotted
adequate contact time with the disinfectant.

The contractor did not consistently allow for adequate wetting of the floor
during mopping. On several occasions it was observed that a wet mop was
used for an overly extensive period of time before being re-wetted. This
resulted in portions of the floor being inadequately damped with a sufficient
amount of disinfectant to ensure a 45 second contact time.

The contractor did not consistently disinfect all walls or other vertical surfaces
to a height of 6 feet above the floor. While adequate disinfection of these
surfaces was observed being performed in common areas, it was not being
done in other areas (bathrooms, offices, and other non-communal spaces).

The contractor dry-swept all floors prior to disinfection in contradiction to the
cleaning protocols. Dry sweeping can cause virus present on the floor to
become airborne for several hours, increasing the contact and inhalation risk it
presents.

Sufficiently spraying to adequately wet and entire surface such as a table or
wall is extremely difficult and time-consuming. It is recommended that the
contractor apply a towel sufficiently wetted with the disinfectant to all
surfaces in lieu of spraying. After adequate contact time (45 seconds) has
been achieved, the surfaces should then be wiped dry with a dry rag or are
allowed to air-dry, as appropriate in a given area. This will further ensure
that the entire surface is adequately wetted for the duration of the required
contact time.

Ensure that mops are frequently wetted in the slop bucket during floor
mopping. Consider requiring the contractor to provide additional mop
buckets and dollies so that each person mopping has access to their own
dolly that can be toted along with them as they mop. Based on site
observations, there was an insufficient number of mop dollies. This required
the dollies to remain in a centralized position and discouraged floor cleaners
from more frequently wetting their mop heads.

Additionally, the mop buckets themselves, which have their own sets of
wheels on them, should be removed from the dollies and transported with
those mopping the floors.

Ensure that the contractor is aware that ALL vertical surfaces (walls,
windows, columns, doors, rails, etc.) must be properly disinfected from the
floor to a height of six feet, including adequate contact time.

The facility has ordered dusting brooms (e.g., Swifter Sweepers or
equivalent) which use electrostatic forces to attract and remove dirt and
dust, to replace the current dry sweeping brooms. This will be implemented
as soon as they arrive.

Ensure the contractor uses a slow, smooth wiping action and change out or
clean the dust broom pads/heads on a regular basis to maximize the
effectiveness of the brooms to collect as much dust and dirt particulates as
possible.

 

Potomac-Hudson Engineering, Inc
Page 4
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 180 of 232

DC Department of Corrections
July 2020

Environmental Conditions Inspection
Draft Onsite Audit Inspection Report

 

TABLE 1. FINDINGS FOR DC DOC FACILITIES (CDF AND CTF)

SUMMARY OF FINDING RECOMMENDED CORRECTIVE ACTION

Currently, the cleaning contractor is only responsible for disinfecting the floor
and doorknobs/door handles in the basement. Although DOC staff are
responsible for the remaining areas, it is unclear if they know all the surfaces
they need to clean and/or if they are aware of the proper contact time for the
disinfectant.

The contractor was observed cleaning windows, mirrors, and other glass
surfaces with an ammonium-based window cleaner (Ecolab Oasis 255SF
Industrial Window Cleaner) as opposed to an EPA-registered product approved
for COVID-19.

In some cases, contractor personnel was observed cleaning doorknobs, door
handles, and other frequently-touched surfaces with a hand sanitizer. While
this is technically sufficient for disinfection, it is not be applied consistently in
all areas and the proper contact time may or may not be properly
implemented.

The contractor (Summit) that currently provides food service duties in the
cafeteria is solely responsible for cleaning and disinfecting that area of the
facility. It is not known if they are aware of or are following the proper
protocols for disinfection in a manner consistent with the other areas of the
facility.

CONDITIONAL TREATMENT FACILITY (CTF)/SPECTRUM MANAGEMENT

The contractor did not consistently allow for the 45-second minimum contact
time required for the hydrogen peroxide-based disinfectant (Ecolab Peroxide
Multi Surface Cleaner and Disinfectant) being used. In several instances, a
surface was wiped with a dry rag immediately after spray application of the
disinfectant. In other instances, only a portion of a surface was sprayed wet
and allowed for a 45-second contact time. The disinfectant was then wiped
with a dry rag such that the unsprayed portion of the surface was not allotted
adequate contact time with the disinfectant.

Although this contractor (Spectrum) generally applied greater volumes of the
disinfectant with the sprayers in a given area as compared to Rock Solid, it was
still observed to be insufficient.

Ensure that staff cleaning personnel are familiar with and are properly
implementing the cleaning protocols currently being provided to the third-
party contractors.

Test the hydrogen peroxide-based disinfectant on glass surfaces. If
acceptable, consider using the disinfectant on these surfaces instead of, or in
addition to, traditional window cleaning chemicals.

Ensure that all chemicals and cleaning procedures are consistently applied
throughout the facility. If hand sanitizer is to be used on a regular basis for
these surfaces, they should be documented in the cleaning protocol.

Ensure that Summit is performing proper disinfection in a manner that is
consistent with or exceeds the procedures being used elsewhere at the
facility.

Sufficiently spraying to adequately wet and entire surface such as a table or
wall is extremely difficult and time-consuming. It is recommended that the
contractor apply a towel sufficiently wetted with the disinfectant to all
surfaces in lieu of spraying. After adequate contact time (45 seconds) has
been achieved, the surfaces should then be wiped dry with a dry rag or be
allowed to air-dry, as appropriate in a given area. This will further ensure
that the entire surface is adequately wetted for the duration of the required
contact time.

 

Potomac-Hudson Engineering, Inc
Page 5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 181 of 232

DC Department of Corrections
July 2020

Environmental Conditions Inspection
Draft Onsite Audit Inspection Report

TABLE 1. FINDINGS FOR DC DOC FACILITIES (CDF AND CTF)

SUMMARY OF FINDING RECOMMENDED CORRECTIVE ACTION

The contractor did not consistently disinfect all walls or other vertical surfaces
to a height of 6 feet above the floor. While adequate disinfection of these
surfaces was observed being performed in common areas, it was not being
done in other areas (bathrooms, offices, and other non-communal spaces).

The contractor dry-swept all floors prior to disinfection in contradiction to the
cleaning protocols. Dry sweeping can cause virus present on the floor to
become airborne for several hours, increasing the contact and inhalation risk it
presents.

The contractor was not always performing its duties in a consistent manner.
The following observations were made:

e Some of the grated stairwells in the housing areas were mopped,
while others were not.

e =|n one area, contractor personnel were using hand sanitizer to
disinfect doorknobs, door handles, and phones. However, in other
areas, the peroxide disinfectant was used.

e Inthe 96 Medical Area, the contractor did not clean the area between
the gates and the elevators. However, this area was cleaned in the 82
Medical Area.

The contractor was observed mixing and handling both the concentrated form
of the peroxide disinfectant as well as the diluted form. In its concentrated
form, the disinfectant has a pH of less than 2 and is extremely corrosive. Even
in its diluted form, the disinfectant is still corrosive and presents danger to
users. Contractor personnel were not wearing certain personal protective
equipment (PPE) while performing these tasks.

The contractor was also observed using the fogging unit without eye
protection.

Ensure that the contractor is aware that ALL vertical surfaces (walls,
windows, columns, doors, rails, etc.) must be properly disinfected from the
floor to a height of six feet, including adequate contact time.

The facility has ordered dusting brooms (e.g., Swifter Sweepers or
equivalent) which use electrostatic forces to attract and remove dirt and
dust, to replace the current dry sweeping brooms. This will be implemented
as soon as they arrive.

Ensure that the contractor uses a slow, smooth wiping action and change out
or clean the dust broom pads/heads on a regular basis to maximize the
effectiveness of the brooms to collect as much dust and dirt particulates as
possible.

The following recommendations are made:

e Ensure that all stairwells in the housing units are mopped.

e = Since different disinfectants require different contact times
(depending on the active ingredients), ensure that the contractor is
consistent in what they use. The contact time for ethanol (5
minutes) is much greater than that for peroxide (45 seconds).

e Ensure that the contractor is clear on what areas are considered
within their scope of work and which areas are not and ensure that
they clean and disinfect all of the areas for which they are
responsible.

It is recommended that the personnel handling and mixing the disinfectant in
the mixing room wear goggles and/or face shield to protect their eyes and
face. Consider also requiring longer gloves that cover exposed skin between
hands and sleeves.

Consider requiring the contractor to where eye protection during fogging.

 

Potomac-Hudson Engineering, Inc
Page 6
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 182 of 232

DC Department of Corrections Environmental Conditions Inspection
July 2020 Draft Onsite Audit Inspection Report

TABLE 1. FINDINGS FOR DC DOC FACILITIES (CDF AND CTF)

The following POSITIVE observations were made with respect to Spectrum Consider instructing Rock Solid personnel to follow some of these procedures

 

during the site inspection: as well.
e Personnel changed out mop water and/or mop heads at certain times
throughout the day.
e The peroxide disinfectant was used on windows, mirrors, and other
glass surfaces in lieu of a typical glass cleaner.
e = The walls in the bathrooms were scrubbed with a hard-bristled mop.
Potomac-Hudson Engineering, Inc ah
ad

Page 7
PH Ee
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 183 of 232

DC Department of Corrections Environmental Conditions Inspection
July 2020 Draft Onsite Audit Inspection Report

 

CORRECTIVE ACTION PLAN

PHE has developed a brief corrective action plan (CAP) as part of this document. A CAP is a step-by-step plan of
action that is developed to achieve targeted outcomes for resolution of identified errors in an effort to:

e = Identify the most cost-effective actions that can be implemented to correct error causes

e Develop and implement a plan of action to improve processes or methods so that outcomes are more
effective and efficient

e Achieve measurable improvement in the highest priority areas

e = Eliminate repeated deficient practices

UPDATED PROTOCOL

As the first step in this CAP, PHE has prepared an updated COVID-19 Disinfection and Cleaning Protocol to help
guide the cleaning contractors (see Appendix A). The protocol has been improved to focus on and address
observed contractor deficiencies. The update also revises some of the procedural language to more closely reflect
site conditions, based on observations made during the site visit and conversations with both contractor and DOC
personnel.

Specific items added to the protocol to correct deficiencies include:

e Added emphasis on thoroughly wetting the floors during mopping. The updates include requiring the
contractors to remove mop buckets from the carts and/or providing additional carts with mop buckets to
be available.

e Removing spray bottle application of the disinfectant as an option and requiring that wet cloths be used
to more thoroughly wet each surface and ensure full contact time is met across the entire surface.

e Indicating that dry-sweeping is only permissible if an electrostatic broom or brush is used to collect dust
and dirt with minimal aerosolization.

e Re-emphasizing that ALL vertical surfaces must be disinfected, with specific examples.

e = Adding additional PPE requirements when working in the mixing room.

DISCUSSIONS WITH CONTRACTORS

The findings made by PHE should be discussed directly with supervisors for each cleaning contractor, including
potentially sharing this document with them. Each of the deficiencies should be identified, and the
recommendations for correction should be explored. It is possible that the contractors may identify and suggest
other corrective measures as alternatives to those suggested in this document. As long as the same goal is
reached, any alternative or additional procedures can be implemented as well.

When providing the updated protocol, DOC should specifically point out those items which have changed from the
draft protocol and ensure that the contractors understand all of their responsibilities and expectations.

PERIODIC RE-INSPECTIONS

As part of the existing scope of work, PHE is scheduled to conduct up two (2) follow up monthly site inspections to
ensure that the contractors are adhering to the recommended protocols and that noted deficiencies have been
corrected. As part of these follow-up inspections, PHE will hold a short, informal out-brief at the end of each day
to discuss any findings or other observations made, and present options for correction.

 

Potomac-Hudson Engineering, Inc ah
Page 8 WF
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 184 of 232

DC Department of Corrections Environmental Conditions Inspection
July 2020 Draft Onsite Audit Inspection Report

 

PHE also recommends that DOC personnel perform additional inspections, as needed, based on the results of the
PHE follow-up inspections, if deficiencies continue to be identified.

EFFECTIVENESS EVALUATION

The DOC will continue to check the temperature of personnel arriving onsite and require face masks for the
foreseeable future. The DOC will also continue to perform voluntary testing of individuals onsite (both employees
and inmates) every two weeks. As the year continues on, it is likely that additional waves or peaks may be
observed throughout the region. DOC should closely monitor the number of persons onsite testing positive during
these times to evaluate the effectiveness of all current procedures, including cleaning and disinfection. Changes
should be made, as applicable and appropriate, to ensure that each facility is doing as much as possible to protect
all personnel from the virus.

 

Potomac-Hudson Engineering, Inc ah
4
Page 9 @
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 185 of 232

DC Department of Corrections Environmental Conditions Inspection
July 2020 Draft Onsite Audit Inspection Report

 

This page intentionally blank.

 

Potomac-Hudson Engineering, Inc ah
Page 10 WF
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 186 of 232

DC Department of Corrections Environmental Conditions Inspection
July 2020 Draft Onsite Audit Inspection Report

 

APPENDIX A

SARS-CoV-2 (COVID-19) DisINFECTION AND CLEANING PROTOCOLS

 

Potomac-Hudson Engineering, Inc. ah
Appendix A WF
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 187 of 232

SARS-CoV-2 (COVID-19) DISINFECTION AND CLEANING PROTOCOLS
PROJECT LOCATION: DISTRICT OF COLUMBIA DEPARTMENT OF CORRECTIONS
CLEANING CONTRACTORS: SPECTRUM MANAGEMENT, LLC and ROCK SOLID DISTRICT GROUP, LLC
1.0 Introduction

In January 2020, a novel virus, SARS-CoV-2, was identified as the cause of an outbreak of viral
pneumonia in Wuhan, China and subsequently led to the world-wide spread of coronavirus disease 2019
(COVID-19). COVID-19 is primarily transmitted via person-to-person contact; however, surface
contamination is also known to be a concern with the spread of the virus. The virus is mainly spread
through respiratory droplets produced when an infected person coughs or sneezes. These droplets can
land on people who are nearby (within 6 feet). It may also be possible for a person to contract SARS-
CoV-2 by touching a contaminated surface or object and then touching their own mouth, nose, or eyes.

The purpose of this Protocol is to provide guidance on proper disinfection practices and personal
protective equipment (PPE) requirements. Frequent, effective, and safe cleaning and disinfecting
procedures can prevent the spread of disease to Department of Corrections (DOC) inmates, staff, and
visitors. Cleaning crews should clean and disinfect all identified areas, focusing especially on frequently
touched surfaces.

The procedures described in this Protocol shall be executed by the current contractors, Spectrum
Management, LLC (Spectrum), and Rock Solid District Group, LLC (Rock Solid), with oversight by
Potomac-Hudson Engineering, Inc. (PHE).

2.0 Implementation

2.1 Overview

The procedures described in the Protocol comply with or exceed the United States Centers for Disease
Control and Prevention’s (CDC’s) recommended practices in response to the COVID-19 pandemic. It is
important to note that the cleaning and disinfection procedures described herein cannot remove ALL
viral particles from surfaces; however, following these procedures will substantially decrease the
number on surfaces and thereby reduce the risk of infection and spreading.

2.2 Employee Screening

As part of existing entry procedures, all Spectrum and Rock Solid employees shall undergo a
temperature check prior to each day’s work for signs of possible COVID-19 infection before being
allowed to enter the facility. This is currently being conducted for all DOC employees, visitors,
contractors, and any other visitors to the facility. Persons who screen positive, defined as having a
temperature of 100.4 degrees Fahrenheit or greater will return to their vehicle.
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 188 of 232

2.3 General Procedures

i. The Spectrum and Rock Solid crew leaders shall meet at the beginning of each work day with the
DOC point of contact for the facility(ies) to be cleaned to discuss the areas to be cleaned on that
day and to coordinate the movement of cleaning crew staff through the facility.

ii. Whenever possible, personnel shall attempt to wait at least 24 hours to enter an area or room
previously occupied by an individual known to be infected with SARS-CoV-2. The National
Institute of Health (NIH) has determined that the virus can remain active in the air for up to 3
hours and for up to 2 to 3 days on surfaces; however, some organizations have cautioned that
the virus can remain active on surfaces for even longer periods of time.

iii. If surfaces are visibly dirty, they shall be cleaned using a detergent or soap and water prior to
disinfection. If a surface or object has been soiled with blood or other bodily fluids, initially treat
the area with a 10 percent bleach solution; then proceed to disinfecting the area for COVID-19.

iv. The product to be used for COVID-19 disinfecting is Ecolab Peroxide Multi Surface Cleaner and
Disinfectant. (A copy of the Safety Data Sheet [SDS] for this product is included in Attachment
A). The product, as purchased, contains 8 percent hydrogen peroxide and has a pH of 0.5 — 1.5
(extremely corrosive) and will be provided by the DOC. Use of the product may generate
irritating vapors and is corrosive to the eyes and skin. Avoid using in small spaces with limited air
exchange. Avoid touching any areas of your face while cleaning to prevent contact with the
disinfecting compound and potential virus.

Vv. An alternate product, Xpress Detergent Disinfectant, may also be used. This product will
typically be used by Spectrum personnel in the fogging machine. An SDS for this product is also
included int Attachment A.

vi. Spectrum and Rock Solid shall use the designated product in accordance with the
manufacturer’s instructions (mixed at 6 ounces per gallon), to include ensuring the required 45-
second contact time of the wet disinfectant is met. The PHE industrial hygienist(s) shall conduct
random observations/inspections of disinfectant use to verify that the product is used properly,
and the designated contact time is met.

vii. When mixing disinfectant, personnel shall wear eye and face protection, to include goggles, face
shields, or equivalent PPE. Likewise, similar protection shall be used during fogging activities.

viii. In order to ensure that the correct contact time is met, contractor personnel will apply rag/cloth
soaked with the Ecolab Peroxide Multi Surface Cleaner and Disinfectant dilute mixture and
liberally wipe the cloth on all applicable surfaces to ensure complete coverage. The entire
surface shall be kept visibly wet for at least 45 seconds. Once the contact time has been
achieved, the surface may be wiped down with a dry rag or allowed to air dry, depending on the
location and amount of traffic in a given area

2.4 Disinfecting Procedures

i. Cleaning/disinfecting shall focus on all high-touch surfaces and areas, to include but not be
limited to: desks, computer mouses and keyboards, phones, lockers, cubbies, window sills and
counter tops, doors, frames, doorknobs and push bars, elevator buttons, light switches,
handrails, bathroom floors, faucet handles, toilet handles, toilet stall door locks, towel

2
vi.

vil.

viii.

Xi.

xii.

Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 189 of 232

dispensers and hand driers, showers, kitchen areas, cafeterias, office common areas, nursing
stations, and other rooms. An alcohol solution shall be used for all electronics. These services
shall be carried out in accordance with the CDC’s Coronavirus Disease 2019 (COVID-19)
Environmental Cleaning and Disinfection Recommendations without restriction.

Ventilate the rooms/spaces prior to and during cleaning/disinfecting. If ventilation through open
windows is not possible, use a high-volume, high efficiency particulate air (HEPA) filter system to
remove airborne particles from the air during cleaning. Temporarily increase the cleaning area’s
humidity to approximately 50 percent relative humidity (RH), if possible.

Prior to disinfecting, Spectrum and Rock Solid shall perform general cleaning, removing dirt and
debris using the Ecolab Orange Force Multi Surface Cleaner and Degreaser, to include floor
mopping. Clean all dust from horizontal surfaces with a towel dampened with the
cleaner/degreaser to minimize re-aerosolization of settled contaminated dust and particles. Use
a slow, smooth wiping action and change out or wet clean the towel on a regular basis to
minimize re-aerosolization of collected dust and particulates.

Dry sweeping with a typical straw or push-broom is not permitted. Instead, use of an
electrostatic broom or brush (e.g., Swiffer Sweeper or equivalent) is permitted to remove dust
and dirt particles prior to wet mopping.

When mopping, ensure the floor surfaces that are disinfected stay wet for at least 45 seconds.
Frequently re-wet the mop head to ensure a thorough soaking of the floor. Consider changing
mop water at least once per day, and ensure designated mops are used for bathrooms and that
these mops are not used elsewhere. Ensure that all stairwells in the housing units are mopped
as well.

Pay special attention to window ledges and other commonly dusty surfaces. Also pay special
attention to frequently touched surfaces, such as railings, ledges, and countertops. Ensure that
glass surfaces (e.g., windows, mirrors) are also disinfected.

Disinfect ALL vertical surfaces to a height of at least 6 feet above the floor, including but not
limited to walls, windows, columns, doors, rails, etc.

 

As part of this protocol, it is strongly recommended that the contractor clean and disinfect
heating, ventilation, and air conditioning (HVAC) supply and exhaust grills/diffusers, including
removal of caked-on debris, dust, grease, etc. This will likely require the use of a ladder as these
features are typically located at ceiling level.

Disinfect floors by mopping with Ecolab Peroxide Multi Surface Cleaner and Disinfectant (this is
the second round of mopping). Avoid aerosolizing the dirty cleaning liquid by using steady and
sweeping mop swipes and careful, deliberate mop head squeezes.

Restrooms shall receive special attention due to the tendency of the SARS-CoV-2 virus to
bioaccumulate within feces, vomit, sputum, and urine. Clean any surfaces that have visible
blood, stool, or body fluids.

Trash liners shall be removed, and the trash receptacles disinfected. After air drying of the trash
receptacles, a new liner shall be inserted in each receptacle.

Following disinfecting, the DOC representative shall identify areas for fogging. Fogging shall be
accomplished using ultra-low-volume foggers (a sprayer shall not be used as a substitute for a
fogger) to ensure that all surfaces are adequately saturated. In general, fogging of walls shall be

3
xiii.

Xiv.

XV.

Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 190 of 232

2.5

applied to a height of 6 feet. When fogging, employees shall wear a full-face respirator equipped
with organic vapor and acid gas cartridges. Access to the areas in which fogging is conducted
shall be limited until the fogging aerosols have settled.

For soft (porous) surfaces such as carpeted floors, rugs, and drapes, remove visible
contamination if present, and clean with appropriate cleaners indicated for use on these
surfaces. If the items can be laundered, launder items in accordance with the manufacturer’s
instructions using the warmest appropriate water setting for the items and then dry items
completely. Otherwise, use products with the U.S. Environmental Protection Agency (USEPA)-
approved emerging viral pathogens claims that are suitable for porous surfaces.

Vacuum carpeting and other fabrics with vacuums equipped with HEPA filtration systems. Take
appropriate precautions when changing the vacuum HEPA or pre-filter to minimize exposures to
airborne dusts.

Although the procedures described herein are designed for Spectrum and Rock Solid, ensure
that any other entity performing disinfectant cleaning at the facilities (e.g., Summit in the dining
rooms or the inmate cleaning detail) are following these procedures as well or are following
equivalent procedures.

Employee Safety

Spectrum and Rock Solid employees shall complete the appropriate training, to include COVID-
19 awareness, hazard communication (with specific attention on the hazards of the cleaners and
disinfectants to be used), and bloodborne pathogens exposure control.
Protection from potential viral infection from skin contact and aerosol inhalation is required
through the use of PPE and hand washing. The minimal level of PPE for workers performing the
decontamination and disinfection includes a face mask and nitrile gloves. Additional PPE shall
be permitted as desired, to include half-mask or full-face negative pressure respirators with dual
P-100 organic vapor and acid gas cartridges and full-body Tyvek coveralls (with shoe coverings).
Gloves may be sealed to the coveralls with duct tape for additional protection, and replaced
immediately if punctured or torn. Crew members shall inspect each other to verify that the PPE
is donned correctly prior to beginning work. Cleaning employees shall be reminded to avoid
touching any unprotected parts of the face. Employees shall wear goggles while transferring
and/or diluting the Ecolab Peroxide Multi Surface Cleaner and Disinfectant, and while emptying
buckets. Employees shall be medically approved, trained, and properly fit-tested to wear the
respective respirators.
If any breaches should occur in the PPE or if contact with unprotected skin occurs, the following
steps must be followed:

a. immediately stop work;

b. remove the damaged PPE;

c. wash the skin with soap and warm water (if soap and water are not available, use an

alcohol-based hand sanitizer that contains 60 to-95 percent alcohol); and
d. report the breach to the crew leader.

Extension cords for portable electrical equipment will be protected by ground fault circuit
interrupters (GFCl).
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 191 of 232

Vv. Slip hazards are a potential concern due to the wet application (mopping of floors). Non-slip
shoes shall be worn.

3.0 Quality Control and Oversight

The PHE industrial hygienist (or designated DC DOC employee) shall conduct random
observations/inspections of wiped/mopped/fogged areas and document that the required contact time
for the disinfectant (45 seconds) was achieved. The form in Attachment B may be used for this purpose,
if desired.
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 192 of 232

ATTACHMENT A — SAFETY DATA SHEETS (SDSs)
Case 1:20-cv-00849-

CKK Document 138-2 Filed 12/12/20 Page 193 of 232

SAFETY DATA SHEET

 

ECOLAB

 

PEROXIDE MULTI SURFACE CLEANER AND
DISINFECTANT

 

 

| SECTION 1. PRODUCT AND COMPANY IDENTIFICATION

 

Product name

Other means of identification
Recommended use
Restrictions on use

Product dilution information

Company

Emergency health
information

Issuing date

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT
Not applicable

Disinfectant

Reserved for industrial and professional use.

3.125 % - 4.6875 %

Ecolab Inc.

1 Ecolab Place

St. Paul, Minnesota USA 55102

1-800-352-5326

1-800-328-0026 (US/Canada), 1-651-222-5352 (outside US)

02/03/2020

 

| SECTION 2. HAZARDS IDENTIFICATION

GHS Classification

Product AS SOLD
Acute toxicity (Oral)
Acute toxicity (Inhalation)
Acute toxicity (Dermal)
Skin corrosion

Serious eye damage
Skin sensitization

Product AT USE DILUTION
Eye irritation

GHS label elements

Product AS SOLD
Hazard pictograms

Signal Word

Hazard Statements

Precautionary Statements

: Category 4
: Category 3
: Category 4
: Category 1A
: Category 1
: Category 1

: Category 2B

GIN CEE

Danger

Harmful if swallowed or in contact with skin.
Causes severe skin burns and eye damage.
May cause an allergic skin reaction.

Toxic if inhaled.

Prevention:

Avoid breathing dust/ fume/ gas/ mist/ vapors/ spray. Wash skin
thoroughly after handling. Do not eat, drink or smoke when using this
product. Use only outdoors or in a well-ventilated area. Contaminated
work clothing must not be allowed out of the workplace. Wear

 

914443-01

1/11

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 194 of 232

SAFETY DATA SHEET

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

 

 

protective gloves/ protective clothing/ eye protection/ face protection.
Response:

IF SWALLOWED: Call a POISON CENTER/doctor if you feel unwell.
Rinse mouth. IF SWALLOWED: Rinse mouth. Do NOT induce
vomiting. IF ON SKIN (or hair): Take off immediately all contaminated
clothing. Rinse skin with water/shower. IF INHALED: Remove person
to fresh air and keep comfortable for breathing. Immediately call a
POISON CENTER/doctor. IF IN EYES: Rinse cautiously with water for
several minutes. Remove contact lenses, if present and easy to do.
Continue rinsing. Immediately call a POISON CENTER/doctor. If skin
irritation or rash occurs: Get medical advice/ attention. Wash
contaminated clothing before reuse.

Storage:

Store in a well-ventilated place. Keep container tightly closed. Store
locked up.

Disposal:

Dispose of contents/ container to an approved waste disposal plant.

Product AT USE DILUTION

Signal Word : Warning

Hazard Statements : Causes eye irritation.

Precautionary Statements : Prevention:
Wash skin thoroughly after handling.
Response:

IF IN EYES: Rinse cautiously with water for several minutes. Remove
contact lenses, if present and easy to do. Continue rinsing. If eye
irritation persists: Get medical advice/ attention.

Product AS SOLD
Other hazards : Do not mix with bleach or other chlorinated products — will cause
chlorine gas.

 

| SECTION 3. COMPOSITION/INFORMATION ON INGREDIENTS

 

 

 

Product AS SOLD

Pure substance/mixture : Mixture

Chemical name CAS-No. Concentration (%)

dodecylbenzene sulfonic acid 27176-87-0 5-10

Hydrogen peroxide 7722-84-1 8

Proprietary Fragrance Proprietary Ingredient 0.1-1

Sulfuric acid 7664-93-9 0.1-1

Product AT USE DILUTION

Chemical name CAS-No. Concentration (%)

dodecylbenzene sulfonic acid 27176-87-0 0.1-1

Hydrogen peroxide 7722-84-1 0.375

| SECTION 4. FIRST AID MEASURES

Product AS SOLD

In case of eye contact : Rinse immediately with plenty of water, also under the eyelids, for at
least 15 minutes. Remove contact lenses, if present and easy to do.
Continue rinsing. Get medical attention immediately.

In case of skin contact : Wash off immediately with plenty of water for at least 15 minutes. Use

 

914443-01 2/11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 195 of 232

SAFETY DATA SHEET

 

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

If swallowed

If inhaled

Protection of first-aiders

Notes to physician

Most important symptoms
and effects, both acute and
delayed

Product AT USE DILUTION
In case of eye contact

In case of skin contact
lf swallowed

If inhaled

a mild soap if available. Wash clothing before reuse. Thoroughly clean
shoes before reuse. Get medical attention immediately.

Rinse mouth with water. Do NOT induce vomiting. Never give
anything by mouth to an unconscious person. Get medical attention
immediately.

Remove to fresh air. Treat symptomatically. Get medical attention
immediately.

If potential for exposure exists refer to Section 8 for specific personal
protective equipment.

: Treat symptomatically.

See Section 11 for more detailed information on health effects and
symptoms.

Rinse with plenty of water.
Rinse with plenty of water.
Rinse mouth. Get medical attention if symptoms occur.

Get medical attention if symptoms occur.

 

| SECTION 5. FIRE-FIGHTING MEASURES

 

Product AS SOLD
Suitable extinguishing media

Unsuitable extinguishing
media

Specific hazards during fire
fighting

Hazardous combustion
products
Special protective equipment

for fire-fighters

Specific extinguishing
methods

Use extinguishing measures that are appropriate to local
circumstances and the surrounding environment.

None known.

Oxidizer. Contact with other material may cause fire.

Decomposition products may include the following materials:
Carbon oxides
Sulfur oxides

Use personal protective equipment.
Fire residues and contaminated fire extinguishing water must be

disposed of in accordance with local regulations. In the event of fire
and/or explosion do not breathe fumes.

 

| SECTION 6. ACCIDENTAL RELEASE MEASURES

 

Product AS SOLD
Personal precautions,
protective equipment and
emergency procedures

Ensure adequate ventilation. Keep people away from and upwind of

spill/leak. Avoid inhalation, ingestion and contact with skin and eyes.

When workers are facing concentrations above the exposure limit they
must use appropriate certified respirators. Ensure clean-up is

 

914443-01

3/11

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 196 of 232

SAFETY DATA SHEET

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

 

 

conducted by trained personnel only. Refer to protective measures
listed in sections 7 and 8.

Environmental precautions : Do not allow contact with soil, surface or ground water.
Methods and materials for : Stop leak if safe to do so. Contain spillage, and then collect with non-
containment and cleaning up combustible absorbent material, (e.g. sand, earth, diatomaceous

earth, vermiculite) and place in container for disposal according to
local / national regulations (see section 13). Flush away traces with
water. Isolate absorbed wastes contaminated with this product from
other waste streams containing combustible materials (paper, wood
fibers, cloth, etc.). Combustible materials exposed to this product
should be rinsed immediately with large amounts of water to ensure
that all product is removed. Residual product which is allowed to dry
on organic materials such as _ rags, cloths, paper, fabrics, cotton,
leather, wood, or other combustibles may spontaneously ignite and
result in a fire.

Product AT USE DILUTION

Personal precautions, : Refer to protective measures listed in sections 7 and 8.
protective equipment and

emergency procedures

Environmental precautions : Do not allow contact with soil, surface or ground water.
Methods and materials for : Stop leak if safe to do so. Contain spillage, and then collect with non-
containment and cleaning up combustible absorbent material, (e.g. sand, earth, diatomaceous

earth, vermiculite) and place in container for disposal according to
local / national regulations (see section 13). Flush away traces with
water. For large spills, dike spilled material or otherwise contain
material to ensure runoff does not reach a waterway.

 

| SECTION 7. HANDLING AND STORAGE

Product AS SOLD

Advice on safe handling : Do not ingest. Do not get in eyes, on skin, or on clothing. Do not
breathe dust/ fume/ gas/ mist/ vapors/ spray. Use only with adequate
ventilation. Wash hands thoroughly after handling. Do not mix with
bleach or other chlorinated products — will cause chlorine gas. In case
of mechanical malfunction, or if in contact with unknown dilution of
product, wear full Personal Protective Equipment (PPE).

Conditions for safe storage : Keep ina cool, well-ventilated place. Keep away from reducing
agents. Keep away from strong bases. Keep away from combustible
material. Keep out of reach of children. Keep container tightly closed.
Store in suitable labeled containers.

Storage temperature : 15°C to 40°C

Product AT USE DILUTION

Advice on safe handling : Wash hands thoroughly after handling. In case of mechanical
malfunction, or if in contact with unknown dilution of product, wear full
Personal Protective Equipment (PPE).

Conditions for safe storage : Keep out of reach of children. Store in suitable labeled containers.

 

| SECTION 8. EXPOSURE CONTROLS/PERSONAL PROTECTION

Product AS SOLD

 

914443-01 4/11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 197 of 232

SAFETY DATA SHEET

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

 

 

Ingredients with workplace control parameters

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Components CAS-No. Form of Permissible Basis
exposure concentration
Hydrogen peroxide 7722-84-1 TWA 1 ppm ACGIH
TWA 1 ppm NIOSH REL
1.4 mg/m3
TWA 1 ppm OSHA 21
1.4 mg/m3
sulphuric acid 7664-93-9 TWA (Thoracic | 0.2 mg/m3 ACGIH
fraction)
TWA 1 mg/m3 NIOSH REL
TWA 1 mg/m3 OSHA 21
Engineering measures : Effective exhaust ventilation system. Maintain air concentrations

below occupational exposure standards.
Personal protective equipment
Eye protection : Wear eye protection/ face protection.

Hand protection : Wear the following personal protective equipment:
Standard glove type.
Gloves should be discarded and replaced if there is any indication of
degradation or chemical breakthrough.

Skin protection : Personal protective equipment comprising: suitable protective gloves,
safety goggles and protective clothing

Respiratory protection : When workers are facing concentrations above the exposure limit they
must use appropriate certified respirators.

Hygiene measures : Handle in accordance with good industrial hygiene and safety
practice. Remove and wash contaminated clothing before re-use.
Wash face, hands and any exposed skin thoroughly after handling.
Provide suitable facilities for quick drenching or flushing of the eyes
and body in case of contact or splash hazard.

Product AT USE DILUTION
Engineering measures : Good general ventilation should be sufficient to control worker
exposure to airborne contaminants.

Personal protective equipment

Eye protection : No special protective equipment required.
Hand protection : No special protective equipment required.
Skin protection : No special protective equipment required.
Respiratory protection : No personal respiratory protective equipment normally required.

 

| SECTION 9. PHYSICAL AND CHEMICAL PROPERTIES

 

Product AS SOLD Product AT USE DILUTION
Appearance : liquid liquid
Color : Clear, yellow yellow

 

914443-01 5/11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 198 of 232

SAFETY DATA SHEET

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

 

 

Odor : Perfumes, fragrances Perfumes, fragrances
pH : 0.5-1.5, (100 %) 2.0-2.5
Flash point Not applicable, Does not sustain combustion.

Odor Threshold
Melting point/freezing point

Initial boiling point and
boiling range

Evaporation rate
Flammability (solid, gas)
Upper explosion limit
Lower explosion limit
Vapor pressure

Relative vapor density
Relative density

Water solubility

Solubility in other solvents

Partition coefficient: n-
octanol/water

Autoignition temperature
Thermal decomposition
Viscosity, kinematic
Explosive properties
Oxidizing properties
Molecular weight

VOC

No data available

No data available

: >100°C

No data available
Not applicable
No data available
No data available
No data available
No data available
1.025 - 1.049

: soluble

No data available

No data available

No data available
No data available
No data available

No data available

: The substance or mixture is not classified as oxidizing.

No data available

No data available

 

| SECTION 10. STABILITY AND REACTIVITY

 

Product AS SOLD

Reactivity No dangerous reaction known under conditions of normal use.

Chemical stability : Contamination may result in dangerous pressure increases - closed
containers may rupture.

Possibility of hazardous Do not mix with bleach or other chlorinated products — will cause

reactions chlorine gas.

Conditions to avoid None known.

Incompatible materials : Bases
Metals

Hazardous decomposition
products

In case of fire hazardous decomposition products may be produced
such as:

Carbon oxides

Sulfur oxides

 

| SECTION 11. TOXICOLOGICAL INFORMATION

 

 

914443-01 6/11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 199 of 232

SAFETY DATA SHEET

 

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

Information on likely routes of

exposure
Potential Health Effects

Product AS SOLD
Eyes

Skin

Ingestion
Inhalation
Chronic Exposure

Product AT USE DILUTION
Eyes

Skin
Ingestion
Inhalation

Chronic Exposure

Inhalation, Eye contact, Skin contact

Causes serious eye damage.

Harmful if absorbed through skin. Causes severe skin burns. May
cause allergic skin reaction.

Harmful if swallowed. Causes digestive tract burns.

: Toxic if inhaled. May cause nose, throat, and lung irritation.

Health injuries are not known or expected under normal use.

Causes eye irritation.

Health injuries are not known or expected under normal use.
Health injuries are not known or expected under normal use.
Health injuries are not known or expected under normal use.

Health injuries are not known or expected under normal use.

Experience with human exposure

Product AS SOLD
Eye contact

Skin contact
Ingestion
Inhalation

Product AT USE DILUTION
Eye contact

Skin contact
Ingestion
Inhalation

Toxicity

Product AS SOLD

Product
Acute oral toxicity

Acute inhalation toxicity

Acute dermal toxicity

Redness, Pain, Corrosion
Redness, Pain, Irritation, Corrosion, Allergic reactions
Corrosion, Abdominal pain

Respiratory irritation, Cough

Redness, Irritation
No symptoms known or expected.
No symptoms known or expected.

No symptoms known or expected.

: Acute toxicity estimate : > 300 mg/kg

: Acute toxicity estimate : 0.55 mg/|

Test atmosphere: dust/mist

: Acute toxicity estimate : > 1,200 mg/kg

 

914443-01

7/11

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 200 of 232

SAFETY DATA SHEET

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

 

 

Respiratory or skin : No data available
sensitization

Carcinogenicity : No data available
Reproductive effects : No data available
Germ cell mutagenicity : No data available
Teratogenicity : No data available
STOT-single exposure : No data available
STOT-repeated exposure : No data available
Aspiration toxicity : No data available

 

| SECTION 12. ECOLOGICAL INFORMATION

Product AS SOLD

Ecotoxicity

Environmental Effects : Harmful to aquatic life.
Product

Toxicity to fish : No data available

Toxicity to daphnia and other : No data available

aquatic invertebrates

Toxicity to algae : No data available
Components

Toxicity to fish : dodecylbenzene sulfonic acid

96 h LC50: 4.3 mg/l

Sulfuric acid
96 h LC50: 22 mg/l
Components
Toxicity to algae : Hydrogen peroxide
72 h EC50: 1.38 mg/l
Persistence and degradability
Product AS SOLD
Not applicable - inorganic

Product AT USE DILUTION
Not applicable - inorganic

Bioaccumulative potential
No data available

Mobility in soil

No data available

Other adverse effects

No data available

 

| SECTION 13. DISPOSAL CONSIDERATIONS

 

 

914443-01 8/11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 201 of 232

SAFETY DATA SHEET

 

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

Product AS SOLD
Disposal methods

Disposal considerations

RCRA - Resource
Conservation and Recovery
Authorization Act Hazardous
waste

Product AT USE DILUTION
Disposal methods

Disposal considerations

Do not contaminate ponds, waterways or ditches with chemical or
used container. Where possible recycling is preferred to disposal or
incineration. If recycling is not practicable, dispose of in compliance
with local regulations. Dispose of wastes in an approved waste
disposal facility.

Dispose of as unused product. Empty containers should be taken to
an approved waste handling site for recycling or disposal. Do not re-
use empty containers. Dispose of in accordance with local, state, and
federal regulations.

D002 (Corrosive)

Diluted product can be flushed to sanitary sewer.

Dispose of in accordance with local, state, and federal regulations.

 

| SECTION 14. TRANSPORT INFORMATION

Product AS SOLD

The shipper/consignor/sender is responsible to ensure that the packaging, labeling, and markings are
in compliance with the selected mode of transport.

Land transport (DOT)
Not dangerous goods

Sea transport (IMDG/IMO)

Not dangerous goods

 

| SECTION 15. REGULATORY INFORMATION

Product AS SOLD

EPA Registration number

1677-238

EPCRA - Emergency Planning and Community Right-to-Know

CERCLA Reportable Quantity

 

 

 

 

 

 

Components CAS-No. Component RQ (Ibs) | Calculated product RQ
(Ibs)
dodecylbenzene sulfonic acid 27176-87-0 1000 10416

 

SARA 304 Extremely Hazardous Substances Reportable Quantity
This material does not contain any components with a section 304 EHS RQ.

SARA 311/312 Hazards

: Acute toxicity (any route of exposure)

Skin corrosion or irritation
Serious eye damage or eye irritation
Respiratory or skin sensitization

 

914443-01

9/11

 

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 202 of 232

SAFETY DATA SHEET

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

 

 

SARA 302 : The following components are subject to reporting levels established
by SARA Title Ill, Section 302:
Hydrogen peroxide 7722-84-1 5-10 %
SARA 313 : This material does not contain any chemical components with known

CAS numbers that exceed the threshold (De Minimis) reporting levels
established by SARA Title Ill, Section 313.

California Prop. 65
This product does not contain any chemicals known to the State of California to cause cancer, birth, or
any other reproductive defects.

California Cleaning Product Right to Know Act of 2017 (SB 258)
This regulation applies to this product.

 

 

 

 

 

 

 

 

 

 

 

 

Chemical Name CAS-No. Function List(s)

water 7732-18-5 Diluent Not Applicable
dodecylbenzene sulfonic acid 27176-87-0 Cleaning Agent Not Applicable
Hydrogen peroxide 7722-84-1 Biocide Not Applicable
Fragrance Ingredient(s) Not Available Fragrance Not Applicable
Aryl carboxylic acid Withheld Stabilizer Not Applicable
Yellow dye Withheld Dye Not Applicable
Silicone Withheld Processing Aid Not Applicable

 

 

*refer to ecolab.com/sds for electronic links to designated lists

The ingredients of this product are reported in the following inventories:

Switzerland. New notified substances and declared preparations :
not determined

United States TSCA Inventory :
All substances listed as active on the TSCA inventory

Canadian Domestic Substances List (DSL) :
This product contains one or several components listed in the Canadian NDSL.

Australia Inventory of Chemical Substances (AICS) :
not determined

New Zealand. Inventory of Chemical Substances :
not determined

Japan. ENCS - Existing and New Chemical Substances Inventory :
not determined

Korea. Korean Existing Chemicals Inventory (KECI) :
On the inventory, or in compliance with the inventory

Philippines Inventory of Chemicals and Chemical Substances (PICCS) :
On the inventory, or in compliance with the inventory

China. Inventory of Existing Chemical Substances in China (IECSC) :
not determined

Taiwan Chemical Substance Inventory (TCSI) :
not determined

 

914443-01 10/11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 203 of 232

SAFETY DATA SHEET

 

PEROXIDE MULTI SURFACE CLEANER AND DISINFECTANT

 

 

 

 

| SECTION 16. OTHER INFORMATION

Product AS SOLD
NFPA: HMIS III:

Flammability

HEALTH
Lv

/
0 = not significant, 1 = Slight,

Special hazard 2 = Moderate, 3 = High
4 = Extreme, * = Chronic

FLAMMABILITY

Health

 

Ayige}su|

PHYSICAL HAZARD 0

 

 

Product AT USE DILUTION
NFPA: HMIS III:

Flammability

HEALTH
Lv

FLAMMABILITY

Health
sy

 

Ayuiqeysu|

PHYSICAL HAZARD 0

 

 

; 0 = not significant, 1 = Slight,
Special hazard 2 = Moderate, 3 = High
4 = Extreme, * = Chronic

Issuing date : 02/03/2020
Version > 1.12
Prepared by : Regulatory Affairs

REVISED INFORMATION: Significant changes to regulatory or health information for this revision is
indicated by a bar in the left-hand margin of the SDS.

The information provided in this Safety Data Sheet is correct to the best of our knowledge,
information and belief at the date of its publication. The information given is designed only as a
guidance for safe handling, use, processing, storage, transportation, disposal and release and is
not to be considered a warranty or quality specification. The information relates only to the specific
material designated and may not be valid for such material used in combination with any other
materials or in any process, unless specified in the text.

 

914443-01 11/11
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 204 of 232

“Cher. SAFETY DATA SHEET

SYSTE .
Xpress Detergent Disinfectant

 

 

 

 

 

1. PRODUCT AND COMPANY IDENTIFICATION
Product Name: Xpress Detergent Disinfectant
Product Code: A0346
Recommended Use: General cleaner and disinfectant

Company

Auto-Chlor System

746 Poplar Avenue

Memphis, TN 38105
Questions/Comments: 901-579-2300

Emergency Telephone Numbers
MEDICAL: 1-866-923-4946 (PROSAR) SPILLS: 1-800-424-9300 (CHEMTREC)

 

2. HAZARDS IDENTIFICATION

 

 

 

OSHA Hazard Classification

Signal Word: WARNING

Acute Toxicity: Category 4 (oral)
Acute Toxicity: Category 4 (dermal)
Eye Irritation: Category 2B

 

HAZARD STATEMENTS PRECAUTIONARY STATEMENTS

H302: Harmful if swallowed P264: Wash hands thoroughly after handling
H312: Harmful in contact with skin P270: Do not eat, drink or smoke when using this
H320: Causes eye irritation product

P280: Wear eye protection

P301/P312: If swallowed, call a poison center or
or physician if you feel unwell.
rinse mouth.

P302/P352: If on skin, wash with plenty of soap

and water.

P362/P364: Take off contaminated clothing and

wash it before reuse.

 

3. COMPOSITION/INFORMATION ON INGREDIENTS

 

 

 

 

INGREDIENTS CAS NO. %
_Diethylene glycol monobutyl ether 112-34-5 8
Tetra sodium ethylenediamine tetra acetic acid (Na4 EDTA) 64-02-8 1.6

 

 

 

 

 

1of5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 205 of 232

Xpress Detergent Disinfectant

 

 

 

 

 

 

 

_Alkyl (68% C12, 32% C14) dimethyl ethylbenzyl ammonium chloride 85409-23-0 0.11
_Alkyl dimethyl benzyl ammonium chloride (C12-C18) 68391-01-5 0.11
Other components below reportable levels 141-43-5 <1.0

 

 

 

4. FIRST AID MEASURES

 

Ingestion: If swallowed, call a poison center if you feel unwell. Rinse mouth.

Skin Contact: If on skin, wash with plenty of water. If skin irritation occurs, get medical advice.
Take off contaminated clothing and wash it before reuse.

Eye Contact: If in eyes, rinse cautiously with water for several minutes. Remove contact lenses,
if present and easy to do. Continue rinsing. If eye irritation persists, get medical
advice.

 

 

5. FIREFIGHTING MEASURES

 

Extinguishing Media:
Specific Hazards:
Protective Equipment:

Class A/B/C fire extinguisher, dry chemical, carbon dioxide, or foam
During fire, gases hazardous to health may be formed.
Wear full protective clothing and self-contained breathing apparatus

 

 

6. ACCIDENTAL RELEASE MEASURES

 

Personal Precautions:
Protective Equipment:
Cleanup Procedures:

Isolate spill or leak area immediately. Adequately ventilate area.

Wear appropriate personal protective equipment as specified in Section 8.
Absorb with earth, sand or other non-combustible material and transfer to
containers for later disposal.

 

 

7. HANDLING AND STORAGE

 

Handling Precautions:

Storage:

Do not eat, drink or smoke when using this product. Wash hands thoroughly
after handling. Avoid prolonged exposure. Avoid release to the environment.
FOR INDUSTRIAL AND INSTITUTIONAL USE ONLY.

Protect from freezing. Keep tightly closed in a dry, cool and well ventilated
place.

 

 

8. EXPOSURE CONTROLS/PERSONAL PROTECTION

 

Occupational Exposure Limits: No occupational exposure limits established for this product.

Appropriate Engineering Controls: Good general ventilation should be sufficient to control

airborne levels.

Personal Protective Equipment

2o0i5

 

 

 

 

 

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 206 of 232

Xpress Detergent Disinfectant

 

Eye Protection: Wear protective glasses, goggles or eye shield.
Skin Protection: Wear protective gloves.
Respiratory Protection: In case of insufficient ventilation, wear suitable respiratory
equipment.

 

9. PHYSICAL AND CHEMICAL PROPERTIES

 

 

 

Appearance: Evaporation Rate:

liquid No information available
Odor: Odor Threshold:

Citrus No information available
pH: Vapor Density:

11.7 No information available
Specific Gravity: Vapor Pressure:

No information available No information available
Solubility: Partition Coefficient:
Soluble in water No information available
Flash Point: Auto-lgnition Temperature:
> 93.9C No information available
Boiling Point: Decomposition Temperature:
No information available No information available
voc: Melting/Freezing Point:

No information available No information available
Viscosity: Flammability:

No information available No information available

Lower Explosive / Upper Explosive:
No information available

 

 

10.STABILITY AND REACTIVITY

 

 

Stability: Stable under normal conditions
Hazardous Polymerization: Will not occur
Incompatibility: Strong acids, alkalies, and oxidizing agents.

Hazardous Decomposition Products: Oxides of nitrogen ammonia, carbon dioxide, carbon
Monoxide, and other low molecular weight hydrocarbons

 

 

11. TOXICOLOGY INFORMATION

 

 

Likely Routes of Exposure: Inhalation, eye and skin contact

Acute Symptoms
Eye and Skin Contact: Causes eye irritation and causes mild skin irritation.
Ingestion: Expected to be a low ingestion hazard.
Inhalation: Prolonged inhalation may be harmful.

3o0f 5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 207 of 232

Xpress Detergent Disinfectant

 

Chronic Effects: None known

Assessment of acute toxicity:
Oral LDso Dermal LDso Inhalation LCso
>5 g/kg >5 g/kg 2.43 mg/|

 

 

12.ECOLOGICAL INFORMATION

 

 

Toxic to aquatic life. Harmul to aquatic life with long lasting effects. Expected to be readily
biodegradable.

 

 

13.DISPOSAL CONSIDERATIONS

 

 

Pesticide wastes are acutely hazardous. Improper disposal of all excess pesticide spray mixture or
rinsate is a violation of Federal Law. If these wastes cannot be disposed of by use according to label
directions, contact your State Pesticide or Environmental Control Agency, or the Hazardous Waste
Representatives at the nearest EPA Regional Office for guidance.

 

 

14.TRANSPORT INFORMATION

 

 

UN Number: Not classified
Proper Shipping Name: Not classified
Hazard Class: Not classified
Packing Group: Not classified

 

 

15.REGULATORY INFORMATION

 

 

This chemical is a pesticide product registered by the Environmental Protection Agency and is subject to certain labeling
requirements under federal pesticide law. These requirements differ from the classification criteria and hazard
information required for safety data sheets, and for workplace labels of non-pesticide chemicals. The pesticide label
also includes other important information, including directions for use, pesticide storage and container handling.

EPA REGISTRATION NUMBER: 1839-83-6243

 

16.OTHER INFORMATION

 

 

 

Revision Date: 03/05/2020
Supersedes: new
Reason for Revision: New formulation

Notice to Reader: This document has been prepared using data from sources considered technically

reliable. It does not constitute a warranty, express or implied, as to the accuracy of the information
contained within. Actual conditions of use and handling are beyond seller’s control. User is

4o0f5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 208 of 232

Xpress Detergent Disinfectant

 

responsible to evaluate all available information when using product for any particular use and to
comply with all Federal, State, Provincial and Local laws and regulations.

5of 5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 209 of 232

ATTACHMENT B — INDUSTRIAL HYGIENIST OBSERVATION LOG

 

Industrial Hygienist
Date
Facility

 

 

 

 

 

 

Surface Cleaning Observation

Location Adequate | Deficient

 

Disinfectant Contact Time Observation

Location Time Minutes
lied Until

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 210 of 232

 

FOLLOW-UP ONSITE AUDIT INSPECTION REPORT
ENVIRONMENTAL CONDITIONS INSPECTION FOR
SARS-CoV-2 (COVID-19) DISINFECTION AND CLEANING PROTOCOLS

DISTRICT OF COLUMBIA DEPARTMENT OF CORRECTIONS (DC DOC),
CENTRAL DETENTION FACILITY (CDF) AND
CORRECTIONAL TREATMENT FACILITY (CTF)

JULY 23, 2020
DRAFT

Prepared for
District of Columbia Department of Corrections
2000 14* Street NW, 7* Floor
Washington, DC 20009

Prepared by
Potomac-Hudson Engineering, Inc.
77 Upper Rock Circle, Suite 302, Rockville, MD, 20850

GSA Contract No. 7QRAA18D0074
Task Order No. CW82753

 
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 211 of 232

DC Department of Corrections Environmental Conditions Inspection
July 23, 2020 Follow-Up Onsite Audit Inspection Report

 

INTRODUCTION

In January 2020, a novel virus, SARS-CoV-2, was identified as the cause of an outbreak of viral pneumonia in
Wuhan, China and subsequently led to the world-wide spread of coronavirus disease 2019 (COVID-19). COVID-19
is primarily transmitted via person-to-person contact; however, surface contamination is also known to be a concern
with the spread of the virus. The virus is mainly spread through respiratory droplets produced when an infected
person coughs or sneezes. These droplets can land on people who are nearby (within 6 feet). It may also be possible
for a person to contract SARS-CoV-2 by touching a contaminated surface or object and then touching their own
mouth, nose, or eyes.

In May 2020, the District of Columbia Department of Corrections (DC DOC) contracted Potomac-Hudson
Engineering, Inc. (PHE) to develop a cleaning and disinfection protocol specific to COVID-19 to be used by DC
DOC cleaning contractors. The purpose of the protocol is to provide guidance on proper disinfection practices and
personal protective equipment (PPE) requirements. Frequent, effective, and safe cleaning and disinfecting
procedures can help prevent the spread of disease to Department of Corrections (DOC) inmates, staff, and visitors.

PHE provided a draft protocol to DC DOC on June 15, 2020 and conducted initial on-site observational inspections
to verify compliance with the protocol on June 29 and July 1, 2020. Following these observational inspections, the
disinfection protocol was revised and a report was provided to DC DOC summarizing the inspections and
recommending a number of corrective actions to improve work practices and procedures. A follow up observational
inspection was conducted on July 20, 2020 to verify implementation of the corrective action recommendations by
the contractors who are conducting the disinfection.

AUDIT OVERVIEW
SCOPE

PHE Industrial Hygienist Gary Morris conducted the follow up inspection of the DC DOC Central Detention
Facility (CDF) and the Correctional Treatment Facility (CTF). This report contains observations from these follow
up inspections, deviations deficiencies and from prescribed work practices and procedures, and corrective action
recommendations. An In-Brief Meeting was held prior to the inspections and was attended by DC DOC
representatives Gloria Robertson and Rena Myles. At the conclusion of the inspections, an Out-Brief Meeting was
held that was attended by Ms. Robertson, Ms. Myles, and Gitana Stewart-Ponder to summarize observations,
deficiencies, and corrective action recommendations from the follow up inspection.

Sanitizing and disinfection of the CDF is being conducted by Rock Solid Rock Solid District Group, LLC and by
Spectrum Management, LLC in the CTF.

SUMMARY OF FINDINGS

Tables 1A (CDF) and 1B (CTF) contain summaries of the findings from the initial oversight inspections, the
recommended corrective action contained in the initial report, the status of each corrective action, and additional
corrective action. Positive observations from the follow up inspection consist of the following:

e Some of the Spectrum Management, LLC staff did not wring out the rags after dipping in the bucket,
increasing adequate coverage and contact time of surfaces (the rags were visibly soaked with the
disinfectant).

e Spectrum Management, LLC staff carried the dip buckets and mop buckets with them to the areas in which
they were disinfecting, increasing the frequency of re-wetting of the rags and mops.

e Spectrum Management, LLC staff periodically refilled the wipe buckets with the disinfectant.

It is recommended that these work practices be implemented by Rock Solid District Group, LLC in the CTF.

 

Potomac-Hudson Engineering, Inc.
Page 2 as
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 212 of 232

Environmental Conditions Inspection
Follow-Up Onsite Audit Inspection Report

DC Department of Corrections
July 23, 2020

TABLE 1A. FINDINGS FOR DC DOC CENTRAL DETENTION FACILITY

 

 

RECOMMENDED CORRECTIVE STATUS OF CORRECTIVE ACTION PY Ni Kee) Cert is

CENTRAL DETENTION FACILITY (CDF)/ROCK SOLID MANAGEMENT

The contractor did not consistently allow for

the 45-second minimum contact time
required for the hydrogen peroxide-based

disinfectant (Ecolab Peroxide Multi Surface

Cleaner and Disinfectant). In several
instances, a surface was wiped with a dry
rag immediately after spray application of
the disinfectant. In other instances, only a
portion of a surface was sprayed wet and
allowed for a 45-second contact time. The
disinfectant was then wiped with a dry rag
such that the unsprayed portion of the
surface was not allotted adequate contact
time with the disinfectant.

It is recommended that the
contractor apply a towel
sufficiently wetted with the
disinfectant to all surfaces in lieu
of spraying. After adequate
contact time (45 seconds) has
been achieved, the surfaces can
then be wiped dry with a dry rag
or are allowed to air-dry, as
appropriate in a given area.

The majority of contractor employees
were still using spray application as
opposed to wet wiping. Spray
application was observed used on
telephones, tables, and benches in one of
the housing blocks. Also, the employees
who were wet wiping were not returning
to the cart to re-wet their rags at such a
frequency to ensure the 45 second
contact time on all of the surfaces
treated. We also noted that surface
drying in the housing units was faster
due to the existence of wall and floor
fans in the hallways (to help with
conditioning the space).

Replace all spray application
with wet wiping. Periodically
remind contractor staff that the
objective of their work is to
disinfect surfaces as opposed to
cleaning the surfaces, reinforcing
the required 45 second contact
time, with additional attention to
the housing units due to the
faster surface drying facilitated
by the wall and floor fans.
Instruct crew staff to liberally
wet the rags and avoid wringing
them out and to take the bucket
with them to enable frequent re-
wetting without returning to the
cart. Ensure that all applicable
items are disinfected (the
exercise machine in the South 3
Housing Unit was not
disinfected).

 

Potomac-Hudson Engineering, Inc
Page 3
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 213 of 232

DC Department of Corrections
July 23, 2020

Environmental Conditions Inspection
Follow-Up Onsite Audit Inspection Report

TABLE 1A. FINDINGS FOR DC DOC CENTRAL DETENTION FACILITY

 

RECOMMENDED CORRECTIVE STATUS OF CORRECTIVE ACTION PY Ni Kee) Cert is

CENTRAL DETENTION FACILITY (CDF)/ROCK SOLID MANAGEMENT

The contractor did not consistently allow for
adequate wetting of the floor during
mopping. On several occasions it was
observed that a wet mop was used for an
overly extensive period of time before being
re-wetted. This resulted in portions of the
floor being inadequately damped with a
sufficient amount of disinfectant to ensure a
45 second contact time.

The contractor did not consistently disinfect
all walls or other vertical surfaces to a
height of 6 feet above the floor. While
adequate disinfection of these surfaces was
observed being performed in common areas,
it was not being done in other areas
(bathrooms, offices, and other non-
communal spaces).

Ensure that mops are frequently
wetted in the mop bucket during
floor mopping. Consider
requiring the contractor to
provide additional mop buckets
and dollies so that each person
mopping has access to their own
dolly that can be toted along with
them as they mop. Based on site
observations, there was an
insufficient number of mop
dollies. This required the dollies
to remain in a centralized position
and discouraged floor cleaners
from more frequently wetting
their mop heads.

achieved.

Additionally, the mop buckets
themselves, which have their own
sets of wheels on them, should be
removed from the dollies and
transported with those mopping
the floors.

The contractor was not observed
disinfecting walls.

Ensure that the contractor is
aware that ALL vertical surfaces
(walls, windows, columns, doors,
rails, etc.) must be properly
disinfected from the floor to a
height of six feet, including
adequate contact time.

Observations of floor mopping indicated
that the 45 second contact time was

As noted above, the existence of
wall and floor fans in the
housing units facilitates faster
drying of surfaces, including
floors in these areas. As an
added measure, periodically
remind contractor staff that
additional attention is needed to
ensure the 45 second contact
time (i.e. periodically return the
mop to the bucket to re-wet the
mop) in the housing units.
Removing the mop buckets from
the carts will facilitate more
frequent we-wetting of the mop
heads.

Ensure that the contractor is
aware that ALL vertical surfaces
(walls, windows, columns,
doors, rails, etc.) must be
properly disinfected from the
floor to a height of six feet,
including adequate contact time.

 

Potomac-Hudson Engineering, Inc
Page 4
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 214 of 232

DC Department of Corrections
July 23, 2020

Environmental Conditions Inspection
Follow-Up Onsite Audit Inspection Report

 

TABLE 1A. FINDINGS FOR DC DOC CENTRAL DETENTION FACILITY

 

RECOMMENDED CORRECTIVE STATUS OF CORRECTIVE ACTION PY Ni Kee) Cert is

CENTRAL DETENTION FACILITY (CDF)/ROCK SOLID MANAGEMENT

The contractor dry-swept all floors prior to
disinfection in contradiction to the cleaning
protocols. Dry sweeping can cause virus
present on the floor to become airborne for
several hours, increasing the contact and
inhalation risk it presents.

Currently, the cleaning contractor is only
responsible for disinfecting the floor and
doorknobs/door handles in the basement.
Although DOC staff are responsible for the
remaining areas, it is unclear if they know
all the surfaces they need to clean and/or if
they are aware of the proper contact time for
the disinfectant.

The contractor was observed cleaning
windows, mirrors, and other glass surfaces
with an ammonium-based window cleaner
(Ecolab Oasis 255SF Industrial Window
Cleaner) as opposed to an EPA registered
product.

The facility has ordered dusting
brooms (e.g., Swifter Sweepers or
equivalent) which use
electrostatic forces to attract and
remove dirt and dust, to replace
the current dry sweeping brooms.
This will be implemented as soon
as they atrive.

Ensure the contractor uses a slow,
smooth wiping action and change
out or clean the dust broom
pads/heads on a regular basis to
maximize the effectiveness of the
brooms to collect as much dust
and dirt particulates as possible.

Ensure that staff cleaning
personnel are familiar with and
are properly implementing the
cleaning protocols currently being
provided to the third-party
contractors.

Test the hydrogen peroxide-based
disinfectant on glass surfaces. If
acceptable, consider using the
disinfectant on these surfaces
instead of, or in addition to,
traditional window cleaning
chemicals.

DC DOC has not been able to procure
the dust mops through their supplier and
is investigating additional suppliers.
Work practices using the brooms in such
a manner to minimize dispersion of
accumulated dust were observed.

Continue attempts to procure the
dust mops.

DOC staff has been informed of the
surfaces to be addressed and the
importance of the 45 second contact
time.

No additional action is required.

The hydrogen peroxide-based
disinfectant was used on all surfaces.
Other products were not observed on the
carts.

No additional action is required.

 

Potomac-Hudson Engineering, Inc
Page 5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 215 of 232

DC Department of Corrections Environmental Conditions Inspection
July 23, 2020 Follow-Up Onsite Audit Inspection Report

TABLE 1A. FINDINGS FOR DC DOC CENTRAL DETENTION FACILITY

 

 

RECOMMENDED CORRECTIVE STATUS OF CORRECTIVE ACTION PY Ni Kee) Cert is

CENTRAL DETENTION FACILITY (CDF)/ROCK SOLID MANAGEMENT

In some cases, contractor personnel were Ensure that all chemicals and The hydrogen peroxide-based No additional action is required.
observed cleaning doorknobs, door handles, | cleaning procedures are disinfectant was used on all surfaces.

and other frequently-touched surfaces with a _ consistently applied throughout Other products were not observed on the

hand sanitizer. While this is technically the facility. If hand sanitizer isto | carts.

sufficient for disinfection, it is not be be used on a regular basis for

applied consistently in all areas and the these surfaces, they should be

proper contact time may or may not be documented in the cleaning

properly implemented. protocol.

The contractor (Summit) that currently Ensure that Summit is performing DC DOC has discussed appropriate No additional action is required.
provides food service duties in the cafeteria | proper disinfection in a manner disinfection practices with Summit

is solely responsible for cleaning and that is consistent with or exceeds | (surfaces are disinfected three times per

disinfecting that area of the facility. Itis not the procedures being used day).

known if they are aware of or are following | elsewhere at the facility.
the proper protocols for disinfection in a

manner consistent with the other areas of

the facility.

 

Potomac-Hudson Engineering, Inc

Page 6 ak
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 216 of 232

DC Department of Corrections
July 23, 2020

Environmental Conditions Inspection
Follow-Up Onsite Audit Inspection Report

 

TABLE 1B. FINDINGS FOR DC DOC CORRECTIONAL TREATMENT FACILITY

 

RECOMMENDED CORRECTIVE ACTION RECOMMENDED CORRECTIVE ACTION RECOMMENDED CORRECTIVE ACTION ieee

CORRECTIONAL TREATMENT FACILITY (CTF)/SPECTRUM MANAGEMENT

The contractor did not consistently allow
for the 45-second minimum contact time
required for the hydrogen peroxide-
based disinfectant (Ecolab Peroxide
Multi Surface Cleaner and Disinfectant)
being used. In several instances, a
surface was wiped with a dry rag
immediately after spray application of
the disinfectant. In other instances, only
a portion of a surface was sprayed wet
and allowed for a 45-second contact
time. The disinfectant was then wiped
with a dry rag such that the unsprayed
portion of the surface was not allotted
adequate contact time with the
disinfectant.

The contractor did not consistently
disinfect all walls or other vertical
surfaces to a height of 6 feet above the
floor. While adequate disinfection of
these surfaces was observed being
performed in common areas, it was not
being done in other areas (bathrooms,
offices, and other non-communal
spaces).

Sufficiently spraying to adequately wet and
entire surface such as a table or wall is
extremely difficult and time-consuming. It is
recommended that the contractor apply a
towel sufficiently wetted with the disinfectant
to all surfaces in lieu of spraying. After
adequate contact time (45 seconds) has been
achieved, the surfaces should then be wiped
dry with a dry rag or be allowed to air-dry, as
appropriate in a given area. This will further
ensure that the entire surface is adequately
wetted for the duration of the required contact
time.

Ensure that the contractor is aware that ALL
vertical surfaces (walls, windows, columns,
doors, rails, etc.) must be properly disinfected
from the floor to a height of six feet, including
adequate contact time.

No additional action is
required.

Spraying and wiping of surfaces has
been replaced with wet wiping. The 45
second contact time was achieved on
all surfaces observed, including walls.

No additional action is
required.

Observations during the follow up
inspection indicated that appropriate
surfaces, including walls were
effectively being disinfected.

 

Potomac-Hudson Engineering, Inc
Page 7
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 217 of 232

DC Department of Corrections
July 23, 2020

Environmental Conditions Inspection
Follow-Up Onsite Audit Inspection Report

TABLE 1B. FINDINGS FOR DC DOC CORRECTIONAL TREATMENT FACILITY

 

RECOMMENDED CORRECTIVE ACTION RECOMMENDED CORRECTIVE ACTION RECOMMENDED CORRECTIVE ACTION ieee

CORRECTIONAL TREATMENT FACILITY (CTF)/SPECTRUM MANAGEMENT

The contractor dry-swept all floors prior
to disinfection in contradiction to the
cleaning protocols. Dry sweeping can
cause virus present on the floor to
become airborne for several hours,
increasing the contact and inhalation risk
it presents.

The contractor was not always
performing its duties in a consistent
manner. The following observations
were made:

e Some of the grated stairwells in
the housing areas were mopped,
while others were not.

e In one area, contractor
personnel were using hand
sanitizer to disinfect doorknobs,
door handles, and phones.
However, in other areas, the
peroxide disinfectant was used.

e Inthe 96 Medical Area, the
contractor did not clean the area
between the gates and the
elevators. However, this area
was cleaned in the 82 Medical
Area.

The facility has ordered dusting brooms (e.g.,
Swifter Sweepers or equivalent) which use
electrostatic forces to attract and remove dirt
and dust, to replace the current dry sweeping
brooms. This will be implemented as soon as
they arrive.

Ensure that the contractor uses a slow, smooth
wiping action and change out or clean the dust
broom pads/heads on a regular basis to
maximize the effectiveness of the brooms to
collect as much dust and dirt particulates as
possible.

The following recommendations are made:

e Ensure that all stairwells in the
housing units are mopped.

e = Since different disinfectants require
different contact times (depending on
the active ingredients), ensure that
the contractor is consistent in what
they use. The contact time for
ethanol (5 minutes) is much greater
than that for peroxide (45 seconds).

e Ensure that the contractor is clear on
what areas are considered within
their scope of work and which areas
are not and ensure that they clean and
disinfect all of the areas for which
they are responsible.

DC DOC has not been able to procure
the dust mops through their supplier
and is investigating additional
suppliers. Work practices using the
brooms in such a manner to minimize
dispersion of accumulated dust were
observed.

Continue attempts to
procure the dust mops.

No additional action is
required.

All applicable surfaces were addressed
in the areas observed. The hydrogen
peroxide-based disinfectant was used
on all surfaces. Other products were not
observed on the carts.

 

Potomac-Hudson Engineering, Inc
Page 8
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 218 of 232

DC Department of Corrections
July 23, 2020

Environmental Conditions Inspection
Follow-Up Onsite Audit Inspection Report

TABLE 1B. FINDINGS FOR DC DOC CORRECTIONAL TREATMENT FACILITY

 

RECOMMENDED CORRECTIVE ACTION RECOMMENDED CORRECTIVE ACTION RECOMMENDED CORRECTIVE ACTION ieee

CORRECTIONAL TREATMENT FACILITY (CTF)/SPECTRUM MANAGEMENT

The contractor was observed mixing and
handling both the concentrated form of
the peroxide disinfectant as well as the
diluted form. In its concentrated form,
the disinfectant has a pH of less than 2
and is extremely corrosive. Even in its
diluted form, the disinfectant is still
corrosive and presents danger to users.
Contractor personnel were not wearing
certain personal protective equipment
(PPE) while performing these tasks.

The contractor was also observed using
the fogging unit without eye protection.

It is recommended that the personnel handling | Appropriate personal protective

and mixing the disinfectant in the mixing equipment was worn during mixing and
room wear goggles and/or face shield to transfers of the disinfectant. Fogging
protect their eyes and face. Consider also was not conducted on the day of the
requiring longer gloves that cover exposed follow-up inspection.

skin between hands and sleeves.

Consider requiring the contractor to where eye
protection during fogging.

No additional action is
required on the part of
Spectrum Management.
PHE will attempt to
observe fogging during
the next oversight
inspection.

 

Potomac-Hudson Engineering, Inc
Page 9
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 219 of 232

DC Department of Corrections Environmental Conditions Inspection
July 23, 2020 Follow-Up Onsite Audit Inspection Report

 

CORRECTIVE ACTION PLAN

PHE has developed a brief corrective action plan (CAP) as part of this document. A CAP is a step-by-step plan of
action that is developed to achieve targeted outcomes for resolution of identified errors in an effort to:

e Identify the most cost-effective actions that can be implemented to correct error causes

e Develop and implement a plan of action to improve processes or methods so that outcomes are more
effective and efficient

e Achieve measurable improvement in the highest priority areas

e Eliminate repeated deficient practices

DISCUSSIONS WITH CONTRACTORS

The findings made by PHE should be discussed directly with supervisors for each cleaning contractor, including
potentially sharing this document with them. Each of the deficiencies should be identified, and the
recommendations for correction should be explored. It is possible that the contractors may identify and suggest
other corrective measures as alternatives to those suggested in this document. As long as the same goal is reached,
any alternative or additional procedures can be implemented as well.

PERIODIC RE-INSPECTIONS

AS part of the existing scope of work, PHE is scheduled to conduct up two (2) follow up monthly site inspections to
ensure that the contractors are adhering to the recommended protocols and that noted deficiencies have been
corrected. As part of these follow-up inspections, PHE will hold a short, informal out-brief at the end of each day to
discuss any findings or other observations made, and present options for correction.

PHE also recommends that DOC personnel perform additional inspections, as needed, based on the results of the
PHE follow-up inspections, if deficiencies continue to be identified.

EFFECTIVENESS EVALUATION

The DOC will continue to check the temperature of personnel arriving onsite and require face masks for the
foreseeable future. The DOC will also continue to perform voluntary testing of individuals onsite (both employees
and inmates) every two weeks. As the year continues on, it is likely that additional waves or peaks may be observed
throughout the region. DOC should closely monitor the number of persons onsite testing positive during these times
to evaluate the effectiveness of all current procedures, including cleaning and disinfection. Changes should be
made, as applicable and appropriate, to ensure that each facility is doing as much as possible to protect all personnel
from the virus.

 

Potomac-Hudson Engineering, Inc ah
Page 10 WF
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 220 of 232

 

FOLLOW-UP ONSITE AUDIT INSPECTION REPORT No. 2
ENVIRONMENTAL CONDITIONS INSPECTION FOR
SARS-CoV-2 (COVID-19) DISINFECTION AND CLEANING PROTOCOLS

DISTRICT OF COLUMBIA DEPARTMENT OF CORRECTIONS (DC DOC),
CENTRAL DETENTION FACILITY (CDF) AND
CORRECTIONAL TREATMENT FACILITY (CTF)

September 2020
DRAFT

Prepared for
District of Columbia Department of Corrections
2000 14* Street NW, 7* Floor
Washington, DC 20009

Prepared by
Potomac-Hudson Engineering, Inc.
77 Upper Rock Circle, Suite 302
Rockville, MD, 20850

GSA Contract No. 7QRAA18D0074
Task Order No. CW82753

     
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 221 of 232

DC Department of Corrections Environmental Conditions Inspection
September 2020 Follow-Up Onsite Audit Inspection Report

 

INTRODUCTION

In January 2020, a novel virus, SARS-CoV-2, was identified as the cause of an outbreak of viral pneumonia in
Wuhan, China and subsequently led to the world-wide spread of coronavirus disease 2019 (COVID-19). COVID-19
is primarily transmitted via person-to-person contact; however, surface contamination is also known to be a concern
with the spread of the virus. The virus is mainly spread through respiratory droplets produced when an infected
person coughs or sneezes. These droplets can land on people who are nearby (within 6 feet). It may also be possible
for a person to contract SARS-CoV-2 by touching a contaminated surface or object and then touching their own
mouth, nose, or eyes.

In May 2020, the District of Columbia Department of Corrections (DC DOC) contracted Potomac-Hudson
Engineering, Inc. (PHE) to develop a cleaning and disinfection protocol specific to COVID-19 to be used by DC
DOC cleaning contractors. The purpose of the protocol is to provide guidance on proper disinfection practices and
personal protective equipment (PPE) requirements. Frequent, effective, and safe cleaning and disinfecting
procedures can help prevent the spread of disease to DC DOC inmates, staff, and visitors.

PHE provided a draft protocol to DC DOC on June 15, 2020 and conducted initial on-site observational inspections
to verify compliance with the protocol on June 29 and July 1, 2020. Following these observational inspections, the
disinfection protocol was revised, and a report was provided to DC DOC summarizing the inspections and
recommending a number of corrective actions to improve work practices and procedures. An initial follow-up
observational inspection was conducted on July 20, 2020 to verify implementation of the corrective action
recommendations by the contractors who are conducting the disinfection, and a follow-up report was issued on July
23, 2020.

On September 28, 2020, PHE conducted a second follow-up site visit to inspect the cleaning and disinfection
process. This document provides a summary of PHE’s observations, findings, and recommendations.

AUDIT OVERVIEW
SCOPE

Christopher Rua, CHMM and Gary Morris, CIH of PHE conducted the follow-up inspection of the DC DOC Central
Detention Facility (CDF) and the Correctional Treatment Facility (CTF) on September 28, 2020. This report
contains observations from this follow-up inspection, deficiencies and deviations from prescribed work practices
and procedures, and corrective action recommendations. At the conclusion of the inspection, an Out-Brief Meeting
was held to summarize observations, deficiencies, and corrective action recommendations from the follow up
inspection. This meeting was attended by:

e = Mr. Lennard Johnson, Warden (DOC)

e Ms. Kathy Landerkin, Deputy Warden (DOC)

e = =6Ms. Jackie Smith, Site Safety Officer (DOC)

e = =6Ms. Gloria Roberts, Compliance and Review Officer (DOC)
e =6Ms. Michele Jones, CTF Programs (DOC)

e = =Mr. Christopher Rua (PHE)

e = =Mr. Gary Morris (PHE)

Sanitizing and disinfection of the CDF is being conducted by G-SIDA General Services, LLC (G-SIDA) and by
Spectrum Management, LLC (Spectrum) in the CTF. It should be noted that G-SIDA replaced Rock Solid
Management Group, LLC as the contractor at the CDF on August 5, 2020. This was PHE’s first observation of this
contractor.

 

Potomac-Hudson Engineering, Inc.
Page 1 a’
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 222 of 232

DC Department of Corrections Environmental Conditions Inspection
September 2020 Follow-Up Onsite Audit Inspection Report

 

SUMMARY OF FINDINGS

Table | contains a summary of the findings from this oversight inspection as well as the recommended corrective
action contained. Positive observations from the follow-up inspection consist of the following:

¢ Some of the staff of both contractors did not wring out the rags after dipping in the bucket, increasing
adequate coverage and contact time of surfaces (the rags were visibly soaked with the disinfectant).

e Staff of both contractors carried the dip buckets and mop buckets with them to the areas in which they
were disinfecting, increasing the frequency of re-wetting of the rags and mops.

¢ Contractor staff periodically refilled the wipe buckets with the disinfectant and changed mop water and
mop heads several times throughout the day.

e Fans positioned in the housing blocks are now turned off during sanitizing to help extend contact time.

¢ Mop and rag buckets are filled by DOC staff to ensure consistent filling practices. Bleach solutions are
also mixed by DOC staff and filled in spray bottles to ensure proper bleach/water ratios in the spray
bottles.

e Spectrum crew wet wiped surfaces in the CTF Visitor’s Entrance with the sanitizing solution and when
dry, applied the solution a second time via a spray bottle and allowed the solution to air dry.

In general, significant improvement was observed during this site visit compared to previous site visits.

 

Potomac-Hudson Engineering, Inc.
Page 2 ash
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 223 of 232

DC Department of Corrections
September 2020

Environmental Conditions Inspection
Follow-Up Onsite Audit Inspection Report

TABLE 1. FINDINGS FOR DC DOC CENTRAL DETENTION FACILITY AND CONDITIONAL TREATMENT FACILITY

SUMMARY OF FINDING RECOMMENDED CORRECTIVE ACTION

The contractor did not consistently allow for the 45-second minimum contact
time required for the hydrogen peroxide-based disinfectant (Ecolab Peroxide
Multi Surface Cleaner and Disinfectant). Some contractor employees were not
re-wetting their rags with sufficient frequency. As a result, some walls and
other surfaces did not stay wetted for a full 45 seconds.

This was particularly noted for the gates in the common areas near the elevators
due to the intricate design and abundant surface area.

The contractor continues to dry sweep all floors prior to disinfection in
contradiction to the cleaning protocols, due to the limited availability of
acceptable (i.e. plastic as opposed to metal) dusting brooms. Since dry
sweeping can cause virus present on the floor to become airborne for several
hours, increasing the contact and inhalation risk it presents, every attempt
should be made to sweep in a slow, smooth motion. The contractors were
observed to be sweeping in a rapid manner in several area.

In some cases, contractor personnel were observed cleaning the surfaces of
phones and other electronic devices (e.g., computer screens, keyboards) with a
hand sanitizer. While this is technically sufficient for disinfection, the proper
contact time may or may not be properly achieved. Disinfectants with ethyl
alcohol as the active ingredient, such as hand sanitizer, require a minimum
contact time ranging from 30 seconds up to 10 minutes, depending on the
specific product and concentration.

Periodically remind contractor staff that the objective of their work is to
disinfect surfaces as opposed to cleaning the surfaces, reinforcing the required
45-second contact time. Instruct crew staff to liberally wet the rags and avoid
wringing them out. Consider instructing the crews to have a brief onsite
meeting at the beginning of each day to discuss these practices to reinforce the
instructions.

In the common areas, consider using the pump sprayer to thoroughly wet the
gates. The sprayer will be able to coat the entirety of the surfaces more
completely and efficiently than hand wiping.

It has been recommended that the facility procure dusting brooms (e.g., Swifter
Sweepers or equivalent) which use electrostatic forces to attract and remove dirt
and dust, to replace the current dry sweeping brooms. However, DC DOC has
not yet been able to procure the dust mops through their supplier and is
investigating additional suppliers. Continue attempts to procure the dust mops.

Until the dusting brooms are procured, ensure the contractor uses a slow,
smooth wiping action and change out or clean the dust broom pads/heads on a
regular basis to maximize the effectiveness of the brooms to collect as much
dust and dirt particulates as possible.

The U.S. Environmental Protection Agency (USEPA) has compiled a list of
disinfectants (List N) approved for effective use for COVID-19. The list is
arranged by USEPA Registration Number, product name, manufacturer, active
ingredient, and other criteria. Each product included on List N is denoted with
the minimum contact time required to be effective against COVID-19. The list
can be found here: https://cfpub.epa.gov/giwiz/disinfectants/index.cfm.

If hand sanitizer is to be used on a regular basis for these surfaces, the product
should be cross-checked against this list to determine if the product is approved
and identify the proper contact time.

Alternatively, if safe to use on phones and other electronic devices, consider
using the Ecolab Peroxide Multi Surface Cleaner and Disinfectant on these
surfaces for consistency.

 

Potomac-Hudson Engineering, Inc
Page 3
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 224 of 232

DC Department of Corrections Environmental Conditions Inspection
September 2020 Follow-Up Onsite Audit Inspection Report

TABLE 1. FINDINGS FOR DC DOC CENTRAL DETENTION FACILITY AND CONDITIONAL TREATMENT FACILITY

In general, both contractors use dedicated sets of mops for bathrooms and locker | Ensure at all times that mops used for bathrooms and locker rooms are not used
rooms which are separate from the mops they use in offices and common areas. in administrative and common areas.

However, in area C3-112 at the CTF, Spectrum personnel were observed using

the same mop for two offices and a small hallway that was also used for a

single-stall bathroom in that area. It appears that the contractors did not know a

bathroom was located in this area and therefore only brought one set of mops

with them to this location.

Fogging is not being conducted by G-SIDA in the CDF due to the omission of As planned, include fogging in the next G-SIDA contract.
this in the current contract.

 

Potomac-Hudson Engineering, Inc

Page 4 ak
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 225 of 232

DC Department of Corrections Environmental Conditions Inspection
September 2020 Follow-Up Onsite Audit Inspection Report

 

CORRECTIVE ACTION PLAN

PHE has developed a brief corrective action plan (CAP) as part of this document. A CAP is a step-by-step plan of
action that is developed to achieve targeted outcomes for resolution of identified errors in an effort to:

e Identify the most cost-effective actions that can be implemented to correct error causes

e Develop and implement a plan of action to improve processes or methods so that outcomes are more
effective and efficient

e Achieve measurable improvement in the highest priority areas

e Eliminate repeated deficient practices

DISCUSSIONS WITH CONTRACTORS

The findings made by PHE should be discussed directly with supervisors for each cleaning contractor, including
potentially sharing this document with them. Each of the deficiencies should be identified, and the
recommendations for correction should be explored. It is possible that the contractors may identify and suggest
other corrective measures as alternatives to those suggested in this document. As long as the same goal is reached,
any alternative or additional procedures can be implemented as well.

PERIODIC RE-INSPECTIONS

As part of the existing scope of work, PHE is scheduled to conduct one additional follow-up site inspection to
ensure that the contractors are adhering to the recommended protocols and that noted deficiencies have been
corrected. As part of the follow-up inspection, PHE will hold a short, informal out-brief at the end of each day to
discuss any findings or other observations made and present options for correction.

PHE also recommends that DC DOC personnel perform additional inspections, as needed, based on the results of the
PHE follow-up inspections, if deficiencies continue to be identified.

EFFECTIVENESS EVALUATION

The DC DOC will continue to check the temperature of personnel arriving onsite and require face masks for the
foreseeable future. The DC DOC will also continue to perform voluntary testing of individuals onsite (both
employees and inmates) every two weeks. As the year continues on, it is likely that additional waves or peaks in the
number of virus cases may be observed throughout the region. DC DOC should closely monitor the number of
persons onsite testing positive for COVID-19 during these times to evaluate the effectiveness of all current
procedures, including cleaning and disinfection. Changes should be made, as applicable and appropriate, to ensure
that each facility is doing as much as possible to protect all personnel (employees, inmates, contractors, and visitors)
from the virus.

 

Potomac-Hudson Engineering, Inc ah
Page 5 yr
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 226 of 232

Ex N
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 227 of 232

Environmental Sanitarian CS-1801-12
INTRODUCTION

This position is located in the Department of Corrections (DOC), Office of Accreditation
and Compliance located inside the Central Detention Facility (CDF), and Correctional
Treatment Facility (CTF). The operational focus is to ensure facilities’ compliance with
applicable life/health safety rules, regulations, and guidance.

The position provides environmental safety and sanitation oversight for the DOC
facilities. Environmental Sanitarian (ES) ensures that the DOC cleaning contractors
adhere to the DOC cleaning protocol and that all facilities are clean, sanitary and
environmentally safe, and the facilities and equipment are maintained in good working
order/condition as well as the laundry operations, barber and cosmetology, and
commissary areas.

MAJOR DUTIES

Plans, designs, develops, and coordinates correctional environmental safety and
sanitation initiatives; and serves ina key supporting role for the implementation of
strategic departmental initiatives focusing on core correctional business needs and on
support requirements as it relates to environmental safety and sanitation of the CDF
and CTF.

Ensures day-to-day oversight for compliance with applicable regulations, codes and
standards relevant to the mission and goals; coordinates inspections conducted by the DC
Department of Health (DOH) and conducts comprehensive and thorough inspections to
ensure that the facilities are compliant.

Maintains a manual and automated reporting system to keep up to date with
inspection schedules and cleaning squads/crews; and coordinates with department
managers, supervisors, officers, and employees regarding the cleaning and inspection
schedules.

Provides instructions and guidelines to detail squads; replenishes/orders supplies and
tools for cleaning purposes, and documents whether the operation is compliant with
prevention, identification and abatement activities. Addresses departmental issues
and key initiatives; and assists inthe development of funding and resource proposals to
support program initiatives.

Recommends revisions to internal policies to avoid conflicts regarding how to
accomplish mission and goals of the program; and interfaces with key officials within
the Department, with other Federal and District Government agencies and the private
sector inthe course of working out administrative systems and procedures that are
inherent in attaining the goals.

1of5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 228 of 232

Environmental Sanitarian CS-1801-12

Ensures and assesses the inspections of all facility areas e.g., weekly/monthly/annually;
collaborates with supervisors and managers to designate employees to conduct regular
internal inspections to identify and document deficiencies.

Ensures sanitation supplies are available for distribution; and are distributed to the units
based on an approved schedule. Collaborates with correctional officers and supervisors
to ensure cleaning equipment is utilized inthe proper manner and makes inspections a
part of their daily tasks.

Makes rounds with designated staff. Rounds shall include inspections of showers,
dayrooms, on-unit classrooms and recreation areas, chase closets and storage area
supply closets, tiers, and the control bubble. Inspections require each program

manager or designee to be present when the SIS performs inspections of areas such as
the medical unit, the warehouse, storage rooms, shops, commissary, food services, etc.
It is expected that joint inspections shall result in collaborative resolutions.

Collaborates with the Facilities Maintenance manager regarding repairs, based on
schedule, visits housing units to conduct a general visual inspection for cleanliness
and ensures that adequate cleaning supplies are available and equipment and fixtures
are operational in common areas.

Reviews inspection reports of cells and ensures cells are free from graffiti and peeling
paint. Managers affected by this report are responsible for preparing a closed out
Corrective Action Plan (CAP) to the SIS and appropriate DOC manager official. The
SIS follows up onthe CAP to ensure adequate corrective action is taken ina timely
manner.

Evaluates performance management for operational efficiency and support services for
effectiveness; and participates in scheduled or random audit reviews of internal
programs offices. Evaluates and documents results of each program audit; and
prescribes corrective action or remediation in difficult and complex work
assignments.

Develops new approaches, methods, or procedures in data gathering and analysis
techniques; and recognizes and resolves discrepancies and/or inconsistencies among the
findings.

Makes sure cellblock control modules, administrative areas, office areas, medical unit,
Inmate Reception Center (IRC), and other areas are thoroughly cleaned; and

coordinates with maintenance staff for cleaning air vents, windows and high walls.

Maintains documentation relevant to DOH inspections, corrective action plans and
abatement schedules and determines the frequency of required treatments.

20f5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 229 of 232

Environmental Sanitarian CS-1801-12

Keeps in contact with the DC Departments of Health, Occupational Safety and Health
Administration, DC Fireand Emergency Management and other independent
consultants.

Performs other related duties as assigned.
KNOWLEDGE REQUIRED BY THE POSITION

Must possess a Certificate or License as a Registered Sanitarian OR be able to obtain
certification or licensing within 180 days of employment OR must meet the following
minimum standards to sit for the certification exam:

a) Bachelor’s Degree in Sanitary Science or Sanitary Engineering from an institution
on the list of accredited colleges of the United States Office of Education, or any
like institution approved by the Board. or

b) Bachelor’s Degree with a minimum of thirty (30) semester hour’s credit of basic
sciences from an institution on the list of accredited colleges of the United States Office
of Education (or any like institution approved by the Board), plus one (1) year full time
experience in Environmental Health

Thorough knowledge of District, Federal and national standards for correctional
management policies and procedures as it relates to environmental safety and
sanitation of correctionalfacilities.

Thorough knowledge regarding standards, policies and procedures applicable to all
facets of correctionaloperations.

Thorough knowledge of and skill in applying a wide range of complex inspection, and
compliance principles, concepts, and practices; and thorough understanding of the
operating problems in working in a correctional setting.

Ability to instruct squads of special detail inmate workforce ensuring compliance
with applicable environmental health regulations, codes and standards; and an in-
depth knowledge of the practices, procedures and responsibilities related to the
operation and maintenance of adult detention facilities.

Ability to perform research, conduct meetings and coordinate group efforts in order
to implement a cohesive environmental safety and sanitation program.

Ability to gather, assemble, and analyze facts, draw conclusions and interpret relevant
regulations and policies.

Thorough knowledge and research skills to keep abreast of emerging standards and
state of the art best practices for the correctional administration's environmental
safety and sanitation program; and ability to ensure that the program is effectively
operating.

30f5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 230 of 232

Environmental Sanitarian CS-1801-12

Proficient in computer operations and software in order to maintain resource contact,
develop spreadsheets/data bases, and report preparations as well as a tracking system.

SUPERVISORY CONTROLS

Works under the supervision of the Compliance and Review Officer, who outlines overall
objectives and available resources and discusses projects, specific timelines, and
determines the parameters of the SIS's responsibilities as well as the expected outcomes.

The incumbent determines the most appropriate avenues to pursue; decides the
practices and methods to apply in all phases of assignments including the approach to
take, and the depth and intensity needed; interprets policy and regulations and resolves
most conflicts as they arise; coordinates squad details with others as required; and
keeps the supervisor informed of progress and potentially,controversial matters.

The work is not normally reviewed for methods used. Completed assignments are
reviewed for soundness of overall approach; effectiveness in producing results;
feasibility of recommendation and adherence to deadlines, compliance and
requirements.

GUIDELINES

Guidelines include District and Federal regulations, standards, codes, manuals,
department policies and procedures, American Gorrectional»Association (ACA)
expected practices, legislative requirements, and bestpractices and benchmarks from
comparable jurisdictions thatiare relevant to environmental safety and sanitation.
These are not completely applicable to the work or have gaps in specificity requiring
the SIS to be resourceful and diligent when improvising and/or determining the best
practiceito'use. Judgments utilizedwhen interpreting, adapting, applying, and
deviating from guidelines. Analyzes the results of such adaptations and recommends
changes in established methods and procedures.

COMPLEXITY

The work consists of a variety of complex tasks that involves planning, coordinating
and providing advice regarding environmental safety and sanitation procedures. The
work requires complex-efforts in problem solving and analysis directed toward the
appropriate resolution to specific issues, situations and problems. Also, the work may
often involve interpretations of regulatory procedures and a high degree of precision
and confidence, supplementing these conclusions with credible information from a
variety of sources, defending conclusions and recommending resolutions to the
critical problems encountered usually in writing, but often in briefing sessions before
agency management. The work also consists of analyzing data from a variety of
sources, considering the impact, interrelationships, and confirms the accuracy and
authenticity of information, and resolves issues of contradictory, missing, or
inconclusive data.

4of5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 231 of 232

Environmental Sanitarian CS-1801-12

SCOPE AND EFFECT

The purpose of the work is designed to ensure the highest standards of management
effectiveness, consistent with resource requirements, application practices and
national standards for environmental safety and sanitation codes. Work efforts result
inthe disruption of large-scale organized activities and practices and procedures
promotes the health, safety or fair treatment ofa large population. The work may
also result in improved planning and operational aspects of the program.

PERSONAL CONTACTS

Contacts are with upper and mid-level departmental management officials and
supervisors, inmates, contractors, correctional.officers/supervisors, etc.

PURPOSE OF CONTACTS

Purpose of Contacts involves frequent unstructured face=to-face meetings and
contacts with institution staff, correctional professionals within and outside of the
DOC and/or public officials. Provides expertise and advice on various matters
associated with environmental safety and sanitation issues, collect and exchange
information, prepare reports, analyze and resolve problems, develop new
implementation strategies and proposes new approaches. Contacts are also made to
establish rapport needed tothe fulfillment of missionof the program, which address
many areas ofdnstitutional operations. Other contacts may occur for the purpose of
providing policy guidance, advice and/or training.

PHYSICAL, DEMANDS

The work is primarily sedentary, however, the incumbent is subject to long periods of
standing, walking, stooping or crouching during inspection process.

WORK ENVIRONMENT

Work is performed in both an office and correctional institutional facility
environment. Administrative functions are performed in the office setting and
inspections and investigations are performed in the facility.

OTHER SIGNIFICANT FACTS

NOTE: The incumbent is this position must provide a certificate of good standing as
a Registered Sanitarian or proof of ability to sit for examination towards certification
from the applicable state, local, or municipal authority.

NOTE: The incumbent of this position will be subject to enhanced suitability
screening pursuant to Chapter 4 of DC Personnel Regulations, Suitability — Safety
Sensitive.

5 of 5
Case 1:20-cv-00849-CKK Document 138-2 Filed 12/12/20 Page 232 of 232
Environmental Sanitarian CS-1801-12

The incumbent in this position is designated as an essential employee.

Flexibility in work schedule is required.

6o0f5
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 1 of 26

Ex A
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 2 of 26

LEGAL CALLS

Emergency Calls to Private and Public Attorneys
(April 20 - October 15, 2020)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
  

   

 

 

 

 

 

 

100%
90%
80%
- a
60%
- 7
- a
30%
N=1,286
Completed, Attempted, Notified: 1,077 7
0% Not Completed, Attempted, Notified: 209 Not Completed, Attempted, Notified: 116
2
10%
N=448 N=1,507 N=1415
Completed, Attempted, Notified: 378 Completed, Attempted, Notified: 1,341 Completed, Attempted, Notified: 1,331
o% Not Completed, Attempted, Notified: 70 Not Completed, Attempted, Notified: 166 Not Completed, Attempted, Notified: 84
April 20-30, 2020 May 2020 June 2020 July 2020 August 2020 September 2020 October 1-15, 2020

™% Completed, Attempted, Notified ™ % Not Completed, Attempted, Notified

*PCM started collecting this data beginning April 20, 2020. DC DOC experienced system outages due to DCNET service outages on April 20, 2020 for six hours between 1 and 7 PM and on April 21, 2020 for four hours between 8 AM and 12 PM.
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 3 of 26

Ex B
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 4 of 26

LEGAL CALLS CONT.

Number of Emergency Legal Calls Requested by Public and Private Attorneys
(April 20 - October 15, 2020)

 

 

 

 

 

  
  
  
 
   
  
     
  
 
 

 

 

 

 

 

 

   

 

 

 

 

   

 

 

 

 

1800
April 20 - October 15 2020
Total # calls requested: 8,636
Total # calls CMs responsible for: 8,602 1,623
1600 Average # of calls requested per day: 69
Calls completed, attempted, and/or notified: 91% 1,507 1,526
1,415
1400
1,286 Average # of calls requested per day: 69 Average # of calls requested per day: 77
Calls completed, attempted, and/or notified: 92% Calls completed, attempted, and/or notified: 95%
1200 Average # of CMs physically reported to work: 13 Average # of CMs physically reported to work: 15
Average # of calls requested per day: 64
Calls completed, attempted, and/or notified: 84%
Average # of CMs physically reported to work: 11
1000
Average # of calls requested per day: 69 831
800 Calls completed, attempted, and/or notified: 89%
Average # of CMs physically reported to work: 14 [7
Average # of calls requested per day: 67 Average # of calls requested per day: 83
Average # of calls requested per day: 50 Calls completed, attempted, and/or notified: 94% Calls completed, attempted, and/or notified: 95%
600 Calls completed, attempted, and/or notified: 84% Average # of CMs physically reported to work: 14 Average # of CMs physically reported to work: 16
400
200
oO
April 20-30, 2020 May 2020 June 2020 July 2020 August 2020 September 2020 October 1-15, 2020

@PDS MFPD MPrivate

*Due to COVID-19, PCM began to track and analyze emergency legal call data on April 20, 2020. DOC experienced system outages due to DCNET service outages on April 20, 2020 for six hours between 1 and 7 PM and on April 21, 2020 for four hours
between 8 AM and 12 PM.
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 5 of 26

Ex C
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 6 of 26

—— FIRSTNET. Order
mE Built with AT&T Confirmation

Billing Address:
DF FirstNet WMS Order Type

Page: 1

12735 MORRIS ROAD

BLDG 200 STE 30
ALPHARETTA, GA 30004

Shipping Address:

DC OFFICE OF THE CHIEF

TECHNOLOGY Office WMS Order#: 587640299 Entry Date: 05/01/2020
1901 DST SE Invoice#: 587640299 Picked: 05/04/2020
DC Dept. of Corrections Central Your Order#: 55-675000001203526 Ship ID: 660902780
Detenti Customer PO#: N101-OY-456747

PONTI ANDREWS - RTS 10047

WASHINGTON, DC 20003-2534

 

Item# Description Phone# QtyOrd Qty Back ShipQty Taxable Unit Unit Total

 

Ord Value Price Price

6376B SIMVAR 2025529830 1 ft) 1 $0.00 $0.00 $0.00
FIRSTNET TRIO ‘ana
FIRSTNET

6376B SIMVAR 2026151639 4 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO 9 mene
FIRSTNET

6376B SIMVAR 2026152845 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO mee
FIRSTNET

6376B SIMVAR 2026152916 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO quences
FIRSTNET

6376B SIMVAR 2026000372 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO 9 @ammprgesenesmmssnm
FIRSTNET

6376B SIMVAR 2026152667 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO qqupemeeemeemenemmm,
FIRSTNET

6376B SIMVAR 2026150385 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO queen
FIRSTNET

6376B SIMVAR 2026000175 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO eee
FIRSTNET

6376B SIMVAR 2026000659 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO qqpseemmettionoiny,

FIRSTNET
Case 1:20-cv-00849-CKK

aaa FIRSTNE T..

Document 138-3 Filed 12/12/20 Page 7 of 26

Order

 

 

s . Page: 2
meee’ Built with AT&T Confirmation
Item# Description Phone# QtyOrd Qty Back ShipQty Taxable Unit Unit Total
Ord Value Price Price

6376B SIMVAR 2025529430 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO — eeanegeng nD
FIRSTNET

6402B PHOSONXP5S = 2026152916 1 () 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHOSONXP5S = 2026151639 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHOSONXP5S 2026152845 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHOSONXP5S —_ 2026000372 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHOSONXP5S 2026152667 1 ) 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2026150385 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHOSONXP5S = 2026000175 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHOSONXP5S = 2026000659 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHOSONXP5S = 2025529430 1 ) 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025529830 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 i) 1 $0.00 $0.00 $0.00
STICKER

84671 COLFIRSTNET 1 i) 1 $0.00 $0.00 $0.00
STICKER

84671 COLFIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COLFIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00

STICKER
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 8 of 26

—— FIRSTNET. Order
mY Built with AT&T Confirmation

Page: 3

 

Item# Description Phone# QtyOrd Qty Back ShipQty Taxable Unit Unit Total
Ord Value Price Price

 

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84683 COL 1 0 1 $0.00 $0.00 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00 $0.00 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00 $0.00 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00 $0.00 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00 $0.00 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00 $0.00 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00 $0.00 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00 $0.00 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00 $0.00 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00 $0.00 $0.00
WELCOMELETTER
ALL FN SUB T

88879 PRIORITY 1 0 1 $0.00 $0.00 $0.00
FREIGHT TAXED
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 9 of 26

—=— FIRSTNET. Order

 

. . Page: 4
MEQ Built with AT&T Confirmation 9
Payment Method Shipping Sub Total
BTM $999.90 *Down Payment $0.00
Amount Financed $0.00
Other Charges $999.90
Sales Tax $0.00
Federal Tax $0.00
Paid Today $999.90
Shipment Total $999.90

Order Comment:

You can use the enclosed return label to exchange/refund one device per purchase up to 14 days from shipping date of
device;

Corporate Responsibility Users (CRU's) under an AT&T business agreement have up to 30 days to return devices other
than tablets.
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 10 of 26

—— FIRSTNE1. Order

 

 

. . . Page: 1
SN Built with AT&T Confirmation °
Billing Address:
DF FirstNet WMS Order Type
12735 MORRIS ROAD
BLDG 200 STE 30
ALPHARETTA, GA 30004
Shipping Address:
DC OFFICE OF THE CHIEF
TECHNOLOGY Office WMS Order#: 587640300 Entry Date: 05/01/2020
1901 D ST SE Invoice#: 587640300 Picked: 05/04/2020
DC Dept. of Corrections Central Your Order#: 55-675000001203455 Ship ID: 660902840
Detenti Customer PO#: N101-OY-456741
PONT! ANDREWS - RTS 10047
WASHINGTON, DC 20003-2534
Item# Description Phone# QtyOrd Qty Back ShipQty Taxable Unit Unit Total
Ord Value Price Price
6376B SIMVAR 2025772117 1 0 1 $0.00 $0.00 $0.00
FIRSTNETTRIO ——_——
FIRSTNET
6376B SIMVAR 2026151845 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO — aueammneeeeenn>
FIRSTNET
6376B SIMVAR 2025683486 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO = amperes
FIRSTNET
6376B SIMVAR 2026150390 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO 94 oa
FIRSTNET
6376B SIMVAR 2025507097 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO
FIRSTNET
63768 SIMVAR 2026000350 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO ‘Samana
FIRSTNET
6376B SIMVAR 2026000585 1 i) 1 $0.00 $0.00 $0.00
FIRSTNET TRIO quays
FIRSTNET
6376B SIMVAR 2025529446 1 0) 1 $0.00 $0.00 $0.00
FIRSTNET TRIO = queen
FIRSTNET
6376B SIMVAR 2025682568 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO EE

FIRSTNET
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 11 of 26

aaa FIRSTNET..

Order

 

 

e e Page: 2
SNR Built with AT&T Confirmation °
Item# Description Phone# QtyOrd Qty Back ShipQty Taxable Unit Unit Total
Ord Value Price Price

6376B SIMVAR 2025529642 1 0 4 $0.00 $0.00 $0.00
FIRSTNET TRIO queen
FIRSTNET

6376B SIMVAR 2025683532 1 0 4 $0.00 $0.00 $0.00
FIRSTNET TRIO 9 qauaguepneeennnnnna
FIRSTNET

6376B SIMVAR 2025529893 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO — queue
FIRSTNET

6376B SIMVAR 2025683083 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO queens
FIRSTNET

6376B SIMVAR 2026000432 4 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO enemas
FIRSTNET

6376B SIMVAR 2025772759 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO 9 $item
FIRSTNET

6376B SIMVAR 2026150588 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO epee
FIRSTNET

6376B SIMVAR 2026151802 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO oD
FIRSTNET

6376B SIMVAR 2025772313 4 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO —=—,
FIRSTNET

6376B SIMVAR 2025507923 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO qqueEEe
FIRSTNET

6376B SIMVAR 2025682918 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO Cuaeeeeemmnan,
FIRSTNET

6376B SIMVAR 2026150342 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO queue
FIRSTNET

6376B SIMVAR 2025772347 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO =Quumeuteeaenn
FIRSTNET

6376B SIMVAR 2026000736 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO egseutemmemeees

FIRSTNET
Case 1:20-cv-00849-CKK

aaa FIRSTNE J.

Document 138-3 Filed 12/12/20 Page 12 of 26

Order

 

 

. Page: 3
SN Built with AT&T Confirmation °
Item# Description Phone# QtyOrd Qty Back ShipQty Taxable Unit Unit Total
Ord Value Price Price

6376B SIMVAR 2025509215 1 i) 1 $0.00 $0.00 $0.00
FIRSTNET TRIO —eanamamanasgssmemm,
FIRSTNET

6376B SIMVAR 2025683469 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO qq
FIRSTNET

6376B SIMVAR 2026150659 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO ——qgupeeppmemmneememet>
FIRSTNET

6376B SIMVAR 2025508675 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO = que
FIRSTNET

6376B SIMVAR 2026150174 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO = oan
FIRSTNET

6376B SIMVAR 2026001085 1 ) 1 $0.00 $0.00 $0.00
FIRSTNET TRIO gaara
FIRSTNET

6376B SIMVAR 2025683607 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO Gums
FIRSTNET

6376B SIMVAR 2025682063 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO queer
FIRSTNET

6376B SIMVAR 2026151851 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO = queen
FIRSTNET

63768 SIMVAR 2025682110 1 ) 1 $0.00 $0.00 $0.00
FIRSTNET TRIO ee
FIRSTNET

6376B SIMVAR 2025772887 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO = Ee
FIRSTNET

6376B SIMVAR 2026150287 4 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO
FIRSTNET

6376B SIMVAR 2025772685 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO «= queen
FIRSTNET

6376B SIMVAR 2025682371 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO 9 quppppmmmsnsueneme,

FIRSTNET
Case 1:20-cv-00849-CKK

aaa FIRSTNE I.

Document 138-3 Filed 12/12/20 Page 13 of 26

Order

 

 

. . Page: 4
Sm Built with ATE Confirmation °
Item# Description Phone# QtyOrd Qty Back ShipQty Taxable Unit Unit Total
Ord Value Price Price

6376B SIMVAR 2025772960 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO quummmmeeseeneneess,
FIRSTNET

6376B SIMVAR 2026001473 1 0 1 $0.00 $0.00 $0.00
FIRSTNET TRIO Glue
FIRSTNET

6376B SIMVAR 2026152365 1 ) 1 $0.00 $0.00 $0.00
FIRSTNET TRIO eens
FIRSTNET

6402B PHO SON XP5S 2025507923 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2026151845 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025683486 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2026150390 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025507097 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2026000350 1 ft) 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2026000585 1 i) 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025529446 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025682568 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025529893 1 0 { $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025529642 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025683532 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025683083 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2026000432 1 0 1 $0.00 $99.99 $99.99

XP5800 BLK
Case 1:20-cv-00849-CKK

aa FIRSTNE T..

Document 138-3 Filed 12/12/20 Page 14 of 26

Order

 

 

Page: 5
ame Built with AT&T Confirmation ,
Item# Description Phone# QtyOrd Qty Back ShipQty Taxable Unit Unit Total
Ord Value Price Price

6402B PHO SON XP5S 2025772759 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2026150588 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2026151802 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025772313 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025682918 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2026150342 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025772347 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2026000736 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025509215 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025683469 1 i) 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2026150659 1 ) 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025508675 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025683607 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2026150174 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2026001085 1 0 1 $0.00 $99.99 $99.99
XP5800 BLK

6402B PHO SON XP5S 2025682063 1 ft) 1 $0.00 $99.99 $99.99
XP5800 BLK

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
Case 1:20-cv-00849-CKK

aaa FIRSTNET..

Document 138-3 Filed 12/12/20 Page 15 of 26

Order

 

 

. « Page: 6
AN Built with ATT Confirmation °
Item# Description Phone# QtyOrd Qty Back ShipQty Taxable Unit Unit Total
Ord Value Price Price
STICKER
84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 ft) 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 ) 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 i) 1 $0.00 $0.00 $0.00
STICKER
84671. COLFIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 ) 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER
84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00

STICKER
Case 1:20-cv-00849-CKK

aaa FIRSTNE T..

Document 138-3 Filed 12/12/20 Page 16 of 26

Order

 

 

. . . Page: 7
mene Built with AT&T Confirmation
Item# Description Phone# QtyOrd Qty Back ShipQty Taxable Unit Unit Total
Ord Value Price Price

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 4 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00 $0.00 $0.00
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 17 of 26

— FIRSTNET. Order
ey Built with AT&T Confirmation

Page: 8

 

Item# Description Phone# QtyOrd Qty Back ShipQty Taxable Unit
Ord Value

STICKER

84671 COL FIRSTNET 1 0 1 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00
STICKER

84671 COL FIRSTNET 1 0 1 $0.00
STICKER

84683 COL 1 0 1 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00
WELCOMELETTER
ALL FN SUB T

84683 COL 1 0 1 $0.00
WELCOMELETTER
ALL FN SUB T

Unit
Price

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Total
Price

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 18 of 26

aaa FIRSTNE T..

eee Built with AT&T

Order
Confirmation

Page: 9

 

Item#

84683

84683

84683

84683

84683

84683

84683

84683

84683

84683

84683

84683

84683

84683

Description

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

Phone # QtyOrd Qty Back
Ord

0

Taxable Unit

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Unit
Price

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Total
Price

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 19 of 26

ea FIRSTNE T..

ey Built with AT&T

Item# Description

84683

84683

84683

84683

84683

84683

84683

84683

84683

84683

84683

84683

84683

84683

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

COL
WELCOMELETTER
ALL FN SUB T

0

Order
Confirmation

Phone # QtyOrd Qty Back
Ord

Taxable Unit

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Page:

Unit
Price

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Total
Price

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00
Case 1:20-cv-00849-CKK

aaa FIRSTNE T..

Document 138-3 Filed 12/12/20 Page 20 of 26

Order

 

 

 

2 2 Page: 11
Built with ATE Confirmation °
Item# Description Phone # QtyOrd Qty Back ShipQty Taxable Unit Unit Total
Ord Value Price Price
84683 COL 1 0 1 $0.00 $0.00 $0.00
WELCOMELETTER
ALL FN SUB T
Payment Method Shipping Sub Total
BTM $3,999.60 *Down Payment $0.00
Amount Financed $0.00
Other Charges $3,999.60
Sales Tax $0.00
Federal Tax $0.00
Paid Today $3,999.60
Shipment Total $2,999.70

Order Comment:

You can use the enclosed return label to exchange/refund one device per purchase up to 14 days from shipping date of

device;

Corporate Responsibility Users (CRU's) under an AT&T business agreement have up to 30 days to return devices other

than tablets.
Document 138-3 Filed 12/12/20

Order
Confirmation

Case 1:20-cv-00849-CKK

aa FIRSTNET.

ee Built with AT&T

Page 21 of 26

Page: 1

Billing Address:
DF FirstNet WMS Order Type

12735 MORRIS ROAD

BLDG 200 STE 30
ALPHARETTA, GA 30004

Shipping Address:

DC OFFICE OF THE CHIEF
TECHNOLOGY Office

1901 D ST SE

DC Dept. of Corrections Central
Detenti

WMS Order#: 587640300
Invoice#: 587640300
Your Order#: 55-675000001203455
Customer PO#: N101-OY-456741

05/01/2020
05/04/2020
660902840

Entry Date:
Picked:
Ship ID:

PONT! ANDREWS - RTS 10047
WASHINGTON, DC 20003-2534

 

Item# Description Phone #

QtyOrd Qty Back

Ord

ShipQty

Taxable Unit

Value

Unit
Price

Total
Price

 

6402B

6402B

6402B

6402B

6402B

6402B

6402B

6402B

6402B

PHO SON
XP5S XP5800
BLK

PHO SON
XP5S XP5800
BLK

PHO SON
XP5S XP5800
BLK

PHO SON
XP5S XP5800
BLK

PHO SON
XP5S XP5800
BLK

PHO SON
XP5S XP5800
BLK

PHO SON
XP5S XP5800
BLK

PHO SON
XP5S XP5800
BLK

PHO SON
XP5S XP5800
BLK

2026151851

2025682110

2025772887

2026150287

2025772685

2025682371

2025772960

2025772117

2026001473

1 0 1

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$99.99

$99.99

$99.99

$99.99

$99.99

$99.99

$99.99

$99.99

$99.99

$99.99

$99.99

$99.99

$99.99

$99.99

$99.99

$99.99

$99.99

$99.99
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 22 of 26

—=— FIRSTNET. Order

 

 

 

= . Page: 2
mY Built with AT&T Confirmation 9
Item# Description Phone# QtyOrd Qty Back ShipQty Taxable Unit Unit Total
Ord Value Price Price
6402B PHO SON 2026152365 1 0 1 $0.00 $99.99 $99.99
XP5S XP5800
BLK
88879 PRIORITY 1 0 1 $0.00 $0.00 $0.00
FREIGHT
TAXED
Payment Method Shipping Sub Total
$0.00 *Down Payment $0.00
Amount Financed $0.00
Other Charges $0.00
Sales Tax $0.00
Federal Tax $0.00
Paid Today $0.00
Shipment Total $999.90
Order Comment:
Return Policy

You can use the enclosed return label to exchange/refund one device per purchase up to 14 days from shipping date of
device;

Corporate Responsibility Users (CRU's) under an AT&T business agreement have up to 30 days to return devices other
than tablets.
———— a eT

Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 23 of 26

PROOF-OF-DELIVERY - VENDOR ACKNOWLEDGEMENT/ACCEPTENCE FORM

 

 

 

 

 

 

 

 

 

 

 

Vendor Name TECKNOMIC

Vendor Address 1725 I Street, N.W., Suite 300, WASHINGTON DC 20006
Vendor Phone Number 202-829-2953

Phone Number (10 Digit): SAN Number: O-2005-FL001-03-71

RTS Number: 100561 22Quantity:

ATC Name & Number: PONTI ANDREWS Serial Number:

Site Contact: Model Number:

Site Location:

 

 

 

 

 

Order Information and Details:

 

Please provide specific remarks regarding the work performed
or the equipment and devices delivered regarding this order.

 

Request for 50 Retro Bluetooth Handsets Tecknomic Quote 1041 Please Ship equipment to: Ponti Andrews - ATC DC Dept. of
Corrections Central Detention Facility 1901 D St. SE Washington, DC 20003 202-52 3- 7100

 

 

 

 

 

 

I certify the above information Is accurate:
(Technician or Company Representative)

[_ /20
(Printed Name) (Signature) (Date)

Government Acceptance: (Authorized Government Representative)

fb anend (Fsu x Lo o] pyro

/ (Printed Name) i/ (Signature) / (Date)

Comments:

 

 

 
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 24 of 26

Ex 6
<

coat

Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 25 of 26

U.S. Department of Justice
United States Marshals Service

1. IDENTIFYING INFORMATION

Name (Last, First, M): as

Age:
usms #:

Departed From: DC-DOC

Designated To: USMS

Mode of Transport (Check all that apply):

"3. CURRENT MEDICAL ISSUES

amieen

Prisoner in Transit Medical Summary

 

2. TUBERCULOSIS SCREENING

 

Departure Date: 10/26/2020

 

CT] Air a Ground

Tuberculosis Skin Test (TST) / PPD:

Date Placed: Date Read: Size in mm:
10-23-2020 10-25-2020 Omm
Tuberculosis Blood Test /IGRA (if applicable):
—f [_]| Positive Date:
C] Negative

[ | Indeterminate / Borderline

 

Chest x-ray done within past year (if indicated):

 

Check all that apply to the prisoner and explain in the comments section:

[_] Hospitalizations within past month
CT Seizure activity within past month
| Seizure disorder requiring medications
[_] Limited mobility (crutches, wheelchair)

[_] Has hard or air cast, splint or brace

C] Contagious illness or quarantine within past month

Py Cardiac chest pain within past month
[_] Stroke within past month
[_] Surgery within past month

CT] Diabetes requiring insulin or other medications

C] Prescription narcotic pain medications dispensed for travel

[_] Suicide watch/psychiatric decompensation within past month

Date: Results:

Prisoner is cleared for transfer:
[-] NO
[x] YES

4. SICKLE CELL SCREENING

 

 

 

Prisoner has a history of (check appropriate box):
[_] Sickle Cell Disease

[_] Sickle Cell Trait

FEMALE PRISONERS: Is prisoner pregnant?
[X] No History of Disease or Trait

 

 

 

[_] No [_] YES If yes, how many weeks? N/A : :
= —— If prisoner has disease or trait and is traveling by
5. LIST ALLERGIES (Include drugs, foods, latex, etc.): air, has JPATS Sickle Cell Protocol and Clearance
arm eee oe ———___——_—— been completed?

[]No [] YES Attach clearance to
transfer summary

 

 

6b. MEDICATIONS DISPENSED WITH PRISONER FOR TRANSPORT
(Should match medical problem if applicable. Include dosage, route, and frequency.)

6a. OTHER MEDICAL PROBLEMS

 

 

 

 

 

 

 

7. COMMENTS (If additional space is needed, write on back, attach separate sheet of paper, or check this box to create a second page: [_] )

MANDATORY SYMPTOM SCREENING FOR COVID-19
PRIOR TO DEPARTURE FROM FACILITY

1. Temperature: 96.8 Date: 10/26/2020 Time: 05:50 PM
2. Complains of feeling feverish: CT] Yes "Bal No

[] Yes [x] No |
4. Difficulty breathing: [] Yes [XJ No |

If temperature is 100.4F or greater OR answer is "Yes" to ANY other question, |
the prisoner is NOT CLEARED FOR TRANSFER until evaluated and cleared

“Additional Comments:

Cleave by Mit
Yt

 

  

Oct 24, 2828

3. Presence of cough:

 

by a licensed independent practitioner who must complete Section 8 below as }
the "Certifying Health Authority” "|

8. CERTIFYING HEALTH AUTHORITY

 

JER IS MEDICALLY CLEARED FOR TRAVEL.
GES

  
 
 

Name (Print): Title: |

“) £6) Phone Number: _

Page of __
Card PP fed | ac

Vor C|
ph v7 MH UL TOn Ii ne :

Signature: Date:

 

Form USM-553
Rev. 03/20

—d
Case 1:20-cv-00849-CKK Document 138-3 Filed 12/12/20 Page 26 of 26

Central Detention Facility November 4, 2020
1901 D Street, SE Washington, DC 20003 Page 1
Fax: TextNote

Home: 333876
Male DOB: fF

10/26/2020 - TextNote: / Not Cleared for fed transfer.
Provider: i - MD

Location of Care: Central Detention Facility

Inmate is not cleared for fed transfer
He is on restrict cell.

Electronically Signed by EN - MD on 10/27/2020 at 4:21 AM

 
Case 1:20-cv-00849-CKK Document 138-4 Filed 12/12/20 Page 1 of 40

APPENDI B
Case 1:20-cv-00849-CKK Document 138-4 Filed 12/12/20 Page 2 of 40

App B, Ex 1
Guidance on ManagementoPSPoravray Ga Qe RAS OK op hagument 2 “4 Filed 12/12/20 Page 3 of 40

etention Facilities | CDC 12/10/20, 6:14 PM

iy

1B # Centers for Disease Control and Prevention
i CDC 24/7: Saving Lives, Protecting People™

 

Interim Guidance on Management of Coronavirus
Disease 2019 (COVID-19) in Correctional and Detention
Facilities

Updated Dec, 3, 2020 Print

This interim guidance is based on what is currently known about the transmission and severity of coronavirus
disease 2019 (COVID-19) as of the date of posting, October 7, 2020,

The US Centers for Disease Control and Prevention (CDC) will update this guidance as needed and as additional
information becomes available. Please check the CDC website periodically for updated interim guidance.

This document provides interim guidance specific for correctional facilities and detention centers during the
outbreak of COVID-19, to ensure continuation of essential public services and protection of the health and safety of

incarcerated and detained persons, staff, and visitors. Recommendations may need to be revised as more
information becomes available,

A revision was made 12/3/2020 to reflect the following:

COVID-19 (Coronavirus Disease)

 

A revision was made 10/21/2020 to reflect the following:
e Updated language for the close contact definition.

A revision was made 10/7/2020 to reflect the following:

¢ Updated criteria for releasing individuals with confirmed COVID-19 from medical isolation (symptom-based

approach).
Added link to CDC Guidance for Performing Broad-Based Testing for SARS-CoV-2 in Congregate Settings

Reorganized information on Quarantine into 4 sections: Contact Tracing, Testing Close Contacts, Quarantine
Practices, and Cohorted Quarantine for Multiple Close Contacts

A revision was made 7/14/20 to reflect the following:

https://www.cde,gov/coronavirus/2019-ncov/community/correction-detention/quidance-correctional-detention.html Page 1 of 38
Guidance on ManagemenaGRodat Os Be RO 8A 9 COKiK 9 Dome mRend AB Betbntibrikedite2/TBA20 Page 4 of 40 12/10/20, 6:14 PM

° Added testing and contact tracing considerations for incarcerated/detained persons (including testing newly
incarcerated or detained persons at intake; testing close contacts of cases; repeated testing of persons in cohorts of
quarantined close contacts; testing before release). Linked to more detailed Interim Considerations for SARS-CoV-2
Testing in Correctional and Detention Facilities.

« Added recommendation to consider testing and a 14-day quarantine for individuals preparing for release or transfer
to another facility.

° Added recommendation that confirmed COVID-19 cases may be medically isolated as a cohort. (Suspected cases
should be isolated individually.)

* Reduced recommended frequency of symptom screening for quarantined individuals to once per day (from twice
per day).

* Added recommendation to ensure that PPE donning/doffing stations are set up directly outside spaces requiring
PPE. Train staff to move from areas of lower to higher risk of exposure if they must re-use PPE due to shortages.

e Added recommendation to organize staff assignments so that the same staff are assigned to the same areas of the
facility over time, to reduce the risk of transmission through staff movements.

© Added recommendation to suspend work release programs, especially those within other congregate settings, when
there is a COVID-19 case in the correctional or detention facility.

© Added recommendation to modify work details so that they only include incarcerated/detained persons from a
single housing unit.

e Added considerations for safely transporting individuals with COVID-19 or their close contacts.

» Added considerations for release and re-entry planning in the context of COVID-19.

Intended Audience

This document is intended to provide guiding principles for healthcare and non-healthcare administrators of correctional
and detention facilities (including but not limited to federal and state prisons, local jails, and detention centers), law
enforcement agencies that have custodial authority for detained populations (i.e,, U.S. Immigration and Customs
Enforcement and U.S. Marshals Service), and their respective health departments, to assist in preparing for potential
introduction, spread, and mitigation of SARS-CoV-2 (the virus that causes Coronavirus Disease 2019, or COVID-19) in their
facilities. In general, the document uses terminology referring to correctional environments but can also be applied to
civil and pre-trial detention settings.

This guidance will not necessarily address every possible custodial setting and may not use legal terminology specific to
individual agencies’ authorities or processes.

The guidance may need to be adapted based on individual facilities’ physical space, staffing, population,
operations, and other resources and conditions. Facilities should contact CDC or their state, local, territorial, and/or
tribal public health department if they need assistance in applying these principles or addressing topics that are not
specifically covered in this guidance.

This guidance will not necessarily address every possible custodial setting and may not use legal terminology specific to
individual agencies’ authorities or processes.

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 2 of 38
Guidance on Management Sr AS GnaviroPoeVaRQSAIcGlsKa) POGHENAAladABAtioritenkidsa 2/20 Page 5 of 40 — 12/10/20, 6:14 PM
The guidance may need to be adapted based on individual facilities’ physical space, staffing, population,
operations, and other resources and conditions. Facilities should contact CDC or their state, local, territorial, and/or

tribal public health department if they need assistance in applying these principles or addressing topics that are not
specifically covered in this guidance.

Guidance Overview

The guidance below includes detailed recommendations on the following topics related to COVID-19 in correctional and
detention settings:

/ Operational and communications preparations for COVID-19
/ Enhanced cleaning/disinfecting and hygiene practices
/ Social distancing strategies to increase space between individuals in the facility

J Strategies to limit transmission from visitors

/ Infection control, including recommended personal protective equipment (PPE) and potential alternatives during
PPE shortages

/ Verbal screening and temperature check protocols for incoming incarcerated/detained individuals, staff, and
visitors

/ Testing considerations for SARS-CoV-2

/ Medical isolation of individuals with confirmed and suspected COVID-19 and quarantine of close contacts,
including considerations for cohorting when individual spaces are limited

/ Healthcare evaluation for individuals with suspected COVID-19
/ Clinical care for individuals with confirmed and suspected COVID-19

/ Considerations for people who are at increased risk for severe iliness from COVID-19

Definitions of Commonly Used Terms

Close contact of someone with COVID-19 - Someone who was within 6 feet of an infected person for a cumulative
total of 15 minutes or more over a 24-hour period* starting from 2 days before illness onset (or, for asymptomatic
patients, 2 days prior to test specimen collection) until the time the patient is isolated.

https://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention. htm! Page 3 of 3:
Guidance on ManagemenO94 GeropapQs Oix9O SHO OW K-9DOCUIMEMt 1Odentinileadida/Idy20 Page 6 of 40 12/10/20, 6:14 PM

* Individual exposures added together over a 24-hour period (e.g., three 5-minute exposures for a total of 15 min utes),
Data are limited, making it difficult to precisely define “close contact,” however, 15 cumulative minutes of exposure at a
distance of 6 feet or less can be used as an operational definition for contact in vestigation. Factors to consider when
defining close contact include proximity (closer distance likely increases exposure risk), the duration of exposure (longer
exposure time likely increases exposure risk), whether the infected individual has symptoms (the period around onset of
symptoms is associated with the highest levels of viral shedding), if the infected person was likely to generate respiratory
aerosols (e.g., was coughing, singing, shouting), and other environmental factors (crowding, adequacy of ventilation,
whether exposure was indoors or outdoors). Because the general public has not received training on proper selection

and use of respiratory PPE, such as an N95, the determination of close contact should generally be made irrespective of
whether the contact was wearing respiratory PPE. At this time, differential determination of close contact for those using
fabric face coverings is not recommended.

Cohorting - In this guidance, cohorting refers to the practice of isolating multiple individuals with laboratory-confirmed
COVID-19 together or quarantining close contacts of an infected person together as a group due to a limited number of
individual cells. While cohorting those with confirmed COVID-19 is acceptable, cohorting individuals with suspected
COVID-19 is not recommended due to high risk of transmission from infected to uninfected individuals. See

Quarantine and Medical Isolation sections below for specific details about ways to implement cohorting as a harm
reduction strategy to minimize the risk of disease spread and adverse health outcomes.

Community transmission of SARS-CoV-2 - Community transmission of SARS-CoV-2 occurs when individuals are
exposed to the virus through contact with someone in their local commu nity, rather than through travel to an affected
location, When community transmission is occurring in a particular area, correctional facilities and detention centers are
more likely to start seeing infections inside their walls. Facilities should consult with local public health departments if
assistance is needed to determine how to define “local community” in the context of SARS-CoV-2 spread. However,
because all states have reported cases, all facilities should be vigilant for introduction of the virus into their populations.

Confirmed vs. suspected COVID-19 - A person has confirmed COVID-19 when they have received a positive result
from a COVID-19 viral test (antigen or PCR test) but they may or may not have symptoms. A person has suspected
COVID-19 if they show symptoms of COVID-19 but either have not been tested via a viral test or are awaiting test results.
If their test result is positive, suspected COVID-19 is reclassified as confirmed COVID-19.

Incarcerated/detained persons - For the purpose of this document, “incarcerated/detained persons” refers to persons
held in a prison, jail, detention center, or other custodial setting. The term includes those who have been sentenced (i.e.,
in prisons) as well as those held for pre-trial (i.e., jails) or civil purposes (i.e., detention centers). Although this guidance
does not specifically reference individuals in every type of custodial setting (e.g., juvenile facilities, community
confinement facilities), facility administrators can adapt this guidance to apply to their specific circumstances as needed.

‘Masks ~ Masks cover the nose and mouth and are intended to help prevent people who have the virus from transmitting
it to others, even if they do not have symptoms. CDC recommends wearing cloth masks in public settings where social
distancing measures are difficult to maintain, Masks are recommended as a simple barrier to help prevent respiratory
droplets from traveling into the air and onto other people when the person wearing the mask coughs, sneezes, talks, or
raises their voice. This is called source control. If everyone wears a mask in congregate settings, the risk of exposure to
SARS-CoV-2 can be reduced. Anyone who has trouble breathing or is unconscious, incapacitated, younger than 2 years of
age or otherwise unable to remove the mask without assistance should not wear a mask (for more details see How to
Wear Masks). CDC does not recommend use of masks for source control if they have an exhalation valve or

https://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.htm| Page 4 of 39
NSPS eMedia 9 Gat PEER HSBAER CRIO- Do darmanatala8odrentrhedilZl42/20 Page 7 of 40 12/10/20, 6:14 PM

vent). Individuals working under conditions that require PPE should not use a cloth mask when a surgical mask or N95
respirator is indicated (see Table 1). Surgical masks and N95 respirators should be reserved for situations where the
wearer needs PPE. Detailed recommendations for wearing a mask can be found here.

pre-established criteria for release from isolation, in consultation with clinical providers and public health officials. In this
context, isolation does NOT refer to punitive isolation for behavioral infractions within the custodial setting. Staff are
encouraged to use the term “medical isolation” to avoid confusion, and should ensure that the conditions in medical
isolation spaces are distinct from those in punitive isolation,

Quarantine ~ Quarantine refers to the Practice of separating individuals who have had close contact with someone with
COVID-19 to determine whether they develop symptoms or test Positive for the disease. Quarantine reduces the risk of

“routine intake quarantine,” in which individuals newly incarcerated/detained are housed separately or as a group for 14
days before being integrated into general housing. This type of quarantine is conducted to prevent introduction of SARS-
CoV-2 from incoming individuals whose exposure status is unknown, rather than in response to a known exposure to
someone infected with SARS-CoV-2.)

* The best way to protect incarcerated/detained persons, staff, and visitors is to quarantine for 14 days. Check your
local health department's website for information about options in your area to possibly shorten this quarantine

Staff - In this document, “staff’ refers to all public or private-sector employees (e.g., contracted healthcare or food service
workers) working within a correctional facility. Except where noted, “staff” does not distinguish between healthcare,
custody, and other types of staff, including private facility operators,

Symptoms - Symptoms of COVID-19 include cough, shortness of breath or difficulty breathing, fever, chills, muscle pain,

sore throat, and new loss of taste or smell. This list is not exhaustive. Other less common symptoms have been reported,
including nausea and vomiting. Like other respiratory infections, COVID-19 can vary in severity from mild to severe, and

https://www.cde.gov/coronavirus/2019-ncov/com munity/correction-detention/guidance-correctional-detention.html Page 5 of 38
Guidance on Management (epEeaayir A PEPOOOAGTRA” TOEHTENELSEeN FASE 2722/20 Page 8 of 40 sy oiarm

pneumonia, respiratory failure, and death are possible. COVID-19 is a novel disease, therefore the full range of signs and
symptoms, the clinical course of the disease, and the individuals and populations at increased risk for severe illness are
not yet fully understood. Monitor the CDC website for updates on symptoms.

Facilities with Limited Onsite Healthcare Services

Although many large facilities such as prisons and some jails employ onsite healthcare staff and have the capacity to
evaluate incarcerated/detained persons for potential illness within a dedicated healthcare space, many smaller facilities
do not. Some of these facilities have access to on-call healthcare staff or providers who visit the facility every few days.
Others have neither onsite healthcare capacity nor onsite medical isolation/quarantine space and must transfer ill
patients to other correctional or detention facilities or local hospitals for evaluation and care.

The majority of the guidance below is designed to be applied to any correctional or detention facility, either as written or
with modifications based on a facility's individual structure and resources. However, topics related to healthcare
evaluation and clinical care of persons with confirmed and suspected COVID-19 infection and their close contacts may not
apply directly to facilities with limited or no onsite healthcare services. It will be especially important for these types of
facilities to coordinate closely with their state, local, tribal, and/or territorial health department when they identify
incarcerated/detained persons or staff with confirmed or suspected COVID-19, in order to ensure effective medical
isolation and quarantine, necessary medical evaluation and care, and medical transfer if needed. The guidance makes
note of strategies tailored to facilities without onsite healthcare where possible.

Note that all staff in any sized facility, regardless of the presence of onsite healthcare services, should observe guidance
on recommended PPE in order to ensure their own safety when interacting with persons with confirmed or suspected
COVID-19 infection.

COVID-19 Guidance for Correctional Facilities

Guidance for correctional and detention facilities is organized into 3 sections: Operational Preparedness, Prevention, and
Management of COVID-19. Recommendations across these sections should be applied simultaneously based on the
progress of the outbreak in a particular facility and the surrounding community,

« Operational Preparedness. This guidance is intended to help facilities prepare for potential SARS-CoV-2
transmission in the facility. Strategies focus on operational and communications planning, training, and personnel
practices.

* Prevention. This guidance is intended to help facilities prevent spread of SARS-CoV-2 within the facility and
between the community and the facility. Strategies focus on reinforcing hygiene practices; intensifying cleaning and
disinfection of the facility; regular symptom screening for new intakes, visitors, and staff; continued communication
with incarcerated/detained persons and staff; social distancing measures; as well as testing symptomatic and
asymptomatic individuals in correctional and detention facilities. Refer to the Interim Guidance on Testing for SARS-
CoV-2 in Correctional and Detention Facilities for additional considerations regarding testing in correctional and
detention settings.

e Management. This guidance is intended to help facilities clinically manage persons with confirmed or suspected
COVID-19 inside the facility and prevent further transmission of SARS-CoV-2. Strategies include medical isolation and
care of incarcerated/detained persons with COVID-19 (including considerations for cohorting), quarantine and
testing of close contacts, restricting movement in and out of the facility, infection control practices for interactions

https://www.cdc.gav/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 6 of 38
Guidance on Management(GES@>nbi2G-O%rQOB4O COKK io MacuEnand ddSetntibilegidee(ta20 Page 9 of 40 12/10/20, 6:14 PM

with persons with COVID-19 and their quarantined close contacts or contaminated items, intensified social
distancing, and cleaning and disinfecting areas where infected persons spend time.

Operational Preparedness

Administrators can plan and prepare for COVID-19 by ensuring that all persons in the facility know the symptoms of
COVID-19 and the importance of reporting those symptoms if they develop. Other essential actions include developing
contingency plans for reduced workforces due to absences, coordinating with public health and correctional partners,
training staff on proper use of personal protective equipment (PPE) that may be needed in the course of their duties, and

communicating clearly with staff and incarcerated/detained persons about these preparations and how they may
temporarily alter daily life.

Communication and Coordination

Develop information-sharing systems with partners.

« = Identify points of contact in relevant state, local, tribal, and/or territorial public health departments before
SARS-CoV-2 infections develop. Actively engage with the health department to understand in advance which

entity has jurisdiction to implement public health control measures for COVID-19 in a particular correctional or
detention facility.

Create and test communications plans to disseminate critical information to incarcerated/detained persons,
staff, contractors, vendors, and visitors as the pandemic progresses.

Communicate with other correctional facilities in the same geographic area to share information including
disease surveillance and absenteeism patterns among staff.

Where possible, put plans in place with other jurisdictions to prevent individuals with confirmed or suspected
COVID-19 and their close contacts from being transferred between jurisdictions and facilities unless necessary

for medical evaluation, medical isolation/quarantine, clinical care, extenuating security concerns, release, or to
prevent overcrowding.

Stay informed about updates to CDC guidance via the CDC COVID-19 website as more information becomes
known.

/ Review existing influenza, all-hazards, and disaster plans, and revise for COVID-19.

~ Train staff on the facility's COVID-19 plan. All personnel should have a basic understanding of COVID-19, how
the disease is thought to spread, what the symptoms of the disease are, and what measures are being
implemented and can be taken by individuals to prevent or minimize the transmission of SARS-CoV-2.

Ensure that separate physical locations (dedicated housing areas and bathrooms) have been identified to 1)
isolate individuals with confirmed COVID-19 (individually or coharted), 2) isolate individuals with suspected
COVID-19 (individually - do not cohort), and 3) quarantine close contacts of those with confirmed or suspected
COVID-19 (ideally individually; cohorted if necessary), The plan should include contingencies for multiple
locations if numerous infected individuals and/or close contacts are identified and require medical isolation or

quarantine simultaneously. See Medical Isolation and Quarantine sections below for more detailed cohorting
considerations.

Facilities without onsite healthcare capacity should make a plan for how they will ensure that individuals with

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 7 of 38
Guidance on Management Sceongvins RPASORDIY TERK” I SELATIENE LEBEN REY ED/I2720 Page 10 of 40/20, 674 Pa

suspected COVID-19 will be isolated, evaluated, tested, and provided necessary medical care.

= Make a list of possible social distancing strategies that could be implemented as needed at different stages of
transmission intensity.

~ Designate officials who will be authorized to make decisions about escalating or de-escalating response efforts
as the disease transmission patterns change.

Coordinate with local law enforcement and court officials.

« = Identify legally acceptable alternatives to in-person court appearances, such as virtual court, as a social
distancing measure to reduce the risk of SARS-CoV-2

“ Consider options to prevent overcrowding (e.g., diverting new intakes to other facilities with available capacity,
and encouraging alternatives to incarceration and other decompression strategies where allowable).

Encourage all persons in the facility to take the following actions to protect themselves and others from
COVID-19. Post signs throughout the facility and communicate this information verbally on a regular basis.
Sample signage and other communications materials are available on the CDC website. Ensure that materials
can be understood by non-English speakers and those with low literacy, and make necessary accommodations for those
with cognitive or intellectual disabilities and those who are deaf, blind, or have low-vision.

2 = For all:

* Practice good cough and sneeze etiquette: Cover your mouth and nose with your elbow (or ideally with a
tissue) rather than with your hand when you cough or sneeze, and throw all tissues in the trash
immediately after use.

* Practice good hand hygiene: Regularly wash your hands with soap and water for at least 20 seconds,
especially after coughing, sneezing, or blowing your nose; after using the bathroom; before eating; before
and after preparing food; before taking medication; and after touching garbage.

e Wear masks, unless PPE is indicated.
* Avoid touching your eyes, nose, or mouth without cleaning your hands first.
® Avoid sharing eating utensils, dishes, and cups.
* Avoid non-essential physical contact.
~ For incarcerated/detained persons:
* the importance of reporting symptoms to staff
« Social distancing and its importance for preventing COVID-19
* Purpose of quarantine and medical isolation
~ For staff.
* Stay at home when sick

* If symptoms develop while on duty, leave the facility as soon as possible and follow CDC-recommended
steps for persons who are ill with COVID-19 symptoms including self-isolating at home, contacting a
healthcare provider as soon as possible to determine whether evaluation or testing is needed, and
contacting a supervisor.

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention, html Page § of 38
; : 20 Page 11 of 40
Guidance on MeneaerREA SECA PVE YOBESA ME KKvin dO GLUDRAL LSS nile de tA I20. g

12/10/20, 6:14 PM

Personnel Practices

/ Review the sick leave policies of each em ployer that operates within the facility.

* = Review policies to ensure that they are flexible, Non-punitive, and actively encou rage staff not to report to work
when sick,

Determine which officials will have the authority to send symptomatic staff home.

“ Identify duties that can be performed remotely. Where possible, allowing staff to work from home can be an
effective social distancing strategy to reduce the risk of SARS-CoV-2

Plan for staff absences. Staff should stay home when they are sick, or they may need to stay home to care for a sick
household member or care for children in the event of school and childcare dismissals.

* = Identify critical job functions and plan for alternative coverage,

~ Determine minimum levels of staff in all categories required for the facility to function safely. If possible,

develop a plan to secure additional staff if absenteeism due to COVID-19 threatens to bring staffing to
minimum levels.

~ Review CDC guidance on Safety practices for critical infrastructure workers ( including correctional officers, law
nforcement officers, and healthcare workers) who continue to work after a potential exposure to SARS-CoV-2,

~ Consider increasing keep on person (KOP) medication orders to cover 30 days in case of healthcare staff
shortages.

* = Consult with occupational health Providers to determine whether it would be allowable to reassign duties for
specific staff members to reduce their likelihood of exposure to SARS-CoV-2,

~ Make plans in advance for how to change staff duty assignments to prevent unnecessary movement
between housing units during a COVID-19

* = Ifthere are people with COVID-19 inside the facility, itis essential for staff members to maintain a consistent

duty assignment in the same area of the facility across shifts to prevent transmission across different facility
areas.

Tipslinneu.cde-govleoronavirus/2018-ncovicommunity/correction-detention/guidance-correctional-detenton hey Page 9 of 38
Guidance on Management GE@erbyAG-WrBOBMOACOMK 9) DOCUMMOMt HBB ifetiteS/09720 Page 12 of 40 — 12/10/20, 6:14 PM

/ Reference the Occupational Safety and Health Administration website [4% for recommendations
regarding worker health.

/ Review CDC's guidance for businesses and employers to identify any additional strategies the facility can use
within its role as an employer, or share with others.

Operations, Supplies, and PPE Preparations

/ Ensure that sufficient stocks of hygiene supplies, cleaning supplies, PPE, and medical supplies (consistent

with the healthcare capabilities of the facility) are on hand and available and have a plan in place to restock
as needed.

e = Standard medical supplies for daily clinic needs
™ Tissues

- Liquid or foam soap when possible. If bar soap must be used, ensure that it does not irritate the skin and
thereby discourage frequent hand washing. Ensure a sufficient supply of soap for each individual.

- Hand drying supplies, such as paper towels or hand dryers
~ Alcohol-based hand sanitizer containing at least 60% alcohol (where permissible based on security restrictions)

~ Cleaning supplies, including EPA-registered disinfectants effective against SARS-CoV-2 [4 , the virus that causes
COVID-19

= Recommended PPE (surgical masks, N95 respirators, eye protection, disposable medical gloves, and disposable
gowns/one-piece coveralls). See PPE section and Table 1 for more detailed information, including
recommendations for extending the life of all PPE categories in the event of shortages, and when surgical
masks are acceptable alternatives to N95s. Visit CDC's website for a calculator to help determine rate of PPE
usage.

- Cloth face masks for source control

- SARS-CoV-2 specimen collection and testing supplies

“ Make contingency plans for possible PPE shortages during the COVID-19 pandemic, particularly for non-
healthcare workers.

« = See CDC guidance optimizing PPE supplies.

/ Consider relaxing restrictions on allowing alcohol-based hand sanitizer in the secure setting, where

security concerns allow. If soap and water are not available, CDC recommends cleaning hands with an alcohol-based
hand sanitizer that contains at least 60% alcohol. Consider allowing staff to carry individual-sized bottles for their
personal hand hygiene while on duty, and place dispensers at facility entrances/exits and in PPE donning/doffing stations.

/ Provide a no-cost supply of soap to incarcerated/detained persons, sufficient to allow frequent hand
washing. (See Hygiene section below for additional detail regarding recommended frequency and protocol for hand

washing.)

e = Provide liquid or foam soap where possible. If bar soap must be used, ensure that it does not irritate the skin

https://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/quidance-correctional-detention.html Page 10 of 38
Guidance on Managemeet Ser PO MsOB8H89 CKO -DOGINERARE Hrerhlled,; el d2l20 Page 13 of 40

12/10/20, 6:14 PM

and thereby discourage frequent hand washing, and ensure that individuals do not share bars of soap,

If not already in place, employers Operating within the facility should establish a respiratory protection

program as appropriate, to ensure that staff and incarcerated/detained persons are fit-tested for any
respiratory protection they will need within the scope of their responsibilities.

Ensure that staff and incarcerated/detained persons are trained to correctly don, doff, and dispose of
PPE that they will need to use within the scope of their responsibilities.

* = See Table 1 for recommended PPE for incarcerated/detained persons and staff with varying levels of contact
with persons with COVID-19 or their close contacts,

~ Visit CDC's website for PPE conning and doffing training videos and job aids §@ [2.9 MB, 3 pages].

Prepare to set up designated PPE donning and doffing areas outside all Spaces where PPE will be used.
These spaces should include:

* = Adedicated trash can for disposal of used PPE
~ Ahand washing station or access to alcohol-based hand sanitizer

- Aposter demonstrating correct PPE donning and doffing procedures

Review CDC and EPA guidance for cleaning and disinfecting of the facility.

Prevention

Cases of COVID-19 have been documented in all 50 US states. Correctional and detention facilities can prevent
introduction of SARS-CoV-2 and reduce transmission if it is already inside by reinforcing good hygiene practices among
incarcerated/detained persons, Staff, and visitors (including increasing access to soap and Paper towels), intensifying
cleaning/disinfection practices, and implementing social distancing strategies,

Because many individuals infected with SARS-CoV-2 do not display symptoms, the virus could be present in facilities
before infections are identified, Good hygiene practices, vigilant symptom screening, wearing cloth face masks (if not

contraindicated), and social dista ncing are critical in preventing further transmission.

Testing symptomatic and asymptomatic individuals and initiating medical isolation for suspected and confirmed cases
and quarantine for close contacts, can help prevent spread of SARS-CoV-2,

Operations
Stay in communication with Partners about your facility's current situation.

* = State, local, territorial, and/or tribal health departments
~ Other correctional facilities

htths://www.ede.gov/coronavirus/2019-ncov/eommunity/correction-detention/guidance-correctional-detention. nmi Page 11 of 38
Guidance on Manageme*LaS@rchad Oss GOR4 B-CHNO-1dDDio Curerserel Adenia Edilitisy¥10720 Page 14 of 40 12/10/20, 6:14 PM
./ Communicate with the public about any changes to facility operations, including visitation programs.

/ Limit transfers of incarcerated/detained persons to and from other jurisdictions and facilities unless

necessary for medical evaluation, medical isolation/quarantine, clinical care, extenuating security concerns,
release, or to prevent overcrowding.

* = Ifatransfer is absolutely necessary:

° Perform verbal screening and a temperature check as outlined in the Screening section below, before the
individual leaves the facility. If an individual does not clear the screening process, delay the transfer and
follow the protocol for suspected COVID-19 infection - including giving the individual a cloth face mask
(unless contraindicated), if not already wearing one, immediately placing them under medical isolation,
and evaluating them for SARS-CoV-2

® Ensure that the receiving facility has capacity to properly quarantine or isolate the individual upon arrival.

* See Transportation section below on precautions to use when transporting an individual with confirmed
or suspected COVID-19,

/ Make every possible effort to modify staff assignments to minimize movement across housing units and

other areas of the facility. For example, ensure that the same staff are assigned to the same housing unit across shifts
to prevent cross-contamination from units where infected individuals have been identified to units with no infections.

/ Consider suspending work release and other programs that involve movement of incarcerated/detained

individuals in and out of the facility, especially if the work release assignment is in another congregate
setting, such as a food processing plant.

“ Implement lawful alternatives to in-person court appearances where permissible.

./ Where relevant, consider suspending co-pays for incarcerated/detained persons seeking medical
evaluation for possible COVID-19 symptoms, to remove possible barriers to symptom reporting.

/ Limit the number of operational entrances and exits to the facility.

/ Where feasible, consider establishing an on-site laundry option for staff so that they can change out of

their uniforms, launder them at the facility, and wear street clothes and shoes home. If on-site laundry for staff
is not feasible, encourage them to change clothes before they leave the work site, and provide a location for them to do
so. This practice may help minimize the risk of transmitting SARS-CoV-2 between the facility and the community.

Cleaning and Disinfecting Practices

~ Even if COVID-19 has not yet been identified inside the facility or in the surrounding community,

implement intensified cleaning and disinfecting procedures according to the recommendations below.
These measures can help prevent spread of SARS-CoV-2 if introduced, and if already present through
asymptomatic infections.

https://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 12 of 38
Guidance on Management OE Sseorby AD Bre GOBADKOKK 19) MUGHAL ABBeA missiles de/tel20 Page 15 of 40

12/10/20, 6:14 PM

/ Adhere to CDC recommendations for cleaning and disinfection during the COVID-19 response. Monitor
these recommendations for updates.

* = Visit the CDC website for a tool to help implement cleaning and disinfection.

~ Several times per day, clean and disinfect surfaces and objects that are frequently touched, especially in
common areas, Such surfaces may include objects/surfaces not ordinarily cleaned daily (e.g., doorknobs, light
switches, sink handles, countertops, toilets, toilet handles, recreation equipment, kiosks, telephones, and
computer equipment).

Staff should clean shared equipment (e.g., radios, service weapons, keys, handcuffs) several times per day and
when the use of the equipment has concluded,

Use household cleaners and EPA-registered disinfectants effective against SARS-CoV-2, the virus that causes
COVID-19 [4 as appropriate for the surface.

Follow label instructions for safe and effective use of the cleaning product, including precautions that should be
taken when applying the product, such as wea ring gloves and making sure there is good ventilation during use,
and around people. Clean according to label instructions to ensure safe and effective use, appropriate product
dilution, and contact time. Facilities may consider lifting restrictions on undiluted disinfectants (i.e., requiring
the use of undiluted product), if applicable.

Consider increasing the number of staff and/or incarcerated/detained persons trained and responsible
for cleaning common areas to ensure continual cleaning of these areas throughout the day.

Ensure adequate supplies to support intensified cleaning and disinfection practices, and have a plan in
place to restock rapidly if needed.

Hygiene

Encourage all staff and incarcerated/detained persons to wear a cloth face mask as much as safely

possible, to prevent transmission of SARS-CoV-2 through respiratory droplets that are created when a
person talks, coughs, or sneezes (“source control”)

“= Provide masks at no cost to incarcerated/detained individuals and launder them routinely,

Clearly explain the purpose of masks and when their use may be contraindicated. Because many individuals
with COVID-19 do not have symptoms, it is im portant for everyone to wear masks in order to protect each
other: “My mask protects you, your mask protects me.”

Ensure staff know that cloth masks should not be used as a substitute for surgical masks or N95 respirators
that may be required based on an individual's scope of duties. Cloth masks are not PPE but are worn to protect
others in the surrounding area from respiratory droplets generated by the wearer,

Surgical masks may also be used as source control but should be conserved for situations requiring PPE,

Reinforce healthy hygiene practices, and provide and continually restock hygiene supplies throughout
the facility, including in bathrooms, food preparation and dining areas, intake areas, visitor entries and

exits, visitation rooms and waiting rooms, common areas, medical, and staff-restricted areas (e.g., break
rooms).

https:/www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 13 of 38
Guidance on Management @ASPnbviald HreORIAdoKKi 9) Lecuaent ah@Be4ntidn Hamtihe/ t2¢20 Page 16 of 40 12/10/20, 6:14 PM

V/ Provide incarcerated/detained persons and staff no-cost access to:

e = Soap - Provide liquid or foam soap where possible. If bar soap must be used, ensure that it does not irritate
the skin, as this would discourage frequent hand washing, and ensure that individuals are not sharing bars of
soap.

- Running water, and hand drying machines or disposable paper towels for hand washing
- Tissues and (where possible) no-touch trash receptacles for disposal

- Face masks

Provide alcohol-based hand sanitizer with at least 60% alcohol where permissible based on security
restrictions. Consider allowing staff to carry individual-sized bottles to maintain hand hygiene.

.“ Communicate that sharing drugs and drug preparation equipment can spread SARS-CoV-2 due to
potential contamination of shared items and close contact between individuals.

Testing for SARS-CoV-2

Correctional and detention facilities are high-density congregate settings that present unique challenges to implementing
testing for SARS-CoV-2, the virus that causes COVID-19, Refer to Testing guidance for details regarding testing strategies
in correctional and detention settings.

Prevention Practices for Incarcerated/Detained Persons

/ Provide cloth face masks (unless contraindicated) and perform pre-intake symptom screening and
temperature checks for all new entrants in order to identify and immediately place individuals with
symptoms under medical isolation. Screening should take place in an outdoor space prior to entry, in the
sally port, or at the point of entry into the facility immediately upon entry, before beginning the intake
process. See Screening section below for the wording of screening questions and a recommended procedure to safely

perform a temperature check. Staff performing temperature checks should wear recommended PPE (see PPE section
below).

# ~ fan individual has symptoms of COVID-73:

® Require the individual to wear a mask (as much as possible, use cloth masks in order to reserve surgical
masks for situations requiring PPE). Anyone who has trouble breathing, or is unconscious, incapacitated or
otherwise unable to remove the mask without assistance should not wear a mask.

* Ensure that staff who have direct contact with the symptomatic individual wear recommended PPE.

* Place the individual under medical isolation and refer to healthcare staff for further evaluation. (See
Infection Control and Clinical Care sections below.)

« Facilities without onsite healthcare staff should contact their state, local, tribal, and/or territorial health
department to coordinate effective medical isolation and necessary medical care. See Transport section
and coordinate with the receiving facility.

~ If an individual is an asymptomatic close contact of someone with COVID-19:
® Quarantine the individual and monitor for symptoms at least once per day for 14 days. (See

https://www.cdce.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention,html Page 14 of 38
Guidance on Manageme@ aS dikOrOMsOOEAM bo PACHA ARPA ended hel42/20 Page 17 of 40

12/10/20, 6:14 PM

Quarantine section below.)

The best way to protect incarcerated/detained persons, staff, and visitors is to quarantine for 14 days. Check
your local health department's website for information about options in your area to possibly shorten this
quarantine period,

* Facilities without onsite healthcare staff should contact their state, local, tribal, and/or territorial health
department to coordinate effective quarantine and necessary medical care. See Transport section and
coordinate with the receiving facility,

Consider strategies for testing asymptomatic incarcerated/detained persons without known SARS-CoV-2
exposure for early identification of SARS-CoV-2 in the facility.

Implement social distancing strategies to increase the physical space between incarcerated/detained
persons (ideally 6 feet between all individuals, regardless of symptoms), and to minimize mixing of
individuals from different housing units. Strategies will need to be tailored to the individual space in the facility and

the needs of the population and staff, Not all strategies will be feasible in all facilities, Example strategies with varying
levels of intensity include:

* = Common areas:

° Enforce increased space between individuals in holding cells as well as in lines and waiting areas such as
intake (@.g., remove every other chair ina waiting area).

~ Recreation:
* Choose recreation spaces where individuals can spread out
* Stagger time in recreation spaces (clean and disinfect between groups).

* Restrict recreation space usage to a single housing unit per space
(where feasible),

- Meals:
® Stagger meals in the dining hall (one housing unit at a time; clean and disinfect between groups).

* Rearrange seating in the dining hall so that there is more space between individuals (e.g., remove every
other chair and use only one side of the table).

* Provide meals inside housing units or cells.
~ Group activities:
* Limit the size of group activities.
* Increase space between individuals during group activities.

* Suspend group programs where participants are likely to be in closer contact than they are in their
housing environment.

* Consider alternatives to existing group activities, in outdoor areas or other areas where individuals can
spread out.

- Housing:
* If space allows, reassign bunks to provide more space between individuals, ideally 6 feet or more in all
directions. (Ensure that bunks are cleaned thoroughly if assigned to a new occupant.)
* Arrange bunks so that individuals sleep head to foot to increase the distance between their faces.

* Minimize the number of individuals housed in the same room as much as possible.

https://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 15 of 38
Guidance on Management FQgendiAOogveGBCS4 Ie GioK) Docume@anbAGsehtiotthedidsakh2/20 Page 18 of 40 12/10/20, 6:14 pw

» Rearrange scheduled movements to minimize mixing of individuals from different housing areas.
- Work details:

* Modify work detail assignments so that each detail includes only individuals from a single housing unit.
- Medical:

* |f possible, designate a room near each housing unit to evaluate individuals with COVID-19 symptoms,

rather than having them walk through the facility to be evaluated in the medical unit. If this is not feasible,
consider staggering individuals’ sick call visits.

® Stagger pill line, or stage pill line within individual housing units.

* Identify opportunities to implement telemedicine to minimize the movement of healthcare staff across
multiple housing units and to minimize the movement of ill individuals through the facility.

« Designate a room near the intake area to evaluate new entrants who are flagged by the intake symptom
screening process before they move to other parts of the facility.

Note that if group activities are discontinued, it will be important to identify alternative forms of activity
to support the mental health of incarcerated/detained persons.

~ Provide up-to-date information about COVID-19 to incarcerated/detained persons on a regular basis. As

much as possible, provide this information in person and allow opportunities for incarcerated/detained individuals to ask
questions (e.g., town hall format if social distancing is feasible, or informal peer-to-peer education). Updates should
address:

« = Symptoms of COVID-19 and its health risks

~ Reminders to report COVID-19 symptoms to staff at the first sign of illness

» Address concerns related to reporting symptoms (e.g., being sent to medical isolation), explain the need to
report symptoms immediately to protect everyone, and explain the differences between medical isolation
and solitary confinement.

- Reminders to use masks as much as possible

~ Changes to the daily routine and how they can contribute to risk reduction

Prevention Practices for Staff

/ When feasible and consistent with security priorities, encourage staff to maintain a distance of 6 feet or

more from an individual with COV!ID-19 symptoms while interviewing, escorting, or interacting in other
ways, and to wear recommended PPE if closer contact is necessary.

/ Ask staff to keep interactions with individuals with COVID-19 symptoms as brief as possible.

Remind staff to stay at home if they are sick.Ensure staff are aware that they will not be able to enter the facility

if they have symptoms of COVID-19, and that they will be expected to leave the facility as soon as possible if they develop
symptoms while on duty.

Consider strategies for testing asymptomatic staff without known SARS-CoV-2 exposure for early
identification of SARS-CoV-2 in the facility,

https://www.edc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 16 of 38
a mee AS 1 FO CU OOAY-C RIC Db CemrrRsnetBBoM enfeilectihias1 2620 Page 19 of 40 yir0/20, 6:14 PM

* — __ Follow guidance from the Equal Employment Opportu nity Commission [7 when offering testing to staff. Any
time a positive test result is identified, relevant employers should:

° Ensure that the individual is rapidly notified, connected to appropriate medical care, and advised how to
selisolate.

* Inform other staff about their possible exposure in the workplace but should maintain the infected
employee's confidentiality as required by the Americans with Disabilities Act .

Perform verbal screening and temperature checks for all Staff daily on entry. See Screening section below for
wording of screening questions and a recommended procedure to safely perform temperature checks,

* = In very small facilities with only a few staff, consider self-monitoring or virtual monitoring (e.g., reporting to a
central authority via phone),

“ Send staff home who do not clear the screening process, and advise them to follow CDC-recommended steps
for persons who are ill with COVID-19 symptoms.

Provide staff with up-to-date information about COVID-19 and about facility policies on a regular basis,
including:

* = symptoms of COVID-19 and its health risks

~ Employers’ sick leave policy

H If staff develop a fever or other symptoms of COVID-19 while at work, they should immediately put on a mask

(if not already wearing one), inform their supervisor, leave the facility, and follow CDC-recommended steps for persons
who are ill with COVID-19 symptoms.

V Staff identified as close contacts of someone with COVID-19 should self-quarantine at home for 14 days,
unless a shortage of critical staff precludes quarantine.

* —  Staffidentified as close contacts should self-monitor for symptoms and seek testing,

Refer to CDC guidelines for further recommendations regarding home quarantine.

* The best way to protect inca rcerated/detained persons, staff, and visitors is to quarantine for 14 days. Check your

local health department's website for information about options in your area to possibly shorten this quarantine
period.

° = To ensure continuity of operations, critical infrastructure workers (including corrections officers,
law enforcement officers, and healthcare staff) may be permitted to continue work following
potential exposure to SARS-CoV-2 . provided that they remain asymptomatic and additional
precautions are implemented to protect them and others.

* Screening: The facility should ensure that temperature and symptom screening takes place daily before
the staff member enters the facility.

* Regular Monitoring: The staff member should self-monitor under the supervision of their employer's
occupational health program. If symptoms develop, they should follow CDC guidance on isolation with
COVID-19 symptoms.

* Wear a Mask: The staff member should wear a mask (unless contraindicated) at all times while in the
workplace for 14 days after the last exposure (if not already wearing one due to universal use of masks).

https://www.cde.gov/coronavi ru 8/2019-ncov/community/correction-detention/guida n¢e-correctional-detention.html Page 17 of 38
Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities | CuL ep (Up awry race pane

Case 1:20-cv-00849-CKK Document 138-4 Filed 12/12/20 Page 20 of 40
* Social Distance: The staff member should maintain 6 feet between themselves and others and practice
social distancing as work duties permit.

* Disinfect and Clean Workspaces: The facility should continue enhanced cleaning and disinfecting
practices in all areas including offices, bathrooms, common areas, and shared equipment.

. Staff with confirmed or suspected COVID-19 should inform workplace and personal contacts immediately.

These staff should be required to meet CDC criteria for ending home iselation before returning to work.
Monitor CBC guidance on discontinuing home isolation regularly, as circumstances evolve rapidly.

Prevention Practices for Visitors

/ Restrict non-essential vendors, volunteers, and tours from entering the facility.

/ \f possible, communicate with potential visitors to discourage contact visits in the interest of their own
health and the health of their family members and friends inside the facility.

/ Require visitors to wear masks (unless contraindicated), and perform verbal screening and temperature

checks for all visitors and volunteers on entry. See Screening section below for wording of screening questions and
a recommended procedure to safely perform temperature checks.

» = Staff performing temperature checks should wear recommended PPE.

- Exclude visitors and volunteers who do not clear the screening process or who decline screening.

/ Provide alcohol-based hand sanitizer with at least 60% alcohol in visitor entrances, exits, and waiting
areas.

/ Provide visitors and volunteers with information to prepare them for screening.

» = Instruct visitors to postpone their visit if they have COVID-19 symptoms,

- If possible, inform potential visitors and volunteers before they travel to the facility that they should expect to
be screened for COVID-19 (including a temperature check), and will be unable to enter the facility if they do not
clear the screening process or if they decline screening.

= Display signage outside visiting areas explaining the COVID-19 symptom screening and temperature check
process, Ensure that materials are understandable for non-English speakers and those with low literacy,

Promote non-contact visits:

* = Encourage incarcerated/detained persons to limit in-person visits in the interest of their own health and the
health of their visitors.

= Consider reducing or temporarily eliminating the cost of phone calls for incarcerated/detained persons.

= Consider increasing incarcerated/detained persons’ telephone privileges to promote mental health and reduce
exposure from direct contact with community visitors.

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 18 of 38
Guidance on Managemen(oASiodawtrOs BNeOSdh9 1 GAGiK-1o OG HEIRAL; LS onibl ide Ae20 Page 21 of 40 12/10/20, 6:14 PM

Consider suspending or modifying visitation programs, if legally permissible. For example, provide access
to virtual visitation options where available.

e - If moving to virtual visitation, clean electronic surfaces regularly after each use. (See Clea ning guidance below
for instructions on cleaning electronic surfaces.)

- Inform potential visitors of changes to, or suspension of, visitation programs.

~ Clearly communicate any visitation program changes to incarcerated/detained persons, along with the reasons
for them (including protecting their health and their family and community members’ health).

~ If suspending contact visits, provide alternate means (e.g., phone or video visitation) for incarcerated/detained
individuals to engage with legal representatives, clergy, and other individuals with whom they have legal right
to consult.

NOTE: Suspending visitation should only be done in the interest of incarcerated/detained persons’ physical health and
the health of the general public. Visitation is important to maintain mental health. If visitation is suspended, facilities
should explore alternative ways for incarcerated/detained persons to communicate with their families, friends, and other
visitors in a way that is not financially burdensome for them.

Management

If there is an individual with suspected COVID-19 inside the facility (among incarcerated/detained persons, staff, or
visitors who have recently been inside), begin implementing Management strategies while test results are pending.
Essential Management strategies include placing individuals with suspected or confirmed COVID-19 under medical
isolation, quarantining their close contacts, and facilitating necessary medical care, while observing relevant infection
control and environmental disinfection protocols and wearing recommended PPE.

Testing symptomatic and asymptomatic individuals (incarcerated or detained individuals and staff) and initiating medical
isolation for suspected and confirmed cases and quarantine for close contacts, can help prevent spread of SARS-CoV-2 in

correctional and detention facilities. Continue following recommendations outlined in the Preparedness and Prevention
sections above.

Operations

Coordinate with state, local, tribal, and/or territorial health departments. When an individual has suspected

or confirmed COVID-19, notify public health authorities and request any necessary assistance with medical isolation,

evaluation, and clinical care, and contact tracing and quarantine of close contacts. See Medical isolation, Quarantine and
Clinical Care sections below.

~ Implement alternate work arrangements deemed feasible in the Operational Preparedness section.
Suspend all transfers of incarcerated/detained persons to and from other jurisdictions and facilities
(including work release), unless necessary for medical evaluation, medical isolation/quarantine, health care,

extenuating security concerns, release, or to prevent overcrowding.

Set up PPE donning/doffing stations as described in the Preparation section.

https://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 19 of 38
Guidance on Managemenbos Coronavigs Digcery @aig (COV I2-19mGamaqtiqnpl 4Biefentibiileae ii B/Acne O Page 22 of 40 12/10/20, 6:14 PM

If possible, consider quarantining all new intakes for 14 days before they enter the facility's general

population (separately from other individuals who are quarantined due to contact with someone who has
COVID-19). This practice is referred to as routine intake quarantine.

“ Consider testing all newly incarcerated/detained persons before they join the rest of the population in
the correctional or detention facility.

Minimize interactions between incarcerated/detained persons living in different housing units, to prevent
transmission from one unit to another. For example, stagger mealtimes and recreation times, and consider
implementing broad movement restrictions.

Ensure that work details include only incarcerated/detained persons from a single housing unit,
supervised by staff who are normally assigned to the same housing unit.

* = Ifa work detail provides goods or services for other housing units (e.g., food service or laundry), ensure that
deliveries are made with extreme caution. For example, have a staff member from the work detail deliver
prepared food to a set location, leave, and have a staff member from the delivery location pick it up. Clean and
disinfect all coolers, carts, and other objects involved in the delivery.

/ Incorporate COVID-19 prevention practices into release planning.

* = Consider implementing a release quarantine (ideally in single cells) for 14 days prior to individuals’ projected
release date.

* The best way to protect incarcerated/detained persons, staff, and visitors is to quarantine for 14 days. Check your
local health department's website for information about options in your area to possibly shorten this quarantine
period.

~ Screen all releasing individuals for COVID-19 symptoms and perform a temperature check (see Screening
section below.)

* Ifan individual does not clear the screening process, follow the protocol for suspected COVID-19 -
including giving the individual a mask, if not already wearing one, immediately placing them under
medical isolation, and evaluating them for SARS-CoV-2 testing,

* If the individual is released from the facility before the recommended medical isolation period is
complete, discuss release of the individual with state, local, tribal, and/or territorial health departments to
ensure safe medical transport and continued shelter and medical care, as part of release planning. Make
direct linkages to community resources to ensure proper medical isolation and access to medical care.

* Before releasing an incarcerated/detained individual who has confirmed or suspected COVID-19, or who is
a close contact of someone with COVID-19, contact local public health officials to ensure they are aware of
the individual's release and anticipated location. If the individual will be released to a community-based
facility, such as a homeless shelter, contact the facility's staff to ensure adequate time for them to prepare
to continue medical isolation or quarantine as needed.

Incorporate COVID-19 prevention practices into re-entry programming.

° = Ensure that facility re-entry programs include information on accessing housing, social services, mental health
services, and medical care within the context of social distancing restrictions and limited community business

https://www,cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 20 of 38
Guidance on Management @iq@@nhvia msOMP doh 19) AQGLOEh Ae Battnridn HS ke e120 Page 23 of 40

12/10/20, 6:14 PM

operations related to COVID-19,

* Provide individuals about to be released with COVID-19 prevention information, hand hygiene supplies,
and masks.

Link individuals who need medication-assisted treatment for opioid use disorder to substance use, harm
reduction, and/or recovery support systems [4 . If the surrounding community is under movement

restrictions due to COVID-19, ensure that referrals direct releasing individuals to programs that are
continuing operations.

* Link releasing individuals to Medicaid enrollment and healthcare resources [4 , including continuity of
care for chronic conditions that may place an individual at increased risk for severe illness from COVID-19,

* When possible, encourage releasing individuals to seek housing options among their family or friends in
the community, to prevent crowding in other congregate settings such as homeless shelters. When linking
individuals to shared housing, link preferentially to accommodations with the greatest Capacity for social

distancing,
Hygiene
Continue to ensure that hand hygiene supplies are well-stocked in all areas of the facility (see above),

Continue to emphasize practicing good hand hygiene and cough etiquette (see above).

Cleaning and Disinfecting Practices

/ Continue adhering to recommended cleaning and disinfection procedures for the facility at large (see
above).,_

/ Reference specific cleaning and disinfection procedures for areas where individuals with COVID-19 spend
time (see below).

Management of Incarcerated/Detained Persons with COVID-19
Symptoms

NOTE: Some recommendations below apply primarily to facilities with onsite healthcare Capacity. Facilities
without onsite healthcare Capacity or without sufficient space for medical isolation should coordinate with
local public health officials to ensure that individuals with suspected COVID-19 will be effectively isolated,
evaluated, tested (if indicated), and given care.

Staff interacting with incarcerated/detained individuals with COVID-19 symptoms should wear
recommended PPE (see Table 1),

If possible, designate a room near each housing unit for healthcare staff to evaluate individuals with

COVID-19 symptoms, rather than having symptomatic individuals walk through the facility to be evaluated
in the medical unit.

hitps://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention,html Page 210f 38
Guidance on Management GSS PonevIhUe Ursea sos E Coes 9) A OGIMAKEHaE me BaGntidn HEAibe/ bed 20 Page 24 of 40 12/10/20, 6:14 PM

/ Incarcerated/detained individuals with COVID-19 symptoms should wear a mask (if not already wearing

one, and unless contraindicated) and should be placed under medical isolation immediately. See Medical
isolation section below.

/ Medical staff should evaluate symptomatic individuals to determine whether SARS-CoV-2 testing is

indicated. Refer to CDC guidelines for information on evaluation and testing. See infection Control and Clinical Care
sections below as well. Incarcerated/detained persons with symptoms are included in the high-priority group for testing
in CDC's recommendations due to the high risk of transmission within congregate settings.

e = Ifthe individual's SARS-CoV-2 test is positive, continue medical isolation. (See Medical Isoiation section below.)

~ If the SARS-CoV-2 test is negative, the individual can be returned to their prior housing assignment unless they
require further medical assessment or care or if they need to be quarantined as a close contact of someone
with COVID-19.

/ Work with public health or private labs, as available, to access testing supplies or services,

Medical Isolation of Individuals with Confirmed or Suspected COVID-
19

NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity. Facilities
without onsite healthcare capacity, or without sufficient space to implement effective medical isolation,
should coordinate with local public health officials to ensure that individuals with confirmed or suspected
COVID-19 will be appropriately isolated, evaluated, tested, and given care.

“ As soon as an individual develops symptoms of COVID-19 or tests positive for SARS-CoV-2 they should be
given a mask (if not already wearing one and if it can be worn safely), immediately placed under medical
isolation in a separate environment from other individuals, and medicaliy evaluated.

.“ Ensure that medical isolation for COVID-19 is distinct from punitive solitary confinement of
incarcerated/detained individuals, both in name and in practice.

Because of limited individual housing spaces within many correctional and detention facilities, infected individuals are
often placed in the same housing spaces that are used for solitary confinement. To avoid being placed in these
conditions, incarcerated/detained individuals may be hesitant to report COVID-19 symptoms, leading to continued
transmission within shared housing spaces and, potentially, lack of health care and adverse health outcomes for infected
individuals who delay reporting symptoms. Ensure that medical isolation is operationally distinct from solitary
confinement, even if the same housing spaces are used for both. For example:

e Ensure that individuals under medical isolation receive regular visits from medical staff and have access to mental
health services.

» Make efforts to provide similar access to radio, TV, reading materials, personal property, and commissary as would
be available in individuals’ regular housing units.

* Consider allowing increased telephone privileges without a cost barrier to maintain mental health and connection
with others while isolated,

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 22 of 38
i 5 of 40
Guidance on Manageme ASeo On POvE TOBE AA C36 Ko-DYALIMENKA RE Hie ill 42/12/20 Page 2

12/10/20, 6:14 PM

* Communicate regularly with isolated individuals about the duration and purpose of their medical isolation period.

Keep the individual's movement outside the medical isolation space to an absolute minimum.
* = Provide medical care to isolated individuals inside the medical isolation space, unless they need to be
transferred to a healthcare facility. See Infection Control and Clinical Care sections for additional details.

~ Serve meals inside the medical isolation space.
~ Exclude the individual from all group activities.

~ Assign the isolated individ ual(s) a dedicated bathroom when possible. When a dedicated bathroom is not
feasible, do not reduce access to restrooms or showers as a result. Clean and disinfect areas used by infected
individuals frequently on an ongoing basis during medical isolation.

Ensure that the individual is wearing a mask if they must leave the medical isolation space for any

reason, and whenever another individual enters. Provide clean masks as needed. Masks should be washed
routinely and changed when visibly soiled or wet,

If the facility is housing individuals with confirmed COVID-19 as a cohort:

* = Only individuals with laboratory-confirmed COVID-19 should be placed under medical isolation as a
cohort. Do not cohort those with confirmed COVID-19 with those with suspected COVID-19, with
close contacts of individuals with confirmed or suspected COVID-1 9, Or with those with
undiagnosed respiratory infection who do not meet the criteria for suspected COVID-19.

~ Ensure that cohorted grou Ps of people with confirmed COVID-19 wear masks whenever anyone else (including
staff) enters the isolation Space. (Anyone who has trouble breathing, or is unconscious, incapacitated or
otherwise unable to remove the mask without assistance should not wear a mask.)

~ When choosing a space to cohort groups of people with confirmed COVID-19, use a well-ventilated room with
solid walls and a solid door that closes fully.

Use one large space for cohorted medical isolation rather than several smaller spaces. This practice will
conserve PPE and reduce the chance of cross-contamination across different parts of the facility.

If possible, avoid transferring infected individual(s) to another facility unless necessary for medical care.
If transfer is necessa ry, see Transport section for safe tra nsport guidance.

V Staff assignments to isolation spaces should remain as consistent as possible, and these staff should
limit their movements to other Parts of the facility as much as Possible. These staff should wear recommended

PPE as appropriate for their level of contact with the individual under medical isolation (see PPE section below) and
should limit their own movement between different parts of the facility.

° ~ Ifstaff must serve multiple areas of the facility, ensure that they change PPE when leaving the isolation space. If
a shortage of PPE supplies necessitates reuse, ensure that staff move only from areas of low to high exposure
risk while wearing the same PPE, to prevent cross-contamination, For example, start in a housing unit where no
one is known to be infected, then move to a Space used as quarantine for close contacts, and end in an

isolation unit. Ensure that staff are highly trained in infection control practices, including use of recommended
PPE.

nips://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 23 of 38
Guidance on Management CASerdhi BOTGEBOSUNOKKS) DEwtartinsele ESB Lee'ioPFRStHEIPPS/20 Page 26 of 40 12/10/20, 6:14PM

./ Provide individuals under medical isolation with tissues and, if permissible, a lined no-touch trash
receptacle. Instruct them to:

* = Cover their mouth and nose with a tissue when they cough or sneeze
~ Dispose of used tissues immediately in the lined trash receptacle

- Wash hands immediately with soap and water for at least 20 seconds. If soap and water are not available,
clean hands with an alcohol-based hand sanitizer that contains at least 60% alcohol (where security concerns
permit). Ensure that hand washing supplies are continually restocked.

“ Maintain medical isolation at least until CDC criteria for discontinuing home-based isolation have been

met. These criteria have changed since CDC corrections guidance was originally issued and may continue to
change as new data become available. Monitor the sites linked below regularly for updates. This content will
not be outlined explicitly in this document due to the rapid pace of change.

» = CDC's recommended strategy for release from home-based isolation can be found in the Discontinuation of
isolation for Persons with COVID-19 Not in Healthcare Settings Interim Guidance.

~ Detailed information about the data informing the symptom-based strategy, and considerations for extended
isolation periods for persons in congregate settings including corrections, can be found here.

- |f persons will require ongoing care by medical providers, discontinuation of transmission-based precautions
(PPE) should be based on similar criteria found here.

Cleaning Spaces where Individuals with COVID-19 Spend Time

/ Ensure that staff and incarcerated/detained persons performing cleaning wear recommended PPE. (See
PPE section below.)

/ Thoroughly and frequently clean and disinfect all areas where individuals with confirmed or suspected
COVID-19 spend time.

» = After an individual has been medically isolated for COVID-19, close off areas that they have used prior to
isolation. If possible, open outside doors and windows to increase air circulation in the area. Wait as long as
practical, up to 24 hours under the poorest air exchange conditions (consult CDC Guidelines for Environmental
infection Control in Health-Care Facilities for wait time based on different ventilation conditions) before
beginning to clean and disinfect, to minimize potential for exposure to respiratory droplets.

~ Clean and disinfect all areas (e.g., cells, bathrooms, and common areas) used by the infected individual,
focusing especially on frequently touched surfaces (see list above in Prevention section).

~ Clean and disinfect areas used by infected individuals on an ongoing basis during medical isolation.

.“ Hard (non-porous) surface cleaning and disinfection

» = (fsurfaces are soiled, they should be cleaned using a detergent or soap and water prior to disinfection,

~ Consult the list of products that are EPA-approved for use against the virus that causes COVID-19 (4 . Follow
the manufacturer's instructions for all cleaning and disinfection products (e.g., concentration, application
method and contact time, etc.).

https://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.htm| Page 24 of 38
Guidance on Management-of CeLonaWies CipeERE SMG (CHCIN- PDocuarent! LAA ential di4:2/ 1420 Page 27 of 40 12/10/20, 6:14 PM

lf EPA-approved disinfectants are not available, diluted household bleach solutions can be used if appropriate
for the surface. Unexpired household bleach will be effective against coronaviruses when properly diluted.

* Use bleach containing 5.25%-8.25% sodium hypochlorite, Do not use a bleach product if the percentage is
not in this range or is not specified.

* Follow the manufacturer's application instructions for the surface, ensuring a contact time of at least 1
minute.

* Ensure proper ventilation during and after application,
* Check to ensure the product is not past its expiration date,

* Never mix household bleach with ammonia or any other cleanser. This can cause fumes that may be very
dangerous to breathe in.

~ Prepare a bleach solution by mixing:
* 5 tablespoons (1/3' cup) of 5.25%-8.25% bleach per gallon of room temperature water
OR
* 4 teaspoons of 5.25%-8.25% bleach per quart of room temperature water
~ Bleach solutions will be effective for disinfection up to 24 hours,
~ Alcohol solutions with at least 70% alcohol may also be used.

Soft (porous) surface cleaning and disinfection

* = For soft (porous) surfaces such as ca rpeted floors and rugs, remove visible contamination if present and clean
with appropriate cleaners indicated for use on these surfaces, After cleaning:

* Ifthe items can be laundered, launder items in accordance with the manufacturer's instructions using the
warmest appropriate water setting for the items and then dry items completely.

* Otherwise, use products that are EPA-approved for use against the virus that causes COVID-19 [4 and are
suitable for porous surfaces,

v Electronics cleaning and disinfection

* = For electronics such as tablets, touch screens, keyboards, and remote controls, remove visible contamination if
present.

* Follow the manufacturer's instructions for all cleaning and disinfection products.
* Consider use of wipeable covers for electronics.

° Ifno manufacturer guidance is available, consider the use of alcohol-based wipes or spray containing at
least 70% alcohol to disinfect touch screens. Dry surfaces thoroughly to avoid pooling of liquids.

Additional information on cleaning and disinfection of communal facilities such can be found on CDC's website,

Food service items. Individuals under medical isolation should throw disposable food service items in the trash in

their medical isolation room. Non-disposable food service items should be handled with gloves and washed following
food safety requirements. Individuals handling used food service items should clean their hands immediately after
removing gloves.

V Laundry from individuals with COVID-19 can be washed with other’s laundry.

https://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidanc e-correctional-detention.html Page 25 of 38
Guidance on Management Sr ASEnavieODG¥sQOSK PeGibKe) DACUMBAELBEhtioriketi&ath2/20 Page 28 of 40 12/10/20, 6:14 PM

8 Individuals handling laundry from those with COVID-19 should wear a mask, disposable gloves, and a gown,
discard after each use, and clean their hands immediately after.

- Donot shake dirty laundry. This will minimize the possibility of dispersing virus through the air. Ensure that
individuals performing cleaning wear recommended PPE (see PPE section below).

~ Launder items as appropriate in accordance with the manufacturer's instructions. If possible, launder items
using the warmest appropriate water setting for the items and dry items completely.

— Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible, consider using a
bag liner that is either disposable or can be laundered.

Transporting Individuals with Confirmed and Suspected COVID-19
and Quarantined Close Contacts

/ Refer to CDC guidance for Emergency Medical Services (EMS) on safely transporting individuals with

confirmed or suspected COVID-19, This guidance includes considerations for vehicle type, air circulation,
communication with the receiving facility, and cleaning the vehicle after transport.

e = |fthe transport vehicle is not equipped with the features described in the EMS guidance, at minimum drive with
the windows down and ensure that the fan is set to high, in non-recirculating mode. If the vehicle has a ceiling
hatch, keep it open.

_/ Use the same precautions when transporting individuals under quarantine as close contacts of someone
with COVID-19.

/ See Table 1 for the recommended PPE for staff transporting someone with COVID-19.

Managing Close Contacts of Individuals with COVID-19

NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity. Facilities
without onsite healthcare capacity or without sufficient space to implement effective quarantine should
coordinate with local public health officials to ensure that close contacts of individuals with COVID-19 will be
effectively quarantined and medically monitored

Contact Tracing

“ To determine who is considered a close contact of an individual with COVID-19, see definition of close

contact and the Interim Guidance on Developing a COVID-19 Case Investigation and Contact Tracing Plan @
[12 Kb, 1 page] for more information.

/ Contact tracing can be a useful tool to help contain disease outbreaks. When deciding whether to
perform contact tracing, consider the following:

* = Havea plan in place for how close contacts of individuals with COVID-19 will be managed, including quarantine
logistics.

Contact tracing can be especially impactful when:

https://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 26 of 38
Guidance on Managemen(ZaGeoflaaOs OseGO Bdh9 4 CHKIK- 19] WOGUMAA RIAL InaGrefentibllaGide/ee{2O Page 29 of 40 12/10/20, 6:14 PM

* There is a small number of infected individuals in the facility or in a particular housing unit, Aggressively
tracing close contacts can help curb transmission before many other individuals are exposed,

* The infected individual is a staff member or an incarcerated/detained individual who has had close contact
with individuals from other housing units or with other staff. Identifying those close contacts can help
prevent spread to other parts of the facility,

® The infected individual is a staff member or an incarcerated/detained individual who has recently visited a
community setting, In this situation, identifying close contacts can help reduce transmission from the
facility into the community.

= Contact tracing may be more feasible and effective in settings where incarcerated/detained individuals have
limited contact with others (e.g., celled housing units), compared to settings where close contact is frequent
and relatively uncontrolled (e.g., open dormitory housing units),

~ If there is a large number of individuals with COVID-19 in the facility, contact tracing may become difficult to
manage. Under such conditions, consider broad-based testing in order to identify infections and prevent
further transmission.

= Consult CDC recommendations for Performing Broad-Based Testing for SARS-CoV-2 in Congregate Settings for
further information regarding selecting a testing location, ensuring proper ventilation and PPE usage, setting up
testing stations and supplies, and planning test-day operations.

Testing Close Contacts

Testing is recommended for all close contacts '§{12 KB, 1 page] of persons with SARS-CoV-2 infection,
regardless of whether the close contacts have symptoms.

* ~ Medically isolate those who test positive to prevent further transmission (see Medical Isolation section above).

~ Asymptomatic close contacts testing negative should be placed under quarantine precautions for 14 days from
their last exposure,

Quarantine for Close Contacts (who test negative)

 Incarcerated/detained persons who are close contacts of someone with confirmed or suspected COVID-
19 (whether the infected individual is another incarcerated/detained person, staff member, or visitor)

should be placed under quarantine for 14 days. (Refer to the Interim Guidance on Developing a COVID-19
Case Investigation and Contact Tracing Plan [12 KB, 1 page] for more information):

* = Ifa quarantined individual is tested again during quarantine and they remain negative, they should continue to
quarantine for the full 14 days after last exposure and follow all recommendations of local public health
authorities.

If an individual is quarantined due to contact with someone with suspected COVID-19 who is subsequently
tested and receives a negative result, they can be released from quarantine. See Interim Guidance on Testing
for SARS-CoV-2 in Correctional and Detention Facilities for more information about testing strategies in
correctional and detention settings.

* The best way to protect incarcerated/detained persons, staff, and visitors is to quarantine for 14 days, Check your
local health department's website for information about options in your area to possibly shorten this quarantine
period.

https://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.htm| Page 27 of 38
Guidance on ManagementCE@nbyAG BseQOBAD.LOMK 19) DOeunMient hBSs4ntidr fedtzo/tO¢20 Page 30 0f 40 = 12/10/20, 6:14 pm

Quarantined individuals should be monitored for COVID-19 symptoms at least once per day including
temperature checks.

e = See Screening section for a procedure to perform temperature checks safely on asymptomatic close contacts of
someone with COVID-19.

~ If. an individual develops symptoms for SARS-CoV-2, they should be considered a suspected COVID-19 case,
given a mask (if not already wearing one), and moved to medical isolation immediately (individually, and
separately from those with confirmed COVID-19 and others with suspected COVID-19) and further evaluated.
(See Medical Isciation section above.) If the individual is tested and receives a positive result, they can then be
cohorted with other individuals with confirmed COVID-19.

Quarantined individuals can be released from quarantine restrictions if they have not developed COVID-
19 symptoms and have not tested positive for SARS-CoV-2 for 14 days since their last exposure to someone
who tested positive.

Keep a quarantined individual's movement outside the quarantine space to an absolute minimum.

» = Provide medical evaluation and care inside or near the quarantine space when possible.
~ Serve meals inside the quarantine space.
- Exclude the quarantined individual from all group activities.

- Assign the quarantined individual a dedicated bathroom when possible. When providing a dedicated bathroom
is not feasible, do not reduce access to restrooms or showers as a result.

“ Restrict quarantined individuals from leaving the facility (including transfers to other facilities) during
the 14-day quarantine period, unless released from custody or a transfer is necessary for medical care,
infection control, lack of quarantine space, or extenuating security concerns.

If a quarantined individual leaves the quarantine space for any reason, they should wear a mask (unless

contraindicated) as source control, if not already wearing one.

e = Quarantined individuals housed as a cohort should wear masks at all times (see cohorted quarantine section
below),

= Quarantined individuals housed alone should wear a mask whenever another individual enters the quarantine
space.

~ Anyone who has trouble breathing, or is unconscious, incapacitated or otherwise unable to remove the mask
without assistance should not wear a mask.

“ Meals should be provided to quarantined individuals in their quarantine spaces. Individuals under

quarantine should throw disposable food service items in the trash. Non-disposable food service items should be
handled with gloves and washed with hot water or in a dishwasher. Individuals handling used food service items should
clean their hands immediately after removing gloves.

Laundry from quarantined individuals can be washed with others’ laundry.

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.htm! Page 28 of 38
Guidance on Managementof Gerona Ses OPSOO SMS -ONK-1IDocumesnti LaAentileditia/dgi20 Page 31 of 40 igve/a0, Baa bu

® Individuals handling laundry from quarantined persons should wear a mask, disposable gloves, and a gown,
discard after each use, and clean their hands immediately after.

Do not shake dirty laundry, This will minimize the possibility of dispersing virus through the air.

Launder items as appropriate in accordance with the manufacturer's instructions. If possible, launder items
using the warmest appropriate water setting for the items and dry items com pletely.

- Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible, consider using a
bag liner that is either disposable or can be laundered.

~ Staff assignments to quarantine spaces should remain as consistent as possible, and these staff should

limit their movements to other parts of the facility. These staff should wear recommended PPE based On their level
of contact with the individuals under quarantine (see PPE section below),

° = If staff must serve multiple areas of the facility, ensure that they change PPE when leaving the quarantine

space, If a shortage of PPE supplies necessitates reuse, ensure that staff move only from areas of low to high
exposure risk while wearing the same PPE, to prevent cross-contamination.

Staff supervising asymptomatic incarcerated/detained persons under routine intake quarantine (with no known
exposure to Someone with COVID-19) do not need to wear PPE but should still wear a mask as source control.

Cohorted Quarantine for M. ultiple Close Contacts (who test negative)

Facilities should make every possible effort to individually quarantine close contacts of individuals with

confirmed or suspected COVID-19. Cohorting multiple quarantined close contacts could transmit SARS-CoV-2 from

those who are infected to those who are uninfected. Cohorting should only be practiced if there are no other available
options.

V In order of preference, multiple quarantined individuals should be housed:

* = IDEAL: Separately, in single cells with solid walls (i-e., not bars) and solid doors that close fully
~ Separately, in single cells with solid walls but without solid doors

~ Asa cohort, in a large, well-ventilated cell with solid walls, a solid door that closes fully, and at least 6 feet of
personal space assigned to each individual in all directions

~ Asacohort, in a large, well-ventilated cell with solid walls and at least 6 feet of personal space assigned to each
individual in all directions, but without a solid door

As a cohort, in single cells without solid walls or solid doors (i.e., cells enclosed entirely with bars), preferably
with an empty cell between occu pied cells creating at least 6 feet of space between individuals. (Although
individuals are in single cells in this scenario, the airflow between cells essentially makes it a cohort
arrangement in the context of COVID-19.)

~ Asa cohort, in multi-person cells without solid walls or solid doors (i.e., cells enclosed entirely with bars),
preferably with an empty cell between occupied cells. Employ social distancing strategies related to housing in
the Prevention section to maintain at least 6 feet of space between individuals housed in the same cell.

~ Asa cohort, in individuals’ regularly assigned housing unit but with no movement outside the unit (if an entire
housing unit has been exposed - referred to as “quarantine in place”). Employ social distancing strategies
related to housing in the Prevention section above to maintain at least 6 feet of space between individuals.

httpsi://www.cde.gov/coranavirus/2019-ncov/community/correction-detention/guidance-correctional-detention htm! Page 29 of 38
Guidance on Management @AG@nd ROMG@POBPOCOMK!®) DEecenienrt= 1s FRSA 20 Page 32 of 40 17/10/20, one Pu

Safely transfer to another facility with capacity to quarantine in one of the above arrangements. (See Transport)
(NOTE - Transfer should be avoided due to the potential to introduce infection to another facility; proceed only
if no other options are available.)

lf the ideal choice does not exist in a facility, use the next best alternative as a harm reduction approach.

” If cohorting close contacts is absolutely necessary, be especially mindful of those who are at increased

risk for severe illness from COVID-19. Ideally, they should not be cohorted with other quarantined individuals. If
cohorting is unavoidable, make all possible accommodations to reduce exposure for the individuals with increased risk of
severe illness. (For example, intensify social distancing strategies for individuals with increased risk.)

/ If single cells for isolation (of those with suspected COVID-19) and quarantine (of close contacts) are
limited, prioritize them in rank order as follows to reduce the risk of further SARS-CoV-2 transmission and
adverse health outcomes:

e = Individuals with suspected COVID-19 who are at increased risk for severe illness from COVID-19
- Others with suspected COVID-19

- Quarantined close contacts of someone with COVID-19 who are themselves at increased risk for severe illness
from COVID-19

/ Ifa facility must cohort quarantined close contacts, all cohorted individuals should be monitored closely for
symptoms of COVID-19, and those with symptoms should be placed under medical isolation immediately.

“ If an individual who is part of a quarantined cohort becomes symptomatic:

e = Ifthe individual is tested for SARS-CoV-2 and receives a positive result: the 14-day quarantine clock for
the remainder of the cohort must be reset to 0.

~ Ifthe individual is tested for SARS-CoV-2 and receives a negative result: the 14-day quarantine clock
for this individual and the remainder of the cohort does not need to be reset. This individual can return from
medical isolation to the quarantine cohort for the remainder of the quarantine period as their symptoms and
diagnosis allow.

- If the individual is not tested for SARS-CoV-2: the 14-day quarantine clock for the remainder of the cohort
must be reset to 0.

/ Consider re-testing all individuals in a quarantine cohort every 3-7 days, and immediately place those

who test positive under medical isolation. This strategy can help identify and isolate infected individuals early and
minimize continued transmission within the cohort.

JY Consider testing all individuals quarantined as close contacts of someone with suspected or confirmed
COVID-19 at the end of the 14-day quarantine period, before releasing them from quarantine precautions.

“ Do not add more individuals to an existing quarantine cohort after the 14-day quarantine clock has

started. Doing so would complicate the calculation of the cohort's quarantine period, and potentially introduce new
sources of infection.

https://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 30 of 38
Guidance on Managemen aGeoren2Os Be RO BAB CAG 19 AOCMEIAL dnd Beeniblledidaldei20 Page 33 of 40

12/10/20, 6:14 PM

Some facilities may choose to quarantine all new intakes for 14 days before moving them to the facility's general

population as a general rule (not because they were exposed to someone with COVID-19), Under this scenario, do not

mix individuals undergoing routine intake quarantine with those who are quarantined due to COVID-19
exposure.

Management Strategies for Incarcerated/Detained Persons without
COVID-19 Symptoms

Vv Provide clear information to incarcerated/detained persons about the presence of COVID-19 within the
facility, and the need to increase social distancing and maintain hygiene precautions.

* = As much as possible, provide this information in person and allow opportunities for incarcerated/detained
individuals to ask questions (e.g., town hall format if social distancing is feasible, or informal peer-to-peer
education).

~ Ensure that information is provided in a manner that can be understood by non-English speaking individuals
and those with low literacy, and make necessary accommodations for those with cognitive or intellectual
disabilities and those who are deaf or hard-of-hearing, blind, or have low-vision.

Vv If individuals with COVID-19 have been identified among staff or incarcerated/detained persons anywhere
in a facility, consider implementing regular symptom screening and temperature checks in housing units
that have not yet identified infections, until no additional infections have been identified in the facility for
14 days. Because some incarcerated/detained persons are hesitant to report symptoms, it is very important to monitor

for symptoms closely even though doing so is resource intensive. See screening section for a procedure to safely perform
a temperature check.

Consider additional options to intensify social distancing within the facility.

Management Strategies for Staff

Provide clear information to staff about the presence of COVID-19 within the facility, and the need to

enforce universal use of masks (unless contraindicated) and social distancing and to encourage hygiene
precautions.

* = As muchas possible, provide this information in person (if social distancing is feasible) and allow opportunities

for staff to ask questions.

Staff identified as close contacts of someone with COVID-19 should be tested for SARS-CoV-2 and self-
quarantine at home for 14 days, unless a shortage of critical staff precludes quarantine of those who are
asymptomatic (see considerations for critical infrastructure workers). Refer to the Interim Guidance on Developing a
COVID-19 Case Investigation and Contact Tracing Plan [8 {12 KB, 1 page] for more information about contact tracing.

* The best way to protect incarcerated/detained persons, staff, and visitors is to quarantine for 14 days. Check your

local health department's website for information about options in your area to possibly shorten this quarantine
period.

https://www.cde.gov/coronavi rus/2019-ncov/com munity/correction-detention/guida Ncee-correctional-detention.htm| Page 31 of 38
Guidance on Management GASEAIAOGROGSHICOMS) DOC arterliankBtentionipaittiged PS/20 Page 34 of 40 12/10/20, 6:14 Pm

e Close contacts should self-monitor for symptoms and seek testing.

- Refer to CDC guidelines for further recommendations regarding home quarantine.

/ Staff who have confirmed or suspected COVID-19 should meet CDC criteria for ending home isolation
before returning to work. Monitor CDC guidance on discontinuing home isolation regularly, as circumstances evolve
rapidly.

Infection Control

Infection control guidance below is applicable to all types of correctional and detention facilities. Individual
facilities should assess their unique needs based on the types of exposure staff and incarcerated/detained
persons may have with someone with confirmed or suspected COVID-19.

/ All individuals who have the potential for direct or indirect exposure to someone with COVID-19 or
infectious materials (including body substances; contaminated medical supplies, devices, and equipment;
contaminated environmental surfaces; or contaminated air) should follow infection control practices
outlined in the CDC Interim Infection Prevention and Control Recommendations for Patients with Suspected
or Confirmed Coronavirus Disease 2019 (COVID-19} in Healthcare Settings. Monitor these guidelines
regularly for updates.

» = Implement the above guidance as fully as possible within the correctional/detention context. Some of the
specific language may not apply directly to healthcare settings within correctional facilities and detention
centers, or to facilities without onsite healthcare capacity, and may need to be adapted to reflect facility
operations and custody needs.

~ Note that these recommendations apply to staff as well as to incarcerated/detained individuals who may come
in contact with contaminated materials during the course of their work placement in the facility (e.g., cleaning).

J Staff should exercise caution and wear recommended PPE when in contact with individuals showing

COVID-19 symptoms. Contact should be minimized to the extent possible until the infected individual is wearing a
mask (if not already wearing one and if not contraindicated) and staff are wearing PPE.

/ Refer to PPE section to determine recommended PPE for individuals in contact with individuals with
COVID-19, their close contacts, and potentially contaminated items.

/ Remind staff about the importance of limiting unnecessary movements between housing units and
through multiple areas of the facility, to prevent cross-contamination.

Ensure that staff and incarcerated/detained persons are trained to doff PPE after they leave a space

where PPE is required, as needed within the scope of their duties and work details. Ideally, staff should don
clean PPE before entering a different space within the facility that also requires PPE.

» = If PPE shortages make it impossible for staff to change PPE when they move between different spaces within
the facility, ensure that they are trained to move from areas of low exposure risk ("clean") to areas of higher
exposure risk (“dirty”) while wearing the same PPE, to minimize the risk of contamination across different parts
of the facility.

https://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 32 of 35
tulaance on Management @ig@g@ndviZG rreOOBAOGOWiKs) AGUA hoBerdnridrHRMribe/eed20 Page 350f40  igioiog g:14 pa

Clinical Care for Individuals with COVID-19

Facilities should ensure that incarcerated/detained individuals receive medical evaluation and treatment
at the first signs of COVID-19 symptoms.

* = Ifa facility is not able to provide such evaluation and treatment, a plan should be in place to safely transfer the
individual to another facility or local hospital (including notifying the facility/hospital in advance), See Transport
section. The initial medical evaluation should determine whether a symptomatic individual is at increased risk
for severe illness from COVID-19. Persons at increased risk may include older adults and persons of any age
with serious underlying medical conditions, including chronic kidney disease, serious heart conditions, and

Type-2 diabetes, See CDC’s website for a complete list and check regularly for updates as more data become
available to inform this issue.

Based on available information, pregnant people seem to have the same risk of COVID-19 as adults who are
not pregnant. However, much remains unknown about the risks of COVID-19 to the pregnant person, the
pregnancy, and the unborn child. Prenatal and postnatal care is important for all pregnant people, including
those who are incarcerated/detained. Visit the CDC website for more information on pregnancy and
breastfeeding in the context of COVID-19,

“ Staff evaluating and providing care for individuals with confirmed or suspected COVID-19 should follow

the CDC Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus Disease (COVID-
19) and monitor the guidance website regularly for updates to these recommendations.

Healthcare staff should evaluate persons with COVID-19 symptoms and those who are close contacts of

someone with COVID-19 in a separate room, with the door closed if possible, while wearing recommended
PPE and ensuring that the individual being evaluated is wearing a mask.

oe —

If possible, designate a room near each housing unit to evaluate individuals with COVID-19 symptoms, rather
than having symptomatic individuals walk through the facility to be evaluated in the medical unit.

Clinicians are strongly encou raged to test for other causes of respiratory iliness (e.g., influenza). However,
presence of another illness such as influenza does not rule out COVID-19.

When evaluating and treating persons with symptoms of COVID-19 who do not speak English, use a
language line or provide a trained interpreter when possible.

Recommended PPE and PPE Training for Staff and
Incarcerated/Detained Persons

Ensure that all staff (healthcare and non-healthcare) and incarcerated/detained persons who will have

contact with infectious materials in their work placements have been trained to correctly don, doff, and
dispose of PPE relevant to the level of contact they will have with individuals with confirmed and suspected
COVID-19. Ensure strict adherence to OSHA PPE requirements.

° = Ensure that staff and incarcerated/detained persons who require respiratory protection (e.g., N95 respirator)

https://www.cde.gov/coranavirus/2019-ncov/community/correction-detention/quidance-correctional-detention.html Page 33 of 38
Guidance on Management GASEndi2OAGYsBOSMICOMK) DETERMIN FAR IAA/20 Page 36 of 40 ween

for their work responsibilities have been medically cleared, trained, and fit-tested in the context of an
employer's respiratory protection program, if individuals wearing N95 respirators have facial hair, it should not
protrude under the respirator seal, or extend far enough to interfere with the device's valve function (see OSHA
regulations [4 ).

~ For PPE training materials and posters, visit the CDC website on Protecting Healthcare Personnel.
./ Ensure that all staff are trained to perform hand hygiene after removing PPE.

/ Ensure that PPE is readily available where and when needed, and that PPE donning/doffing/disposal
stations have been set up as described in the Preparation section.

./ Recommended PPE for incarcerated/detained individuals and staff in a correctional facility will vary based
on the type of contact they have with someone with COVID-19 and their close contacts (see Table 1). Each type of
recommended PPE is defined below. As above, note that PPE shortages are anticipated in every category during
the COVID-19 response.

« = N95 respirator
N95 respirators should be prioritized when staff anticipate contact with infectious aerosols or droplets from
someone with COVID-19, See below for guidance on when surgical masks are acceptable alternatives for N95s.
individuals working under conditions that require an N95 respirator should not use a cloth mask when an N95
is indicated.

= Surgical mask
Worn to protect the wearer from splashes, sprays, and respiratory droplets generated by others. (NOTE:
Surgical masks are distinct from cloth masks, which are not PPE but are worn to protect others in the
surrounding area from respiratory droplets generated by the wearer. Individuals working under conditions that
require a surgical mask should not use a cloth mask when a surgical mask is indicated.)

~ Eye protection
Goggles or disposable face shield that fully covers the front and sides of the face.

~ Asingle pair of disposable patient examination gloves
Gloves should be changed if they become torn or heavily contaminated.

- Disposable medical isolation gown or single-use/disposable coveralls, when feasible

° If custody staff are unable to wear a disposable gown or coveralls because it limits access to their duty belt
and gear, ensure that duty belt and gear are disinfected after close contact with an individual with
confirmed or suspected COVID-19, and that clothing is changed as soon as possible and laundered, Clean
and disinfect duty belt and gear prior to reuse using a household cleaning spray or wipe, according to the
product label.

« lf there are shortages of gowns, they should be prioritized for aerosol-generating procedures, activities
where splashes and sprays are anticipated, and high-contact activities that provide opportunities for
transfer of pathogens to the hands and clothing of the wearer.

/ Note that shortages of all PPE categories have been seen during the COVID-19 response, particularly for

non-healthcare workers. Guidance for optimizing the supply of each category (including strategies to reuse
PPE safely) can be found on CDC's website:

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 34 of 38
Guidance on Managemen-of Coronawiys CUpagtse a9 CW2-1 90 GerrerGorel BAG>denthail ediili2v1a420 Page 37 of 40

6

12/10/20, 6:14 PM

Strategies for optimizing the supply of N95 respirators

* Based on local and regional situational analysis of PPE supplies, surgical masks are an acceptable
alternative when the supply chain of respirators cannot meet the demand. During this time,
available respirators should be prioritized for staff engaging in activities that would expose them to
respiratory aerosols, which pose the highest exposure risk.

~ Strategies for optimizing the supply of surgical masks

* Reserve surgical masks for individuals who need PPE, Issue cloth masks to incarcerated/detained persons
and staff as source control, in order to preserve surgical mask supply (see recommended PPE).

~ Strategies for optimizing the su pply of eye protection

~ Strategies for optimizing the supply of gowns/coveralls

~ Strategies for optimizing the supply of disposable medical gloves

Table 1. Recommended Personal Protective Equipment (PPE) for
Incarcerated/Detained Persons and Staff in a Correctional or
Detention Facility during the COVID-19 Response

https://www.cde.gov/coronavirus/2019-ncov/com munity/correction-detention/guidance-correctional-dete ntion.html

Classification of Individual Wearing PPE
Incarcerated/Detained Persons

Asymptomatic incarcerated/detained persons
(under quarantine as close contacts of
someone with COVID-19)

Incarcerated/detained persons who have
confirmed or suspected COVID-19, or showing
symptoms of COVID-19

Incarcerated/detained persons handling
laundry or used food service items from
someone with COVID-19 or their close contacts

Incarcerated/detained persons cleaning an
area where someone with COVID-19 spends
time

Staff

Staff having direct contact with asymptomatic
incarcerated/detained persons under

N95
respirator

Surgical
mask

Gown/
Coveralls

Eye

Protection Gloves

Use cloth masks as source control (NOTE: cloth face coverings
are NOT PPE and may not protect the wearer. Prioritize cloth
masks for source control among all persons who do not meet
criteria for N95 or surgical masks, and to conserve surgical
masks for situations that require PPE.)

Additional PPE may be needed based X X
on the product label. See CDC
guidelines for more details,

Surgical mask, eye protection, and
gloves as local supply and scope

Page 35 of 38
Guidance on Management @AigeanquDe Rispag ALO COMA?) MGernaient 1 dea"F fesH9/99720 Page 38 of 40 “wey orem

quarantine as close contacts of someone with of duties allow.
COVID-19* (but not performing temperature
checks or providing medical care)

Staff performing temperature checks on any X x x
group of people (staff, visitors, or

incarcerated/detained persons), or providing

medical care to asymptomatic quarantined

persons

Staff having direct contact with (including Kee X x x
transport) or offering medical care to

individuals with confirmed or suspected

COVID-19 (See CDC infection control

guidelines), For recommended PPE for staff

performing collection of specimens for SARS-

CoV-2 testing see the Standardized procedure

for SARS-CoY-2 testing in congregate settings.

Staff present during a procedure on someone x x X X
with confirmed or suspected COVID-19 that

may generate infectious aerosols (See CDC

infection control guidelines)

Staff handling laundry or used food service Xx X
items from someone with COVID-19 or their
close contacts

Staff cleaning an area where someone with Additional PPE may be needed based Xx X
COVID-19 spends time on the product label. See CDC
guidelines for more details.

Classification of Individual Wearing PPE

* A NIOSH-approved N95 respirator is preferred, However, based on local and regional situational analysis of PPE supplies, surgical
masks are an acceptable alternative when the supply chain of respirators cannot meet the demand. During this time, available
respirators should be prioritized for procedures that are likely to generate respiratory aerosols, which would pose the highest
exposure risk to staff.

Verbal Screening and Temperature Check Protocols for
Incarcerated/Detained Persons, Staff, and Visitors

https://www.ede.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention. html Page 36 of 38
Guidance on Manageme ef Sarre We OORMR CHiKO-AACUARAHalaBrtrenflleGnelte4eo Page 39 of 40

12/10/20, 6:14 Ph

The guidance above recommends verbal screening and temperature checks for incarcerated/detained persons, staff,
volunteers, and visitors who enter correctional and detention facilities, as well as incarcerated/detained persons who are
transferred to another facility or released from custody. Below, verbal screening questions for COVID-19 symptoms and
contact with known cases, and a safe temperature check procedure are detailed.

Verbal screening for symptoms of COVID-19 and contact with COVID-19 cases should include the
following questions:

* = Today or in the past 24 hours, have you had any of the following symptoms?
* Fever, felt feverish, or had chills?
* Cough?
° Difficulty breathing?

~ In the past 14 days, have you had close contact with a person known to be infected with the novel coronavirus
(COVID-19)?

Vv The following is a protocol to safely check an individual's temperature:

* = Wash hands with soap and water for at least 20 seconds. If soap and water are not available, use hand sanitizer
with at least 60% alcohol.

Put on a surgical mask, eye protection (goggles or disposable face shield that fully covers the front and sides of
the face), and a single pair of disposable gloves

~ Check individual's temperature

If performing a temperature check on multiple individuals, ensure that a clean pair of gloves is
used for each individual and that the thermometer has been thoroughly cleaned in between each
check. If disposable or non-contact thermometers are used and the screener did not have physical contact

with an individual, gloves do not need to be changed before the next check. If non-contact thermometers are

used, they should be cleaned with an alcohol Wipe (or isopropyl alcohol on a cotton swab) between each
individual.

- Remove and discard PPE

~ Wash hands with soap and water for at least 20 secands. If soap and water are not available, use hand sanitizer
with at least 60% alcohol

Vv If a physical barrier or Partition is used to protect the screener rather than a PPE-based approach, the

following protocol can be used. (During screening, the screener stands behind a physical barrier, such as a glass or
plastic window or partition, that can protect the screener’s face and mucous membranes from respiratory droplets that
may be produced when the person being screened sneezes, coughs, or talks.)

° Wash hands with soap and water for at least 20 seconds. if soap and water are not available, use hand sanitizer with
at least 60% alcohol.

* Put on a single pair of disposable gloves,

° Check the individual's temperature, reaching around the partition or through the window. Make sure the screener’s
face stays behind the barrier at all times during the screening.

If performing a temperature check on multiple individuals, ensure that a clean Pair of gloves is used for

nttps://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.htm| Page 37 of 38
Guidance on Management CASE ahi GMO ORG RIE Ke) (AQELUMEMnd S8ethionFHaGled 24H2/20 Page 40 of 40 = 12/10/20, 6:14 PM

each individual and that the thermometer has been thoroughly cleaned in between each check, If
disposable or non-contact thermometers are used and the screener did not have physical contact with an individual,
gloves do not need to be changed before the next check. If non-contact thermometers are used, they should be
cleaned with an alcohol wipe (or isopropyl alcohol on a cotton swab) between each individual.

e Remove and discard gloves.

Last Updated Dec. 3, 2020
Content source: National Center for |mmunization and Respiratory Diseases (NCIRD), Division of Viral Diseases

https://www.cde.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html Page 38 of 38